Exhibit 10.1

 

--------------------------------------------------------------------------------

U.S. $600,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

HOST HOTELS & RESORTS, L.P.,

as the U.S. Borrower

HOST EURO BUSINESS TRUST

as the U.S. Subsidiary Borrower

CERTAIN CANADIAN SUBSIDIARIES OF HOST HOTELS & RESORTS , L.P.,

as the Canadian Revolving Loan Borrowers,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

BANK OF AMERICA, N.A.

as Syndication Agent

CITICORP NORTH AMERICA INC.

SOCIÉTÉ GÉNÉRALE

and

CALYON NEW YORK BRANCH

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

Dated as of May 25, 2007

 

--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.

BANC OF AMERICA SECURITIES LLC

and

CITICORP NORTH AMERICA INC.

as Joint-Lead Arrangers and Joint Book Running Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

           Page

SECTION 1.

   Definitions and Accounting Terms.    1

1.01.

   Defined Terms.    1

SECTION 2.

   Amount and Terms of Credit.    53

2.01.

   The Commitments.    53

2.02.

   Minimum Amount of Each Borrowing.    55

2.03.

   Notice of Borrowing.    55

2.04.

   Extension of Maturity Date.    56

2.05.

   Disbursement of Funds.    56

2.06.

   Revolving Notes.    57

2.07.

   Conversions.    60

2.08.

   Pro Rata Borrowings.    61

2.09.

   Interest.    62

2.10.

   Interest Periods.    64

2.11.

   Increased Costs, Illegality, etc.    65

2.12.

   Compensation.    68

2.13.

   Lending Offices; Changes Thereto.    68

2.14.

   Replacement of Lenders.    69

2.15.

   Bankers’ Acceptance Provisions.    70

2.16.

   Additional Revolving or Term Loan Commitments.    71

2.17.

   Special Provisions Regarding RL Lenders and Alternate Currency Revolving
Loans.    75

2.18.

   Voluntary Adjustment or Termination of Total Maximum Canadian Dollar
Revolving Loan Sub-Commitment and Total Canadian Dollar Revolving Loan
Sub-Commitment.    78

2.19.

   European Monetary Union.    80

SECTION 3.

   Letters of Credit.    80

3.01.

   Letters of Credit.    80

3.02.

   Maximum Letter of Credit Outstandings; Final Maturities; etc.    81

3.03.

   Letter of Credit Requests; Notices of Issuance.    82

3.04.

   Letter of Credit Participations.    82

3.05.

   Agreement to Repay Letter of Credit Drawings.    85

3.06.

   Increased Letter of Credit Costs.    86

SECTION 4.

   Commitment Commission; Canadian Commitment Commission; Fees; Reductions of
Commitment.    86

4.01.

   Fees.    86

4.02.

   Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment.    87



--------------------------------------------------------------------------------

SECTION 5.

   Prepayments; Payments; Taxes.    88

5.01.

   Voluntary Prepayments.    88

5.02.

   Mandatory Repayments and Commitment Reductions.    89

5.03.

   Method and Place of Payment.    94

5.04.

   Net Payments.    95

SECTION 6.

   Conditions Precedent to Initial Credit Events.    98

6.01.

   Execution of Agreement; Revolving Notes.    98

6.02.

   Opinions of Counsel.    98

6.03.

   Corporate Documents; Proceedings; etc.    98

6.04.

   Fees, etc.    99

6.05.

   Intentionally Omitted.    99

6.06.

   Subsidiaries Guaranty.    99

6.07.

   Adverse Change, etc.    99

6.08.

   Litigation.    99

6.09.

   Original Credit Agreement.    99

6.10.

   Solvency Certificate; Insurance Certificates.    100

6.11.

   Financial Statements; Projections.    100

6.12.

   No Default; Representations and Warranties.    100

SECTION 7.

   Conditions Precedent to All Credit Events.    100

7.01.

   No Default; Representations and Warranties; Compliance with Applicable
Financial Covenants.    101

7.02.

   Notice of Borrowing; Letter of Credit Request.    101

SECTION 8.

   Representations, Warranties and Agreements.    101

8.01.

   Status.    101

8.02.

   Power and Authority.    102

8.03.

   No Violation.    102

8.04.

   Governmental Approvals.    102

8.05.

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.    102

8.06.

   Litigation.    104

8.07.

   True and Complete Disclosure.    104

8.08.

   Use of Proceeds; Margin Regulations.    104

8.09.

   Tax Returns and Payments.    104

8.10.

   Compliance with ERISA.    105

8.11.

   The Pledge and Security Agreement; Equity Pledges.    106

8.12.

   Properties.    107

8.13.

   Subsidiaries.    107

8.14.

   Compliance with Statutes, etc.    107

8.15.

   Investment Company Act.    107

8.16.

   [Intentionally Omitted].    107

8.17.

   Environmental Matters.    107

8.18.

   Labor Relations.    108

8.19.

   Intellectual Property.    108

8.20.

   Indebtedness.    108



--------------------------------------------------------------------------------

8.21.

   Status as REIT.    109

SECTION 9.

   Financial Covenants.    109

9.01.

   Maximum Leverage Ratio.    109

9.02.

   Minimum Unsecured Interest Coverage Ratio.    109

9.03.

   Minimum Consolidated Fixed Charge Coverage Ratio.    109

9.04.

   Additional Financial Covenants and Limitations on Incurrence of Indebtedness.
   110

SECTION 10.

   Affirmative Covenants.    110

10.01.

   Compliance with Laws, Etc.    110

10.02.

   Conduct of Business.    110

10.03.

   Payment of Taxes, Etc.    111

10.04.

   Maintenance of Insurance.    111

10.05.

   Preservation of Existence, Etc.    111

10.06.

   Access; Annual Meetings with Lenders.    112

10.07.

   Keeping of Books.    112

10.08.

   Maintenance of Properties, Etc.    112

10.09.

   Management Agreements, Operating Leases and Certain Other Contracts.    112

10.10.

   Application of Proceeds.    113

10.11.

   Information Covenants.    113

10.12.

   Intentionally Omitted.    117

10.13.

   Certain Subsidiaries.    117

10.14.

   Foreign Subsidiaries Security.    117

10.15.

   Additional Guarantors; Release of Guarantors and Collateral.    118

10.16.

   End of Fiscal Years; Fiscal Quarters.    122

10.17.

   Environmental Matters.    122

SECTION 11.

   Negative Covenants.    122

11.01.

   Liens.    122

11.02.

   Indebtedness.    123

11.03.

   Limitation on Certain Restrictions on Subsidiaries.    124

11.04.

   Limitation on Issuance of Capital Stock.    124

11.05.

   Modification and Enforcement of Certain Agreements.    124

11.06.

   Limitation on Creation of Subsidiaries.    125

11.07.

   Transactions with Affiliates.    125

11.08.

   Sales of Assets.    126

11.09.

   Consolidation, Merger, etc.    127

11.10.

   Acquisitions; Investments.    128

11.11.

   Dividends.    130

11.12.

   Capital Expenditures.    131

11.13.

   Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Organizational Documents; etc.    133

11.14.

   Business.    134

11.15.

   Violation of Specified Indenture Covenants.    134



--------------------------------------------------------------------------------

SECTION 12.

   Events of Default.    134

12.01.

   Payments.    134

12.02.

   Representations, etc.    134

12.03.

   Covenants.    134

12.04.

   Default Under Other Agreements.    134

12.05.

   Bankruptcy, etc.    135

12.06.

   ERISA.    135

12.07.

   Pledge and Security Agreement.    136

12.08.

   Guaranty.    136

12.09.

   Judgments.    136

12.10.

   Change of Control.    136

12.11.

   REIT Status; Cash Proceeds Retained by HHRI.    136

12.12.

   General Partner Status.    137

SECTION 13.

   The Agents.    138

13.01.

   Appointment.    138

13.02.

   Nature of Duties.    138

13.03.

   Lack of Reliance on the Agents.    138

13.04.

   Certain Rights of the Agents.    139

13.05.

   Reliance.    139

13.06.

   Indemnification.    139

13.07.

   Each Agent in its Individual Capacity.    140

13.08.

   Holders.    140

13.09.

   Removal of or Resignation by the Agents.    140

SECTION 14.

   Miscellaneous.    141

14.01.

   Payment of Expenses, etc.    141

14.02.

   Notices.    142

14.03.

   Benefit of Agreement.    142

14.04.

   No Waiver; Remedies Cumulative.    145

14.05.

   Payments Pro Rata.    146

14.06.

   Calculations; Computations.    146

14.07.

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.   
147

14.08.

   Counterparts.    148

14.09.

   Effectiveness.    148

14.10.

   Headings Descriptive.    148

14.11.

   Amendment or Waiver; etc.    148

14.12.

   Survival.    150

14.13.

   Domicile of Revolving Loans.    150

14.14.

   Confidentiality.    151

14.15.

   Register.    151

14.16.

   Commercial Loan Transactions.    152

14.17.

   Limitations on Recourse.    152

14.18.

   Judgment Currency.    153

14.19.

   Right of Setoff.    153

14.20.

   Termination of Liens.    154



--------------------------------------------------------------------------------

14.21.

   Severability.    154

14.22.

   USA Patriot Act Notice.    154

14.23.

   Termination or Modification of Commitments under Original Credit Agreement.
   154

SECTION 15.

   Nature of Borrowers’ Obligations.    154

15.01.

   Nature of Obligations.    154

SECTION 16.

   U.S. Borrower Guaranty.    155

16.01.

   The Guaranty.    155

16.02.

   Bankruptcy.    155

16.03.

   Nature of Liability.    155

16.04.

   Guaranty Absolute.    156

16.05.

   Independent Obligation.    156

16.06.

   Authorization.    156

16.07.

   Reliance.    157

16.08.

   Subordination.    157

16.09.

   Waivers.    158

16.10.

   Guaranty Continuing.    159

16.11.

   Binding Nature of Guaranties.    159

16.12.

   Judgments Binding.    159

16.13.

   Payments.    159

 

SCHEDULE I-A

  Commitments

SCHEDULE I-B

  Canadian Dollar Revolving Loan Sub-Commitments; Sterling Revolving Loan
Sub-Commitments and Euro Revolving Loan Sub-Commitments

SCHEDULE II

  Lender Addresses and Applicable Lending Offices

SCHEDULE III

  Certain Provisions Relating to Bankers’ Acceptances

SCHEDULE IV

  Subsidiaries

SCHEDULE V

  Calculation of Mandatory Costs

SCHEDULE C-1

  Alternative Currency Facility Valuation Dates

SCHEDULE 8.20

  Indebtedness

 

EXHIBIT A

  Notice of Borrowing

EXHIBIT B-1

  Dollar Revolving Note

EXHIBIT B-2

  Canadian Dollar Revolving Note

EXHIBIT B-3

  Sterling Revolving Note

EXHIBIT B-4

  Euro Revolving Note

EXHIBIT C

  Letter of Credit Request

EXHIBIT D

  Section 5.04(b)(ii) Certificate

EXHIBIT E-1

  Opinion of Elizabeth A. Abdoo, Esq., General Counsel to HHRI, and counsel to
the U.S. Borrower



--------------------------------------------------------------------------------

EXHIBIT E-2

  Opinion of Hogan & Hartson L.L.P., special counsel to the Credit Parties

EXHIBIT E-3

  Opinion of Blake, Cassels & Graydon, LLP, special Canadian counsel to the
Credit Parties

EXHIBIT E-4

  Opinion of Cox, Hanson O’Reilly Matheson, special Canadian counsel to the
Credit Parties

EXHIBIT F

  Secretaries’ Certificate

EXHIBIT G

  Pledge and Security Agreement

EXHIBIT H

  Subsidiaries Guaranty

EXHIBIT I

  Solvency Certificate

EXHIBIT J

  Additional Revolving Loan Commitment Agreement

EXHIBIT K

  Form of Corporate Forecast

EXHIBIT L

  Assignment and Assumption Agreement

EXHIBIT M

  Senior Note Indenture, the Twelfth Supplemental Indenture and the Specified
Indenture



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 25, 2007, among HOST
HOTELS & RESORTS, L. P. (f/k/a HOST MARRIOTT, L.P.), a Delaware limited
partnership (the “U.S. Borrower”), HOST EURO BUSINESS TRUST, a Maryland business
trust (the “U.S. Subsidiary Borrower”), each CANADIAN REVOLVING LOAN BORROWER
from time to time party hereto, the LENDERS party hereto from time to time, and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the U.S. Borrower is party to the Original Credit Agreement (as defined
below) and desires to amend and restate the Original Credit Agreement in its
entirety with this Agreement as set forth below; and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Absolute Rate” shall mean an interest rate (rounded to the nearest .0001)
expressed as a decimal.

“Acceptance Fee” shall mean, in respect of a Bankers’ Acceptance, a fee
calculated on the Face Amount of such Bankers’ Acceptance at a rate per annum
equal to the Applicable Margin that would be payable with respect to a Revolving
Loan of the Tranche under which such Banker’s Acceptance is incurred that is
maintained as a Eurodollar Loan borrowed on the Drawing Date of such Bankers’
Acceptance. Acceptance Fees shall be calculated on the basis of the term to
maturity of the Bankers’ Acceptance and a year of 365 days.

“Acceptance Fee Rebate” shall have the meaning provided in clause (g) of
Schedule III hereto.

“Additional Acceptance Fee” shall have the meaning provided in clause (g) of
Schedule III hereto.

“Additional Alternate Currency Revolving Loan Sub-Commitment” shall mean, for
each Additional Revolving Loan Lender, any incremental commitment by such
Additional Revolving Loan Lender to make Alternate Currency Revolving Loans
pursuant to a given Alternate Currency Revolving Loan Sub-Tranche pursuant to
Section 2.16 as agreed to by such Additional Revolving Loan Lender in the
respective Additional Revolving Loan Commitment Agreement delivered pursuant to
Section 2.16; it being understood, however, that on each date upon which an
Additional Alternate Currency Revolving Loan Sub-Commitment of any



--------------------------------------------------------------------------------

Additional Revolving Loan Lender becomes effective, such Additional Alternate
Currency Revolving Loan Sub-Commitment of such Additional Revolving Loan Lender
shall be added to (and thereafter become a part of) the relevant Alternate
Currency Revolving Loan Sub-Commitment of such Additional Revolving Loan Lender
to which such Additional Alternate Currency Revolving Loan Sub-Commitment
relates for all purposes of this Agreement as contemplated by Section 2.16.

“Additional Revolving Loan Commitment” shall mean, for each Additional Revolving
Loan Lender, any commitment to make Revolving Loans by such Lender pursuant to
Section 2.16, in such amount as agreed to by such Lender in the respective
Additional Revolving Loan Commitment Agreement; provided that on the Additional
Revolving Loan Commitment Date upon which an Additional Revolving Loan
Commitment of any Additional Revolving Loan Lender becomes effective, such
Additional Revolving Loan Commitment of such Additional Revolving Loan Lender
shall be added to (and thereafter become a part of) the Revolving Loan
Commitment of such Additional Revolving Loan Lender for all purposes of this
Agreement as contemplated by Section 2.16.

“Additional Revolving Loan Commitment Agreement” shall mean an Additional
Revolving Loan Commitment Agreement substantially in the form of Exhibit J
(appropriately completed).

“Additional Revolving Loan Commitment Date” shall mean each date upon which an
Additional Revolving Loan Commitment under an Additional Revolving Loan
Commitment Agreement becomes effective as provided in Section 2.16(b).

“Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.16(b).

“Adjusted Funds From Operations” shall mean, for any period, Consolidated Net
Income for such period plus (a) the sum of the following amounts for such period
(without duplication) to the extent deducted in the determination of
Consolidated Net Income for such period: (i) depreciation expense,
(ii) amortization expense and other non-cash charges of HHRI and its
Subsidiaries with respect to their real estate assets for such period,
(iii) losses from Asset Sales, losses resulting from restructuring of
Indebtedness, and extraordinary losses, (iv) amortization of financing cost,
(v) minority interest expense and (vi) dividends on Qualified Preferred Stock;
less (b) the sum of the following amounts to the extent included in the
determination of Consolidated Net Income for such period: (i) gains from Asset
Sales, gains resulting from restructuring of Indebtedness, and extraordinary
gains, (ii) the applicable share of Consolidated Net Income of HHRI’s
Unconsolidated Entities, and (iii) minority partner adjusted funds from
operations; plus (without duplication of any amounts referred to in clause
(a) above in this definition) (c) HHRI’s pro rata share of Adjusted Funds From
Operations of HHRI’s Unconsolidated Entities based upon HHRI’s percentage
ownership interest in such Unconsolidated Entities.

“Adjusted Total Assets” shall mean the sum of (i) Undepreciated Real Estate
Assets of the U.S. Borrower and its Subsidiaries (or, in the case of any
calculation pursuant to Section 5.02(b), of the U.S. Borrower and its Restricted
Subsidiaries) and (ii) all other assets

 

-2-



--------------------------------------------------------------------------------

(excluding intangibles) of the U.S. Borrower and its Subsidiaries (or, in the
case of any calculation pursuant to Section 5.02(b), of the U.S. Borrower and
its Restricted Subsidiaries) determined on a consolidated basis (it being
understood that the accounts of Subsidiaries shall be consolidated with those of
the U.S. Borrower only to the extent of the U.S. Borrower’s proportionate
interest therein) as of any transaction date, as adjusted to reflect the
application of the proceeds of the incurrence of Indebtedness and the issuance
of Disqualified Stock on such transaction date. Adjusted Total Assets, as of any
date of determination, shall mean the Adjusted Total Assets as of the end of the
most recent fiscal quarter ending on or prior to the date of determination for
which financial statements are required to have been delivered pursuant to
Section 10.11 or prior to the first date such financial statements are required
to be delivered, the fiscal quarter ending March 23, 2007.

“Adjustment Date” shall have the meaning provided in Section 2.18(b).

“Administrative Agent” shall mean DB in its capacity as Administrative Agent for
the Lenders hereunder, and shall include any successor Administrative Agent
appointed pursuant to Section 13.09.

“Affected Eurodollar Loans” shall have the meaning provided in Section 5.02(d).

“Affiliate” shall mean, with respect to any Person, any other Person
(i) directly or indirectly controlling (including, but not limited to, all
directors, officers and general partners of such Person) controlled by, or under
direct or indirect common control with, such Person or (ii) that directly or
indirectly owns more than 10% of the total voting power normally entitled to
vote in the election of directors, managers or trustees, as applicable, in such
Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise, provided that the right to
designate a member of the board of directors or managers of a Person will not,
by itself, be deemed to constitute control. Notwithstanding the foregoing,
neither Marriott International nor any of its Subsidiaries shall be considered
to be Affiliates of HHRI or any of its Subsidiaries.

“Affiliate Debt” shall mean any Indebtedness, whether now existing or hereafter
incurred, owed by any Credit Party or any of its Subsidiaries to any other
Credit Party or any of its Affiliates (including, without limitation, any
Intercompany Existing Indebtedness).

“Affiliate Transaction” shall have the meaning provided for in Section 11.07.

“Agent” shall mean each of the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents and Collateral Agent.

“Aggregate Alternate Currency Credit Exposure” at any time means the aggregate
principal amount or Face Amount, as the case may be, of all Alternate Currency
Revolving Loans then outstanding (for this purpose, using the Dollar Equivalent
of the principal amount or Face Amount, as the case may be, of each Alternate
Currency Revolving Loan then outstanding).

“Aggregate Individual Alternate Currency Credit Exposure” as to any Alternate
Currency Revolving Loans of an Alternate Currency Revolving Loan Sub-Tranche,
shall mean,

 

-3-



--------------------------------------------------------------------------------

at any time, the aggregate principal amount or Face Amount, as applicable, of
all Alternate Currency Revolving Loans of such Alternate Currency Revolving Loan
Sub-Tranche then outstanding (for this purpose, at all times prior to the
occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Alternate Currency Revolving
Loan then outstanding).

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of
(i) the aggregate principal amount or Face Amount, as applicable, of all
Revolving Loans then outstanding (for this purpose, at all times prior to the
occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Alternate Currency Revolving
Loan then outstanding), plus (ii) the aggregate amount of all Letter of Credit
Outstandings at such time.

“Aggregate U.S. Revolving Exposure” at any time shall mean the sum of (i) the
aggregate principal amount of all Dollar Revolving Loans then outstanding and
(ii) the aggregate amount of all Letter of Credit Outstandings at such time.

“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented or amended (including any amendment and restatement hereof) from
time to time.

“Alternate Currency” shall mean each of Canadian Dollars, Euros and Pounds
Sterling.

“Alternate Currency Equivalent” shall mean the Canadian Dollar Equivalent, Euro
Equivalent or Pounds Sterling Currency Equivalent, as the case may be.

“Alternate Currency Revolving Loan” shall have the meaning provided in
Section 2.01.

“Alternate Currency Revolving Loan Borrower” shall mean (i) the U.S. Borrower
with respect to each Sterling Revolving Loan, (ii) the U.S. Borrower or the U.S.
Subsidiary Borrower, as applicable, with respect to each Euro Revolving Loan,
and (iii) a Canadian Revolving Loan Borrower with respect to each Canadian
Dollar Revolving Loan.

“Alternate Currency Revolving Loan Sub-Commitment” shall mean, as to any
Alternate Currency RL Lender, the Pounds Sterling Revolving Loan Sub-Commitment,
the Canadian Dollar Revolving Loan Sub-Commitment and the Euro Revolving Loan
Sub-Commitment, as appropriate, of the respective Alternate Currency RL Lender.

“Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” shall mean, with
respect to the aggregate amount of Alternate Currency Revolving Loan
Sub-Commitments with respect to any Alternate Currency Revolving Loan
Sub-Tranche, the aggregate amount set forth opposite such Alternate Currency
Revolving Loan Sub-Tranche in the table below:

 

-4-



--------------------------------------------------------------------------------

Type of Sub-Tranche

   Amount

Euro Revolving Loan Sub-Commitments

   $ 300,000,000

Pounds Sterling Revolving Loan Sub-Commitments

   $ 300,000,000

Canadian Dollar Revolving Loan Sub-Commitments

   $ 150,000,000

; provided that the “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit”
for a given Alternate Currency Revolving Loan Sub-Tranche may exceed the amount
set forth in the table above, so long as any such increase over the amount
specified in the table above for such Alternate Currency Revolving Loan
Sub-Tranche is notified to the Administrative Agent in writing in connection
with an increase to the respective Alternate Currency Revolving Loan
Sub-Commitments pursuant to Section 2.16.

“Alternate Currency Revolving Loan Sub-Tranche” shall mean the respective
sub-facilities and Sub-Commitments made available by an Alternate Currency RL
Lender (or its Affiliate) and utilized in making Alternate Currency Revolving
Loans hereunder, with there being three separate Alternate Currency Revolving
Loan Sub-Tranches, i.e., the Canadian Dollar Revolving Loan Sub-Commitment, the
Pounds Sterling Revolving Loan Sub-Commitment and the Euro Revolving Loan
Sub-Commitment.

“Alternate Currency RL Lender” shall mean (i) each Lender listed on
Schedule I-B, and (ii) each additional Person that becomes an Alternate Currency
RL Lender party hereto in accordance with Section 2.14, 2.16 or 14.04(b). An
Alternate Currency RL Lender shall cease to be an “Alternate Currency RL Lender”
when it has assigned all of its Alternate Currency Revolving Loan
Sub-Commitments in accordance with Section 2.16 and/or 14.04(b). For purposes of
this Agreement, (x) unless the context otherwise indicates, each reference to an
Alternate Currency RL Lender which has one or more affiliates which act as an
Alternate Currency RL Lender with respect to one or more other Alternate
Currencies shall include such affiliate or affiliates and (y) the terms “Lender”
and “RL Lender” include each Alternate Currency RL Lender unless the context
otherwise requires.

“Alternate Currency RL Percentage” of any Lender at any time shall mean, with
respect to a given Alternate Currency Revolving Loan Sub-Tranche, a fraction
(expressed as a percentage) the numerator of which is the Alternate Currency
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender with respect
to such Alternate Currency Revolving Loan Sub-Tranche at such time and the
denominator of which is the aggregate amount of Alternate Currency Revolving
Loan Sub-Commitments of all Alternate Currency RL Lenders with respect to such
Alternate Currency Revolving Loan Sub-Tranche at such time.

“Alternative Facility Valuation Date” shall mean each date set forth on Schedule
C-1 hereto (or, if such date is not a Business Day, the next Business Day
immediately following such date); provided, however if the U.S. Borrower elects
to change its fiscal quarters to end on

 

-5-



--------------------------------------------------------------------------------

March 31, June 30, September 30 and December 31, each such date (or, if such
date is not a Business Day, the next Business Day immediately following such
date) shall thereafter become the Alternative Facility Valuation Dates in lieu
of the dates set forth on Schedule C-l.

“Amended Senior Note Indenture” shall mean the Senior Note Indenture as in
effect on the Effective Date, without giving effect to any covenant amendments
pursuant to supplemental indentures other than (i) the amendments set forth in
the Specified Indenture or (ii) such amendments as may be approved or otherwise
become effective pursuant to the procedures described in the definition of
“Covenant Amendment Effective Date.”

“Applicable Commitment Commission Percentage” shall mean, with respect to any
quarterly period occurring between successive Quarterly Payment Dates (or, if
shorter, the period through the termination of the Total Revolving Loan
Commitment) during which the daily average Aggregate Revolving Credit Exposure
is (i) less than 33% of the Total Revolving Loan Commitment, 0.15% per annum,
(ii) greater than or equal to 33%, but less than 67%, of the Total Revolving
Loan Commitment, 0.125% per annum; and (iii) greater than or equal to 67% of the
Total Revolving Loan Commitment, 0.10% per annum; provided, however, that to the
extent any portion of the Total Revolving Loan Commitment is not available
pursuant to clause (vii) of Section 2.01(a), the Applicable Commitment
Commission Percentage solely with respect to such portion shall be 0.10% per
annum rather than the higher percentages set forth above in this definition.

“Applicable Covenants” shall mean, in connection with any determination required
to be made by the U.S. Borrower with respect to its ability to comply with the
covenants set forth in Section 9.01 through 9.03 inclusive, the covenants set
forth therein that are applicable at the time of determination.

“Applicable Currency” shall mean, with respect to any Obligations, Dollars or,
to the extent relating to Alternate Currency Revolving Loans, the respective
Alternate Currency in which the respective Alternate Currency Revolving Loans or
related amounts were incurred or are denominated; provided that in the event
Revolving Loans maintained in an Alternate Currency are converted into Revolving
Loans maintained in Dollars under the circumstances contemplated by
Section 2.17, the Applicable Currency with respect to such Revolving Loans shall
be Dollars.

“Applicable Margin” shall mean, with respect to any Revolving Loans, from and
after any Start Date to and including the corresponding End Date, (i) the
respective percentage per annum set forth below under the respective Type of
Revolving Loan and opposite the respective Level (i.e., Level I, Level II, Level
III, Level IV, Level V or Level VI, as the case may be) indicated to have been
achieved on the Test Date immediately preceding such Start Date (as shown on the
respective officer’s certificate delivered pursuant to Section 10.11(d) or the
first proviso below) plus (ii) if any Excess Usage Amount exists as of the Test
Date immediately preceding such Start Date, the Excess Usage Premium; provided,
however, that the Excess Usage Premium shall be assessed only with respect to
such Excess Usage Amount for so long as such amount remains outstanding
following such Test Date and the Excess Usage Premium shall be adjusted between
Test Dates each time that the Borrowers make a prepayment or conversion that
reduces the Excess Usage Amount:

 

-6-



--------------------------------------------------------------------------------

    

Leverage Ratio

   Base Rate
Loans     Euro Rate
Rate Loans  

Level I

   Less than 4:00:1.00    0.00 %   0.65 %

Level II

   Greater than or equal to 4.00:1.00 but less than 4.50:1.00    0.00 %   0.70 %

Level III

   Greater than or equal to 4.50:1.00 but less than 5.00:1.00    0.00 %   0.75 %

Level IV

   greater than or equal to 5.00:1.00 but less than 6.00:1.00    0.00 %   0.90 %

Level V

   greater than or equal to 6.00:1.00 but less than 7.00:1.00    0.25 %   1.25 %

Level VI

   greater than or equal to 7.00:1.00    0.50 %   1.50 %

; provided, however, that if the U.S. Borrower fails to deliver the financial
statements required to be delivered pursuant to Section 10.11(a) or
(b) (accompanied by the officer’s certificate required to be delivered pursuant
to Section 10.11(d) showing the applicable Leverage Ratio on the relevant Test
Date) on or prior to the respective date required by such Sections, then Level
VI pricing shall apply until such time, if any, as the financial statements
required as set forth above and the accompanying officer’s certificate have been
delivered showing the pricing for the respective Margin Reduction Period is at a
level which is less than Level VI (it being understood that, in the case of any
late delivery of the financial statements and officer’s certificate as so
required, any reduction in the Applicable Margin shall apply only from and after
the date of the delivery of the complying financial statements and officer’s
certificate); provided, further, that Level VI pricing shall apply at any time
when any Specified Default or Event of Default is in existence. Notwithstanding
anything to the contrary contained in the immediately preceding sentence (other
than the second proviso thereof), Level I pricing shall apply for the period
from the Effective Date to but not including the date which is the first Start
Date after the Effective Date. If, as a result of any restatement of or other
adjustment to the financial statements of the U.S. Borrower or for any other
reason, (i) the Leverage Ratio as calculated by the U.S. Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the applicable
Borrower shall retroactively be obligated to pay to the Administrative Agent for
the account of the applicable Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the applicable Borrower under the Bankruptcy Code or
similar law, automatically and without further action by the Administrative
Agent, any other Lender or the Issuing Bank), an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period. This paragraph
shall not limit the rights of the Administrative Agent, any other Lender or the
Issuing Bank, as the case may be, under this Agreement. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

-7-



--------------------------------------------------------------------------------

The Applicable Margin for Canadian Revolving Loans which are Canadian Prime Rate
Loans is the Applicable Margin determined above for Base Rate Loans that are
Revolving Loans. The Applicable Margin for Acceptance Fees for Canadian
Revolving Loans which are Bankers’ Acceptances is the Applicable Margin
determined above for Euro Rate Loans.

“Approved Lessee” shall mean (i) a Taxable REIT Subsidiary of the U.S. Borrower
or (ii) another lessee under an Operating Lease, which lessee must be approved
by the Administrative Agent (such approval not to be unreasonably withheld)
unless either such Operating Lease relates to Hotel Properties accounting,
individually or with other leases of such lessee, for less than 10% of the
Consolidated EBITDA of the U.S. Borrower or such lessee is a Permitted Facility
Manager.

“Arrangers” means Deutsche Bank Securities Inc. and Banc of America Securities
LLC, in each case as Joint-Lead Arrangers and Joint Book Running Managers.

“Asset Sale” shall mean any sale, transfer or other disposition (including by
way of merger, consolidation or sale-leaseback transaction) in one transaction
or a series of related transactions by the U.S. Borrower or any of its
Subsidiaries to any Person other than the U.S. Borrower or any of its
Subsidiaries of (i) all or any of the Capital Stock of any Subsidiary (including
by issuance of such Capital Stock), (ii) all or substantially all of the
property and assets of an operating unit or business of the U.S. Borrower or any
of its Subsidiaries, or (iii) any other property and assets of the U.S. Borrower
or any of its Subsidiaries (other than Capital Stock of a Person which is not a
Subsidiary) outside the ordinary course of business of the U.S. Borrower or such
Subsidiary and, in each case, that is not governed by Section 11.09; provided
that “Asset Sale” shall not include (a) sales or other dispositions of
inventory, receivables and other current assets, (b) sales, transfers or other
dispositions of assets with a fair market value not in excess of $10 million in
any transaction or series of related transactions, (c) leases of real estate
assets, (d) Investments complying with Section 11.10 and (e) any transactions
that, pursuant to clause (b) of Section 11.08, are not deemed not to be an
“Asset Sale.”

“Asset Sale Period” shall have the meaning provided in Section 5.02(b).

“Assets” shall mean, with respect to any Person, all assets of such Person that
would, in accordance with GAAP, be classified as assets of a company conducting
a business the same as or similar to that of such Person, including without
limitation, all hotels, mortgage loans, management agreements, franchise
agreements, representation agreements, undeveloped land, joint ventures, hotel
construction and available cash balances.

“Assignee Canadian Lender” shall have the meaning provided in Section 14.03(d).

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

 

-8-



--------------------------------------------------------------------------------

“Authorized Financial Officer” of any Credit Party shall mean any of the Chief
Financial Officer, the Treasurer or the Chief Accounting Officer of such Credit
Party or any other officer of such Credit Party designated in writing to the
Administrative Agent by any of the foregoing officers of such Credit Party as
being authorized to act in such capacity so long as such other officer is a
financial person who works in such Credit Party’s controller’s or accounting
office.

“Authorized Officer” of any Credit Party shall mean any of the Chief Executive
Officer, the President, the Chief Operating Officer, any Authorized Financial
Officer or any Vice-President of such Credit Party or any other officer of such
Credit Party which is designated in writing to the Administrative Agent by any
of the foregoing officers of such Credit Party as being authorized to give
notices under this Agreement.

“Available Currency” shall mean (i) with respect to Dollar Revolving Loans and
Dollar Letters of Credit, Dollars, and (ii) with respect to Alternate Currency
Revolving Loans to be incurred under a given Alternate Currency Revolving Loan
Sub-Tranche, the relevant Alternate Currency for such Alternate Currency
Revolving Loan Sub-Tranche.

“BA Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance to be
purchased by a Canadian Lender on any date pursuant to Section 2.01 and Schedule
III hereto, an amount rounded to the nearest whole Canadian cent, and with
one-half of one Canadian cent being rounded up, calculated on such day by
dividing:

 

  (a) the Face Amount of such Banker’s Acceptance; by

 

  (b) the sum of one plus the product of:

(i) the respective Canadian Lender’s Discount Rate (expressed as a decimal)
applicable to such Bankers’ Acceptance; and

(ii) a fraction, the numerator of which is the number of days in the term of
maturity of such Banker’s Acceptance and the denominator of which is 365;

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Bank of America” shall mean Bank of America, N.A., in its individual capacity.

“Bankers’ Acceptance” shall mean a Draft accepted by a Canadian Lender pursuant
to Section 2.01 and Schedule III hereto.

“Bankers’ Acceptance Loans” shall mean the creation and discount of Bankers’
Acceptances as contemplated in Section 2.01 and Schedule III hereto.

“Bankruptcy Code” shall have the meaning provided in Section 12.05.

 

-9-



--------------------------------------------------------------------------------

“Base Rate” at any time shall mean the higher of (i) 1/2 of 1% plus the
overnight Federal Funds Rate and (ii) the Prime Lending Rate.

“Base Rate Loan” shall mean each Dollar Revolving Loan designated or deemed
designated as such by the respective Borrower at the time of the incurrence
thereof or conversion thereto.

“Borrowers” shall mean and include (i) the U.S. Borrower, (ii) all Canadian
Revolving Loan Borrowers and (iii) the U.S. Subsidiary Borrower. Each reference
in this Agreement or any other Credit Document to any “Borrower” shall mean, if
the respective reference relates to the Obligations of a Borrower or its
liabilities to make payments of principal, interest, fees or other amounts with
respect to any outstanding Obligation, the respective Person which is the
Borrower of the respective Revolving Loans. Each other reference in this
Agreement or any other Credit Document to a Borrower (including without
limitation for purposes of the representations and warranties, covenants and
events of default) shall mean, unless the context otherwise indicates, any
Person which, either individually or jointly and severally, is a Borrower
hereunder (including the U.S. Borrower, the U.S. Subsidiary Borrower and each
Canadian Revolving Loan Borrower).

“Borrowing” shall mean the borrowing by a Borrower of one Type of Revolving Loan
from all the Lenders having Revolving Loan Commitments (or, in the case of an
Alternate Currency Revolving Loan of a given Type, from all Alternate Currency
RL Lenders having Alternate Currency Revolving Loan Sub-Commitments under the
relevant Alternate Currency Revolving Loan Sub-Tranche) on a given date (or
resulting from a conversion or conversions on such date) and having, in the case
of Euro Rate Loans, the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.11(b) shall be considered part of the related
Borrowing of Eurodollar Loans.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) or clause (iii) below, any day except Saturday, Sunday and any day
which shall be in New York City a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close, (ii) with respect to all notices and determinations in connection with,
and payments of principal and interest on or with respect to, Alternate Currency
Loans, any day which is a Business Day described in clause (i) above and which
is also (A) a day for trading by and between banks in deposits in such Alternate
Currency in the relevant interbank market and a day on which banks are
ordinarily open for the transaction of business in the country in whose
Alternate Currency the respective payment is denominated and (B) in relation to
any payment in Euros, a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is open and (iii) solely for
purposes of Canadian Revolving Loans, any day except Saturday, Sunday and any
day which shall be in Toronto, Ontario, Canada a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.

“Calculation Period” shall mean the period of four consecutive fiscal quarters
last ended before the date of the respective event or incurrence which requires
calculations to be made on a Pro Forma Basis and for which financial information
of the kind referred to in Sections 10.11(a) and (b) is available.

 

-10-



--------------------------------------------------------------------------------

“Canadian Commitment Commission” shall have the meaning provided in
Section 4.01(a).

“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Person serving as the Administrative Agent as of 11:00 A.M. (New
York time) on the date two Business Days prior to the date of any determination
thereof for purchase on such date.

“Canadian Dollar Revolving Loan Sub-Commitment” shall mean, as to any Canadian
Lender, such Lender’s Canadian RL Percentage of the Total Canadian Dollar
Revolving Loan Sub-Commitment as determined pursuant to Sections 2.18(a), (b),
(c) and (e) from time to time. The Canadian Dollar Revolving Loan
Sub-Commitments of the Canadian Lenders in no event may exceed the Maximum
Canadian Dollar Revolving Loan Sub-Commitments of the Canadian Lenders.

“Canadian Dollar Revolving Notes” shall have the meaning provided in
Section 2.06(a).

“Canadian Dollars” and “Cdn $” shall mean freely and transferable lawful money
of Canada.

“Canadian Lender” shall mean (i) each Lender listed on Schedule I-B, and
(ii) each additional Person that becomes a Canadian Lender party hereto as a
lender in Canada to any Canadian Revolving Loan Borrower under the Maximum
Canadian Dollar Revolving Loan Sub-Commitments in accordance with Section 2.14
or 14.03(b) (provided that a Canadian Lender must be (x) a person resident in
Canada for purposes of the Income Tax Act (Canada), (y) an authorized foreign
bank which at all times holds all of its interest in any Canadian Obligations in
the course of its Canadian banking business for purposes of subsection 212(13.3)
of the Income Tax Act (Canada) or (z) able to establish to the satisfaction of
the Canadian Revolving Loan Borrowers and the Administrative Agent based on
applicable law in effect on the Effective Date or on such later date on which it
becomes a Canadian Lender that such Lender is not subject to deduction or
withholding of Canadian Taxes with respect to any payments to such Lender of
interest, fees, commissions, or any other amount payable by any Canadian
Revolving Loan Borrower under the Credit Documents, on the Effective Date or
such other date on which it becomes a Canadian Lender), in each case, in their
capacities as lenders in Canada to the Canadian Revolving Loan Borrowers under
the Maximum Canadian Dollar Revolving Loan Sub-Commitments. A Canadian Lender
shall cease to be a “Canadian Lender” when it has assigned all of its Maximum
Canadian Dollar Revolving Loan Sub-Commitment in accordance with Section 2.14
and/or 14.03(b). For purposes of this Agreement, (x) unless the context
otherwise indicates, each reference to a Canadian Lender which has one or more
affiliates which act as a Canadian Lender shall include such affiliate or
affiliates and (y) the terms “Lender” and “RL Lender” include each Canadian
Lender unless the context otherwise requires.

“Canadian Obligations” shall have the meaning provided in Section 16.01.

 

-11-



--------------------------------------------------------------------------------

“Canadian Prime Rate” shall mean, at any time, the greater of (i) the per annum
rate of interest quoted, published and commonly known as the “prime rate” of
Deutsche Bank AG, Canada Branch which Deutsche Bank AG, Canada Branch
establishes at its main office in Toronto, Ontario as the reference rate of
interest in order to determine interest rates for commercial loans in Canadian
Dollars to its Canadian borrowers, adjusted automatically with each quoted or
published change in such rate, all without necessity of any notice to any
Borrower or any other Person and (ii) the sum of (x) the average of the rates
per annum for Canadian Dollar bankers’ acceptances having a term of 30 days that
appears on the Reuters Screen CDOR Page as of 10:00 A.M. (Toronto time) on the
date of determination, as reported by Deutsche Bank AG, Canada Branch (and if
such screen is not available, any successor or similar services may be selected
by Deutsche Bank AG, Canada Branch), and (y) 0.75%.

“Canadian Prime Rate Loans” shall mean any Canadian Revolving Loan designated or
deemed designated as such by the respective Canadian Revolving Loan Borrower at
the time of the incurrence thereof or conversion thereof.

“Canadian Revolving Loan” shall mean a Revolving Loan made to a Canadian
Revolving Loan Borrower pursuant to Section 2.01.

“Canadian Revolving Loan Borrowers” shall mean Calgary Charlotte Partnership,
HMC Toronto Air Company, HMC Toronto EC Company and HMC AP Canada Company.

“Canadian RL Percentage” of any Canadian Lender at any time shall mean a
fraction (expressed as a percentage) the numerator of which is the Maximum
Canadian Dollar Revolving Loan Sub-Commitment of such Canadian Lender at such
time and the denominator of which is the Total Maximum Canadian Dollar Revolving
Loan Sub-Commitment at such time. Notwithstanding anything to the contrary
contained above, if the Canadian RL Percentage of any Canadian Lender is to be
determined after the Total Revolving Loan Commitment has been terminated, then
the Canadian RL Percentages of the Canadian Lenders shall be determined
immediately prior (and without giving effect) to such termination.

“Canadian Taxes” shall have the meaning provided in Section 5.04(e).

“Capital Expenditures” shall mean, with respect to any Person, without
duplication, all expenditures by such Person which should be capitalized in
accordance with GAAP, including all such expenditures with respect to fixed or
capital assets (including, without limitation, expenditures for maintenance and
repairs which should be capitalized in accordance with GAAP) and, without
duplication, the amount of Capitalized Lease Obligations of such Person.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, and participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which are or will be required to be capitalized on the books of such Person, in
each case taken at the amount thereof accounted for as indebtedness in
accordance with GAAP.

 

-12-



--------------------------------------------------------------------------------

“Cash Available for Distribution” of any Person for any period shall mean
Consolidated EBITDA of such Person less the sum of (w) 5% of Gross Revenues
received during such period from all Hotel Properties, (x) Consolidated Interest
Expense for such period, (y) scheduled amortization (other than balloon
payments) for such period plus (z) cash Taxes for such period.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender that
is a commercial bank or (y) any bank whose short-term commercial paper rating
from S&P is at least A-2 or the equivalent thereof or from Moody’s is at least
P-2 or the equivalent thereof (any such bank or Lender, an “Approved Bank”), in
each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any industrial or financial company with a short-term commercial paper rating of
at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within one
year after the date of acquisition, (iv) marketable direct obligations issued by
the District of Columbia or any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s and (v) investments in money market funds substantially all the
assets of which are comprised of securities of the types described in clauses
(i) through (iv) above.

“CDOR” shall mean, for any day and relative to Bankers’ Acceptances having any
specified term, the arithmetic average of the bid rates of interest (expressed
as an annual percentage rate) rounded to the nearest one-hundred-thousandth of
one percent (with 0.000005 being rounded up) for Canadian Dollar bankers’
acceptances having a term to maturity equal to such specified term (or a term as
closely as possible comparable to such specified term) of those of Bank of
Montreal, Canadian Imperial Bank of Commerce, Royal Bank of Canada, The Bank of
Nova Scotia and The Toronto-Dominion Bank that appears on the Reuters Screen
CDOR Page as of 10:00 A.M. (Toronto time) on such day (or, if such day is not a
Business Day, as of 10:00 A.M. on the next preceding Business Day), provided
that if fewer than two such bid rates appear on the Reuters Screen CDOR Page as
of such time on such day, CDOR for such day will be the arithmetic average of
the bid rates of interest (expressed as an annual percentage rate and rounded as
set forth above) for Canadian Dollar bankers’ acceptances, with a term to
maturity equal to such specified term (or a term as closely as possible
comparable to such specified term) for same day settlement as quoted by such of
the principal Toronto offices of Bank of Montreal, Canadian Imperial Bank of
Commerce, Royal Bank of Canada, The Bank of Nova Scotia and The Toronto-Dominion
Bank as may quote such a rate as of 10:00 A.M. (Toronto time) on such day as
determined by the Administrative Agent.

 

-13-



--------------------------------------------------------------------------------

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

“Change of Control” shall mean (i) HHRI shall at any time cease to own 100% of
the general partnership interests of the U.S. Borrower, (ii) any Person or group
(as such term is defined in Section 13(d)(3) of the Securities Exchange Act)
other than an Excluded Person is or becomes the “beneficial owner,” directly or
indirectly, of more than 50% of the total voting power in the aggregate of all
classes of Relevant Capital Stock of the U.S. Borrower (or HHRI for so long as
HHRI is a parent of the U.S. Borrower immediately prior to such transaction or
series of related transactions) then outstanding normally entitled to vote in
elections of directors, managers or trustees, as applicable, (iii) during any
period of 12 consecutive months after the Effective Date (for so long as HHRI is
a parent of the U.S. Borrower immediately prior to such transaction or series of
related transactions), Persons who at the beginning of such 12-month period
constituted the board of HHRI (together with any new Persons whose election was
approved by a vote of a majority of the Persons then still comprising the board
who were either members of the board at the beginning of such period or whose
election, designation or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors of HHRI
then in office or (iv) any “change of control” or similar event shall occur
under any Qualified Preferred Stock, the Senior Notes or any other Indebtedness
(other than Non-Recourse Indebtedness) of HHRI or the U.S. Borrower with an
aggregate principal amount of $50,000,000 or more which results in a default
under such Indebtedness beyond the period of grace (if any) or a declaration of
such Indebtedness to be due and payable prior to the scheduled maturity thereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all “Collateral” as defined in the Pledge and Security
Agreement or any other Security Document and all cash and Cash Equivalents
delivered as collateral pursuant to Section 3, 5.02 or 12.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Pledge and Security Agreement.

“Collateral Release Date” shall have the meaning provided in Section 10.15(d).

“Commitment” shall mean any of the commitments of any Lender.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Consolidated” or “consolidated” shall mean, with respect to any Person, the
consolidation of the accounts of the Subsidiaries of such Person with those of
such Person; provided that “consolidation” will not include consolidation of the
accounts of any other Person other than a Subsidiary of such Person with such
Person (it being understood that the accounts of such Person’s Consolidated
Subsidiaries shall be consolidated only to the extent of such Person’s
proportionate interest therein). The terms “consolidated” and “consolidating”
have correlative meanings to the foregoing.

 

-14-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any Person and for any period on a Pro
Forma Basis, the Consolidated Net Income of such Person for such period adjusted
to add thereto (to the extent deducted from net revenues in determining
Consolidated Net Income), without duplication, (A) the sum of (i) Consolidated
Interest Expense, (ii) provisions for taxes based on income (to the extent of
such Person’s proportionate interest therein), (iii) depreciation and
amortization expense (to the extent of such Person’s proportionate interest
therein), (iv) any other noncash items reducing the Consolidated Net Income of
such Person for such period (to the extent of such Person’s proportionate
interest therein), (v) any dividends or distributions during such period to such
Person or a Consolidated Subsidiary of such Person (to the extent of such
Person’s proportionate interest therein) from any other Person which is not a
Subsidiary of such Person or which is accounted for by such Person by the equity
method of accounting, to the extent that such dividends or distributions are not
included in the Consolidated Net Income of such Person for such period and
(vi) any cash receipts of such Person or a Consolidated Subsidiary of such
Person (to the extent of such Person’s proportionate interest therein) during
such period that represent items included in Consolidated Net Income of such
Person for a prior period which were excluded from Consolidated EBITDA of such
Person for such prior period by virtue of clause (B) of this definition, minus
(B) the sum of (i) all non-cash items increasing the Consolidated Net Income of
such Person (to the extent of such Person’s proportionate interest therein) for
such period and (ii) any cash expenditures of such Person (to the extent of such
Person’s proportionate interest therein) during such period to the extent such
cash expenditures (a) did not reduce the Consolidated Net Income of such Person
for such period and (b) were applied against reserves or accruals that
constituted noncash items reducing the Consolidated Net Income of such Person
(to the extent of such Person’s proportionate interest therein) when reserved or
accrued; all as determined on a consolidated basis for such Person and its
Consolidated Subsidiaries (it being understood that the accounts of such
Person’s Consolidated Subsidiaries shall be consolidated only to the extent of
such Person’s proportionate interest therein).

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (x) Consolidated EBITDA for such period, less the sum for such period of
(a) 5% of Gross Revenues received from Hotel Properties and (b) 3% of Gross
Revenues received from all other real estate to (y) Consolidated Fixed Charges
for such period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(i) Consolidated Interest Expense for such period, (ii) preferred stock
dividends (or the equivalent thereof) accrued and/or paid in cash by the U.S.
Borrower during such period on a Pro Forma Basis, (iii) scheduled amortization
payments (other than balloon payments) during such period and (iv) cash taxes on
ordinary income for such period.

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(x) Consolidated EBITDA for such period to (y) Consolidated Interest Expense.

“Consolidated Interest Expense” of any Person shall mean, for any period on a
Pro Forma Basis, the aggregate amount (without duplication and determined in
each case on a

 

-15-



--------------------------------------------------------------------------------

consolidated basis) of (a) interest expensed or capitalized, paid, accrued, or
scheduled to be paid or accrued (including, in accordance with the following
sentence, interest attributable to Capitalized Lease Obligations but excluding
(x) the amortization of fees or expenses incurred in order to consummate the
sale of the Senior Notes or to establish the credit facility implemented under
this Agreement, and (y) amounts attributable to the prepayment of Indebtedness
(including prepayment premiums) and acceleration of deferred financing costs),
of such Person and its Consolidated Subsidiaries during such period, including
(i) original issue discount and noncash interest payments or accruals on any
Indebtedness, (ii) the interest portion of all deferred payment obligations, and
(iii) all commissions, discounts and other fees and charges owed with respect to
bankers’ acceptances and letter of credit financings and Interest Rate
Protection Agreements and Other Hedging Agreements, in each case to the extent
attributable to such period, and (b) dividends accrued or payable by such Person
or any of its Consolidated Subsidiaries in respect of Disqualified Stock (other
than by Subsidiaries of such Person to such Person or, to the extent of such
Person’s proportionate interest therein, such Person’s Subsidiaries); provided,
however, that any such interest, dividends or other payments or accruals
(referenced in clauses (a) or (b)) of a Consolidated Subsidiary that is not a
Wholly-Owned Subsidiary shall be included only to the extent of the
proportionate interest of the referent Person in such Consolidated Subsidiary.
For purposes of this definition, (x) interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the U.S.
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP, and (y) interest expense attributable to any
Indebtedness represented by the guaranty by such Person or a Subsidiary of such
Person of an obligation of another Person shall be deemed to be the interest
expense attributable to the Indebtedness guaranteed.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the net income (or loss) of such Person and its Consolidated Subsidiaries for
such period, determined on a consolidated basis (it being understood that the
net income of Consolidated Subsidiaries shall be consolidated with that of a
Person only to the extent of the proportionate interest of such Person in such
Consolidated Subsidiaries); provided that (i) net income (or loss) of any other
Person which is not a Subsidiary of the Person, or that is accounted for by such
specified Person by the equity method of accounting, shall be included only to
the extent of the amount of dividends or distributions paid to the specified
Person or a Subsidiary of such Person, (ii) the net income (or loss) of any
other Person acquired by such specified Person or a Subsidiary of such Person in
a pooling of interests transaction for any period prior to the date of such
acquisition shall be excluded, (iii) all gains and losses which are
(x) extraordinary (as determined in accordance with GAAP), (y) unusual or
nonrecurring (including any gain from the sale or other disposition of assets or
from the issuance or sale of any Capital Stock) or (z) resulting from the
prepayment of Indebtedness (including prepayment premiums) and acceleration of
deferred financing costs shall be excluded, and (iv) the net income, if
positive, of any of such Person’s Consolidated Subsidiaries other than
Consolidated Subsidiaries that are not Guarantors to the extent that the
declaration or payment of dividends or similar distributions is not at the time
permitted by operation of the terms of its charter or bylaws or any other
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Consolidated Subsidiary shall be excluded;
provided, however, in the case of exclusions from Consolidated Net Income set
forth in clauses (ii), (iii) and (iv), such amounts shall be excluded only to
the extent included in computing such net income (or loss) on a consolidated
basis and without duplication; provided, further, that Consolidated Net Income
for

 

-16-



--------------------------------------------------------------------------------

any period shall be increased by the amount of any insurance proceeds in respect
of any Hotel Property or other Real Property received by the U.S. Borrower or
any of its Subsidiaries for business interruption or time element losses for
such period to the extent that such Insurance Proceeds have not already been
included in the computation of such Consolidated Net Income for such period.

“Consolidated Total Debt” shall mean, at any time, the difference, if positive,
of (x) the sum of (without duplication) (i) the amount of all Indebtedness of
the U.S. Borrower and its Subsidiaries as would be required to be reflected on
the liability side of a balance sheet prepared in accordance with GAAP and
determined on a consolidated basis at such time (it being understood that the
amounts of Indebtedness of Subsidiaries shall be consolidated with that of the
U.S. Borrower only to the extent of the U.S. Borrower’s interest in such
Subsidiaries) and (ii) guarantees of third party debt, letters of credit issued
to support third party debt and secured obligations in favor of hotel managers
in connection with jointly funded hotel renovations, less (y) the sum of
(i) unrestricted cash on hand (excluding any amounts of cash on hand that have
been designated by the U.S. Borrower for application to prepay Indebtedness
described in clause (y)(iii)) in excess of $100,000,000 plus (ii) the Leisure
Park Guarantee Exclusion Amount plus (iii) any Indebtedness outstanding on the
date of determination in respect of which an irrevocable prepayment notice has
been delivered that results in such Indebtedness being due and payable not later
than 30 days after such prepayment notice, to the extent the U.S. Borrower
either shall have unrestricted cash reserves for such payment or shall have
committed cash reserves for such payment pursuant to a deposit arrangement or
otherwise.

“Contingent Obligation” shall mean any obligation, contingent or otherwise, of
any Person directly or indirectly guaranteeing any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s-length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business or, for all purposes of this Agreement other than determining
compliance with Section 11.02(ii) or computing the Applicable Margin with
respect to any Revolving Loan, the Leisure Park Guarantee Exclusion Amount;
provided, further, that if the U.S. Borrower or a Subsidiary has received a
letter of credit or other similar credit support from a bank or a Person with a
long term unsecured credit rating of at least “BBB-“ or higher from S&P or “Baa”
from Moody’s (or, if not from a Person that has a rating, a Person that, in the
sole discretion of the Required Lenders, is capable of performing and will
perform its obligations under such credit support) or cash collateral in which
the U.S. Borrower or such Subsidiary has a first priority perfected security
interest and which is immediately available to the U.S. Borrower or such
Subsidiary in the event of a payment by it under the related Contingent
Obligation (or cash collateral has been deposited with the obligee (or a trustee
for such obligee) under such Contingent Obligation under similar circumstances,
including a defeasance trust), the amount of the Contingent Obligation shall be
reduced by the amount

 

-17-



--------------------------------------------------------------------------------

payable under such letter of credit or other similar credit support but only so
long as such letter of credit or other similar credit support or cash collateral
remains in effect and meets such requirements or such Person providing the
credit support satisfies such criteria.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement (including. without limitation, any management or franchise
agreement), undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Credit Document) to which such Person is a party
or by which it or any of its property is bound or to which any of its properties
is subject.

“Covenant Amendment Effective Date” shall mean the date specified in a
certificate delivered by an Authorized Officer of the U.S. Borrower to the
Administrative Agent as the date on which (a) the amendments in the U.S.
Borrower’s Specified Indenture became the most restrictive covenants relating to
Indebtedness issued under the Senior Note Indenture and Indebtedness issued
under the New Senior Note Indenture, and (b) as of such specified date no
Default or Event of Default has occurred and is continuing (other than solely as
a result of a breach of covenants to the extent that such breach will no longer
exist under this Agreement after giving effect to the modification of any
covenants hereunder (including any such covenants incorporated by reference)
resulting from the occurrence of the Covenant Amendment Effective Date). In the
event that the U.S. Borrower is not able to make the certification set forth in
clause (a) above as a result of the existence of a New Senior Note Indenture or
a supplemental indenture to the Senior Note Indenture delivered subsequent to
the date of the Specified Indenture that contains certain covenants that are
more restrictive than covenants included in the Specified Indenture, (i) the
U.S. Borrower may, in lieu of making the certification set forth in clause
(a) above, deliver a certificate describing such more restrictive covenants in
reasonable detail and certifying that, except for such specified covenants, the
covenants contained in the Specified Indenture constitute the most restrictive
covenants relating to Indebtedness issued under the Senior Note Indenture and
Indebtedness under the New Senior Note Indenture. In such event, the Required
Lenders shall, within 30 days after receipt of the certification, at their
election, determine whether the covenants set forth in the Specified Indenture
or in such later Senior Note Indenture or supplemental indenture shall take
effect as the Amended Senior Note Indenture. In the event no election is made by
the Required Lenders, the Amended Senior Note Indenture, giving effect to the
amendments set forth in such more restrictive supplemental indenture or the New
Senior Note Indenture, shall be deemed to be the Senior Note Indenture.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Revolving Note,
each Bankers’ Acceptance, the Subsidiaries Guaranty, the Pledge and Security
Agreement and any other guaranties, pledge agreements or additional security
documents executed and delivered in accordance with the requirements of
Section 10.14 or 10.15.

“Credit Event” shall mean the making of any Revolving Loan or the issuance of
any Letter of Credit. For clarity, it does not include continuations of
Borrowings or conversions of outstanding Revolving Loans from one Type to
another except to the extent additional Borrowings are made.

 

-18-



--------------------------------------------------------------------------------

“Credit Party” shall mean each Borrower and each Guarantor.

“Credit Party Subsidiary” shall mean each Person which is a Subsidiary of any
Credit Party.

“Customary Non-Recourse Exclusions” shall mean usual and customary exceptions
and non-recourse carve-outs in non-recourse debt financings of Real Property and
other carve-outs appropriate in the good faith determination of the U.S.
Borrower to the financing, including, without limitation, exceptions by reason
of (i) any fraudulent misrepresentation made by the U.S. Borrower or any of its
Subsidiaries in or pursuant to any document evidencing any Indebtedness,
(ii) any unlawful act on the part of the U.S. Borrower or any of its
Subsidiaries in respect of the Indebtedness or other liabilities of any
Subsidiary of the U.S. Borrower,(iii) any waste or misappropriation of funds by
the U.S. Borrower or any of its Subsidiaries in contravention of the provisions
of the Indebtedness or other liabilities of any Subsidiary, (iv) customary
environmental indemnities associated with the Real Property of any Subsidiary of
the U.S. Borrower, (v) voluntary bankruptcy, or (vi) failure of the U.S.
Borrower or any of its Subsidiaries to comply with applicable special purpose
entity covenants but excluding exceptions by reason of (a) non-payment of the
debt incurred in such non-recourse financing (other than usual and customary
exceptions in respect of the first debt service payment), or (b) the failure of
the relevant Subsidiary of the U.S. Borrower to comply with financial covenants.

“DB” shall mean Deutsche Bank AG New York Branch in its individual capacity.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Determination Date” shall have the meaning provided in the definition of “Pro
Forma Basis”.

“Discount Rate” shall mean, as at any Drawing Date, the discount rate, expressed
as a rate per annum, which the Administrative Agent determines (i) in the case
of a Canadian Lender which is named in Schedule I to the Bank Act (Canada), as
CDOR for such Drawing Date, and (ii) in the case of a Canadian Lender which is
named in Schedule II or III to the Bank Act ( Canada), as the discount rate
(expressed to two decimal places and rounded upward, if not an increment of
1/100th of 1%, the nearest 0.01%) quoted by such Canadian Lender as the
percentage discount rate at which such Canadian Lender would, in accordance with
its normal practice, at or about 10:00 A.M. (Toronto time) on such date, be
prepared to purchase bankers’ acceptances having a face amount and term
comparable to the Face Amount and term of such Bankers’ Acceptance, provided
however that no Discount Rate calculated pursuant to this clause (ii) shall
exceed the Discount Rate calculated pursuant to clause (i) above in respect of
the same issue of Bankers’ Acceptances plus 0.10% per annum.

“Disqualified Stock” shall have the meaning provided in the Governing Senior
Note Indenture.

 

-19-



--------------------------------------------------------------------------------

“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or authorized or made any other distribution, payment or delivery of
property (other than common stock or other common equity interests of such
Person or Qualified Preferred Stock of HHRI or the U.S. Borrower) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any shares of any class of its capital stock or any other equity
interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interest), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any shares of any class of the capital stock or any partnership
interests of such Person outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interest).

“Dollar Equivalent” of an amount denominated in a currency other than Dollars
(the “Other Currency”) shall mean, at any time for the determination thereof,
the amount of Dollars which could be purchased with the amount of Other Currency
involved in such computation at the spot exchange rate therefor as quoted by the
Person serving as the Administrative Agent as of 11:00 A.M. (New York time) on
the date two Business Days prior to the date of any determination thereof for
purchase on such date; provided that (1) for purposes of Section 2.17, the
Dollar Equivalent of any amount (expressed in an Other Currency) shall be the
amount of Dollars that the Administrative Agent determines, based upon the
actual exchange rates which the Administrative Agent believes can be obtained on
the date of conversion pursuant to Section 2.17, would be required to be paid in
Dollars to purchase such amount of Other Currency, and (2) for purposes of
(x) determining compliance with Sections 2.01, 3.02(a), 5.02(a)(i), 5.02(a)(ii),
5.02(a)(iii) and 5.02(a)(iv) and (y) calculating Fees pursuant to Section 4.01,
the Dollar Equivalent of any amounts expressed in an Alternate Currency shall be
revalued on a quarterly basis on each Alternative Facility Valuation Date using
the spot exchange rate therefor quoted in the Wall Street Journal on such date;
provided that, at any time during a calendar quarter, if the full principal
amount of Alternate Currency Revolving Loans (including, without limitation, the
Face Amount of Banker’s Acceptances) permitted to be incurred pursuant to this
Agreement (i.e., up to the full amount of the respective Alternate Currency
Revolving Loan Sub-Commitment Sub-Limit as then in effect) were incurred, and if
the Dollar Equivalent as recalculated based on the exchange rate therefor quoted
in the Wall Street Journal on the respective date of determination pursuant to
this exception would result in an increase in the Dollar Equivalent as then in
effect of such amounts of 10% or more, then at the discretion of the
Administrative Agent or at the request of the Required Lenders, the Dollar
Equivalent shall be reset based upon the exchange rates quoted on such date in
the Wall Street Journal, which rates shall remain in effect until the last
Business Day of such calendar quarter or such earlier date, if any, as the rate
is reset pursuant to this proviso. Notwithstanding anything to the contrary
contained in this definition, at any time that a Specified Default or an Event
of Default then exists, the Administrative Agent may revalue the Dollar
Equivalent of any amounts outstanding under the Credit Documents in a currency
other than Dollars at such times as it may determine in its sole discretion.

“Dollar Percentage” of any Lender at any time shall mean a fraction (expressed
as a percentage) the numerator of which is the U.S. Revolving Loan
Sub-Commitment of such

 

-20-



--------------------------------------------------------------------------------

Lender at such time and the denominator of which is the Total U.S. Revolving
Loan Sub-Commitment at such time. Notwithstanding anything to the contrary
contained above, if the Dollar Percentage of any Lender is to be determined
after the Total Revolving Loan Commitment has been terminated, then the Dollar
Percentages of the Lenders shall be determined immediately prior (and without
giving effect) to such termination.

“Dollar Revolving Loan” shall have the meaning provided in Section 2.01.

“Dollar Revolving Note” shall have the meaning provided in Section 2.06(a).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the U.S. Borrower
incorporated or organized in the United States or any State or territory
thereof.

“Draft” shall mean at any time either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada) or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by any Canadian Revolving
Loan Borrower on a Canadian Lender and bearing such distinguishing letters and
numbers as such Canadian Lender may determine, but which at such time has not
been completed or accepted by such Canadian Lender.

“Drawing” shall have the meaning provided in Section 3.05(c).

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule III for
the creation and purchase of Bankers’ Acceptances by a Canadian Lender pursuant
to Schedule III.

“Effective Date” shall have the meaning provided in Section 14.09.

“Eligible Transferee” shall mean and include a commercial bank, a financial
institution, any fund that invests in bank loans and any other “accredited
investor” (as defined in Regulation D under the Securities Act).

“EMU Legislation” shall mean the legislation measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislation measures to implement the third stage
of the European Monetary Union.

“End Date” shall mean, for any Margin Reduction Period, the last day of such
Margin Reduction Period.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings arising
under any Environmental Law or any permit issued under any Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages,

 

-21-



--------------------------------------------------------------------------------

contribution, indemnification, cost recovery, compensation or injunctive relief
arising from alleged injury to human health, safety or the environment due to
the presence of Hazardous Materials.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment or relating to
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the U.S. Borrower or a Subsidiary of the U.S. Borrower would
be deemed to be a “single employer” within the meaning of Section 414(b) or
(c) or, for purposes of Section 412 of the Code, Section 414(m) or (o) of the
Code.

“EURIBOR” shall mean (x) the rate per annum for deposits in Euros for a period
corresponding to the duration of the relevant Interest Period which appears on
the Reuters Screen which displays the rate of the Banking Federation of the
European Union for the Euro (being currently page “EURIBOR01”) at approximately
11:00 A.M. (Brussels time) on the date which is two Business Days prior to the
commencement of such Interest Period (for delivery on the first day of such
Interest Period) or, if such page shall cease to be available, such other page
or such other service for the purpose of displaying an average rate of the
Banking Federation of the European Union as the Administrative Agent, after
consultation with Alternate Currency RL Lenders with Euro Revolving Loan
Sub-Commitments and the U.S. Borrower, shall select or (y) if such rate is not
available at such time for any reason, and the Administrative Agent has not
selected an alternative service on which a quotation is displayed, then the
“EURIBOR” for the relevant Interest Period shall be the arithmetic mean (rounded
upwards to four decimal places) of the rates (as notified to the Administrative
Agent at its request) at which each Euro Reference Bank was offering to prime
banks in the European interbank market deposits in Euros for the relevant
Interest Period at approximately 11:00 a.m., Brussels time, two (2) Business
Days prior to the commencement of such Interest Period; provided, however, that
in the event the Administrative Agent has made any determination pursuant to
Section 2.11(a)(i) in respect of

 

-22-



--------------------------------------------------------------------------------

Euro Revolving Loans, or in the circumstances described in clause (i) to the
proviso to Section 2.11(b) in respect of Euro Revolving Loans, EURIBOR
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent (or such other Lender) to fund a Borrowing of Euro Revolving Loans with
maturities comparable to the Interest Period applicable thereto.

“Eurodollar Loan” shall mean each Dollar Revolving Loan designated as such by
the U.S. Borrower at the time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for the
Interest Period applicable to such Eurodollar Loan, the rate per annum that is
obtained by dividing (a) (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
LIBOR01 Page (or any successor page) which displays an average British Bankers
Associate Interest Settlement Rate for deposits (for delivery of the first day
of such Interest Period) with a term equivalent to such Interest Period and for
an amount equal to the amount of such Eurodollar Loan at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period, (ii) in the event the rate referenced in the preceding clause (i) is not
quoted, the arithmetic average as determined by the Administrative Agent of the
rates at which deposits in immediately available Dollars in an amount equal to
the amount of such Eurodollar Loan having a maturity approximately equal to such
Interest Period are offered to four reference banks to be selected by the
Administrative Agent in the London interbank market, at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period,
by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).

“Euro Equivalent” shall mean, at any time for the determination thereof, the
amount of Euros which could be purchased with the amount of Dollars involved in
such computation at the spot exchange rate therefore as quoted by the
Administrative Agent as of 11:00 A.M. (London time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date.

“Euro Rate” shall mean and include each of the Eurodollar Rate, EURIBOR and each
other Pounds Sterling LIBOR Rate.

“Euro Rate Loan” shall mean each Eurodollar Loan, each Euro Revolving Loan, and
each Sterling Revolving Loan,

“Euro Reference Banks” means, as to the Euro Revolving Loans of any Alternate
Currency Revolving Loan Borrower organized in a given jurisdiction, the
principal offices in such jurisdiction of each of DB, Bank of America and/or the
relevant affiliate of any of the foregoing (or any successor to any of the
foregoing) and any other bank or financial institution appointed as such by the
Administrative Agent.

 

-23-



--------------------------------------------------------------------------------

“Euro Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Euros at the time of the incurrence thereof made by an Alternate
Currency RL Lender with a Euro Revolving Loan Sub-Commitment.

“Euro Revolving Loan Sub-Commitment” means, as to any Alternate Currency RL
Lender, the amount, if any, set forth opposite such Alternate Currency RL
Lender’s name in Schedule I-B directly below the column entitled “Maximum Euro
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 2.17, 5.01, 5.02, and/or 12, (y) increased from time to
time pursuant to Sections 2.16, or (z) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 2.14 or 14.03(b). The
Euro Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Euro Revolving Notes” shall have the meaning provided in Section 2.06(a).

“Euros” and the sign “€” shall mean the currency introduced on January 1, 1999
at the start of the third stage of European Economic and Monetary Union pursuant
to the Treaty.

“Event of Default” shall have the meaning provided in Section 12.

“Excess Proceeds” shall have the meaning provided in Section 5.02(b).

“Excess Usage Amount” means, as of any determination date, the amount by which
the Aggregate Revolving Credit Exposure exceeds the availability limitation in
effect under Section 2.01(vii) on such date.

“Excess Usage Premium” shall mean the respective percentage per annum set forth
below opposite the respective Excess Usage Amount.

 

Excess Usage Amount

   Excess Usage Premium  

Less than or equal to $100,000,000

   0.25 %

Greater than $100,000,000 but equal to or less than $200,000,000

   0.50 %

Greater than $200,000,000 but equal to or less than $300,000,000

   0.75 %

Greater than $300,000,000

   1.00 %

 

-24-



--------------------------------------------------------------------------------

“Excluded Person” shall mean, in the case of the U.S. Borrower, HHRI or any
Wholly-Owned Subsidiary of HHRI.

“Exempted Affiliate Transactions” shall have the meaning provided in
Section 11.07.

“Existing Indebtedness” shall have the meaning provided in Section 8.20.

“Face Amount” shall mean, in respect of a Bankers’ Acceptance, the amount
payable to the holder thereof on its maturity. The Face Amount of any Bankers’
Acceptance Loan shall be equal to the Face Amounts of the underlying Bankers’
Acceptances.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“FF&E” shall mean, with respect to any Hotel Property, any furniture, fixtures
and equipment, including any beds, lamps, bedding, tables, chairs, sofas,
curtains, carpeting, smoke detectors, mini bars, paintings, decorations,
televisions, telephones, radios, desks, dressers, towels, bathroom equipment,
heating, cooling, lighting, laundry, incinerating, loading, swimming pool,
landscaping, garage and power equipment, machinery, engines, vehicles, fire
prevention, refrigerating, ventilating and communications apparatus, carts,
dollies, elevators, escalators, kitchen appliances, restaurant equipment,
computers, reservation systems, software, cash registers, switchboards, cleaning
equipment or other items of furniture, fixtures and equipment typically used in
hotel properties (including furniture, fixtures and equipment used in guest
rooms, lobbies and common areas (other than those items of furniture, fixtures
and equipment owned by the occupant or tenant in any such room)).

“Final Proceeds Application Date” shall have the meaning set forth in
Section 5.02(c).

“Financial Condition Test” shall mean, with respect to any acquisition,
Investment or issuance of capital stock, the requirement that at the time of
such acquisition, Investment or issuance of capital stock (a) no Specified
Default or Event of Default then exists or would result therefrom and, (b) based
on calculations made by the U.S. Borrower on a Pro Forma Basis after giving
effect to such acquisition, Investment or issuance of capital stock and as if
such acquisition, Investment or issuance of capital stock had occurred on the
first day of the respective Calculation Period, no Default or Event of Default
will exist in respect of, or would have existed during the Test Period last
reported (or required to be reported pursuant to

 

-25-



--------------------------------------------------------------------------------

Section 10.11(a) or 10.11(b), as the case may be) prior to the date of the
respective acquisition, Investment or issuance of capital stock in respect of,
the financial covenants contained in Sections 9.01 through 9.03, inclusive.

“Financial Covenants” shall mean the covenants set forth in Sections 9.01(a),
9.02(a) and 9.03.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of such Borrower or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code and which Plan,
fund or similar program could result in liability or other obligation or lien to
any Borrower, any Subsidiary of any Borrower or any ERISA Affiliate.

“Foreign Subsidiary” shall mean each Subsidiary of the U.S. Borrower other than
a Domestic Subsidiary.

“Franchise Agreements” shall mean all franchise or similar agreements entered
into with respect to a Hotel Property.

“GAAP” shall mean (A) except as provided in clause (B), generally accepted
accounting principles in the United States of America as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board, or in such other statements by such
other entity as may be in general use by significant segments of the accounting
profession, which are in effect on the Effective Date and consistent with those
used in the preparation of the audited consolidated financial statements of the
U.S. Borrower and its Subsidiaries referred to in Section 8.05(a); provided,
however, all computations made under this Agreement (whether or not such
computations specifically reference GAAP) relating to the notional amount of
acquired indebtedness or interest expense associated with such indebtedness
shall be made without giving effect to any generally accepted accounting
principles requiring that such acquired indebtedness be marked to market, and
(B) in the case of any computations made under Sections 5.02(b), 9.04, 11.10(b)
(other than the computation of the Leverage Ratio) and 11.11(b) (other than the
computation of the Leverage Ratio) and any other section of this Agreement
referring to computations under such sections means generally accepted
accounting principles in the United States of America as in effect as of
August 5, 1998 (or such other date as may be applicable pursuant to the
Governing Senior Note Indenture), including, without limitation, those set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession in the United States of America.

 

-26-



--------------------------------------------------------------------------------

“Governing Senior Note Indenture” shall mean (a) initially, the Senior Note
Indenture, as amended by the Twelfth Supplemental Indenture, and (b) upon and
after the occurrence of the Covenant Amendment Effective Date, the Amended
Senior Note Indenture.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity duly exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Gross Revenues” shall mean all revenues and receipts of every kind derived by
U.S. Borrower and its Consolidated Subsidiaries from operating a Hotel Property
or other real estate and parts thereof (it being understood that the revenues
and receipts of Consolidated Subsidiaries shall be included in the Gross
Revenues of a Person only to the extent of the proportionate interest of such
Person in such Consolidated Subsidiaries), including, but not limited to: income
(from both cash and credit transactions), before commissions and discounts for
prompt or cash payments, from rentals or sales of rooms, stores, offices,
meeting space, exhibit space or sales space of every kind; license, lease and
concession fees and rentals (not including gross receipts of licensees, lessees
and concessionaires); net income from vending machines; health club membership
fees; food and beverage sales; sales of merchandise (other than proceeds from
the sale of FF&E no longer necessary to the operation of such Hotel Property or
other real estate); service charges, to the extent not distributed to the
employees at such Hotel Property or other real estate as, or in lieu of,
gratuities; and proceeds, if any, from business interruption or other loss of
income insurance; provided, however, that Gross Revenues shall not include the
following: gratuities to employees of such Hotel Property or other real estate,
federal, state or municipal excise, sales, use or similar taxes collected
directly from tenants, patrons or guests or included as part of the sales price
of any goods or services; insurance proceeds (other than proceeds from business
interruption or other loss of income insurance); condemnation proceeds; or any
proceeds from any sale of such Hotel Property or other real estate.

“Guaranteed Obligations” shall have the meaning provided in Section16.01.

“Guarantor” shall mean and include (i) the U.S. Borrower and (ii) each
Subsidiary of the U.S. Borrower which executes and delivers the Subsidiaries
Guaranty, or a counterpart thereof, as required by Section 10.15 or any other
provision of this Agreement; provided that any such Subsidiary shall cease to be
a Guarantor at such time, if any, as it is released from the Subsidiaries
Guaranty in accordance with the express provisions hereof and thereof. As of the
Effective Date, the Guarantors are listed in Part I of Schedule IV.

“Guaranty” shall have the meaning provided in Section 16.04.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined as or included
in the definitions of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, which are regulated under any applicable Environmental
Law.

 

-27-



--------------------------------------------------------------------------------

“HHRI” shall mean Host Hotels & Resorts, Inc. (formerly Host Marriott
Corporation), a Maryland corporation.

“Hotel” shall mean any Real Property (including Improvements thereon and any
retail, golf, tennis, spa or other resort amenities appurtenant thereto)
comprising an operating facility offering hotel or lodging services.

“Hotel Business” shall mean the hotel, resort, extended stay lodging, other
hospitality business, and any and all businesses that in the good faith judgment
of the board of directors of HHRI are materially related businesses.

“Hotel Property” shall mean each Hotel owned or leased by the U.S. Borrower or
any of its Subsidiaries (including the furniture, fixture and equipment
thereon).

“Improvements” shall mean all buildings, structures, fixtures, tenant
improvements and other improvements of every kind and description now or
hereafter located in or on or attached to any Real Property, including all
building materials, water, sanitary and storm sewers, drainage, electricity,
steam, gas, telephone and other utility facilities, parking areas, roads,
driveways, walks and other site improvements; and all additions and betterments
thereto and all renewals, substitutions and replacements thereof.

“Indebtedness” shall mean, as to any Person, without duplication (i) all
liabilities and obligations, contingent or otherwise, of such Person, (a) in
respect of borrowed money (whether or not the recourse of the lender is to the
whole of the assets of such Person or only to a portion thereof), (b) evidenced
by bonds, notes, debentures or similar instruments, (c) representing the balance
deferred and unpaid of the purchase price of any property or services, except
those incurred in the ordinary course of its business that would constitute
ordinarily a trade payable to trade creditors, (d) evidenced by bankers’
acceptances, (e) for the payment of money relating to a Capitalized Lease
Obligation, or (f) evidenced by a letter of credit or a reimbursement obligation
of such Person with respect to any letter of credit; (ii) all net obligations of
such Person under any Interest Rate Protection Agreement or Other Hedging
Agreement or under any similar type of agreement or arrangement; and (iii) all
liabilities and obligations of others of the kind described in the preceding
clause (i) or (ii) that such Person has guaranteed or that is otherwise its
legal liability or which are secured by any assets or property of such Person.

“Individual Alternate Currency Revolving Loan Sub-Commitment Credit Exposure” of
any Alternate Currency RL Lender under a given Alternate Currency Revolving Loan
Sub-Tranche shall mean, at any time, the aggregate principal amount or Face
Amount, as the case may be, of all Alternate Currency Revolving Loans made
pursuant to such Alternate Currency Revolving Loan Sub-Tranche by such Alternate
Currency RL Lender and then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount or Face Amount, as the case may be, of each
such Alternate Currency Revolving Loan).

 

-28-



--------------------------------------------------------------------------------

“Individual Revolving Credit Exposure” shall mean, for any RL Lender at any
time, the sum of (i) the aggregate principal amount or Face Amount, as
applicable, of all Revolving Loans made by such RL Lender (and its affiliates,
if any, acting as Alternate Currency RL Lenders) (for this purpose, using the
Dollar Equivalent of the principal amount or Face Amount, as the case may be, of
all Alternate Currency Revolving Loans then outstanding from such RL Lender or
any affiliate thereof acting as an Alternate Currency RL Lender), plus (ii) the
product of (A) such RL Lender’s Dollar Percentage and (B) the aggregate amount
of all Letter of Credit Outstandings at such time.

“Interest Determination Date” shall mean, with respect to any Euro Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Euro Rate Loan.

“Interest Period” shall have the meaning provided in Section 2.10.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investment” shall mean, with respect to any Person, any direct or indirect
advance, loan or other extension of credit (including without limitation by way
of Contingent Obligation or similar arrangement, but excluding advances to
customers in the ordinary course of business that are, in conformity with GAAP,
recorded as accounts receivable on the consolidated balance sheet of the U.S.
Borrower and its Subsidiaries) or capital contribution to (by means of any
transfer of cash or other property (tangible or intangible) to others or any
payment for property or services solely for the account or use of others, or
otherwise), or any purchase or acquisition of Capital Stock, bonds, notes,
debentures or other similar instruments issued by, such Person.

“IRS” means the Internal Revenue Service, or any successor thereto.

“Issuing Bank” shall mean DB.

“Judgment Currency” shall have the meaning provided in Section 14.18.

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 14.18.

“L/C Supportable Obligations” shall mean obligations of the U.S. Borrower or any
of its Subsidiaries incurred in the ordinary course of business and which do not
violate the applicable provisions, if any, of this Agreement.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Leisure Park Guarantee” shall mean the Guaranty Agreement dated as of
December 1, 1997 by HHRI in favor of Marine Midland Bank, as trustee, relating
to the $14,700,000 Revenue Bonds (Leisure Park Project), Series 1997A.

 

-29-



--------------------------------------------------------------------------------

“Leisure Park Guarantee Exclusion Amount” shall mean up to $14,700,000 of
obligations constituting the Leisure Park Guarantee to the extent that such
obligations are the subject of an undisputed indemnity by Barceló Crestline
Corporation in favor of the U.S. Borrower that is backed by an indemnity from
Senior Housing Properties Trust (but only for such time as Senior Housing
Properties Trust has a long term unsecured non credit-enhanced rating of at
least “Ba2” or higher from Moody’s and “BB” or higher from S&P and the
beneficiary of the Leisure Park Guarantee is not entitled to demand payment
thereunder pursuant to the second paragraph of Section 1 thereof).

“Lender” shall mean each financial institution listed on Schedule I-A, as well
as any Person which becomes a “Lender” hereunder pursuant to Section 2.14, 2.16
or 14.03(b). Unless the context otherwise requires, each reference in this
Agreement to a Lender includes each Canadian Lender and, if the reference is to
a specific Lender which has a Revolving Loan Commitment hereunder, shall include
references to any Affiliate of any such Lender which is acting as a Canadian
Lender.

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing or to fund its portion of any unreimbursed payment under
Section 3.04(c) or to purchase participating interests in Revolving Loans under
Section 2.17 or 2.18, or (ii) a Lender having notified in writing any Borrower
and/or the Administrative Agent that such Lender does not intend to comply with
its obligations under Section 2.01 or 3 in circumstances where such
non-compliance would constitute a breach of such Lender’s obligations under the
respective Section.

“Letter of Credit” shall have the meaning provided in Section 3.01.

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the amount
of all Unpaid Drawings in respect of Letters of Credit.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Request” shall have the meaning provided in Section 3.03.

“Leverage Ratio” shall mean, at any time, the ratio of (x) Consolidated Total
Debt at such time to (y) Consolidated EBITDA for the Test Period then last ended
(computed as of the end of such Test Period but on a Pro Forma Basis for events
occurring after the end of such Test Period and on or prior to the relevant
Determination Date).

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
privilege, hypothecation, other encumbrance or charge of any kind (including,
without limitation, any conditional sale or other title retention agreement or
lease in the nature thereof or any agreement to give any security interest) upon
or with respect to any property of any kind now owned or hereafter acquired.

“Limited Partner Note” shall mean an existing unsecured note of the U.S.
Borrower issued prior to the Effective Date to certain limited partners of a
previous public partnership in which HHRI or a Subsidiary thereof was a general
partner.

 

-30-



--------------------------------------------------------------------------------

“Look-Through Subsidiary” shall mean a Wholly-Owned Subsidiary of the U.S.
Borrower that is not recognized as existing and is treated as part of the U.S.
Borrower for federal income tax purposes (such as, but not limited to, a single
member limited liability company or a partnership in which the sole partners are
the U.S. Borrower and/or other Look-Through Subsidiaries).

“Maintenance Capital Expenditures” shall mean, with respect to any Person, any
Capital Expenditures made in the ordinary course of business for maintenance or
upkeep of the assets of such Person.

“Management Agreements” shall mean all agreements with respect to the management
of a Hotel Property or other Real Property owned or leased by the U.S. Borrower
or any of its Subsidiaries. With respect to each Hotel Property acquired after
the Effective Date, the terms and conditions of the Management Agreement with
respect thereto shall be generally consistent with those contained in Management
Agreements as in effect on the Effective Date, with any material inconsistencies
which could reasonably be expected to adversely affect the U.S. Borrower’s
ability to repay the Obligations, the rights and remedies of the Lenders under
the Credit Documents or, in the U.S. Borrower’s reasonable estimation, the
ability to comply with the financial covenants contained in Sections 9.01
through 9.03, inclusive, and Section 9.04(b) to be approved by the
Administrative Agent, and the manager thereunder shall be a Permitted Facility
Manager.

“Mandatory Cost” means the cost imputed to a Lender in complying with (i) in the
case of any Obligation owing in Pounds Sterling, the requirements of the
Financial Services Authority and/or the Mandatory Liquid Assets requirements of
the Bank of England during the period in which a Sterling Revolving Loan is
outstanding determined in accordance with Schedule V, (ii) in the case of any
Obligation owing in Euros, any reserve asset requirements of the European
Central Bank, as determined in accordance with Schedule V and (iii) in the case
of any Obligation owing in any other Alternate Currency, such reserve
requirements established by any foreign court or governmental agency, authority,
instrumentality or regulatory body in respect of any such other Alternate
Currency or any category of liabilities which includes deposits by reference to
which the interest rate on the Loans denominated in such Alternate Currency is
determined, in any such case as determined in good faith by the Administrative
Agent.

“Majority Canadian Lenders” at any time shall mean those Canadian Lenders which
at such time hold a majority of the then Maximum Canadian Dollar Revolving Loan
Sub-Commitments.

“Margin Reduction Period” shall mean each period which shall commence on the
date occurring after the Effective Date on which the respective officer’s
certificates are delivered pursuant to Section 10.11(d) (or, if not so
delivered, the latest date on which such officer’s certificates are required to
be delivered) together with the related financial statements pursuant to
Section 10.11(a) or 10.11(b), as the case may be and which shall end on the
earlier of (i) the date of actual delivery of the next officer’s certificates
pursuant to Section 10.11(d) (together with the related financial statements)
and (ii) the latest date on which the next officer’s certificates are required
to be delivered pursuant to Section 10.11(d) (together with the related
financial statements).

 

-31-



--------------------------------------------------------------------------------

“Margin Regulations” shall mean Regulations T, U and X, collectively.

“Margin Stock” shall have the meaning provided in Regulation U.

“Marriott Family Members” shall mean any of Alice Marriott (deceased), J.W.
Marriott, Jr., Richard E. Marriott, any brother or sister of J.W. Marriott, Sr.
(deceased), any children or grandchildren of any of the foregoing, any spouses
of any of the foregoing, or any trust or other entity established primarily for
the benefit of one or more of the foregoing.

“Marriott International” shall mean Marriott International, Inc., a Delaware
corporation.

“Material Adverse Change” shall mean a material adverse change in any of (i) the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the U.S. Borrower and its Subsidiaries taken as a whole, (ii) the
legality, validity or enforceability of the Credit Documents taken as a whole,
(iii) the ability of the U.S. Borrower to repay the Obligations or (iv) the
rights and remedies of the Lenders or the Agents under the Credit Documents.

“Material Adverse Effect” shall mean an effect that results in or causes, or has
a reasonable likelihood of resulting in or causing, a Material Adverse Change.

“Maturity Date” shall mean September 9, 2011, as such date may be extended
pursuant to Section 2.04.

“Maximum Canadian Dollar Revolving Loan Sub-Commitment” shall mean, as to any
Canadian Lender, the amount, if any, set forth opposite such Canadian Lender’s
name in Schedule I-B directly below the column entitled “Maximum Canadian Dollar
Revolving Loan Sub-Commitment”, as same may be (x) permanently reduced from time
to time pursuant to Sections 2.17, 2.18(d), 4.02, 5.02 and/or 12, (y) adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 2.14 or 14.03(b) and (z) increased from time to time pursuant to
Section 2.16. The Maximum Canadian Dollar Revolving Loan Sub-Commitment of each
Canadian Lender is a sub-limit of the Revolving Loan Commitment of the
respective Canadian Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment) and not an additional commitment and, in
no event, may exceed at any time the Revolving Loan Commitment of such Canadian
Lender (or its respective affiliate which is a Lender with the related Revolving
Loan Commitment).

“Maximum Alternative Currency Revolving Loan Sub-Commitment” shall mean 50% of
the Total Revolving Loan Commitment. As of the Effective Date, the Maximum
Alternative Currency Revolving Loan Sub-Commitment is $300,000,000.

“Minimum Borrowing Amount” shall mean, for each Type and Tranche of Revolving
Loans hereunder, the respective amount specified below:

(i) in the case of a Borrowing of Euro Rate Loans, $5,000,000 (or the applicable
Alternate Currency Equivalent thereof, in the case of a Borrowing of Alternate
Currency Revolving Loans);

 

-32-



--------------------------------------------------------------------------------

(ii) in the case of a Borrowing of Base Rate Loans, $5,000,000;

(iii) in the case of a Borrowing of Canadian Prime Rate Loans, Cdn $5,000,000;
and

(iv) in the case of Bankers’ Acceptance Loans, the amount specified in Schedule
III.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to Title IV of ERISA.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean (i) with respect to any Asset Sale other than the
sale of Capital Stock in a Subsidiary, the proceeds of such Asset Sale in the
form of cash or Cash Equivalents, including payments in respect of deferred
payment obligations (to the extent corresponding to the principal, but not
interest, component thereof) when received in the form of cash or Cash
Equivalents (except to the extent such obligations are financed or sold with
recourse to the U.S. Borrower or any of its Subsidiaries) and proceeds from the
conversion of other property received when converted to cash or Cash
Equivalents, net of (a) brokerage commissions and other fees and expenses
(including fees and expenses of counsel and investment bankers) related to such
Asset Sale, (b) provisions for all Taxes (including Taxes of HHRI) actually paid
or payable as a result of such Asset Sale by the U.S. Borrower and its
Subsidiaries, taken as a whole, (c) payments made to repay Indebtedness (other
than Indebtedness subordinated in right of payment to the Obligations or a
Subsidiaries Guaranty) or any other obligations (other than the Obligations )
outstanding at the time of such Asset Sale that either (I) is secured by a Lien
on the property or assets sold or (II) is required to be paid as a result of
such sale, (d) amounts reserved by the U.S. Borrower and its Subsidiaries
against any liabilities associated with such Asset Sale, including, without
limitation, pension and other post-employment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with such Asset Sale, all as determined on a consolidated
basis in conformity with GAAP and (e) unless Taxes thereon are paid by HHRI as
set forth in clause (b) above, amounts required to be distributed as a result of
the realization of gains from Asset Sales in order to maintain or preserve
HHRI’s status as a REIT (provided, however, that with respect to an Asset Sale
by any Person other than the U.S. Borrower or a Wholly-Owned Subsidiary, Net
Cash Proceeds shall be the above amount multiplied by the U.S. Borrower’s direct
or indirect percentage ownership interest in such Person) and (ii) with respect
to any issuance or sale of any Capital Stock, the proceeds of such issuance or
sale in the form of cash or Cash Equivalents, including payments in respect of
deferred payment obligations (to the extent corresponding to the principal, but
not interest, component thereof) when received in the form of cash or Cash
Equivalents (except to the extent such obligations are financed or sold with

 

-33-



--------------------------------------------------------------------------------

recourse to the U.S. Borrower or any of its Subsidiaries) and proceeds from the
conversion of other property received when converted to cash or Cash
Equivalents, net of attorney’s fees, accountant’s fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees incurred in connection with such issuance or sale and net of tax paid
or payable as a result thereof (provided, however, that with respect to an
issuance or sale by any Person other than the U.S. Borrower or a Wholly-Owned
Subsidiary, Net Cash Proceeds shall be the above amount multiplied by the U.S.
Borrower’s direct or indirect percentage ownership interest in such Person).
Notwithstanding the foregoing, Net Cash Proceeds in respect of any Asset Sale
shall be net of any proceeds from such Asset Sale that are designated by the
U.S. Borrower to be applied to the voluntary prepayment of Revolving Loans as to
which there is a permanent reduction in the Total Revolving Loan Commitment.

“New Senior Note Indenture” shall mean any Indenture entered into after the date
hereof by the U.S. Borrower and subsidiary guarantors to be named therein,
together with all supplemental indentures, amendments or amendments and
restatements relating thereto; provided, that the U.S. Borrower shall have
delivered to the Administrative Agent a copy thereof certified by an Authorized
Officer.

“New Term Lender” shall have the meaning provided in Section 2.16(d)

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Recourse Indebtedness” shall mean Indebtedness with respect to which
recourse for payment is limited to specific assets encumbered by a Lien securing
such Indebtedness; provided, however, that personal recourse of a holder of
Indebtedness against any obligor with respect thereto for Customary Non-Recourse
Exclusions shall not, by itself, prevent any Indebtedness from being
characterized as Non-Recourse Indebtedness; provided, further, that if a
personal recourse claim is made in connection therewith, only the amount of such
claim shall not constitute Non-Recourse Indebtedness for the purpose of this
Agreement.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion” shall have the meaning provided in Section 2.07.

“Notice Office” shall mean the applicable office of the Administrative Agent set
forth below, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto: (a) with respect to
any Borrowings other than Canadian Revolving Loan Borrowings, Deutsche Bank AG
New York Branch, 100 Plaza One, 8th Floor, Jersey City, NJ 073311, ABA
#021-001-033, Acct. # 60200119, Acct. Name: Commercial Loan Division, Attn:
Deirdre Wall, Re: Host Hotels & Resorts, L.P., Operations contact: Deirdre Wall,
Tel: 201-593-2170, Fax: 201-593-2309; (ii) with respect to Canadian Revolving
Loan Borrowings, Royal Bank of Canada, Toronto, Ontario ROYCCAT2, Acct. #
071720000109, Acct. Name: Deutsche Bank AG, Canada Branch, Attn: Marcellus
Leung, Re: Host Hotels & Resorts, L.P., Operations contact: Marcellus Leung,
Tel: 416-682-8252, Fax: 416-682-8484.

“Obligation Currency” shall have the meaning provided in Section 14.18.

 

-34-



--------------------------------------------------------------------------------

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Syndication Agent, the Collateral Agent or any Lender pursuant to the terms of
this Agreement or any other Credit Document, including obligations payable under
Section 16.

“Operating Agreements” shall mean the asset or property management agreements,
franchise agreements, lease agreements and other similar agreements between the
U.S. Borrower, any Guarantor or any of their respective Restricted Subsidiaries,
on the one hand, and Marriott International, SLC or another entity engaged in
and having pertinent experience with the operation of such similar properties,
on the other, relating to the operation of the real estate properties owned by
the U.S. Borrower, any Guarantor or any of their respective Restricted
Subsidiaries, provided that the management of the U.S. Borrower determines in
good faith that such arrangements are fair to the U.S. Borrower and to such
Restricted Subsidiary.

“Operating Lease” shall mean a lease or sublease involving the U.S. Borrower or
any Subsidiary thereof, as lessor, which lease shall provide for rent payments
which in the aggregate with all other existing Operating Leases, provide an
economic return to the lessor thereunder generally comparable to the economic
returns provided to the lessors from the rent payments under the Operating
Leases in existence on the Effective Date. With respect to each Hotel Property
acquired after the Effective Date, the terms and conditions of the Operating
Lease with respect thereto shall be generally consistent with those contained in
Operating Leases as in effect on the Effective Date, with any material
inconsistencies which could reasonably be expected to adversely affect the U.S.
Borrower’s ability to repay the Obligations or the rights and remedies of the
Lenders under the Credit Documents or, in the U.S. Borrower’s reasonable
estimation, the ability to comply with the financial covenants contained in
Sections 9.01 through 9.03, inclusive, and Section 9.04(b) to be approved by the
Administrative Agent.

“OP Units” shall mean the partnership units of the U.S. Borrower.

“Original Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of September 10, 2004, among, the U.S. Borrower, certain subsidiaries
of the U.S. Borrower, various banks and Deutsche Bank Trust Company Americas, as
Administrative Agent, as it may have been modified, supplemented or amended
through the Effective Date.

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against fluctuations in currency values.

“Participant” shall have the meaning provided in Section 3.04.

“Participating Member State” shall mean, at any time, any member state of the
European Union which has adopted the Euro as its lawful currency at such time.

“Payment Office” shall mean (i) in respect of Dollar Revolving Loans, Letters of
Credit, Fees and, except as provided in clause (ii) below, all other amounts
owing under this Agreement and the other Credit Documents, the office of the
Administrative Agent located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, ABA Number: 021-001-033, Credit to Commercial Loan Division,
Account Name: Host Hotels & Resorts, Inc., Account Number: 99-401-268,

 

-35-



--------------------------------------------------------------------------------

Attention: Wendy Williams, and (ii) in respect of Canadian Revolving Loans,
Royal Bank of Canada, Toronto, Ontario Canada ROYCCAT2, Account Number:
071720000109 Account Name: Deutsche Bank AG, Canada Branch, Reference: Host or
in each case such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto provided the Payment
Office under clause (ii) shall be located in Canada.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permit” shall mean any permit, approval, authorization, license, variance,
registration, permission or consent required from a Governmental Authority under
an applicable Requirement of Law.

“Permitted Facility Manager” shall mean, with respect to each Hotel Property,
Marriott International, a Subsidiary of Marriott International, Starwood
Hotels & Resorts, a Subsidiary of Starwood Hotels & Resorts, Interstate Hotels
Corporation, a Subsidiary of Interstate Hotels Corporation, Hyatt Corporation, a
Subsidiary of Hyatt Corporation, Four Seasons Hotel Limited, a Subsidiary of
Four Seasons Hotel Limited, Swissôtel Management (U.S.) LLC, Crestline Capital
Corporation, a Subsidiary of Crestline Capital Corporation, Westin Hotels &
Resorts, a Subsidiary of Westin Hotels & Resorts, Hilton Hotels Corp., a
Subsidiary of Hilton Hotels Corp., Fairmont Hotels & Resorts, a Subsidiary of
Fairmont Hotels & Resorts, Barceló Crestline Corporation, a Subsidiary of
Barceló Crestline Corporation, Intercontinental Hotels Group, a Subsidiary of
Intercontinental Hotels Group (or, in the case of each of the foregoing, a
successor thereto (so long as such successor remains a first-class nationally
recognized hotel management company)), or another first-class hotel management
company in good standing, as determined in the sole discretion of the U.S.
Borrower.

“Permitted Investments” shall mean any of the following: (a) Investments in Cash
Equivalents, (b) Interest Rate Protection Agreements and Other Hedging
Agreements, (c) securities received in connection with an Asset Sale so long as
such Asset Sale complied with this Agreement, including Section 11.08,
(d) Permitted Mortgage Investments and (e) securities received from or in
connection with the sale of FF&E at a Hotel Property to a Subsidiary of the U.S.
Borrower that is an Approved Lessee so long as the U.S. Borrower shall have
reasonably determined in good faith that such sale is necessary in order to
avoid the characterization for tax purposes of any portion of the rent payable
under the related Operating Lease as rent not attributable to real property
(allowing reasonable margins with respect to applicable limitations).

“Permitted Liens” shall mean any of the following: (i) Liens imposed by
governmental authorities for taxes, assessments or other charges where
nonpayment thereof is not subject to penalty or which are being contested in
good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the U.S. Borrower in accordance with
GAAP; (ii) statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business, provided that (a) the underlying obligations are
not overdue for a period of more than 30 days, or (b) such Liens are being
contested in good faith and by appropriate proceedings and adequate reserves
with respect thereto are maintained on the books of the U.S. Borrower in
accordance with GAAP; (iii) Liens securing the performance of bids, trade
contracts (other than

 

-36-



--------------------------------------------------------------------------------

for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (iv) Liens arising by operation of law in
connection with judgments, only to the extent, for an amount and for a period
not resulting in an Event of Default with respect thereto; and (v) pledges or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
legislation.

“Permitted Mortgage Investment” means an Investment in Indebtedness secured by
real estate assets or Capital Stock of Persons (other than the U.S. Borrower or
its Subsidiaries) owning such real estate assets; provided that (i) the U.S.
Borrower is able to consolidate the operations of the real estate assets in its
GAAP financial statements, (ii) such real estate assets are owned by a
partnership, limited liability company or other entity which is controlled by
the U.S. Borrower or a Subsidiary thereof as a general partner, managing member
or through similar means, or (iii) the aggregate amount of such Permitted
Mortgage Investments (excluding those referenced in clauses (i) and (ii) above),
determined at the time each such Investment was made, does not exceed 10% of
Adjusted Total Assets after giving effect to such Investment.

“Permitted REIT Subsidiary” shall mean a Wholly-Owned Subsidiary of HHRI which
engages in no significant business, has no material liabilities and otherwise
has no material assets other than (i) equity interests in other Permitted REIT
Subsidiaries, (ii) OP Units, (iii) de minimis interests in Subsidiaries of the
U.S. Borrower or (iv) de minimis equity interests in Persons other than
Subsidiaries of HHRI provided that (A) in the case of this clause (iv),
Investments in such Persons shall only be made for the purpose of effecting an
acquisition by the U.S. Borrower or a Subsidiary thereof permitted under this
Agreement and immediately following the consummation of such acquisition the
applicable Permitted REIT Subsidiary shall not own any Investment other than
those described in clauses (i) through (iii) of this definition and (B) the
aggregate value of all Investments described in clauses (iii) and (iv) of this
definition at any time outstanding (measured by the book value thereof as of the
date each such Investment is made) shall not exceed $10,000,000.

“Permitted Sharing Arrangements” shall mean any contracts, agreements or other
arrangements between the U.S. Borrower and/or one or more of its Subsidiaries
and HHRI and/or one or more other Subsidiaries of HHRI, pursuant to which such
Persons share centralized services, establish joint payroll arrangements,
procure goods or services jointly or otherwise make payments with respect to
goods or services on a joint basis, or allocate corporate expenses (other than
taxes based on income) (provided that (i) such Permitted Sharing Arrangements
are, in the determination of management of the U.S. Borrower, the Guarantors or
their Subsidiaries in the best interests of the U.S. Borrower, the Guarantors or
their Subsidiaries and (ii) the liabilities of the U.S. Borrower, the Guarantors
and their Subsidiaries under such Permitted Sharing Arrangements are determined
in good faith and on a reasonable basis).

“Permitted Tax Payments” shall mean payment of any liability of HHRI, the U.S.
Borrower or any of their respective Subsidiaries for all Federal, state,
provincial, local and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto, imposed by any domestic or
foreign governmental authority responsible for the administration of any such
taxes.

 

-37-



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, association, trust or other enterprise or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Personal Property” shall mean, for any Person, to the extent owned by such
Person, all machinery, equipment, fixtures (including but not limited to all
heating, air conditioning, plumbing, lighting, communications, elevator
fixtures, inventory and goods), inventory and articles of personal property and
accessions thereto and renewals and replacements thereof and substitutions
therefor (including, but not limited to, beds, bureaus, chiffonniers, chests,
chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting, drapes,
draperies, curtains, shades, venetian blinds, screens, paintings, hangings,
pictures, divans, couches, luggage carts, luggage racks, stools, sofas,
chinaware, linens, pillows, blankets, glassware, silverware, foodcarts,
cookware, dry cleaning facilities, dining room wagons, keys or other entry
systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, private telephone systems, medical equipment,
potted plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, apparatus, stoves, ranges, refrigerators, laundry
machines, tools, machinery, engines, dynamos, motors, boilers, incinerators,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, call systems, brackets, electrical signs, bulbs,
bells, ash and fuel, conveyors, cabinets, lockers, shelving, spotlighting
equipment, dishwashers, garbage disposals, washers and dryers), other customary
hotel equipment and other tangible property of every kind and nature whatsoever,
now or hereafter located upon the Hotels, or appurtenances thereto, or usable in
connection with the present or future operation and occupancy of the Hotels and
all building equipment, materials and supplies of any nature whatsoever, now or
hereafter located upon the Hotels.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) any Borrower or a Subsidiary of any Borrower or an ERISA
Affiliate and any pension plan as defined in Section 3(2) of ERISA with respect
to which any Borrower, or a Subsidiary of any Borrower or an ERISA Affiliate
could have any liability.

“Pledge and Security Agreement” shall mean the Amended and Restated Pledge and
Security Agreement, dated as of September 10, 2004, as the same may be further
modified, amended or supplemented from time to time, including by the form of
Second Amended and Restated Pledge Agreement attached hereto as Exhibit G.

“Pledge and Security Agreement Collateral” shall have the meaning provided in
the Pledge and Security Agreement.

“Pledge and Security Agreement Requirement” means that each Credit Party shall
have duly authorized, executed and delivered a Pledge and Security Agreement
covering all of such Credit Party’s present and future Pledge and Security
Agreement Collateral, together with (to the extent not theretofore delivered
pursuant to the Original Credit Agreement, but shall be re-delivered if
previously released as a result of the occurrence of a Collateral Release Date):

 

  (1) all of the certificated Pledged Securities, if any, referred to therein
and then owned by such Credit Party, together with executed and undated stock
powers in blank or such other instruments of transfer as may be reasonably
requested by the Administrative Agent;

 

-38-



--------------------------------------------------------------------------------

  (2) proper financing statements (Form UCC-1) for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the security
interests purported to be created by the Pledge and Security Agreement;

 

  (3) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports, listing all effective financing statements that name such
Credit Party as debtor and that are filed in the jurisdictions referred to in
clause (b) above, together with copies of such other financing statements that
name such Credit Party as debtor (none of which shall cover the Pledge and
Security Agreement Collateral except to the extent evidencing Permitted Liens or
in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3 or such other termination statements as shall be required
by local law) for filing);

 

  (4) evidence of the completion of (or the Administrative Agent shall be
reasonably satisfied that arrangements are in place to complete) all other
recordings and filings of, or with respect to, the Pledge and Security Agreement
(and delivery of control agreements among the pledgor, pledgee and issuer) as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the security interests intended to be created by the Pledge
and Security Agreement; and

 

  (5) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Pledge and Security Agreement have been taken (or
the Administrative Agent shall be reasonably satisfied that arrangements are in
place to perfect and protect such security interests).

“Pledged Limited Liability Company Interests” shall have the meaning provided in
the Pledge and Security Agreement.

“Pledged Partnership Interests” shall have the meaning provided in the Pledge
and Security Agreement.

“Pledged Securities” shall have the meaning provided in the Pledge and Security
Agreement.

“Pledged Stock” shall have the meaning provided in the Pledge and Security
Agreement.

“Pledgor” shall mean and include (i) the U.S. Borrower and (ii) each Subsidiary
of the U.S. Borrower which executes and delivers the Pledge and Security
Agreement, or a

 

-39-



--------------------------------------------------------------------------------

counterpart thereof, as required by Section 10.15 or any other provision of this
Agreement; provided that any such Subsidiary shall cease to be a Pledgor at such
time, if any, as it is released from the Pledge and Security Agreement in
accordance with the express provisions hereof and thereof. As of the Effective
Date, the Pledgors are listed in Part III of Schedule IV.

“Pounds Sterling” and the sign “£” shall mean freely transferable lawful money
of the United Kingdom (expressed in Pounds Sterling).

“Pounds Sterling Currency Equivalent” shall mean, with respect to Pounds
Sterling, at any time of determination, the amount of such Pounds Sterling which
could be purchased with the amount of Dollars involved in such computation at
the spot rate of exchange therefor as quoted by the Administrative Agent as of
11:00 A.M. (London time) on the date two Business Days prior to the date of
determination thereof for purchase on such date.

“Pounds Sterling LIBOR Rate” shall mean, with respect to Pounds Sterling (i) the
rate per annum that appears on page LIBOR01 of the Reuters Screen (or any
successor page) for such Pounds Sterling deposits with maturities comparable to
the Interest Period applicable to the Alternate Currency Revolving Loans
incurred in Pounds Sterling subject to the respective Borrowing commencing two
Business Days thereafter as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of the respective Interest Period or
(ii) if such a rate does not appear on page LIBOR01 of the Reuters Screen (or
any successor page), then the “Pound Sterling LIBOR Rate” for the relevant
Interest Period shall be the arithmetic mean (rounded upwards to four decimal
places) of the rates (as notified to the Administrative Agent at its request) at
which each Pounds Sterling Reference Bank was offering to prime banks in the
European interbank market deposits in Pounds Sterling for the relevant Interest
Period at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; provided that, in the event the
Administrative Agent has made any determination pursuant to Section 2.11(a)(i)
in respect of Alternate Currency Revolving Loans incurred in Pounds Sterling, or
in the circumstances described in clause (i) to the proviso to Section 2.11(b)
in respect of Sterling Revolving Loans, the “Pounds Sterling LIBOR Rate”
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent to fund such Alternate Currency Revolving Loan with maturities comparable
to the Interest Period applicable thereto.

“Pounds Sterling Reference Bank” mean, as to the Sterling Revolving Loans of any
Alternate Currency Revolving Loan Borrower organized in a given jurisdiction,
the principal offices in such jurisdiction of each of DB, Bank of America and/or
the relevant affiliate of any of the foregoing (or any successor to any of the
foregoing) and any other bank or financial institution appointed as such by the
Administrative Agent.

“Pounds Sterling Revolving Loan Sub-Commitment” means, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Pounds Sterling Revolving Loan Sub-Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 2.17, 5.01, 5.02, and/or 12, (y) increased
from time to time pursuant to Sections 2.16 or (z) adjusted from time to time as
a result of assignments to or from such Lender pursuant to Section 2.14 or

 

-40-



--------------------------------------------------------------------------------

1403(b). The Pounds Sterling Revolving Loan Sub-Commitment of each Alternate
Currency RL Lender is a sub-limit of the Revolving Loan Commitment of the
respective Alternate Currency RL Lender (or its respective affiliate which is a
Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Preferred Stock”, as applied to the Capital Stock of any Person, shall mean
Capital Stock of such Person (other than common stock of such Person) of any
class or classes (however designated) that ranks prior, as to the payment of
dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to shares of Capital Stock of any other class of such Person.

“Prime Lending Rate” shall mean the rate which the Person serving as the
Administrative Agent announces from time to time as its prime lending rate, the
Prime Lending Rate to change when and as such prime lending rate changes. The
Prime Lending Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Person serving as the
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

“Pro Forma Basis” shall mean, with respect to (i) any incurrence, acquisition,
assumption or repayment of Indebtedness or (ii) any acquisition or sale of a
Hotel Property or other assets (or the equity interest of the Person or Persons
owning such Hotel Property or other assets), the calculation of the consolidated
results of the U.S. Borrower and its Subsidiaries otherwise determined in
accordance with this Agreement as if the respective Indebtedness, acquisition or
sale (and all other Indebtedness incurred, acquired, assumed or repaid or other
such acquisitions or sales effected during the respective Calculation Period or
thereafter and on or prior to the date of determination) (each such date, a
“Determination Date”) had been effected on the first day of the respective
Calculation Period; provided that all such calculations shall take into account
the following assumptions:

(i) pro forma effect shall be given to (1) any Indebtedness incurred subsequent
to the end of the Calculation Period and prior to the Determination Date,
(2) any Indebtedness incurred during such period to the extent such Indebtedness
is outstanding at the Determination Date and (3) any Indebtedness to be incurred
on the Determination Date, in each case as if such Indebtedness had been
incurred on the first day of such Calculation Period and after giving effect to
the application of the proceeds thereof (but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and not to finance
any acquisition or Investment);

(ii) the Consolidated Interest Expense of a Person attributable to interest on
any Indebtedness or dividends on any Disqualified Stock bearing a floating
interest (or dividend) rate (or, in the case that such Person or any of its
Subsidiaries is a party to an Interest Rate Protection Agreement or hedging
obligation (which Interest Rate Protection Agreement or hedging obligation is
scheduled to remain in effect for not less than the

 

-41-



--------------------------------------------------------------------------------

shorter of (x) a 12-month period immediately following the Determination Date or
(y) the remaining term of the Indebtedness to which it relates) that has the
effect of causing fixed interest rate Indebtedness to be floating rate interest
on the date of computation) shall be computed (other than when computed for the
purposes of computing Consolidated EBITDA) on a pro forma basis as if the
average rate in effect from the beginning of the period to the end of the period
had been the applicable rate for the entire period, unless in the case of
floating rate Indebtedness, such Person or any of its Subsidiaries is a party to
an Interest Rate Protection Agreement or hedging obligation (which shall remain
in effect for the 12-month period immediately following the end of the period)
that has the effect of fixing the interest rate on the date of computation, in
which case such rate (whether higher or lower) shall be used;

(iii) there shall be excluded from interest expense any interest expense related
to any amount of Indebtedness that was outstanding during such Calculation
Period or thereafter but that is not outstanding or is to be permanently repaid
on the Determination Date;

(iv) pro forma effect shall be given to all acquisitions and sales of Hotel
Properties and other assets (by excluding or including, as the case may be, the
historical financial results for the respective Hotel Properties and/or such
other assets) that occur during such Calculation Period or thereafter and on or
prior to the Determination Date (including any Indebtedness assumed or acquired
in connection therewith) as if they had occurred on the first day of such
Calculation Period, provided that in connection with any such acquisitions, pro
forma effect (for periods prior to such acquisition) shall be given to the
management fees payable pursuant to the respective Management Agreement as if
such management fees had been payable throughout the Calculation Period;

(v) any Indebtedness in respect of which an irrevocable prepayment notice has
been delivered that results in such Indebtedness being due and payable not later
than 30 days after such prepayment notice, the amount of such Indebtedness (and
any interest attributable thereto) shall be excluded from the computation of
such covenants to the extent the U.S. Borrower shall have unrestricted cash
reserves for such payment or shall have committed cash reserves for such payment
by way of a deposit arrangement or otherwise; and

(vi) any Qualified Preferred Stock in respect of which an irrevocable redemption
or repurchase notice has been delivered that results in such Qualified Preferred
Stock being due and payable not later than 30 days after such notice, the amount
of such Qualified Preferred Stock shall be excluded from the computation of such
covenants to the extent the U.S. Borrower shall have unrestricted cash reserves
for such payment or shall have committed cash reserves for such payment by way
of a deposit arrangement or otherwise.

In the case of any covenant, other than those set forth in Sections 9.01 through
9.04, which require compliance with the covenants of this Agreement on a Pro
Forma Basis, compliance with the Financial Covenants shall be required only to
the extent that there is any Revolving Credit Exposure after giving effect to
the event giving rise to the need for compliance.

 

-42-



--------------------------------------------------------------------------------

“Procurement Contracts” shall mean contracts for the procurement of goods and
services entered into in the ordinary course of business and consistent with
industry practices.

“Projections” shall have the meaning provided in Section 8.05(d).

“Qualified Preferred Stock” shall mean any preferred stock or other preference
shares of HHRI or the U.S. Borrower, so long as the terms of such preferred
stock or other preference shares (i) do not provide any collateral security,
(ii) do not provide any guaranty or other support by HHRI or any of its
Subsidiaries, (iii) do not require any cash dividends or cash distributions
(other than dividends or distributions payable when and if declared by the Board
of Directors of HHRI or the general partner of the U.S. Borrower) or contain any
mandatory put, redemption, repayment, sinking fund or other similar provision in
each case occurring before September 10, 2009 (other than any such provision
that can be satisfied, at the election of HHRI or the U.S. Borrower, by the
issuance of OP Units or common stock or Qualified Preferred Stock of HHRI),
(iv) do not contain any covenants other than periodic reporting requirements,
(v) do not grant the holders thereof any voting rights except for (x) voting
rights required to be granted to such holders under applicable law or listing
requirements and (y) limited customary voting rights on fundamental matters such
as mergers, consolidations, sales of all or substantially all of the assets of
HHRI, liquidations involving HHRI or dividend arrearages, and (vi) do not
provide for the conversion into, or the exchange for (unless at the sole
discretion of the issuer thereof), debt securities.

“Qualifying Indebtedness” means Indebtedness of the U.S. Borrower under the
Senior Note Indenture, the New Senior Note Indenture, and any other Secured
Indebtedness of the U.S. Borrower or any of its Subsidiaries (other than
Indebtedness under the Credit Documents).

“Quarterly Payment Date” shall mean the last Business Day of each April, July,
October and January occurring after the Effective Date.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recourse Indebtedness” of any Person shall mean all Indebtedness of such Person
and its Subsidiaries for which recourse for payment may be made against such
Person for the obligations thereunder (and in any event shall include all
Indebtedness of such Person which is not Non-Recourse Indebtedness).

“Register” shall have the meaning provided in Section 14.15.

 

-43-



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Businesses” shall mean the businesses conducted by the U.S. Borrower
and its Subsidiaries as of the Effective Date and any and all businesses that in
the good faith judgment of the Board of Directors of the general partner of the
U.S. Borrower are materially related businesses or real estate related
businesses. Without limiting the generality of the foregoing, Related Business
shall include the ownership and operation of lodging properties.

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring or migrating,
into or upon any land or water or air, or otherwise entering into the
environment.

“Relevant Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations, or other equivalents (however designated,
whether voting or non-voting) including partnership interests, whether general
or limited, in the equity of such Person, whether outstanding on the Effective
Date or issued thereafter, including, without limitation, all capital stock,
preferred stock and limited partnership units of the U.S. Borrower.

“Replaced Lender” shall have the meaning provided in Section 2.14.

“Replacement” shall have the meaning provided in Section 2.14.

“Replacement Lender” shall have the meaning provided in Section 2.14.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose Revolving
Loan Commitments (or after the termination thereof, outstanding Revolving Loans
and Participations in Letter of Credit Outstandings) represent an amount greater
than 50% of the Total Revolving Loan Commitment less the Revolving Loan
Commitments of Defaulting Lenders (or after the termination of the Total
Revolving Loan Commitment, the sum of the then total outstanding Revolving Loans
of Non-Defaulting Lenders, and the aggregate Participations

 

-44-



--------------------------------------------------------------------------------

of all Non-Defaulting Lenders in Letter of Credit Outstandings at such time).
For purposes of determining Required Lenders, all outstanding Revolving Loans
and Commitments, as the case may be, that are denominated in Dollars will be
calculated in Dollars and all Revolving Loans and Commitments, as the case may
be, denominated in an Alternate Currency will be calculated according to the
Dollar Equivalent thereof.

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation, and by-laws or other organizational or governing documents of
such Person, and all foreign, federal, state and local laws, rules and
regulations, including, without limitation, Environmental Laws, ERISA, foreign,
federal, state or local securities, antitrust and licensing laws, all food,
health and safety laws, and all applicable trade laws and requirements,
including, without limitation, all disclosure requirements of Environmental Laws
and ERISA and all orders, judgments, decrees or other determinations of any
Governmental Authority or arbitrator, in each case, applicable to and binding
upon such Person, its business or any of its property.

“Restricted Payment” shall have the meaning given to it in the Governing Senior
Note Indenture as in effect on the Effective Date except the term “Subordinated
Indebtedness” used therein shall refer to Indebtedness of the Company or any
Guarantor that is expressly subordinated in right of payment to the Revolving
Loans (or other Indebtedness under the Credit Documents).

“Restricted Subsidiary” shall have the meaning given to it in the Governing
Senior Note Indenture.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Credit Exposure” shall mean for any RL Lender at any time, the sum of
(i) the aggregate principal amount of all Revolving Loans made by such Lender
(and its affiliates, if any, acting as Canadian Lenders) (for this purpose,
(x) at all times prior to the occurrence of any Sharing Event and the automatic
conversion of Canadian Revolving Loans to Dollar Revolving Loans pursuant to
Section 2.17, using the Dollar Equivalent of the principal amount or Face
Amount, as the case may be, of all Canadian Revolving Loans then outstanding
from such RL Lender or any affiliate thereof acting as a Canadian Lender and
(y) at all times after the occurrence of any Sharing Event, giving effect to the
conversions required by Section 2.17 and to all participations purchased by such
RL Lender pursuant to Section 2.17), plus (ii) the product of (A) such Lender’s
Dollar Percentage (or, after the occurrence of a Sharing Event, its RL
Percentage) and (B) the aggregate amount of all Letter of Credit Outstandings at
such time. For the purpose of determining whether the Financial Covenants shall
be applicable, the amount of any Letter of Credit Outstandings and Bankers’
Acceptance Loans utilizing the Total Revolving Loan Commitment that are fully
cash collateralized in accordance with the terms of this Agreement shall be
deemed to be zero.

“Revolving Credit Period” shall mean the period from and including the Effective
Date to but not including the Maturity Date.

“Revolving Loan” shall have the meaning provided in Section 2.01.

 

-45-



--------------------------------------------------------------------------------

“Revolving Loan Commitment” shall mean, for each Lender, the amount of such
Lender’s Revolving Loan Commitment set forth opposite such Lender’s name in
Schedule I-A directly below the column entitled “Revolving Loan Commitment,” as
the same may be (x) reduced from time to time pursuant to Sections 4.02,
5.02(f), and/or 12 or (y) adjusted from time to time as a result of assignments
to or from such Lender pursuant to Sections 2.14 or 14.03(b) or (z) increased
from time to time pursuant to Section 2.16. For the avoidance of doubt, any
limitations in effect from time to time pursuant to Section 2.01(vii) on amounts
available for drawing shall not alter the Revolving Loan Commitment of any
Lender.

“Revolving Notes” shall mean each Dollar Revolving Note, each Canadian Dollar
Revolving Note, each Euro Note and each Sterling Revolving Note.

“RL Lender” shall mean, at any time, each Lender with a Revolving Loan
Commitment or with outstanding Revolving Loans at such time.

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time. Notwithstanding anything to the contrary contained
above, if the RL Percentage of any Lender is to be determined after the Total
Revolving Loan Commitment has been terminated, then the RL Percentages of the
Lenders shall be determined immediately prior (and without giving effect) to
such termination.

“Roll Forward Amount” shall mean, with respect to any covenant that permits an
action to be taken in a fiscal year with reference to Adjusted Total Assets, the
cumulative unused Dollar amount relating to such action referred to in such
covenant from all prior fiscal years commencing with and including the full
fiscal year ending nearest to December 31, 2004, it being understood that such
unused amounts shall be calculated independently for each covenant that
references a Roll Forward Amount, irrespective of any application of such Roll
Forward Amount for the purpose of another covenant. For purposes of computing
the Roll Forward Amount attributable to any fiscal year, the unused Dollar
amount shall be determined according to the Adjusted Total Assets measured as of
the end of such fiscal year. The unused amount for any period during which the
limitations in Section 11.10(a), 11.11(a) or 11.12(a) shall not be in effect
shall be the unused amount as if the Leverage Ratio had been equal to or greater
than 6.00:1:00 at all times from and after the Effective Date. In no event shall
the Roll Forward Amount be negative.

“S&P” shall mean Standard & Poor’s Ratings Services.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b).

“Secured Creditors” shall have the meaning provided in the Pledge and Security
Agreement.

 

-46-



--------------------------------------------------------------------------------

“Secured Indebtedness” shall mean any Indebtedness or Disqualified Stock secured
by a Lien (other than any Permitted Lien (as defined in the Governing Senior
Note Indenture)) upon the property of the U.S. Borrower or any of its
Subsidiaries.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Documents” shall mean, unless terminated at any time in accordance the
provisions of this Agreement, the Pledge and Security Agreement and any other
pledge or similar agreement executed and delivered after the Effective Date
pursuant to Section 10.14, 10.15 or any other provision of this Agreement or the
Pledge and Security Agreement.

“Senior Note Documents” shall mean the Governing Senior Note Indenture the New
Senior Note Indenture the Senior Notes and each other document or agreement
relating to the issuance of the Senior Notes.

“Senior Note Indenture” shall mean the Indenture, dated as of August 5, 1998,
among the U.S. Borrower (successor to HMH Properties, Inc.), the subsidiary
guarantors named therein and Marine Midland Bank as Trustee, together with all
supplemental indentures, amendments or amendments and restatements relating to
the Senior Notes but without giving effect to any covenant amendments
implemented pursuant to such supplemental indentures, amendments or amendments
and restatements.

“Senior Note Indenture Default” shall mean a Default or Event of Default under
the Governing Senior Note Indenture or New Senior Note Indenture, in each case
as defined therein.

“Senior Notes” shall mean each of the U.S. Borrower’s (i) $725,000,000 7 1/8%
Series K Senior Notes due November 2013, (ii) $350,000,000 7% Series M Senior
Notes due August 2012, (iii) $650,000,000 6 3/8% Series O Senior Notes due March
2015, (iv) $800,000,000 6 3/4% Series Q Senior Notes due June 2016,
(v) $500,000,000 6 7/8% Series S Senior Notes due November 2014,
(vi) $500,000,000 3 1/4% Exchangeable Senior Debentures due April 2024,
(vii) $600,000,000 2 5/8% Exchangeable Senior Debentures due April 2027,
(viii) $5,885,000 9 3/8% Marriott Corporation Debentures due June 2007,
(ix) $6,848,000 10% Marriott Corporation Series L Senior Notes due May 2012 and
(x) other issues of senior notes issued pursuant to the Senior Note Indenture or
the New Senior Note Indenture.

“Sharing Event” shall mean (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Section 12.05, (ii) the declaration of the
Total Revolving Loan Commitment termination, or the acceleration of the maturity
of any Revolving Loans, in each case pursuant to the last paragraph of
Section 12 or (iii) the failure of any Borrower to pay any principal of, Face
Amount of, or interest on, Revolving Loans or any Letter of Credit Obligations
on the Maturity Date.

 

-47-



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean any Subsidiary which is a “significant
subsidiary” of the U.S. Borrower within the meaning of Rule 1-02 of Regulation
S-X promulgated by the SEC as in effect on August 5, 1998.

“Single Employer Plan” shall have the meaning provided in Section 8.10.

“Specified Default” shall mean any Default or Event of Default under Sections
12.01, 12.03 (solely as a result of a failure to comply with Section 10.11(a),
10.11(b), 10.11(d)), 12.05 or 12.08.

“Specified Indenture” shall mean the Nineteenth Supplemental Indenture dated
April, 2006, supplementing the Senior Note Indenture, providing the issuance of
the Borrower’s 6-3/4% Series P Senior Notes due 2016 and 6-3/4% Series Q Senior
Notes due 2016.

“Start Date” shall mean, with respect to any Margin Reduction Period, the first
day of such Margin Reduction Period.

“Starwood Acquisition” shall mean the acquisition of assets and equity interests
by the U.S. Borrower and its Subsidiaries pursuant to the Starwood Acquisition
Agreement.

“Starwood Acquisition Agreement” shall mean the Master Agreement and Plan of
Merger dated as of November 14, 2005, among HHRI, the U.S. Borrower, Horizon
Supernova Merger Sub, L.L.C., Horizon SLT Merger Sub L.P., Starwood Hotels &
Resorts Worldwide, Inc., Starwood Hotels & Resorts, SHC, SLT Realty Limited
Partnership and certain other parties listed as Sellers thereunder, as such
agreement may be amended, supplemented or otherwise modified from time to time.

“Starwood Tax Indemnity Agreement” shall mean the Tax Sharing and
Indemnification Agreement dated as of November 14, 2005 among HHRI, the U.S.
Borrower, Horizon Supernova Merger Sub, L.L.C., Horizon SLT Merger Sub L.P.
Starwood Hotels & Resorts Worldwide, Inc., Starwood Hotels & Resorts, SHC, and
SLT Realty Limited Partnership, as such agreement may be amended, supplemented
or otherwise modified from time to time to the extent such amendments,
supplements and modifications do not adversely affect the interests of the
Lenders in any material respect.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met, but after giving effect
to all previous drawings made thereunder).

“Sterling Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Pounds Sterling at the time of the incurrence thereof.

“Sterling Revolving Notes” shall have the meaning provided in Section 2.06(a).

“Stock Collateral” shall have the meaning provided in Section 10.15(d).

 

-48-



--------------------------------------------------------------------------------

“Sub-Commitments” shall mean, with respect to any RL Lender, the Non-Alternate
Currency Revolving Loan Sub-Commitment, if any, of such RL Lender, the Canadian
Dollar Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender), the Pounds
Sterling Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender) and the Euro
Revolving Loan Sub-Commitment, if any, of such RL Lender (or its Affiliate which
is acting as an Alternate Currency RL Lender).

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.06.

“Subsidiary” shall mean, with respect to any Person, (i) any corporation,
association or other business entity of which more than 50% of the ordinary
voting power of the outstanding Capital Stock is owned, directly or indirectly,
by such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person, or the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
in accordance with GAAP, if such statements were prepared as of such date, (ii)
any partnership (a) in which such Person or one or more Subsidiaries of such
Person is, at the time, a general partner and owns alone or together with the
U.S. Borrower a majority of the partnership interests or (b) in which such
Person or one or more Subsidiaries of such Person is, at the time, a general
partner and which is controlled by such Person in a manner sufficient to permit
its financial statements to be consolidated with the financial statements of
such Person in conformance with GAAP and the financial statements of which are
so consolidated, and (iii) any Person, if so designated by the U.S. Borrower in
writing to the Administrative Agent (which designation shall be deemed made if a
similar designation is made under the Governing Senior Note Indenture), (x) in
which the U.S. Borrower owns (directly or indirectly) at least 50% of the
aggregate economic interests; (y) in which the U.S. Borrower or a Subsidiary
participates in control as a general partner, a managing member or through
similar means, and (z) which is not consolidated for financial reporting
purposes with the U.S. Borrower under GAAP.

“Subsidiary Indebtedness” shall mean, without duplication, all Unsecured
Indebtedness (including Contingent Obligations (other than Contingent
Obligations incurred by Subsidiaries in respect of Secured Indebtedness)) of
which a Subsidiary other than a Guarantor is the obligor. Obligations under this
Agreement shall not constitute Subsidiary Indebtedness. A release under the
Subsidiaries Guaranty of a Guarantor which remains a Subsidiary shall be deemed
to be an incurrence of Subsidiary Indebtedness in amount equal to the U.S.
Borrower’s proportionate interest in the Unsecured Indebtedness of such
Guarantor.

“Syndication Agent” shall mean Bank of America, N.A.

“Tax Affiliate” shall mean, as to any Person, (i) any Subsidiary of such Person
and (ii) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Taxable Income” shall mean Real Estate Investment Trust Taxable Income as
defined in Section 857(b) of the Code.

 

-49-



--------------------------------------------------------------------------------

“Taxable REIT Subsidiary” shall mean any Subsidiary of the U.S. Borrower that is
a “taxable REIT subsidiary” within the meaning of Section 856(l) of the Code on
or after January 1, 2001, or a Subsidiary of such Taxable REIT Subsidiary.

“Taxes” shall have the meaning provided in Section 5.04.

“Term Loans” shall have the meaning provided in Section 2.16(d).

“Test Date” shall mean the last day of each fiscal quarter ended after the
Effective Date.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
U.S. Borrower then last ended (in each case taken as one accounting period).

“Total Canadian Dollar Revolving Loan Sub-Commitment” shall mean, at any time,
(x) the sum of the Canadian Dollar Revolving Loan Sub-Commitments of all
Canadian Lenders at such time or, if less, (y) the Total Canadian Dollar
Revolving Loan Sub-Commitment as then in effect pursuant to Section 2.18.

“Total Maximum Canadian Dollar Revolving Loan Sub-Commitment” shall mean, at any
time, the sum of the Maximum Canadian Dollar Revolving Loan Sub-Commitments of
all Canadian Lenders at such time.

“Total Revolving Loan Commitment” shall mean the sum of the Revolving Loan
Commimtents of all of the Lenders, being $600,000,000, as the same may be
(x) reduced from time to time pursuant to Sections 4.02, 5.02(f), and/or 12 or
(y) increased from time to time pursuant to Section 2.16.

“Total Unencumbered Assets” as of any date shall mean the sum of
(i) Undepreciated Real Estate Assets not securing any portion of Secured
Indebtedness and (ii) all other assets (but excluding intangibles and minority
interests in Persons who are obligors with respect to outstanding secured debt)
of the U.S. Borrower and its Subsidiaries not securing any portion of Secured
Indebtedness, determined on a consolidated basis (it being understood that the
accounts of the Subsidiaries shall be consolidated with those of the U.S.
Borrower only to the extent of the U.S. Borrower’s proportionate interest
therein).

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, the sum of
the Unutilized Revolving Loan Commitments of each of the Lenders.

“Total U.S. Revolving Loan Sub-Commitment” at any time shall mean the sum of the
U.S. Revolving Loan Sub-Commitments of all Lenders; provided that at no time
shall the Total U.S. Revolving Loan Sub-Commitment exceed the Total Revolving
Loan Commitment as then in effect.

“Twelfth Supplemental Indenture” shall mean the Amended and Restated Twelfth
Supplemental Indenture dated July 28, 2004, to the Senior Note Indenture, as
such Amended and Restated Twelfth Supplemental Indenture is in effect on the
Effective Date.

 

-50-



--------------------------------------------------------------------------------

“Treaty” means the Treaty establishing the European Community being the Treaty
of Rome of March 25, 1957, as amended by the Single European Act 1986, the
Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and the
Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan, a Bankers’ Acceptance Loan, a Sterling Revolving Loan
or a Euro Revolving Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unconsolidated Entity” shall mean, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment, and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person, if such
statements were prepared as of such date.

“Undepreciated Real Estate Assets” shall mean, as of any date, the cost (being
the original cost to the U.S. Borrower, the Guarantors or any of their
Subsidiaries plus capital improvements) of real estate assets of the U.S.
Borrower, the Guarantors or any of their Subsidiaries on such date, before
depreciation and amortization of such real estate assets, determined on a
consolidated basis (it being understood that the accounts of Subsidiaries shall
be consolidated with those of the U.S. Borrower only to the extent of the U.S.
Borrower’s proportionate interest therein).

“Unencumbered Consolidated EBITDA” shall mean, for any period, that portion of
Consolidated EBITDA for such period attributable to those assets which are
(i) not encumbered by Liens and (ii) not owned by Subsidiaries of the U.S.
Borrower that have Subsidiary Indebtedness.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under such Plan as
of the close of its most recent plan year, determined in accordance with
actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87, exceeds the market value of the assets allocable
thereto.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05.

“Unsecured Consolidated Interest Expense” shall mean, for any period, that
portion of Consolidated Interest Expense attributable to Indebtedness that is
neither Secured Indebtedness nor Subsidiary Indebtedness.

“Unsecured Indebtedness” shall mean any Indebtedness or Disqualified Stock of
the U.S. Borrower or any of its Subsidiaries that is not Secured Indebtedness.

 

-51-



--------------------------------------------------------------------------------

“Unsecured Interest Coverage Ratio” shall mean, for any period, the ratio of
(x) Unencumbered Consolidated EBITDA for such period to (y) Unsecured
Consolidated Interest Expense for such period.

“Unutilized Canadian Dollar Revolving Loan Sub-Commitment” shall mean, as to any
Canadian Lender at any time, the Canadian Dollar Revolving Loan Sub-Commitment
of such Canadian Lender at such time minus the Dollar Equivalent of the
aggregate principal amount or Face Amount, as the case may be, of all Canadian
Revolving Loans of such Canadian Lender then outstanding.

“Unutilized Canadian RL Percentage” of any Lender at any time shall mean a
fraction (expressed as a percentage) the numerator of which is the Unutilized
Canadian Dollar Revolving Loan Sub-Commitment of such Lender (and its respective
affiliates which act as Canadian Lenders) at such time and the denominator of
which is the aggregate amount of Unutilized Canadian Dollar Revolving Loan
Sub-Commitments of all Canadian Lenders at such time.

“Unutilized Revolving Loan Commitment” of the Revolving Loan Commitment with
respect to any Lender, at any time, shall mean an amount equal to the remainder
of (i) such Lender’s Revolving Loan Commitment at such time less (ii) the sum of
(x) the aggregate principal amount of Revolving Loans of such Lender (including
any Affiliate of any such Lender acting as a Alternative Currency RL Lender)
then outstanding (taking the Dollar Equivalent of the principal amount or Face
Amount, as the case may be, in the case of any Alternative Currency Revolving
Loans then outstanding) and (y) such Lender’s Dollar Percentage (or, after a
Sharing Event has occurred, its RL Percentage) of the Letter of Credit
Outstandings at such time.

“U.S. Borrower” shall mean Host Hotels & Resorts, L.P., a Delaware limited
partnership.

“U.S. Revolving Loan Sub-Commitment” shall mean, for any Lender at any time,
such Lender’s Revolving Loan Commitment minus, in the case of a Lender that is,
or whose Affiliate is, a Canadian Lender, the sum of such Lender’s and its
Affiliates’ Canadian Dollar Revolving Loan Sub-Commitments.

“U.S. Subsidiary Borrower” shall mean Host Euro Business Trust, a Maryland
business trust.

“U.S. Subsidiary Borrower Obligations” shall have the meaning provided in
Section 16.01.

“Voting Stock” shall mean, as to any Person, any class or classes of outstanding
Capital Stock of such Person pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such Person.

“Wholly-Owned Domestic Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Domestic Subsidiary and a Wholly-Owned Subsidiary of
such Person.

 

-52-



--------------------------------------------------------------------------------

“Wholly-Owned Foreign Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Foreign Subsidiary and a Wholly-Owned Subsidiary of
such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments. Subject to and upon the terms and conditions set forth
herein, (x) each RL Lender severally agrees, at any time and from time to time
during the Revolving Credit Period, to make a revolving loan or revolving loans,
which revolving loans shall be made and maintained in Dollars (each a “Dollar
Revolving Loan” and, collectively, the “Dollar Revolving Loans”) to the U.S.
Borrower, and (y) each Alternate Currency RL Lender with an Alternate Currency
Revolving Loan Sub-Commitment relating to a given Alternate Currency Revolving
Loan Sub-Tranche severally agrees, at any time and from time to time during the
Revolving Credit Period, to make a revolving loan or revolving loans to the
respective Alternate Currency Revolving Loan Borrower(s) under such Alternate
Currency Revolving Loan Sub-Tranche in the respective Available Currency elected
by such Alternate Currency Revolving Loan Borrower (each, an “Alternate Currency
Revolving Loan “ and, collectively, the “Alternate Currency Revolving Loans “)
(with the revolving loans made to the various Borrowers pursuant to this
Section 2.01 being herein called a “Revolving Loan” and, collectively, the
“Revolving Loans”), which Revolving Loans:

(i) shall, in the case of Dollar Revolving Loans, at the option of the U.S.
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that except as otherwise specifically provided
herein, all Dollar Revolving Loans comprising the same Borrowing shall be of the
same Type,

(ii) shall, in the case of Alternate Currency Revolving Loans, be made and
maintained in the respective Alternate Currency elected by the respective
Alternate Currency Revolving Loan Borrower, provided that all Canadian Revolving
Loans shall, at the option of the respective Canadian Revolving Loan Borrower,
be made by each Canadian Lender with a Canadian Dollar Revolving Loan
Sub-Commitment either by means of (x) Canadian Prime Rate Loans in Canadian
Dollars or (y) the creation and discount of Bankers’ Acceptances in Canadian
Dollars on the terms and conditions provided for herein and in Schedule III
hereto (the terms and conditions of which shall be deemed incorporated by
reference into this Agreement), and provided, further, that only the Canadian
Revolving Loan Borrowers shall be entitled to obtain Revolving Loans in Canadian
Dollars, the Canadian Revolving Loan Borrowers shall only be entitled to obtain
Revolving Loans in Canadian Dollars, and the U.S. Subsidiary Borrower shall only
be entitled to obtain Euro Revolving Loans,

 

-53-



--------------------------------------------------------------------------------

(iii) may be repaid and reborrowed in accordance with the provisions hereof,

(iv) shall not, in the case of Alternate Currency Revolving Loans made under a
given Alternate Currency Revolving Loan Sub-Tranche by any Alternate Currency RL
Lender, be made at any time if, at the time of making any such Alternate
Currency Revolving Loans and after giving effect thereto, (A) the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of such
Alternate Currency RL Lender relating to such Alternate Currency Revolving Loan
Sub-Tranche would exceed the Alternate Currency Revolving Loan Sub-Commitment of
such Alternate Currency RL Lender relating to such Alternate Currency Revolving
Loan Sub-Tranche at such time, or (B) the Aggregate Individual Alternate
Currency Credit Exposure of all Alternate Currency RL Lenders relating to such
Alternate Currency Revolving Loan Sub-Tranche would exceed the Alternate
Currency Revolving Loan Sub-Commitment Sub-Limit relating to such Alternate
Currency Revolving Loan Sub-Tranche,

(v) shall not, in the case of all Revolving Loans, be made at any time if, after
giving effect thereto, the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Loan Commitment at such time,

(vi) shall not, in the case of Dollar Revolving Loans, be made at any time if,
at the time of making any such Dollar Revolving Loan and after giving effect
thereto, (A) the Aggregate U.S. Revolving Exposure exceeds the Total U.S.
Revolving Loan Sub-Commitment at such time or (B) subject to Section 2.08(b),
for any Lender, such Lender’s Dollar Percentage of the Aggregate U.S. Revolving
Exposure exceeds the U.S. Revolving Loan Sub-Commitment of such Lender at such
time,

(vii) shall not, in the case of all Revolving Loans, be made at any time, if
after giving effect thereto, the Aggregate Revolving Credit Exposure would
exceed (A) $300,000,000, so long as the Leverage Ratio is equal to or greater
than 7.00:1:00, and (B) $600,000,000, so long as such Leverage Ratio is less
than 7.00:1:00, plus, in each case, any amounts under Additional Revolving Loan
Commitments (as determined pursuant to Section 2.16(b)); provided, however,
that, except as set forth in Section 5.02(a)(iii), the limitations contained in
this clause (vii) shall apply only at the time of any Credit Event and in no
event shall such limitations require any Borrower to prepay any Revolving Loan
for which the conditions contained in this clause (vii) were satisfied at the
time such Revolving Loan was incurred, and provided, further, that for purposes
of calculating the Leverage Ratio pursuant to this clause (vii) the Leverage
Ratio shall be computed for the most recently ended Test Period (calculated on a
Pro Forma Basis as if the date of the Credit Event were the Determination Date,
and after giving effect to the applications of proceeds of such Credit Event
(but only to the extent that such procceds are applied within thirty (30) days
of the date of such Credit Event)), and

(viii) shall not, in the case of Alternate Currency Revolving Loans, be made at
any time, if after giving effect thereto, the Aggregate Alternate Currency
Revolving Credit Exposure would exceed the Maximum Alternative Currency
Revolving Loan Sub-Commitment at such time.

 

-54-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event a Lender Default exists, the
Canadian Lenders shall not be required to make Canadian Revolving Loans unless
the Canadian Lenders have entered into arrangements satisfactory to them and the
U.S. Borrower to eliminate the Canadian Lenders’ risk with respect to the
participation arrangements set forth in Section 2.17 of the Defaulting Lender or
Lenders, which may include cash collateralizing such Defaulting Lender’s or
Lenders’ RL Percentage of the outstanding Canadian Revolving Loans.

All Canadian Revolving Loans shall constitute the several, and not joint or
joint and several, obligations of the Canadian Revolving Loan Borrowers.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount (or Face
Amount, if applicable) of each Borrowing of Revolving Loans shall not be less
than the respective Minimum Borrowing Amount for the respective Type of
Revolving Loans to be made or maintained pursuant to the respective Borrowing.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than (i) ten Borrowings of Revolving Loans maintained as
Eurodollar Loans and (ii) five Borrowings of Alternate Currency Revolving Loans
under a given Alternate Currency Revolving Loan Sub-Commitment Sub-Limit
maintained as Euro Rate Loans and/or Bankers’ Acceptance Loans.

2.03. Notice of Borrowing. (a) Whenever a Borrower desires to incur Revolving
Loans hereunder (excluding Borrowings of Canadian Prime Rate Loans to the extent
resulting from automatic conversions of Bankers’ Acceptance Loans as provided in
clause (i) of Schedule III), it shall give the Administrative Agent at the
Notice Office at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of each Base Rate Loan or Canadian Prime
Rate Loan and at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of each Euro Rate Loan or Bankers’
Acceptance Loan to be incurred hereunder, provided that any such notice shall be
deemed to have been given on a certain day only if given before 12:00 Noon
(New York time) on such day. Each such written notice or written confirmation of
telephonic notice (each a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall be given by the
respective Borrower in the form of Exhibit A appropriately completed to specify
(i) the name of such Borrower or Borrowers, (ii) the aggregate principal amount
(or Face Amount, as the case may be) of the Revolving Loans to be incurred
pursuant to such Borrowing (stated in the relevant Applicable Currency),
(iii) the date of such Borrowing (which shall be a Business Day), (iv) in the
case of Dollar Revolving Loans, whether the Revolving Loans being incurred
pursuant to such Borrowing are to be initially maintained as Base Rate Loans or
Eurodollar Loans, (v) in the case of Canadian Revolving Loans, whether the
Revolving Loans being made pursuant to such Borrowing are to be initially
maintained as Canadian Prime Rate Loans or Bankers’ Acceptance Loans and, if
Bankers’ Acceptance Loans, the term thereof (which shall comply with the
requirements of clause (a) of Schedule III), (vi) in the case of Euro Rate
Loans, the initial Interest Period to be applicable thereto, and (vii) whether
the Revolving Loans are Dollar Revolving Loans, or, in the case of Alternate
Currency Revolving Loans, the specific Alternate Currency Revolving Loan
Sub-Tranche pursuant to which such Alternate Currency Revolving Loans are to be
incurred. The Administrative Agent shall promptly give each Lender which is
required to make Revolving Loans of the Alternate Currency Revolving Loan
Sub-Tranche specified in the respective Notice of Borrowing, notice of such
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding

 

-55-



--------------------------------------------------------------------------------

sentence to be specified in the Notice of Borrowing. Notwithstanding anything to
the contrary contained in this Agreement, unless the Administrative Agent
otherwise agrees, no more than four Notices of Borrowing may be given in any 30
consecutive day period.

(b) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent or the Issuing Bank (in the case of issuances of Letters of
Credit), as the case may be, may act without liability upon the basis of such
telephonic notice, believed by the Administrative Agent or the Issuing Bank, as
the case may be, in good faith to be from an Authorized Officer of such Borrower
prior to receipt of written confirmation. In each such case, each Borrower
hereby waives the right to dispute the Administrative Agent’s or Issuing Bank’s
record of the terms of such telephonic notice.

2.04. Extension of Maturity Date. The U.S. Borrower may one time prior to the
initial Maturity Date extend the initial Maturity Date to September 9, 2012
subject to the following terms and conditions: (a) not later than 60 days prior
to the initial Maturity Date, the U.S. Borrower shall deliver a written notice
indicating its intention to extend the initial Maturity Date to the
Administrative Agent (which shall promptly notify each of the Lenders), (b) the
U.S. Borrower shall pay to each Lender on or before the initial Maturity Date an
extension fee equal to .125% of the Revolving Loan Commitment of such Lender
being extended, (c) no Default or Event of Default shall exist on the initial
Maturity Date, (d) all representations and warranties contained herein and in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the initial Maturity Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date), (e) the Leverage Ratio (computed by taking into account
the portion of any Revolving Loans that will continue to remain outstanding
after the initial Maturity Date) may not exceed 6.75:1.00 as of the initial
Maturity Date (computed as of the end of the fiscal quarter ending closest to
June 30, 2011 but on a Pro Forma Basis for events occurring after such date
through the initial Maturity Date) and (f) the U.S. Borrower shall deliver to
the Administrative Agent on the initial Maturity Date a certificate of an
Authorized Officer of the U.S. Borrower certifying as to the compliance with the
foregoing provisions of this Section 2.04.

2.05. Disbursement of Funds. No later than 1:00 P.M. (local time in the city in
which the proceeds of such Loans are to be made available in accordance with the
terms hereof) on the date specified in each Notice of Borrowing, each Lender
with a relevant Commitment will make available its pro rata portion (determined
in accordance with Section 2.08) of each Borrowing requested to be made on such
date in the manner provided below. All such amounts will be made available in
Dollars (in the case of Dollar Revolving Loans) or the applicable Alternate
Currency (in the case of Alternate Currency Revolving Loans), as the case may
be, and in immediately available funds at the appropriate Payment Office of the
Administrative Agent, and the Administrative Agent will make available to the
relevant Borrower or Borrowers by depositing to its, or their, relevant account
as directed by the respective Borrower or Borrowers, the aggregate of the
amounts so made available by the Lenders. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of Borrowing that such Lender
does not intend to make available to the Administrative Agent such Lender’s
portion of any Borrowing to

 

-56-



--------------------------------------------------------------------------------

be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the respective Borrower or Borrowers,
and, to the extent such corresponding amount has previously been disbursed to
such Borrower or Borrowers, such Borrower or Borrowers shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover on demand from such Lender or such Borrower or
Borrowers, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the respective Borrower or Borrowers until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate as in effect from
time to time for the first three days and the interest rate applicable to Dollar
Revolving Loans maintained as Base Rate Loans for each day thereafter (or, in
the case of an Alternate Currency Revolving Loan in a given Alternate Currency,
the relevant Euro Rate (as determined on the basis provided in the proviso in
the definition of the relevant Euro Rate) and (ii) if recovered from the
respective Borrower or Borrowers, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.09. Nothing in this
Section 2.05 shall be deemed to relieve any Lender from its obligation to make
Revolving Loans hereunder or to prejudice any rights which the relevant Borrower
or Borrowers may have against any Lender as a result of any failure by such
Lender to make Revolving Loans required to be made by it hereunder.

2.06. Revolving Notes. (a) Subject to the provisions of Section 2.06(g), each
Borrower’s obligation to pay the principal of (or the Face Amount of, as the
case may be), and interest on, the Revolving Loans made by each Lender to such
Borrower shall be evidenced (i) if Dollar Revolving Loans, by a promissory note
duly executed and delivered by the U.S. Borrower substantially in the form of
Exhibit B-1, with blanks appropriately completed in conformity herewith (each a
“Dollar Revolving Note” and, collectively, the “Dollar Revolving Notes”),
(ii) if Canadian Revolving Loans, by a promissory note duly executed and
delivered by the respective Canadian Revolving Loan Borrower substantially in
the form of Exhibit B-2, with blanks appropriately completed in conformity
herewith (each a “Canadian Dollar Revolving Note” and, collectively, the
“Canadian Dollar Revolving Notes”), (iii) if Sterling Revolving Loans, by a
promissory note duly executed and delivered by the U.S. Borrower substantially
in the form of Exhibit B-3, with blanks appropriately completed in conformity
herewith (each a “Sterling Revolving Note” and, collectively, the “Sterling
Revolving Notes”), and (iv) if Euro Revolving Loans, by a promissory note duly
executed and delivered by the U.S. Borrower and the U.S. Subsidiary Borrower, as
applicable, substantially in the form of Exhibit B-4, with blanks appropriately
completed in conformity herewith (each a “Euro Revolving Note” and,
collectively, the “Euro Revolving Notes”).

(b) The Dollar Revolving Note issued by the U.S. Borrower to each Lender that
has a Revolving Loan Commitment or outstanding Dollar Revolving Loans shall
(i) be executed by the U.S. Borrower, (ii) be payable to the order of such
Lender and be dated the

 

-57-



--------------------------------------------------------------------------------

Effective Date (or, if issued thereafter, the date of issuance), (iii) be in a
stated principal amount equal to the Revolving Loan Commitment of such Lender
(or, if issued after the termination thereof, be in a stated principal amount
equal to the outstanding Dollar Revolving Loans of such Lender to the U.S.
Borrower at such time) and be payable in Dollars in the outstanding principal
amount of Dollar Revolving Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.09 in
respect of Base Rate Loans and Eurodollar Loans, as the case may be, evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 5.01,
and mandatory repayment as provided in Section 5.02 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(c) The Canadian Dollar Revolving Note issued by each Canadian Revolving Loan
Borrower shall (i) be executed by the respective Canadian Revolving Loan
Borrower, (ii) be payable to the order of the applicable Canadian Lender (or an
affiliate designated by such Lender) and be dated the Effective Date (or, if
issued thereafter, the date of issuance),(iii) be in a stated principal amount
(expressed in Canadian Dollars) which exceeds by 25% the Canadian Dollar
Equivalent (as of the date of issuance) of the respective Lender’s Maximum
Canadian Dollar Revolving Loan Sub-Commitment; provided that if, because of
fluctuations in exchange rates after the Effective Date, the amount of the
Canadian Dollar Revolving Note of any Canadian Revolving Loan Borrower held by
any Lender would not be at least as great as the outstanding principal amount
of, and the Face Amount of, as applicable, Canadian Revolving Loans made by such
Lender to such Canadian Revolving Loan Borrower and evidenced thereby, the
respective Lender may request (and in such case the respective Canadian
Revolving Loan Borrower shall promptly execute and deliver (provided that such
Lender shall return to the Canadian Revolving Loan Borrower any Revolving Note
or Revolving Notes theretofore delivered to such Lender pursuant to this
Agreement marked “cancelled”, or if such Lender has lost or cannot find any such
Revolving Note or Revolving Notes, such Lender will execute and deliver to such
Borrower a lost note and indemnity agreement in form and substance as is usual
and customary)) a new Canadian Dollar Revolving Note in an amount equal to the
greater of (x) that amount (expressed in Canadian Dollars) which at that time
exceeds by 25% the Canadian Dollar Equivalent of the respective Lender’s Maximum
Canadian Dollar Revolving Loan Sub-Commitment or (y) the then outstanding
principal amount of, and the Face Amount of, as applicable, all Canadian
Revolving Loans made by such Lender to such Canadian Revolving Loan Borrower,
(iv) be payable in Canadian Dollars in the outstanding principal amount of, and
Face Amount of, as applicable, the Canadian Revolving Loans made to the
respective Canadian Revolving Loan Borrower and evidenced thereby, (v) mature on
the Maturity Date, (vi) bear interest as provided in the appropriate clause of
Section 2.09 in respect of the Canadian Revolving Loans evidenced thereby,
(vii) be subject to voluntary prepayment as provided in Section 5.01, and
mandatory repayment as provided in Section 5.02 and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(d) The Sterling Revolving Note issued by the U.S. Borrower to each Lender that
has a Pounds Sterling Revolving Loan Sub-Commitment or outstanding Sterling
Revolving Loans shall (i) be executed by the U.S. Borrower, (ii) be payable to
the order of such Lender (or an affiliate designated by such Lender) and be
dated the Effective Date (or, if issued thereafter, the date of issuance),
(iii) be in a stated principal amount (expressed in Pounds Sterling) which
exceeds by 25% the Pounds Sterling Currency Equivalent (as of the date of
issuance) of the respective Lender’s Pounds Sterling Revolving Loan
Sub-Commitment;

 

-58-



--------------------------------------------------------------------------------

provided that if, because of fluctuations in exchange rates after the Effective
Date or issuance date, as applicable, the amount of the Sterling Revolving Note
of the U.S. Borrower held by any Lender would not be at least as great as the
outstanding principal amount of Sterling Revolving Loans made by such Lender at
any time outstanding and evidenced thereby, the respective Lender may request
(and in such case the U.S. Borrower shall promptly execute and deliver) a new
Sterling Revolving Note in an amount equal to the greater of (x) that amount
(expressed in Pounds Sterling) which at that time exceeds by 25% the relevant
Sterling Currency Equivalent of the respective Lender’s Pounds Sterling
Revolving Loan Sub-Commitment or (y) the then outstanding principal amount of
all Sterling Revolving Loans made by such Lender to the U.S. such Alternate
Currency Revolving Loan Borrower, (iv) subject to Section 2.17, be payable in
Pounds Sterling in the outstanding principal amount of the Sterling Revolving
Loans made to the U.S. Borrower and evidenced thereby, (v) mature on the
Maturity Date, (vi) bear interest as provided in the appropriate clause of
Section 2.09 in respect of the Sterling Revolving Loans evidenced thereby,
(vii) be subject to voluntary prepayment as provided in Section 5.01, and
mandatory repayment as provided in Section 5.02, and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(e) The Euro Revolving Note issued by the U.S. Borrower and the U.S. Subsidiary
Borrower to each Lender that has a Euro Revolving Loan Sub-Commitment shall
(i) be executed by the U.S. Borrower or the U.S. Subsidiary Borrower, as
applicable, (ii) be payable to the order of such Lender (or an affiliate
designated by such Lender) and be dated the Effective Date (or, if issued
thereafter, the date of issuance), (iii) be in a stated principal amount
(expressed in Euros) which exceeds by 25% the Euro Equivalent (as of the date of
issuance) of the respective Lender’s Euro Revolving Loan Sub-Commitment,
provided that if, because of fluctuations in exchange rates after the Effective
Date or issuance date, as applicable, the amount of the Euro Revolving Note of
the U.S. Borrower or the U.S. Subsidiary Borrower held by any Lender would not
be at least as great as the outstanding principal amount of Euro Revolving Loans
made by such Lender at any time outstanding and evidenced thereby, the
respective Lender may request (and in such case the U.S. Borrower or the U.S.
Subsidiary Borrower, as applicable, shall promptly execute and deliver) a new
Euro Revolving Note in an amount equal to the greater of (x) that amount
(expressed in Euros) which at that time exceeds by 25% the Euro Equivalent of
the respective Lender’s Euro Revolving Loan Sub-Commitment or (y) the then
outstanding principal amount of all Euro Revolving Loans made by such Lender to
the U.S. Borrower, (iv) subject to Section 2.17, be payable in Euros in the
outstanding principal amount of the Euro Revolving Loans evidenced thereby,
(v) mature on the Maturity Date, (vi) bear interest as provided in the
appropriate clause of Section 2.09 in respect of the Euro Revolving Loans made
to the U.S. Borrower or the U.S. Subsidiary Borrower, as applicable, and
evidenced thereby, (vii) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (viii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(f) Each Lender will note on its internal records the amount of each Revolving
Loan made by it to each Borrower and each payment in respect thereof and will
prior to any transfer of any of its Revolving Notes endorse on the reverse side
thereof the outstanding principal amount of Revolving Loans (including, without
limitation, the Face Amount of any Bankers’ Acceptances) evidenced thereby.
Failure to make any such notation, or any error in such notation, shall not
affect any Borrower’s obligations in respect of such Revolving Loans.

 

-59-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, Revolving Notes shall only be delivered to Lenders with
Revolving Loans which at any time specifically request the delivery of such
Revolving Notes. No failure of any Lender to request or obtain a Revolving Note
evidencing its Revolving Loans or to any Borrower shall affect or in any manner
impair the obligations of the respective Borrower or Borrowers to pay the
Revolving Loans (and all related Obligations) which would otherwise be evidenced
thereby in accordance with the requirements of this Agreement, and shall not in
any way affect the security or guaranties therefor provided pursuant to the
various Credit Documents. Any Lender which does not have a Revolving Note
evidencing its outstanding Revolving Loans shall in no event be required to make
the notations on a Revolving Note otherwise required in preceding clause (f). At
any time when any Lender requests the delivery of a Revolving Note to evidence
its Revolving Loans, the respective Borrower or Borrowers shall promptly execute
and deliver to the respective Lender the requested Revolving Note or Revolving
Notes in the appropriate amount or amounts to evidence such Revolving Loans.

2.07. Conversions. (a) The U.S. Borrower shall have the option to convert, on
any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount (for the Type of Revolving Loan into which the conversion is being made),
of the outstanding principal amount of Dollar Revolving Loans made to such
Borrower pursuant to one or more Borrowings of one or more Types of Revolving
Loans into a Borrowing of another Type of Revolving Loan, provided that,
(i) Dollar Revolving Loans shall not be permitted to be converted into Alternate
Currency Revolving Loans, (ii) if Eurodollar Loans are converted into Base Rate
Loans on a date other than the last day of an Interest Period applicable to the
Revolving Loans being converted, the respective Borrower shall compensate the
applicable Lenders for any breakage costs incurred in connection therewith as
set forth in Section 2.12, (iii) no such partial conversion of Eurodollar Loans
shall reduce the outstanding principal amount of such Eurodollar Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount for
Eurodollar Loans, (iv) unless the Required Lenders otherwise agree, Base Rate
Loans may not be converted into Eurodollar Loans if any Default or Event of
Default exists on the date of conversion, and (v) no conversion pursuant to this
Section 2.07 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 2.02. Each such conversion shall be effected by
the respective Borrower giving the Administrative Agent at the Notice Office,
prior to 12:00 Noon (New York time), at least three (3) Business Days’ prior
notice (each a “Notice of Conversion”) specifying the Revolving Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Revolving Loans
were made and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Revolving
Loans.

(b) Each Canadian Revolving Loan Borrower shall be entitled: (i) to convert from
time to time any Canadian Prime Rate Loans then outstanding into Bankers’
Acceptance Loans in an aggregate Face Amount equal to the aggregate principal
amount in Canadian Dollars of such outstanding Canadian Prime Rate Loans;
provided that the applicable Canadian Revolving Loan Borrower shall pay the
proceeds of such Bankers’ Acceptance Loans, together with such additional funds
as may be required, to the Administrative Agent for the account of the Canadian
Lenders to repay such outstanding Canadian Prime Rate Loans, and provided
further that such Canadian Prime Rate Loans are repaid and such Bankers’
Acceptance Loans are obtained in accordance with Section 2 and any other
applicable provisions of this

 

-60-



--------------------------------------------------------------------------------

Agreement; and (ii) contemporaneously with the maturity of any Bankers’
Acceptance Loans outstanding under the Canadian Dollar Loan Sub-Commitments, to
obtain Bankers’ Acceptance Loans or Canadian Prime Rate Loans in an aggregate
Face Amount or principal amount as the case may be, equal to the aggregate Face
Amount of such maturing Bankers’ Acceptance Loans, provided that the applicable
Canadian Revolving Loan Borrower shall pay the proceeds of such new Canadian
Revolving Loan together with such additional funds as may be required to the
Administrative Agent for the account of the Canadian Lenders to repay such
maturing Bankers’ Acceptance Loans, and provided further that such new Canadian
Revolving Loans are obtained in accordance with Section 2 and any other
applicable provisions of this Agreement.

(c) Mandatory conversions of Bankers’ Acceptance Loans into Canadian Prime Rate
Loans shall be made in the circumstances, and to the extent, provided in clause
(i) of Schedule III. Except as otherwise provided under Section 2.17, Bankers’
Acceptance Loans shall not be permitted to be converted into any other Type of
Revolving Loan prior to the maturity date of the respective Bankers’ Acceptance
Loan.

2.08. Pro Rata Borrowings.

(a) Subject to the provisions of Section 2.17(b) and the remainder of this
Section 2.08, all Borrowings of Dollar Revolving Loans under this Agreement
shall be incurred from the RL Lenders pro rata on the basis of their Dollar
Percentages, and (ii) all Borrowings of Alternate Currency Revolving Loans in a
given Alternate Currency made pursuant to a given Alternate Currency Revolving
Loan Sub-Tranche shall be incurred from the Alternate Currency RL Lenders pro
rata on the basis of their Alternate Currency RL Percentages relating to such
Alternate Currency Revolving Loan Sub-Tranche. No Lender shall be responsible
for any default by any other Lender of its obligation to make Revolving Loans
hereunder and each Lender shall be obligated to make the Revolving Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Revolving Loans hereunder.

(b) In addition to the provisions of Section 2.17(b) and 2.18(e), if at the time
of or as a result of any Borrowing both Alternate Currency Revolving Loans and
Dollar Revolving Loans are or will be outstanding and the Individual Revolving
Credit Exposure for any RL Lender is or will be less than such RL Lender’s pro
rata share of the Aggregate Revolving Credit Exposure (based on its Dollar
Percentage), the U.S. Borrower shall, in coordination with the Administrative
Agent, repay outstanding Dollar Revolving Loans of certain of the Lenders, and
incur additional Dollar Revolving Loans from certain other Lenders, in each case
so that all of the Lenders participate in each outstanding Borrowing of Dollar
Revolving Loans pro rata on the basis of their respective U.S. Revolving Loan
Sub-Commitments (provided, that, if requested by the U.S. Borrower and consented
to by the Administrative Agent (such consent not to be unreasonably withheld),
the Lenders shall in lieu thereof be required to purchase and sell (in each case
in Dollars) undivided participating interests in the Dollar Revolving Loans
outstanding to, and any Unpaid Drawings owing by, the U.S. Borrower) and the
U.S. Borrower shall be obligated to pay to the respective Lenders the costs of
the type referred to in Section 2.12 in connection with any such repayment (or
purchases and sales). Nothing in this Section 2.08(b) shall require any Lender
to make or purchase any Alternate Currency Revolving Loan in excess of such
Lender’s Alternate Currency Revolving Loan Sub-Commitment or to make or purchase
any Dollar Revolving Loans in excess of such Lender’s U.S. Revolving Loan
Sub-Commitment.

 

-61-



--------------------------------------------------------------------------------

2.09. Interest. (a) Each Borrower hereby agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan made to it from the date of
Borrowing until the earlier of (x) the maturity thereof (whether by
acceleration, prepayment or otherwise) and (y) the conversion of such Base Rate
Loan to a Eurodollar Loan pursuant to Section 2.07, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate, each as
in effect from time to time.

(b) Each Borrower hereby agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan made to it from the date of Borrowing
until the earlier of (x) the maturity thereof (whether by acceleration,
prepayment or otherwise) and (y) the conversion of such Eurodollar Loan to a
Base Rate Loan pursuant to Section 2.07, 2.10, or 2.11, as applicable, at a rate
per annum which shall, during each Interest Period applicable thereto, be equal
to the sum of the Applicable Margin as in effect from time to time plus the
Eurodollar Rate for such Interest Period.

(c) Each Canadian Revolving Loan Borrower hereby agrees to pay interest in
respect of the unpaid principal amount of each Canadian Prime Rate Loan made to
such Borrower from the date of Borrowing (which shall, in the case of a
conversion pursuant to clause (i) of Schedule III, be deemed to be the date upon
which a maturing Bankers’ Acceptance is converted into a Canadian Prime Rate
Loan pursuant to said clause (i), with the proceeds thereof to be equal to the
full Face Amount of the maturing Bankers’ Acceptances) until the maturity
thereof (whether by acceleration or otherwise) or earlier repayment thereof or
conversion thereof pursuant to Section 2.17 at a rate per annum which shall be
equal to the sum of the Applicable Margin plus the Canadian Prime Rate, each as
in effect from time to time.

(d) With respect to Bankers’ Acceptance Loans, Acceptance Fees shall be payable
in connection therewith as provided in clause (g) of Schedule III. Until
maturity of the respective Banker’s Acceptances, interest shall not otherwise be
payable with respect thereto.

(e) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Sterling Revolving
Loan made to such Borrower from the date of the Borrowing thereof until the
maturity thereof (whether by acceleration or otherwise) at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the Applicable Margin as in effect from time to time plus the relevant Pounds
Sterling LIBOR Rate for such Interest Period plus any Mandatory Costs.

(f) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Euro Revolving Loan
made to such Borrower from the date of the Borrowing thereof until the maturity
thereof (whether by acceleration or otherwise) at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin as in effect from time to time plus EURIBOR for such Interest
Period plus any Mandatory Costs.

 

-62-



--------------------------------------------------------------------------------

(g) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Revolving Loan and any other overdue amount payable hereunder
shall, in each case, bear interest at a rate per annum (1) in the case of
overdue principal of, and interest or other amounts owing with respect to,
Canadian Revolving Loans and any other amounts owing in Canadian Dollars, equal
to 2% per annum plus the Applicable Margin (calculated based on “Level” VI
pricing as shown in the definition of Applicable Margin) for Canadian Prime Rate
Loans plus the Canadian Prime Rate, each as in effect from time to time, (2) in
the case of overdue principal of, and interest or other amounts owing with
respect to, Sterling Revolving Loans and any other amounts owing in Pounds
Sterling, equal to 2% per annum in excess of the Applicable Margin (calculated
based on “Level” VI pricing as shown in the definition of Applicable Margin)
plus the Pounds Sterling LIBOR Rate for such successive periods not exceeding
three months as the Administrative Agent may determine from time to time in
respect of amounts comparable to the amount not paid plus any Mandatory Costs,
(3) in the case of overdue principal of, and interest or other amounts owing in
respect of, Euro Revolving Loans, equal to 2% per annum in excess of the
Applicable Margin (calculated based on “Level” VI pricing as shown in the
definition of Applicable Margin) plus EURIBOR for such successive periods not
exceeding three months as the Administrative Agent may determine from time to
time in respective amounts comparable to the amount not paid plus any Mandatory
Costs, (4) in the case of overdue principal of, and interest owing on Dollar
Revolving Loans, the rate which is 2% plus the rate then borne by such Revolving
Loans (without giving effect to any increase in the rate borne by such Revolving
Loans as a result of the operation of this clause (g)), and (5) in all other
cases, equal to 2% per annum plus the rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans (without giving effect to any increase in
the rate borne by Revolving Loans as a result of the operation of this clause
(g)).

(h) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and each Canadian Prime Rate Loan, monthly in arrears on the
last Business Day of each calendar month after the Effective Date, (ii) in the
case of any Eurodollar Loan, on the date of any conversion to a Base Rate Loan
pursuant to Section 2.07, 2.10 or 2.11, as applicable (on the amount so
converted), (iii) in respect of each Euro Rate Loan, on the last day of each
Interest Period applicable thereto (and, in addition in the case of any Interest
Period with a duration of six months, at the date which occurs three calendar
months after the first day of such Interest Period), (iv) in respect of each
Revolving Loan (other than Bankers’ Acceptances), on any repayment or prepayment
(on the amount repaid or prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand; provided that, in the case of
Base Rate Loans and Canadian Revolving Loans, interest shall not be payable
pursuant to this clause (iv) at the time of any repayment or prepayment thereof
unless the respective repayment or prepayment is made in conjunction with a
permanent reduction of the Total Revolving Loan Commitment, and (v) in respect
of overdue interest on any Revolving Loan, on demand.

(i) Upon each Interest Determination Date, the Administrative Agent shall
determine the respective Euro Rate for the respective Interest Period or
Interest Periods to be applicable to Euro Rate Loans and shall promptly notify
the respective Borrower and the Lenders thereof. Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.

 

-63-



--------------------------------------------------------------------------------

2.10. Interest Periods. At the time it gives any Notice of Borrowing or Notice
of Conversion in respect of the making of, or conversion into, any Euro Rate
Loan (in the case of the initial Interest Period applicable thereto) or on the
third Business Day prior to the expiration of an Interest Period applicable to
such Euro Rate Loan (in the case of any subsequent Interest Period), the
respective Borrower or Borrowers shall have the right to elect, by giving the
Administrative Agent (and the Administrative Agent shall promptly give each
affected Lender notice) notice thereof, the interest period (each an “Interest
Period”) applicable to such Euro Rate Loan, which Interest Period shall, at the
option of such Borrower, be a one, two, three or six month period (or, if agreed
to by each Lender participating in a Borrowing of such Euro Rate Loan, a 7 or 14
day period), provided that:

(i) all Euro Rate Loans comprising a single Borrowing shall at all times have
the same Interest Period;

(ii) the initial Interest Period for any Borrowing of Euro Rate Loans shall
commence on the date of such Borrowing (including, in the case of Dollar
Revolving Loans, the date of any conversion thereto from a Dollar Revolving Loan
of a different Type) and each Interest Period occurring thereafter in respect of
such Borrowing of Euro Rate Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Euro Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Euro Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when any Default or Event of Default is in existence;

(vi) no Interest Period in respect of any Borrowing of any Tranche of Revolving
Loans shall be selected which extends beyond the Maturity Date; and

(vii) no Interest Period in respect of any Borrowing of Revolving Loans shall be
selected if the U.S. Borrower then knows that such Interest Period extends
beyond the date upon which a mandatory repayment of Revolving Loans will be
required to be made under Section 5.02 if the aggregate principal amount of
Revolving Loans which have Interest Periods which will expire after such date
will be in excess of the aggregate principal amount of Revolving Loans permitted
to be outstanding after such mandatory repayment.

 

-64-



--------------------------------------------------------------------------------

Prior to the termination of any Interest Period applicable to Euro Rate Loans,
the applicable Borrower may, at its option, designate that the respective
Borrowing subject thereto be split into more than one Borrowing (for purposes of
electing multiple Interest Periods to be subsequently applicable thereto), so
long as each such Borrowing resulting from the action taken pursuant to this
sentence meets the relevant Minimum Borrowing Amount. If upon the expiration of
any Interest Period applicable to a Borrowing of Euro Rate Loans, the respective
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected (x) if Eurodollar Loans, to convert such
Eurodollar Loans into Base Rate Loans and (y) if Alternate Currency Revolving
Loans, to select a one-month Interest Period for such Alternate Currency
Revolving Loans, in either case effective as of the expiration date of such
current Interest Period.

2.11. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined in good faith (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the respective Euro Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan
because of (x) the adoption after the Effective Date or any change arising after
the Effective Date in any applicable law or governmental rule, regulation,
order, guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
for example, but not limited to: (A) a change in the basis of taxation of
payment to any Lender of the principal of or interest on the Revolving Notes or
any other amounts payable hereunder (except for changes in the rate of tax on,
or determined by reference to, the net income or profits of such Lender pursuant
to the laws of the jurisdiction in which it is organized or in which its
principal office or applicable lending office or other permanent establishment
of such Lender is located or any subdivision thereof or therein) or (B) a change
in official reserve requirements (other than Eurodollar reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate or
otherwise covered by Section 2.11(d) in respect of Alternate Currency Revolving
Loans or included in the computation of the applicable Euro Rate) or any special
deposit, assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its applicable lending
office) and/or (y) other circumstances since the Effective Date affecting the
applicable interbank market; or

(iii) at any time after the Effective Date, that the making or continuance of
any Euro Rate Loan has been made (x) unlawful by any law or governmental rule,
regulation or order, (y) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having the force of law) or
(z) impracticable as a result of a contingency occurring after the date of this
Agreement which materially and adversely affects the applicable interbank
market; or

 

-65-



--------------------------------------------------------------------------------

(iv) at any time that any Alternate Currency is not available in sufficient
amounts to fund any Borrowing of Alternate Currency Revolving Loans requested
pursuant to Section 2.01;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the respective Borrower or Borrowers and,
except in the case of clauses (i) and (iv) above, to the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (w) in the case of clause
(i) above, (A) if Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies the U.S. Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion given by any Borrower
with respect to Eurodollar Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by the respective Borrower, and
(B) if any Alternate Currency Revolving Loan is so affected, the relevant Euro
Rate shall be determined on the basis provided in the proviso appearing in the
definition of the relevant Euro Rate, (x) in the case of clause (ii) above, the
respective Borrower or Borrowers shall pay to such Lender, upon its written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender shall
determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts received or receivable hereunder (a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the respective
Borrower or Borrowers by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto), (y) in the case of clause
(iii) above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 2.11(b) as promptly as possible and, in any event, within
the time period required by law and (z) in the case of clause (iv) above,
Alternate Currency Revolving Loans (exclusive of Alternate Currency Revolving
Loans which have theretofore been funded) shall no longer be available in the
respective Alternate Currency or Alternate Currencies until such time as the
Administrative Agent notifies the Alternate Currency Revolving Loan Borrowers
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing given by any
Alternate Currency Revolving Loan Borrower with respect to such Alternate
Currency Revolving Loans which have not been incurred shall be deemed rescinded
by the respective Alternate Currency Revolving Loan Borrower.

(b) At any time that any Euro Rate Loan is affected by the circumstances
described in Section 2.11(a)(ii) or (a)(iii), the respective Borrower or
Borrowers may (and in the case of a Euro Rate Loan affected by the circumstances
described in Section 2.11(a)(iii) shall) either (x) if the affected Euro Rate
Loan is then being made initially or pursuant to a conversion, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date that such Borrower was notified by the
affected Lender or the Administrative Agent or (y) if the affected Euro Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, (A) in the case of a Eurodollar Loan, request the
affected Lender to convert such Euro Rate Loan into

 

-66-



--------------------------------------------------------------------------------

a Base Rate Loan (which conversion, in the case of the circumstances described
in Section 2.11(a)(iii)) shall occur no later than the last day of the Interest
Period then applicable to such Euro Rate Loan (or such earlier date as shall be
required by applicable law)) and (B) in the case of a Euro Rate Loan that is an
Alternate Currency Revolving Loan, repay such Alternate Currency Revolving Loan
in full; provided that (i) if the circumstances described in
Section 2.11(a)(iii) apply to any Alternate Currency Revolving Loan, the
respective Alternate Currency Revolving Loan Borrower may, in lieu of taking the
actions described above, maintain such Alternate Currency Revolving Loan
outstanding, in which case the applicable Euro Rate shall be determined on the
basis provided in the proviso appearing in the definition of the relevant Euro
Rate, unless the maintenance of such Alternate Currency Revolving Loan
outstanding on such basis would not stop the conditions described in
Section 2.11(a)(iii) from existing (in which case the actions described above,
without giving effect to the proviso, shall be required to be taken) and (ii) if
more than one Lender is affected at any time as described above in this clause
(b), then all affected Lenders must be treated in the same way pursuant to this
Section 2.11(b).

(c) If at any time after the date of this Agreement any Lender determines that
the introduction of or any change in (which introduction or change shall have
occurred after the Effective Date) any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by any governmental authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the U.S. Borrower, the U.S. Subsidiary Borrower and
the Canadian Revolving Loan Borrowers, as applicable, agree to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s reasonable good faith determination of
compensation owing under this Section 2.11(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this
Section 2.11(c), will give prompt written notice thereof to the Borrowers, which
notice shall show in reasonable detail the basis for calculation of such
additional amounts and shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. In addition, each such Lender, upon
determining that the circumstances giving rise to the payment of additional
amounts pursuant to this Section 2.11(c) cease to exist, will give prompt
written notice thereof to the U.S. Borrower.

(d) If any Lender shall in good faith determine (which determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto) at any time that such Lender is required to maintain reserves
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) which have been established by any
Federal, state, local or foreign court or governmental agency, authority,
instrumentality or regulatory body with jurisdiction over such Lender (including
any branch, Affiliate or funding office thereof) in respect of any Euro Rate
Loans or any category of liabilities which includes deposits by reference to
which the interest rate on any Euro Rate Loan

 

-67-



--------------------------------------------------------------------------------

is determined or any category of extensions of credit or other assets which
includes loans of the same or similar type as any Euro Rate Loans, then, unless
such reserves are already being charged for pursuant to Section 2.11(a)(ii),
such Lender shall promptly notify the U.S. Borrower or the U.S. Subsidiary
Borrower, as applicable, in writing specifying the additional amounts required
to indemnify such Lender against the cost of maintaining such reserves (such
written notice to provide in reasonable detail a computation of such additional
amounts) and the U.S. Borrower or the U.S. Subsidiary Borrower, as applicable,
shall, and shall be obligated to, pay to such Lender such specified amounts as
additional interest at the time that the U.S. Borrower or the U.S. Subsidiary
Borrower, as applicable, is otherwise required to pay interest in respect of
such Euro Rate Loans or, if later, on written demand therefor by such Lender.

(e) The Borrowers shall not be obligated to pay amounts under this Section 2.11
for which compensation is determined pursuant to the definition of Mandatory
Costs payable under Section 2.09(e) and Section 2.09(f).

2.12. Compensation. The respective Borrower or Borrowers shall compensate each
Lender, upon its written request (which request shall set forth the basis for
requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Euro Rate Loans, but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a Borrowing or continuation of, or conversion
from or into, Euro Rate Loans does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion (whether or not rescinded or deemed
rescinded pursuant to Section 2.11(a); (ii) if any repayment (including any
repayment made pursuant to Sections 2.16, 5.01 or 5.02 or as a result of an
acceleration of the Revolving Loans pursuant to Section 12) or conversion of any
Euro Rate Loans occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any repayment (including any repayment made
pursuant to Sections 2.16, 5.01 or 5.02 or as a result of an acceleration of the
Revolving Loans pursuant to Section 12) of any Bankers’ Acceptance Loan occurs
on a date which is not the maturity date of the respective Bankers’ Acceptance;
(iv) if any prepayment of any Euro Rate Loans or Bankers’ Acceptance Loans is
not made on any date specified in a notice of prepayment given by the respective
Borrower or Borrowers; (v) as a consequence of (x) any other default by the
respective Borrower or Borrowers to repay its Revolving Loans when required by
the terms of this Agreement or any Revolving Note held by such Lender or (y) any
election made pursuant to Section 2.11(b), (vi) as a result of any repayment or
purchase contemplated by Section 2.18(e) or (vii) as a result of the replacement
of any Lender pursuant to Section 2.14. A written notice as to the amount owed
to a Lender pursuant to this Section 2.12 shall show in reasonable detail the
basis of calculation of such amount and shall, absent manifest error, be final
and conclusive and binding on all the parties hereto.

2.13. Lending Offices; Changes Thereto. (a) Each Lender may at any time or from
time to time designate, by written notice to the Administrative Agent to the
extent not already reflected on Schedule II, one or more lending offices (which,
for this purpose, may include Affiliates of the respective Lender) for the
various Revolving Loans made, and Letters of Credit participated in, by such
Lender (including by designating a separate lending office (or Affiliate) to act
as such with respect to Dollar Revolving Loans and Letter of Credit Outstandings

 

-68-



--------------------------------------------------------------------------------

versus Alternate Currency Revolving Loans); provided that, for designations made
after the Effective Date, to the extent such designation shall result in
increased costs or Taxes under Section 2.11, 3.06 or 5.04 in excess of those
which would be charged in the absence of the designation of a different lending
office (including a different Affiliate of the respective Lender), then the
Borrowers shall not be obligated to pay such excess increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay the costs which would apply in the absence
of such designation and any subsequent increased costs of the type described
above resulting from changes after the date of the respective designation). Each
lending office and Affiliate of any Lender designated as provided above shall,
for all purposes of this Agreement, be treated in the same manner as the
respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.11(a)(ii) or (iii), Section 2.11(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by the
applicable Borrower or Borrowers, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Revolving Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.13 shall affect or postpone any of the
obligations of any Borrower or the right of any Lender provided in
Sections 2.11, 3.06 and 5.04.

2.14. Replacement of Lenders. (a) (x) If any Lender becomes a Defaulting Lender
or otherwise defaults in its obligations to make Revolving Loans or fund Unpaid
Drawings, (y) upon the occurrence of an event giving rise to the operation of
Section 2.11(a)(ii), (iii) or (iv), Section 2.11(c), Section 3.06 or
Section 5.04 with respect to any Lender which results in such Lender charging to
any Borrower increased costs in excess of those being generally charged by the
other Lenders or (z) in the case of the refusal by a Lender to consent to
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 14.11, the U.S. Borrower shall have the right, if no
Default or Event of Default will exist immediately after giving effect to such
replacement, to replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) and each
of whom shall be required to be reasonably acceptable to the Administrative
Agent, the Issuing Bank and, if the Person serving as the Administrative Agent
is not a Canadian Lender, any Canadian Lender whose Maximum Canadian Dollar
Revolving Loan Sub-Commitment is not exceeded by any other Canadian Lender;
provided that:

(i) any Replacement Lender in a replacement pursuant to this Section 2.14(a)
(with each such replacement being herein called a “Replacement”) shall be
required to comply with the requirements of Section 14.03(b) and at the time of
any Replacement the Replacement Lender shall enter into one or more Assignment
and Assumption Agreements pursuant to Section 14.03(b) (and shall pay all fees
payable pursuant to said Section 14.03(b)) (and the Administrative Agent is
hereby authorized,

 

-69-



--------------------------------------------------------------------------------

but shall not be required, to execute any Assignment and Assumption Agreement on
behalf of a Replaced Lender relating to the assignment of Revolving Loans
(including the Face Amount of all Bankers’ Acceptance Loans) pursuant to which
the Replacement Lender shall acquire all of the Commitments (and related
Sub-Commitments) and/or Commitments of such Replaced Lender), and outstanding
Revolving Loans of, and in each case participations in Letters of Credit by, the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof amounts (in the respective currencies in which such
obligations are denominated) equal to the sum of (I) the principal of
(including, without limitation, the Face Amount of Bankers’ Acceptance Loans),
and all accrued interest on, all outstanding Revolving Loans of the Replaced
Lender, (II) all Unpaid Drawings that have been funded by (and not reimbursed
to) such Replaced Lender, together with all then unpaid interest with respect
thereto at such time and (III) all accrued, but theretofore unpaid, Fees owing
to the Replaced Lender pursuant to Section 4.01, and (y) the Issuing Bank (in
Dollars) an amount equal to such Replaced Lender’s Dollar Percentage of any
Unpaid Drawing (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender to such Issuing Bank
and

(ii) all obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

(b) Upon the execution of the respective Assignment and Assumption Agreements,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register by the Administrative Agent pursuant to
Section 14.14 and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Revolving Note or Revolving Notes executed
by the respective Borrowers, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.11, 2.12, 2.16, 3.06, 5.04, 13.06 and
14.01), which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 2.14,
each of the Borrowers hereby irrevocably authorizes the U.S. Borrower to take
all necessary action, in the name of the U.S. Borrower, as described above in
this Section 2.14 in order to effect the replacement of the respective Lender or
Lenders in accordance with the preceding provisions of this Section 2.14. Upon
the Replaced Lender ceasing to be a Lender hereunder, such Replaced Lender
agrees to promptly return to the U.S. Borrower any Revolving Note or Revolving
Notes theretofore delivered to such Replaced Lender pursuant to this Agreement
marked “cancelled”, or if such Replaced Lender has lost or cannot find any such
Revolving Note or Revolving Notes, such Replaced Lender will execute and deliver
to the U.S. Borrower a customary lost note and indemnity agreement in form and
substance reasonably satisfactory to the U.S. Borrower.

2.15. Bankers’ Acceptance Provisions. The parties hereto agree that the
provisions of Schedule III shall apply to all Bankers’ Acceptances and Bankers’
Acceptance Loans created hereunder, and that the provisions of Schedule III
shall be deemed incorporated by reference into this Agreement as if such
provisions were set forth in their entirety herein.

 

-70-



--------------------------------------------------------------------------------

2.16. Additional Revolving or Term Loan Commitments. (a) Additional Revolving
Loan Commitments. So long as no Default or Event of Default then exists or would
result therefrom, the U.S. Borrower shall have the right at any time and from
time to time after the Effective Date and on or prior to 30 days prior to the
initial Maturity Date (or, if extended pursuant to Section 2.04, 60 days prior
to the Maturity Date (as extended)), and upon at least 15 Business Days prior
written notice to the Administrative Agent (which shall promptly notify each of
the Lenders), to request on up to five occasions (including those on which
requests are made pursuant to Section 2.16(d)) that one or more Lenders (and/or
one or more other Persons which will become Lenders as provided in clause
(vii) below (a “New Lender”)) provide Additional Revolving Loan Commitments
(which may in the case of Canadian Lenders (or, in the circumstances
contemplated by clause (vii) below, any other Person that becomes a Canadian
Lender (a “New Canadian Lender”)) include a Canadian Dollar Revolving Loan
Sub-Commitment and with respect to Alternate Currency RL Lenders may include
related Additional Alternate Currency Revolving Loan Sub-Commitments with
respect to one or more Alternate Currency Revolving Loan Sub-Tranches) and,
subject to the applicable terms and conditions contained in this Agreement, make
Revolving Loans pursuant thereto, it being understood and agreed, however, that
(i) no Lender shall be obligated to provide an Additional Revolving Loan
Commitment (or a related Additional Alternate Currency Revolving Loan
Sub-Commitment) as a result of any such request by the U.S. Borrower, (ii) until
such time, if any, as (x) such Lender has agreed in its sole discretion to
provide an Additional Revolving Loan Commitment (and any related Additional
Alternate Currency Revolving Loan Sub-Commitment) and executed and delivered to
the Administrative Agent an Additional Revolving Loan Commitment Agreement in
respect thereof as provided in Section 2.16(b) and such Additional Revolving
Loan Commitment Agreement has become effective, and (y) the other conditions set
forth in Section 2.16(b) shall have been satisfied, such Lender shall not be
obligated to fund any Revolving Loans in excess of its Revolving Loan Commitment
(or any Alternate Currency Revolving Loans under a given Alternate Currency
Revolving Loan Sub-Tranche in excess of its Alternate Currency Revolving Loan
Sub-Commitment relating to such Alternate Currency Revolving Loan Sub-Tranche),
in each case as in effect prior to giving effect to such Additional Revolving
Loan Commitment (and any related Additional Alternate Currency Revolving Loan
Sub-Commitment) provided pursuant to this Section 2.16, (iii) any Lender or New
Lender may so provide an Additional Revolving Loan Commitment (and any related
Additional Alternate Currency Revolving Loan Sub-Commitment and any Canadian
Lender or any New Canadian Lender may so provide a Canadian Revolving Loan
Sub-Commitment) without the consent of any other Lender but with the prior
consent of the Administrative Agent (which consent shall not be unreasonably
withheld), (iv) each provision of Additional Revolving Loan Commitments (and any
related Additional Alternate Currency Revolving Loan Sub-Commitment) on a given
date pursuant to this Section 2.16 shall be in a minimum aggregate amount (for
all Lenders (including, New Lenders)) of at least $10,000,000 and in integral
multiples of $1,000,000 in excess thereof, (v) the aggregate amount of all
Additional Revolving Loan Commitments, together with all Term Loans, permitted
to be provided pursuant to this Section 2.16 shall not exceed $400,000,000, and,
after giving effect to any Additional Alternate Currency Revolving Loan
Subcommitments, no Alternate Currency Revolving Loan Sub-Commitment Sub-Limit
shall exceed the Maximum Alternative Currency Revolving Sub-Commitment, (vi) the
fees payable to any Lender (including any New Lender) providing an Additional
Revolving Loan Commitment shall be as set forth in the relevant Additional
Revolving Loan Commitment Agreement, (vii) if, after the U.S. Borrower has

 

-71-



--------------------------------------------------------------------------------

requested the then existing Lenders (other than Defaulting Lenders) to provide
Additional Revolving Loan Commitments (and any related Additional Alternate
Currency Revolving Loan Sub-Commitment) pursuant to this Section 2.16, the U.S.
Borrower has not received Additional Revolving Loan Commitments (and any related
Additional Alternate Currency Revolving Loan Sub-Commitment) in an aggregate
amount equal to that amount of the Additional Revolving Loan Commitments (and
any related Additional Alternate Currency Revolving Loan Sub-Commitment) which
the U.S. Borrower desires to obtain pursuant to such request (as set forth in
the notice provided by the U.S. Borrower to the Administrative Agent as provided
above), then the U.S. Borrower may request Additional Revolving Loan Commitments
(and any related Additional Alternate Currency Revolving Loan Sub-Commitment)
from Persons which would qualify as Eligible Transferees hereunder (or from
Persons who qualify as a Canadian Lender in the case of the Canadian Dollar
Revolving Loan Sub-Commitment) in an aggregate amount equal to such deficiency
on terms which are no more favorable to such Eligible Transferee (or other
Person qualifying as a Canadian Lender) in any respect than the terms offered to
the Lenders, provided that any such Additional Revolving Loan Commitments (and
any related Additional Alternate Currency Revolving Loan Sub-Commitment)
provided by any such Eligible Transferee (or other Person qualifying as a
Canadian Lender) which is not already a Lender shall be in a minimum amount (for
such Eligible Transferee) of at least $10,000,000, and (viii) all actions taken
by the U.S. Borrower pursuant to this Section 2.16 shall be done in coordination
with the Administrative Agent.

(b) Deliverables In Connection with Additional Revolving Loan Commitments. At
the time of any provision of Additional Revolving Loan Commitments pursuant to
this Section 2.16, (i) the U.S. Borrower, the Administrative Agent and each
Lender or other Eligible Transferee (each, an “Additional Revolving Loan
Lender”) which agrees to provide an Additional Revolving Loan Commitment shall
execute and deliver to the Administrative Agent an Additional Revolving Loan
Commitment Agreement substantially in the form of Exhibit J (appropriately
completed), subject to such modifications in form and substance reasonably
satisfactory to the Administrative Agent as may be necessary or appropriate
(with the effectiveness of such Additional Revolving Loan Lender’s Additional
Revolving Loan Commitment (and any related Additional Alternate Currency
Revolving Loan Sub-Commitments) to occur upon delivery of such Additional
Revolving Loan Commitment Agreement to the Administrative Agent, the payment of
any fees required in connection therewith and the satisfaction of the other
conditions in this Section 2.16(b) to the reasonable satisfaction of the
Administrative Agent), (ii) [intentionally omitted] and (iii) if requested by
the Administrative Agent, the U.S. Borrower shall deliver to the Administrative
Agent an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the U.S. Borrower, the U.S. Subsidiary
Borrower or the Canadian Borrowers and dated such date, covering such matters
similar to those set forth in the opinions of counsel delivered to the
Administrative Agent on the Effective Date pursuant to Section 6.02 and such
other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Lender as to the occurrence of
each Additional Revolving Loan Commitment Date, and (v) on each such date, the
Total Revolving Loan Commitment under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Additional Revolving Loan
Commitments, (w) on each such date, each Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of any Additional Alternate Currency Revolving
Loan Sub-Commitments, if

 

-72-



--------------------------------------------------------------------------------

any, made available under the respective Additional Revolving Loan Commitment
Agreement with respect to such Alternate Currency Revolving Loan Sub-Commitment,
(x) on each such date Schedule I-A shall be deemed modified to reflect the
revised Revolving Loan Commitments of the affected Lenders, (y) on each such
date on which an Alternate Currency Revolving Loan Sub-Commitment is provided,
Schedule I-B shall be deemed modified to reflect the revised Alternate Currency
Revolving Loan Sub-Commitment of the affected Lenders and (z) the availability
amounts set forth in clauses (A) and (B) of clause (vii) of Section 2.01 shall
each automatically be increased by the full amount of the increase in the Total
Revolving Loan Commitment pursuant to this Section 2.16.

(c) Lender Allocation Adjustment. In connection with any provision of Additional
Revolving Loan Commitments pursuant to this Section 2.16, the Lenders and the
Borrowers hereby agree that, notwithstanding anything to the contrary contained
in this Agreement, (i) the relevant Borrowers shall, in coordination with the
Administrative Agent, (x) repay outstanding Dollar Revolving Loans and/or
Alternate Currency Revolving Loans under certain Alternate Currency Revolving
Loan Sub-Tranches owing to certain RL Lenders, and incur additional Dollar
Revolving Loans and/or Alternate Currency Revolving Loans under certain
Alternate Currency Revolving Loan Sub-Tranches from certain other RL Lenders
(including the Additional Revolving Loan Lenders) or (y) take such other actions
as may be reasonably required by the Administrative Agent (including by
requiring new Dollar Revolving Loans or Alternate Currency Revolving Loans
pursuant to a given Alternate Currency Revolving Loan Sub-Tranche to be incurred
and added to then outstanding Borrowings of such Dollar Revolving Loans or such
Alternate Currency Revolving Loans, even though as a result thereof such new
Revolving Loans (to the extent required to be maintained as Euro Rate Loans) may
have a shorter Interest Period than the then outstanding Borrowings of such
Dollar Revolving Loans or such Alternate Currency Revolving Loans), in each case
to the extent necessary so that (I) all of the RL Lenders effectively
participate in each outstanding Borrowing of Dollar Revolving Loans pro rata on
the basis of their Dollar Percentages (determined after giving effect to any
increase in the Total Revolving Loan Commitment (and any increase in the
Alternate Currency Revolving Loan Sub-Commitments of the Additional Revolving
Loan Lenders) pursuant to this Section 2.16) and (II) all Alternate Currency RL
Lenders with a given Alternate Currency Revolving Loan Sub-Commitment
effectively participate in each outstanding Borrowing of Alternate Currency
Revolving Loans under the related Alternate Currency Revolving Loan Sub-Tranche
pro rata on the basis of their Alternate Currency RL Percentages relating to
such Alternate Currency Revolving Loan Sub-Tranche (determined after giving
effect to any increase in the Total Revolving Loan Commitment (and any increase
in the Alternate Currency Revolving Loan Sub-Commitments of the Additional
Revolving Loan Lenders) pursuant to this Section 2.16), (ii) the Borrowers shall
pay (or cause to be paid) to the respective RL Lenders any costs of the type
referred to in Section 2.12 in connection with any repayment and/or Borrowing
required pursuant to preceding clause (i) and (iii) to the extent Dollar
Revolving Loans or Alternate Currency Revolving Loans pursuant to a given
Alternate Currency Revolving Loan Sub-Tranche are to be so incurred or added to
the then outstanding Borrowings of the Dollar Revolving Loans or Alternate
Currency Revolving Loans which are maintained as Euro Rate Loans, the Lenders
that have made such Revolving Loans shall be entitled to receive from the
Borrowers such amounts, as reasonably determined by the respective Lenders, to
compensate them for funding the various Revolving Loans during an existing
Interest Period (rather than at the beginning of the respective Interest Period,
based upon rates then applicable thereto). In coordinating the actions to be
taken

 

-73-



--------------------------------------------------------------------------------

pursuant to this Section 2.16(c), the Administrative Agent shall act with an eye
towards minimizing (but no express obligation to minimize) costs to the
Borrowers. All determinations by any Lender pursuant to clause (iii) of the
second preceding sentence shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

(d) Addition of the Term Loan Tranche. So long as no Default or Event of Default
then exists or would result therefrom, the U.S. Borrower shall have the right at
any time and from time to time after the Effective Date and 30 days prior to the
initial Maturity Date (or, if extended pursuant to Section 2.04, 60 days prior
to the Maturity Date (as extended)), and upon at least 15 Business Days prior
written notice to the Administrative Agent (which shall promptly notify each of
the Lenders), to request on up to five occasions (including those on which
requests are made pursuant to Section 2.16(a)) that one or more Lenders (and/or
one or more other Persons which will become Lenders as provided in clause
(iv) below (a “New Term Lender”)) provide one or more tranches of term loans
(“Term Loans”) which may, subject to the applicable terms and conditions
contained in this Agreement, make Term Loans pursuant thereto, it being
understood and agreed, however, that (i) no Lender shall be obligated to provide
a Term Loan as a result of any such request by the U.S. Borrower, (ii) any
Lender or New Term Lender may so provide a Term Loan without the consent of any
other Lender but with the prior consent of the Administrative Agent (which
consent shall not be unreasonably withheld), (iii) the aggregate amount of all
Term Loans together with all Additional Revolving Loan Commitments permitted to
be provided pursuant to this Section 2.16 shall not exceed $400,000,000,
(iv) if, after the U.S. Borrower has requested the then existing Lenders (other
than Defaulting Lenders) to provide Term Loans pursuant to this Section 2.16,
the U.S. Borrower has not received Term Loan in an aggregate amount equal to
that amount of the Term Loans which the U.S. Borrower desires to obtain pursuant
to such request (as set forth in the notice provided by the U.S. Borrower to the
Administrative Agent as provided above), then the U.S. Borrower may request Term
Loans from Persons which would qualify as Eligible Transferees hereunder in an
aggregate amount equal to such deficiency on terms which are no more favorable
to such Eligible Transferee in any respect than the terms offered to the
Lenders, provided that any such Term Loans provided by any such Eligible
Transferee which is not already a Lender shall be in a minimum amount (for such
Eligible Transferee) of at least $10,000,000, (v) all actions taken by the U.S.
Borrower pursuant to this Section 2.16 shall be done in coordination with the
Administrative Agent, (vi) the Term Loans (x) shall rank pari passu in right of
payment and of security with the Revolving Loans, (y) shall not mature earlier
than the Maturity Date of the Revolving Loans, and (z) except as set forth
above, shall be treated substantially the same as the Revolving Loans (in each
case, including with respect to mandatory and voluntary prepayments); provided
that (A) the terms and conditions applicable to Term Loans may be materially
different from those of the Revolving Loans to the extent such differences are
reasonably acceptable to the Administrative Agent and (B) the interest rates and
amortization schedule applicable to the Term Loans shall be determined by the
U.S. Borrower and the lenders thereof. Each notice from the U.S. Borrower
pursuant to this Section shall set forth the requested amount and proposed terms
of the relevant Term Loan.

 

-74-



--------------------------------------------------------------------------------

2.17. Special Provisions Regarding RL Lenders and Alternate Currency Revolving
Loans.

(a) On the fifth Business Day after the occurrence of a Sharing Event,
automatically (and without the taking of any action) (x) all then outstanding
Alternate Currency Revolving Loans incurred by each Borrower shall be
automatically converted into Dollar Revolving Loans maintained in, or Unpaid
Drawings owing in, Dollars (in an amount equal to the Dollar Equivalent of the
aggregate principal amount or Face Amount, as the case may be, of the respective
Alternate Currency Revolving Loans or Unpaid Drawings, as the case may be, on
the date such Sharing Event first occurred), which Dollar Revolving Loans or
Unpaid Drawings shall (i) continue to be owed by the respective Alternate
Currency Revolving Loan Borrower obligated to repay or reimburse the respective
Alternate Currency Revolving Loan or Unpaid Drawing prior to such conversion and
(ii) at all times thereafter be deemed to be Base Rate Loans, and (y) all
principal, accrued and unpaid interest and other amounts owing with respect to
such Revolving Loans and Unpaid Drawings (as so converted) shall be immediately
due and payable in Dollars (taking the Dollar Equivalent of the principal,
accrued and unpaid interest and other amounts of the Alternate Currency
Revolving Loans or Unpaid Drawings so converted). The occurrence of any
conversion as provided above in this Section 2.17(a) shall be deemed to
constitute, for purposes of Section 2.12, a prepayment of Alternate Currency
Revolving Loans before the last day of any Interest Period relating thereto.

(b) Upon the occurrence of a Sharing Event, each RL Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in the Revolving Loans to, and any
Unpaid Drawings owing by, each Borrower in such amounts so that each RL Lender
shall have a share of the outstanding Revolving Loans and Unpaid Drawings then
owing by each Borrower equal to its RL Percentage thereof. Upon any such
occurrence the Administrative Agent shall notify each RL Lender and shall
specify the amount of Dollars required from such RL Lender in order to effect
the purchases and sales by the various RL Lenders of participating interests in
the amounts required above (together with accrued interest with respect to the
period from the last interest payment date through the date of the Sharing Event
plus any additional amounts payable by any respective Borrower pursuant to
Section 5.04 in respect of such accrued but unpaid interest); provided that in
the event that a Sharing Event shall have occurred, each RL Lender shall be
deemed to have purchased, automatically and without request, such participating
interests. Promptly upon receipt of such request, each RL Lender shall deliver
to the Administrative Agent (in immediately available funds in Dollars) the net
amounts as specified by the Administrative Agent. If any RL Lender fails to so
deliver such net amounts to the Administrative Agent, distributions of amounts
otherwise payable under this Agreement to such RL Lender shall be distributed
instead to the Canadian Lenders (and applied to the purchase price owing to such
Canadian Lenders) until such payments are made by such defaulting RL Lender or
the Canadian Lenders have received the purchase price owing to them by the
Defaulting Lenders. The Administrative Agent shall promptly deliver the amounts
so received to the various RL Lenders in such amounts as are needed to effect
the purchases and sales of participations as provided above. Promptly following
receipt thereof, each RL Lender which has sold participations in any of its
Revolving Loans (through the Administrative Agent) will deliver to each RL
Lender (through the Administrative Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount. It is understood that the amount of funds delivered by each RL
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various RL Lenders as required above.

 

-75-



--------------------------------------------------------------------------------

(c) Upon, and after, the occurrence of a Sharing Event (i) no further Credit
Events shall occur, (ii) all amounts from time to time accruing with respect to,
and all amounts from time to time payable on account of, Alternative Currency
Revolving Loans (including, without limitation, any interest and other amounts
which were accrued but unpaid on the date of such purchase) shall be payable in
Dollars (taking the Dollar Equivalents of all such amounts on the date of the
occurrence of the respective Sharing Event, with all calculations after such
Sharing Event being made as if the respective such Alternate Currency Revolving
Loan had originally been made in Dollars) and shall be distributed by the
relevant RL Lenders (or their affiliates) to the Administrative Agent for the
account of the RL Lenders which are participating therein and (iii) the
Revolving Loan Sub-Commitments of the various Canadian Lenders shall be
automatically terminated (which shall result in a like increase to the U.S.
Revolving Loan Sub-Commitments of the respective Lenders, except to the extent
the Revolving Loan Commitments of the various Lenders are terminated as
otherwise provided in this Agreement). Notwithstanding anything to the contrary
contained above, the failure of any RL Lender to purchase its participating
interests in any Revolving Loans upon the occurrence of a Sharing Event shall
not relieve any other RL Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no RL Lender shall be
responsible for the failure of any other RL Lender to purchase the participating
interest to be purchased by such other RL Lender on any date.

(d) If any amount required to be paid by any RL Lender pursuant to
Section 2.17(b) is paid to the Administrative Agent after the date such amount
is required to be paid by such RL Lender but within three Business Days
following the date upon which such RL Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to Section 2.17(b), such RL Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such RL Lender for the purchase of its participations
times (ii) the daily average Federal Funds Rate, during the period from and
including the date of request for payment to the date on which such payment is
immediately available to the Administrative Agent times (iii) a fraction of the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any RL
Lender pursuant to Section 2.17(b) is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such RL Lender receives notice from the Administrative Agent as to the amount of
participations required to be purchased by it, the Administrative Agent shall be
entitled to recover from such RL Lender on demand, such amount with interest
thereon calculated from such request date at the rate per annum applicable to
Dollar Revolving Loans maintained as Base Rate Loans hereunder. A certificate of
the Administrative Agent submitted to any RL Lender with respect to any amounts
payable under this Section 2.17 shall be conclusive in the absence of manifest
error. Amounts payable by any RL Lender pursuant to this Section 2.17 shall be
paid to the Administrative Agent for the account of the relevant RL Lenders;
provided that, if the Administrative Agent (in its sole discretion) has elected
to fund on behalf of such RL Lender the amounts owing to such RL Lenders, then
the amounts shall be paid to the Administrative Agent for its own account.

(e) Whenever, at any time after the relevant RL Lenders have received from any
RL Lenders purchases of participations in any Revolving Loans pursuant to this
Section 2.17, the various RL Lenders receive any payment on account thereof,
such RL Lenders

 

-76-



--------------------------------------------------------------------------------

will distribute to the Administrative Agent, for the account of the various RL
Lenders participating therein, such RL Lenders’ participating interests in such
amounts (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such participations were outstanding but also
taking into account the payment of any interest in connection with the purchase
of such participating interest pursuant to Section 2.18(b)) in like funds as
received; provided, however, that in the event that such payment received by any
RL Lenders is required to be returned, the RL Lenders who received previous
distributions in respect of their participating interests therein will return to
the respective RL Lenders any portion thereof previously so distributed to them
in like funds as such payment is required to be returned by the respective RL
Lenders.

(f) Each RL Lender’s obligation to purchase participating interests pursuant to
this Section 2.17 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such RL Lender may have against any
other RL Lender, the relevant Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of an Event of Default, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower or any
other Person, (iv) any breach of this Agreement by any Borrower or any Lender or
any other Person, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each RL Lender
which has purchased such participations shall be entitled to receive from the
relevant Borrowers any reasonable increased costs and indemnities (including,
without limitation, pursuant to Sections 2.11, 2.12, 2.16, 3.06 and 5.04)
directly from the Borrowers to the same extent as if it were the direct Lender
as opposed to a participant therein, which reasonable increased costs shall be
calculated without regard to Section 2.13, Section 14.03(a) or the last sentence
of Section 14.03(b). The Borrowers acknowledge and agree that, upon the
occurrence of a Sharing Event and after giving effect to the requirements of
this Section 2.17, increased Taxes may be owing by them pursuant to
Section 5.04, which Taxes shall be paid (to the extent provided in Section 5.04)
by the respective Borrowers, without any claim that the increased Taxes are not
payable because same resulted from the participations effected as otherwise
required by this Section 2.17.

(h) All determinations by the Administrative Agent pursuant to this Section 2.17
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk for all Revolving Loans and Letters of
Credit hereunder in accordance with the provisions hereof. Absent manifest
error, all determinations by the Administrative Agent hereunder shall be binding
on the Borrowers and each of the Lenders. The Administrative Agent shall have no
liability to any Borrower or any Lender hereunder for any determinations made by
it hereunder (other than any determination as to the existence of a Sharing
Event), except to the extent resulting from the Administrative Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

-77-



--------------------------------------------------------------------------------

2.18. Voluntary Adjustment or Termination of Total Maximum Canadian Dollar
Revolving Loan Sub-Commitment and Total Canadian Dollar Revolving Loan
Sub-Commitment. (a) General. Notwithstanding anything to the contrary contained
in this Agreement, the parties hereto agree that (i) the Total Canadian Dollar
Revolving Loan Sub-Commitment shall be fixed by the U.S. Borrower from time to
time in accordance with Section 2.18(b); (ii) in no event shall the Total
Canadian Dollar Revolving Loan Sub-Commitment exceed the sum of the Canadian
Dollar Revolving Loan Sub Commitments of the various Canadian Lenders as then in
effect; (iii) in no event shall the Canadian Dollar Revolving Loan
Sub-Commitment of any Canadian Lender exceed the Maximum Canadian Dollar
Revolving Loan Sub-Commitment of such Lender; (iv) at no time shall the U.S.
Borrower be permitted to request an extension of credit pursuant to the Total
Revolving Loan Commitment (whether in the form of Revolving Loans or Letter of
Credit Outstandings) and no such credit shall be made available, if after giving
effect thereto, the sum of the aggregate principal amount of outstanding
Revolving Loans (excluding for this purpose Canadian Revolving Loans), and the
amount of the Letter of Credit Outstandings at such time would exceed an amount
equal to the Total U.S. Revolving Loan Sub-Commitment as then in effect; (v) at
no time shall any Canadian Revolving Loan Borrower be permitted to request an
extension of credit in the form of Canadian Revolving Loans if, after giving
effect thereto, the aggregate principal (and Face Amount, as applicable) of
outstanding Canadian Revolving Loans (for this purpose, using the Dollar
Equivalent of the principal and/or Face Amount, as appropriate, of Canadian
Revolving Loans) would exceed the Total Canadian Dollar Revolving Loan
Sub-Commitment; and (vi) the Canadian Dollar Revolving Loan Sub-Commitment of
any Canadian Lender at any time shall be an amount equal to its pro rata share
of the Total Canadian Dollar Revolving Loan Sub-Commitment at such time
determined on the basis of the Canadian RL Percentages of the various Lenders.
At all times from and after the date of this Agreement until an adjustment is
made in accordance with this Section 2.18, the Total Canadian Dollar Revolving
Loan Sub-Commitment shall be U.S. $0. The Total Canadian Dollar Revolving Loan
Sub-Commitment shall not exceed the total amount set forth (or, in the case of
an additional commitment as described in Section 2.16, deemed to be set forth)
on Schedule I-B.

(b) Total Canadian Dollar Revolving Loan Sub-Commitment Adjustment Date. The
U.S. Borrower may at any time (but not more than four (4) times in any calendar
year) give written notice, which notice shall be irrevocable, to the
Administrative Agent requesting an adjustment effective not earlier than the
fifth Business Day following such request (each such date an “Adjustment Date”)
to the amount of the Total Canadian Dollar Revolving Loan Sub-Commitment;
provided that no reduction to the amount of the Total Canadian Dollar Revolving
Loan Sub-Commitment may be made if, after giving effect to any such reduction,
the Total Canadian Dollar Revolving Loan Sub-Commitment would be less than the
sum of the aggregate Face Amount of all Bankers’ Acceptance Loans and the
principal amount of all Canadian Prime Rate Loans (for this purpose, using the
Dollar Equivalent of the Face Amounts or principal amounts thereof) then
outstanding (other than any such Canadian Revolving Loans which will be repaid
in full on or before the respective Adjustment Date). If any adjustment is made
on an Adjustment Date as described in this Section 2.18, then on the respective
Adjustment Date all repayments required by this Section 2.18 and Section 5.02
shall be made on such date to the extent required as a result of such
adjustments and in manner provided in Section 5.02. At any time the U.S.
Borrower may, but shall not be required, to request an estimate of adjustment
costs by written request to the Administrative Agent. Upon receipt of such
request, the Administrative Agent shall solicit from the Lenders estimates (and
the Lenders shall provide

 

-78-



--------------------------------------------------------------------------------

such estimates not later than 5 Business Days after such solicitation, promptly
after the receipt of which the Administrative Agent shall provide a summary
thereof to the U.S. Borrower) of costs payable under Sections 2.12 and 2.18(e)
as a result of the proposed adjustment. Such estimates shall be based upon
circumstances at the time and shall not be binding upon any Lender or the
Administrative Agent. Such request for an estimate by the U.S. Borrower shall
not be binding upon the U.S. Borrower and shall not constitute the notice
described in the first sentence of this Section 2.18(b).

(c) Effect of Adjustment Date on Canadian Loans. In connection with any
adjustment to the Total Canadian Dollar Revolving Loan Sub-Commitment requested
pursuant to Section 2.18(b), (i) if any such adjustment would result in an
increase in the Total Canadian Dollar Revolving Loan Sub-Commitment, commencing
on the Adjustment Date additional Canadian Revolving Loans shall be permitted to
be incurred in accordance with the requirements of Section 2.01 and (ii) if any
such adjustment would result in a decrease in the Total Canadian Dollar
Revolving Loan Sub-Commitment, all Canadian Revolving Loans required to be
repaid pursuant to Section 5.02(a)(ii) shall, to the extent required by
Section 5.02(a)(ii), be repaid on the Adjustment Date by the time required by
Section 5.03. It is understood and agreed that the Administrative Agent shall
not have any liability to any Lenders if the payments contemplated above in this
Section 2.18 are not actually made on the Adjustment Date, and that any failure
to make the payments required to be made on an Adjustment Date pursuant to this
Section 2.18 or Section 5.02(a)(ii) shall constitute an Event of Default in
accordance with the terms of Section 12.01.

(d) Voluntary Reductions of Maximum Canadian Dollar Revolving Loan
Sub-Commitments. On any date the U.S. Borrower may, at its option, permanently
reduce or terminate the Maximum Canadian Dollar Revolving Loan Sub-Commitments
(specifying the aggregate amount of such reduction); provided that (i) no such
reduction shall be made in an amount which would cause the Dollar Equivalent of
the then outstanding aggregate principal amount or Face Amount, as the case may
be, of the Canadian Revolving Loans to exceed the Maximum Canadian Dollar
Revolving Loan Sub-Commitments of the Canadian Lenders or the Canadian Dollar
Revolving Loan Sub-Commitments of the Canadian Lenders after giving effect to
the respective reduction pursuant to this Section 2.18(d), and (ii) each
reduction pursuant to this Section 2.18(d) shall apply pro rata to reduce the
Maximum Canadian Dollar Revolving Loan Sub-Commitments of the Canadian Lenders
(based upon the relative amounts of such sub-commitments).

(e) Effect of Adjustment Date on Dollar Revolving Loans. In connection with any
Adjustment Date for any adjustment to the Total Canadian Dollar Revolving Loan
Sub-Commitment pursuant to this Section 2.18, on such Adjustment Date the U.S.
Borrower shall, in coordination with the Administrative Agent, repay outstanding
Dollar Revolving Loans of certain of the Lenders, and incur additional Dollar
Revolving Loans from certain other Lenders, in each case so that all of the
Lenders participate in each outstanding Borrowing of each Tranche of Dollar
Revolving Loans pro rata on the basis of their respective U.S. Revolving Loan
Sub-Commitments (after giving effect to any change to the U.S. Revolving Loan
Sub-Commitments as a result of such adjustment to the Total Canadian Dollar
Revolving Loan Sub-Commitment pursuant to this Section 2.18) (provided, that, if
requested by the U.S. Borrower and consented to by the Administrative Agent
(such consent not to be unreasonably

 

-79-



--------------------------------------------------------------------------------

withheld), the Lenders shall in lieu thereof be required to purchase and sell
(in each case in Dollars) undivided participating interests in the Dollar
Revolving Loans outstanding to, and any Unpaid Drawings owing by, the U.S.
Borrower) and the U.S. Borrower shall be obligated to pay to the respective
Lenders the costs of the type referred to in Section 2.12 in connection with any
such repayment (or purchases and sales).

2.19. European Monetary Union. The following provisions of this Section 2.19
shall come into effect on and from the date on which the United Kingdom becomes
a Participating Member State. Each obligation under this Agreement which has
been denominated in Pounds Sterling shall be redenominated into Euros in
accordance with the relevant EMU Legislation. However, if and to the extent that
the relevant EMU Legislation provides that an amount which is denominated in
Pounds Sterling can be paid by the debtor either in Euros or in Pounds Sterling,
each party to this Agreement shall be entitled to pay or repay any amount
denominated or owing in Pounds Sterling hereunder either in Euros or in Pounds
Sterling. Without prejudice and in addition to any method of conversion or
rounding prescribed by any relevant EMU Legislation, (i) each reference in this
Agreement to a minimum amount (or an integral multiple thereof) in Pounds
Sterling shall be replaced by a reference to such reasonably comparable and
convenient amount (or an integral multiple thereof) in Euros as the
Administrative Agent may from time to time specify and (ii) except as expressly
provided in this Section 2.19, this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in the United Kingdom, provided that this Section 2.19 shall
not reduce or increase any actual or contingent liability arising under this
Agreement.

SECTION 3. Letters of Credit.

3.01. Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the U.S. Borrower may request that the Issuing Bank issue, at any
time and from time to time on and after the Effective Date and prior to the
tenth Business Day prior to the Maturity Date, for the account of the U.S.
Borrower and for the benefit of any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations of
the U.S. Borrower or any of its Subsidiaries, an irrevocable sight standby
letter of credit, in a form customarily used by the Issuing Bank or in such
other form as has been reasonably approved by the Issuing Bank (each such
standby letter of credit, a “Letter of Credit”) in support of such L/C
Supportable Obligations. The Issuing Bank shall not issue any commercial or
trade letters of credit. Letters of Credit may, at the option of the Issuing
Bank, provide that they are governed by the Uniform Customs and Practice for
Documentary Credits or the International Standby Practices. Each Letter of
Credit shall be denominated in Dollars.

(b) The Issuing Bank hereby agrees that it will (subject to the terms and
conditions contained herein), at any time and from time to time on and after the
Effective Date and prior to the tenth Business Day prior to the Maturity Date,
following its receipt of the respective Letter of Credit Request, issue within
five (5) Business Days for the account of the U.S. Borrower, subject to the
terms and conditions of this Agreement, one or more Letters of Credit in support
of such L/C Supportable Obligations of the U.S. Borrower or any of its or their
Subsidiaries as are permitted to remain outstanding without giving rise to a
Default or an Event of Default, provided that the Issuing Bank shall not issue
any Letter of Credit if at the time of such issuance:

 

-80-



--------------------------------------------------------------------------------

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated)
not in effect on the date hereof, or any unreimbursed loss, cost or expense
which was not applicable, in effect or known to the Issuing Bank as of the date
hereof and which the Issuing Bank reasonably and in good faith deems material to
it; or

(ii) the Issuing Bank shall have received notice from the Administrative Agent
at the direction of the Required Lenders prior to the issuance of such Letter of
Credit of the type described in the second sentence of Section 3.03(b).

3.02. Maximum Letter of Credit Outstandings; Final Maturities; etc.
(a) Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings at such time, would exceed $10,000,000, (ii) no
Letter of Credit shall be issued if, after giving effect thereto, (x) the
Revolving Credit Exposure of any Lender would exceed its Revolving Loan
Commitment as then in effect or (y) the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Loan Commitment as then in effect, (iii) each
Letter of Credit shall by its terms terminate on or before the earlier of
(x) the date which occurs 12 months after the date of the issuance thereof
(although any such Letter of Credit may be extendible for successive periods of
up to 12 months, but not beyond the tenth Business Day prior to the Maturity
Date (unless on or before the date of issuance of such Letter of Credit the U.S.
Borrower cash collateralizes (it being understood such cash collateral will be
held in an interest bearing account under the sole dominion and control of the
Administrative Agent in which the Administrative Agent, for the benefit of the
Secured Parties, has a first priority security interest) the reimbursement
obligation with respect thereto with cash equal to 105% of the Stated Amount of
such Letter of Credit or delivers a back-to-back letter of credit in form
satisfactory to the Issuing Bank on terms acceptable to the Issuing Bank)) and
(y) the tenth Business Day prior to the Maturity Date (unless on or before the
Maturity Date the U.S. Borrower cash collateralizes the reimbursement obligation
with respect thereto with cash equal to 105% of the Stated Amount of such Letter
of Credit on terms acceptable to the Issuing Bank or delivers a back-to-back
letter of credit in form satisfactory to the Issuing Bank), (iv) each Letter of
Credit shall be denominated in Dollars and (v) the Stated Amount of each Letter
of Credit shall be no less than $500,000, or such lesser amount as is acceptable
to the Issuing Bank.

(b) Notwithstanding the foregoing, in the event a Lender Default exists, the
Issuing Bank shall not be required to issue any Letters of Credit unless the
Issuing Bank has entered into arrangements satisfactory to it and the U.S.
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender or Lenders, which may include cash
collateralizing such Defaulting Lender’s or Lenders’ RL Percentage of the Letter
of Credit Outstandings.

 

-81-



--------------------------------------------------------------------------------

3.03. Letter of Credit Requests; Notices of Issuance. (a) Whenever it desires
that a Letter of Credit be issued for its account, the U.S. Borrower shall give
the Administrative Agent and the Issuing Bank written notice thereof prior to
1:00 P.M. (New York time) at least five Business Days’ (or such shorter period
as is acceptable to the Issuing Bank) prior to the proposed date of issuance
(which shall be a Business Day). Each notice shall be in the form of Exhibit C
(each a “Letter of Credit Request”) and may be delivered to the Administrative
Agent and the Issuing Bank by facsimile.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the U.S. Borrower that (i) the requested Letter
of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02 and (ii) all of the applicable conditions set
forth in Sections 6 and 7 shall be met at the time of such issuance. Unless the
Issuing Bank has received notice from the Administrative Agent at the direction
of the Required Lenders before it issues a Letter of Credit that one or more of
the conditions specified in Section 6 are not satisfied on the Effective Date or
Section 7 are not then satisfied, or that the issuance of such Letter of Credit
would violate Section 3.02, then the Issuing Bank shall issue the requested
Letter of Credit for the account of the U.S. Borrower in accordance with the
Issuing Bank’s usual and customary practices. Promptly after the issuance of or
amendment to any Letter of Credit, the Issuing Bank shall notify the
Administrative Agent and the U.S. Borrower, in writing, of such issuance or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or amendment. Promptly after receipt of such notice, the Administrative
Agent shall notify each RL Lender in writing of such issuance or amendment and,
if so requested by any RL Lender, the Administrative Agent shall furnish such RL
Lender with a copy of the issued Letter of Credit or such amendment.

3.04. Letter of Credit Participations. (a) Immediately upon the issuance by the
Issuing Bank of any Letter of Credit, the Issuing Bank shall be deemed to have
sold and transferred to each RL Lender (other than the Issuing Bank) (each such
Lender with respect to any Letter of Credit, in its capacity under this
Section 3.04, a “Participant”), and each Participant shall be deemed irrevocably
and unconditionally to have purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation, in a
percentage equal to such Participant’s Dollar Percentage, in such Letter of
Credit, each drawing or payment made thereunder and the obligations of the U.S.
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto (although Letter of Credit Fees shall be paid
directly to the Administrative Agent for the ratable account of the RL Lenders
based on their Dollar Percentages as provided in Section 4.01(c) and the
Participants shall have no right to receive any portion of any Facing Fees);
provided that, upon the occurrence of a Sharing Event, the participations
described above shall be automatically adjusted so that each RL Lender shall
have a participation in all then outstanding Letters of Credit, and related
obligations as described above, in a percentage equal to its RL Percentage
(which adjustments shall occur concurrently with the adjustments described in
Section 2.17). Upon any change in the Revolving Loan Commitments or Dollar
Percentages of the RL Lenders pursuant to this Agreement (or in the
circumstances provided in the proviso to the immediately preceding sentence, the
RL Percentages of the RL Lenders pursuant to this Agreement), it is hereby
agreed that, with respect to all

 

-82-



--------------------------------------------------------------------------------

outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participations pursuant to this Section 3.04 to reflect the
new Dollar Percentages or, in the circumstances described in the proviso to the
immediately preceding sentence, the RL Percentages of the various RL Lenders.

(b) In determining whether to pay under any Letter of Credit, the Issuing Bank
shall have no obligation relative to the Participants or any other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by the Issuing Bank under or in connection with any
Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction),
shall not create for the Issuing Bank any resulting liability to the U.S.
Borrower, any other Credit Party, any Lender or any other Person.

(c) If the Issuing Bank makes any payment under any Letter of Credit and the
U.S. Borrower shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 3.05(a), the Issuing Bank shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the benefit of the Issuing
Bank the amount of such Participant’s Dollar Percentage (or, after the
occurrence of a Sharing Event, its RL Percentage) of such unreimbursed payment
in Dollars and in same day funds. If the Administrative Agent so notifies, prior
to 11:00 A.M. (New York time) on any Business Day, any Participant required to
fund a payment under a Letter of Credit, such Participant shall make available
to the Administrative Agent for the benefit of the Issuing Bank, in Dollars,
such Participant’s Dollar Percentage (or, after the occurrence of a Sharing
Event, its RL Percentage) of the amount of such payment on such Business Day in
same day funds; provided, however, that no Participant shall be obligated to pay
to the Administrative Agent for the benefit of the Issuing Bank its Dollar
Percentage (or, after the occurrence of a Sharing Event, its RL Percentage) of
such unreimbursed amount for (i) any wrongful payment made by the Issuing Bank
under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction) and (ii) with
respect to any Letter of Credit with an expiration date after the tenth Business
Day prior to the Maturity Date, any payment made by the Issuing Bank in excess
of the amount of cash collateral delivered by the U.S. Borrower pursuant to
Section 3.02(a)(iii)(y). If and to the extent such Participant shall not have so
made its Dollar Percentage (or, after the occurrence of a Sharing Event, its RL
Percentage) of the amount of such payment available to the Administrative Agent
for the benefit of the Issuing Bank, such Participant agrees to pay to the
Administrative Agent for the benefit of the Issuing Bank, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent for the benefit of the
Issuing Bank at the overnight Federal Funds Rate for the first three days and at
the interest rate applicable to Dollar Revolving Loans maintained as Base Rate
Loans hereunder for each day thereafter. The failure of any Participant to make
available to the Issuing Bank its Dollar Percentage (or, after the occurrence of
a Sharing Event, its RL Percentage) of any payment under any Letter of Credit
shall not relieve any other Participant of its obligation hereunder to make
available to the Issuing Bank its Dollar Percentage (or, after the occurrence of
a Sharing Event, its RL Percentage) of

 

-83-



--------------------------------------------------------------------------------

any unreimbursed payment with respect to a Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to the Administrative Agent
for the benefit of the Issuing Bank such other Participant’s Dollar Percentage
(or, after the occurrence of a Sharing Event, its RL Percentage) of any such
payment.

(d) Whenever the Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, the Issuing Bank shall pay to the Administrative Agent for the
benefit of each Participant which has paid its Dollar Percentage (or, after the
occurrence of a Sharing Event, its RL Percentage) thereof, in Dollars and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

(e) Upon the request of any Participant, the Issuing Bank shall furnish to such
Participant copies of any Letter of Credit issued by it and such other
documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to the Administrative
Agent for the benefit of the Issuing Bank with respect to Letters of Credit
issued by it shall be irrevocable and not subject to any qualification or
exception whatsoever (except as otherwise provided in the proviso to the second
sentence of Section 3.04(c)) and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which any Credit
Party or any of its Subsidiaries or Affiliates may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), any Agent, the
Issuing Bank, any Participant, or any other Person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Credit Party or any Subsidiary or Affiliate of any Credit Party and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;

(v) the occurrence of any Default or Event of Default; or

 

-84-



--------------------------------------------------------------------------------

(vi) subject to the provisions of Section 3.04(c), the fact that the expiration
date of any Letter of Credit is beyond the Maturity Date.

3.05. Agreement to Repay Letter of Credit Drawings. (a) Subject to
Section 3.05(b), the U.S. Borrower hereby agrees to reimburse the Issuing Bank,
by making payment in Dollars and in immediately available funds directly to the
Administrative Agent at the Payment Office for the benefit of the Issuing Bank,
for any payment or disbursement made by the Issuing Bank under any Letter of
Credit issued by it (with each such amount so paid, until reimbursed, an “Unpaid
Drawing”), immediately after, and in any event on the date of, such payment or
disbursement, with interest on the amount so paid or disbursed by the Issuing
Bank, to the extent not reimbursed prior to 2:00 P.M. (New York time) on the
date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date the Issuing Bank was reimbursed by the U.S.
Borrower therefor at a rate per annum which shall be the Base Rate in effect
from time to time plus the Applicable Margin for Dollar Revolving Loans
maintained as Base Rate Loans; provided, however, to the extent such amounts are
not reimbursed prior to 12:00 Noon (New York time) on the third Business Day
following the receipt of notice of such payment or disbursement or upon the
occurrence of a Default or an Event of Default under Section 12.05, interest
shall thereafter accrue on the amounts so paid or disbursed by the Issuing Bank
(and until reimbursed by the U.S. Borrower) at a rate per annum which shall be
the Base Rate in effect from time to time plus the Applicable Margin for Dollar
Revolving Loans maintained as Base Rate Loans plus 2%, in each such case, with
interest to be payable on demand. The Issuing Bank shall give the U.S. Borrower
and the Administrative Agent prompt written notice of each Drawing under any
Letter of Credit, provided that except as provided in the immediately preceding
sentence, the failure to give any such notice shall in no way affect, impair or
diminish the U.S. Borrower’s obligations hereunder.

(b) Notwithstanding the requirements of Section 3.05(a), unless otherwise
requested by the U.S. Borrower prior to 2:00 P.M. on the date of such payment or
disbursement made by the Issuing Bank under a Letter of Credit, any
reimbursement of an Unpaid Drawing in an amount equal to or exceeding $1,000,000
shall be effected by having such Unpaid Drawing amount treated as a Base Rate
Loan (which Base Rate Loan may be converted in accordance with the provisions of
Section 2.07).

(c) The obligations of the U.S. Borrower under this Section 3.05 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the U.S. Borrower may have
or have had against any Lender (including in its capacity as issuer of any
Letter of Credit or as Participant), including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of such Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such
Drawing or any other matter or circumstance referred to in clauses (i) through
(v) of Section 3.04(f); provided that the Issuing Bank shall be responsible for
any damages (excluding consequential damages) to the U.S. Borrower for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision) in connection with drawings
made under a Letter of Credit which did not comply or conform to the terms of
the respective Letter of Credit.

 

-85-



--------------------------------------------------------------------------------

3.06. Increased Letter of Credit Costs. Subject to the provisions of
Section 2.13(b), if at any time after the date of this Agreement, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by the Issuing Bank or any Participant with any request
or directive by any such authority (whether or not having the force of law),
shall either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by the Issuing
Bank or participated in by any Participant, or (ii) impose on the Issuing Bank
or any Participant any other conditions relating, directly or indirectly, to
this Agreement; and the result of any of the foregoing is to increase the cost
to the Issuing Bank or any Participant of issuing, maintaining or participating
in any Letter of Credit, or reduce the amount of any sum received or receivable
by the Issuing Bank or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of
tax on, or determined by reference to, the net income or profits or franchise
taxes based on net income of the Issuing Bank or such Participant pursuant to
the laws of the jurisdiction in which it is organized or in which its principal
office or applicable lending office is located or any subdivision thereof or
therein), then, upon written demand to the U.S. Borrower by the Issuing Bank or
such Participant (a copy of which certificate shall be sent by the Issuing Bank
or such Participant to the Administrative Agent), the U.S. Borrower shall pay to
the Issuing Bank or such Participant such additional amount or amounts as will
compensate the Issuing Bank or such Participant for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital. The Issuing Bank or any Participant, upon determining that any
additional amounts will be payable pursuant to this Section 3.06, will give
prompt written notice thereof to the U.S. Borrower which notice shall include a
certificate submitted to the U.S. Borrower by the Issuing Bank or such
Participant (a copy of which certificate shall be sent by the Issuing Bank or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate the Issuing Bank or such Participant. The certificate
required to be delivered pursuant to this Section 3.06 shall, absent manifest
error, be final and conclusive and binding on the U.S. Borrower.

SECTION 4. Commitment Commission; Canadian Commitment Commission; Fees;
Reductions of Commitment.

4.01. Fees. (a) The U.S. Borrower agrees to pay to the Administrative Agent in
Dollars for distribution to each Non-Defaulting Lender with a Revolving Loan
Commitment a commitment commission (the “Commitment Commission”) for the period
from and including the Effective Date to, but excluding, the Maturity Date (or
such earlier date as the Total Revolving Loan Commitment shall have been
terminated), computed at a rate per annum equal to the Applicable Commitment
Commission Percentage (as in effect from time to time) on the average daily
Unutilized Revolving Loan Commitment of such Lender. Accrued Commitment
Commission shall be due and payable in arrears on each Quarterly Payment Date
and on the Maturity Date or such earlier date upon which the Total Revolving
Loan Commitment is terminated. In addition, the U.S. Borrower agrees to pay to
the Administrative Agent in Dollars for distribution to each Canadian Lender
(other than a Defaulting Lender) an additional commitment commission (the
“Canadian Commitment Commission”) for the period from and including the
Effective Date to, but excluding, the Maturity Date (or such earlier date as the
Total Maximum Canadian Dollar Revolving Loan Sub-Commitment shall have been
terminated),

 

-86-



--------------------------------------------------------------------------------

computed at a rate per annum equal to .10% on the average daily Unutilized
Canadian Dollar Revolving Loan Sub-Commitment of such Lender. Accrued Canadian
Commitment Commission shall be due and payable in arrears on each Quarterly
Payment Date and on the Maturity Date or such earlier date upon which the Total
Maximum Canadian Dollar Revolving Loan Sub-Commitment is terminated. The fees
referred to above shall be payable on a pro rata basis.

(b) The U.S. Borrower agrees to pay to the Administrative Agent for distribution
to each Non-Defaulting Lender with a Revolving Loan Commitment (based on their
respective Dollar Percentages or, for periods from and after the occurrence of a
Sharing Event, their respective RL Percentages) in Dollars, a fee in respect of
each Letter of Credit issued for the account of the U.S. Borrower hereunder (the
“Letter of Credit Fee”), in each case for the period from and including the date
of issuance of the respective Letter of Credit to and including the date of
termination of such Letter of Credit, computed at a rate per annum equal to the
Applicable Margin for Revolving Loans that are maintained as Eurodollar Loans
(as in effect from time to time) on the daily Stated Amount of such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable on each Quarterly
Payment Date after the Effective Date and on the Maturity Date or such earlier
date upon which the Total Revolving Loan Commitment is terminated.

(c) The U.S. Borrower agrees to pay to the Issuing Bank, for its own account, in
Dollars, a facing fee in respect of each Letter of Credit issued for the account
of the U.S. Borrower by the Issuing Bank (the “Facing Fee”), for the period from
and including the date of issuance of such Letter of Credit to and including the
date of the termination of such Letter of Credit, computed at a rate equal to
1/8 of 1% per annum of the daily Stated Amount of such Letter of Credit;
provided that in no event shall the annual Facing Fee with respect to any Letter
of Credit be less than $500. Accrued Facing Fees shall be due and payable in
arrears on each Quarterly Payment Date and on the Maturity Date or such earlier
date upon which the Total Revolving Loan Commitment is terminated.

(d) The U.S. Borrower shall pay, upon each payment under, issuance of, or
amendment to, any Letter of Credit, such amount as shall at the time of such
event be the administrative charge and the reasonable expenses which the Issuing
Bank is generally imposing for payment under, issuance of, or amendment to,
Letters of Credit issued by it, not to exceed $500 per issuance or amendment.

(e) At the time of the incurrence of each Bankers’ Acceptance Loan, Acceptance
Fees shall be paid by the respective Canadian Revolving Loan Borrower as
required by, and in accordance with, clause (g) of Schedule III.

(f) The Borrowers shall pay to the Agents, for their own accounts, such other
fees as have been agreed to in writing by the Borrowers and the Agents.

4.02. Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment. Upon at least three Business Days’ prior notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the U.S. Borrower shall have
the right, at any time or from time to time, without premium or penalty, to
terminate or partially reduce the Total Unutilized Revolving Loan

 

-87-



--------------------------------------------------------------------------------

Commitment, provided that (x) any partial reduction pursuant to this
Section 4.02 shall be in an amount of at least $1,000,000 or, if greater, in
integral multiples of $1,000,000 thereof. Each reduction to the Total Unutilized
Revolving Loan Commitment pursuant to this Section 4.02 shall apply to reduce
the Revolving Loan Commitments of the various RL Lenders pro rata based on their
respective RL Percentages. Each reduction to the Total Unutilized Revolving Loan
Commitment pursuant to this Section 4.02 shall apply to reduce the Revolving
Loan Commitments of the various RL Lenders pro rata based on their respective RL
Percentages. Notwithstanding the foregoing, the amount of any reduction to the
Revolving Loan Commitment of any Lender pursuant to this Section 4.02 shall
reduce the U.S. Revolving Loan Sub-Commitment, the Alternative Currency
Revolving Loan Sub-Commitments and the Maximum Canadian Dollar Revolving Loan
Sub-Commitments of such Lender on a pro rata basis.

SECTION 5. Prepayments; Payments; Taxes.

5.01. Voluntary Prepayments. Each Borrower shall have the right to prepay the
Revolving Loans made to such Borrower, without premium or penalty (other than
amounts payable pursuant to Section 2.12), in whole or in part, at any time and
from time to time on the following terms and conditions:

(i) such Borrower shall give the Administrative Agent at the Notice Office
written notice (or telephonic notice promptly confirmed in writing) of (1) its
intent to prepay such Revolving Loans, (2) whether Dollar Revolving Loans
Alternate Currency Revolving Loans (including Canadian Revolving Loans) shall be
prepaid) (3) the amount of such prepayment (stated in the Applicable Currency)
and the Types of Revolving Loans to be prepaid and (4) in the case of Euro Rate
Loans, the specific Borrowing or Borrowings to be prepaid. Such notice shall be
given by such Borrower prior to 12:00 Noon (local time where the respective
Payment Office is located) (x) at least one Business Day prior to the date of
such prepayment in the case of Dollar Revolving Loans maintained as Base Rate
Loans or Canadian Dollar Revolving Loans maintained as Canadian Prime Rate
Loans, and (y) at least one Business Day prior to the date of such prepayment in
the case of Loans maintained as Euro Rate Loans, and to be transmitted promptly
by the Administrative Agent to each of the Lenders with Loans of the respective
Type;

(ii) each prepayment shall be in an aggregate principal amount at least equal to
$1,000,000 or, in the case of Alternate Currency Revolving Loans, Alternate
Currency Revolving Loans having a Dollar Equivalent of $1,000,000 for the
applicable Type of Revolving Loans, provided that if any partial prepayment of
Euro Rate Loans made pursuant to any Borrowing shall reduce the outstanding Euro
Rate Loans made pursuant to such Borrowing to an amount less than the respective
Minimum Borrowing Amount for such Type of Revolving Loans, then such Borrowing
(x) in the case of Dollar Revolving Loans, may not be continued as a Borrowing
of Euro Rate Loans and shall be converted to Base Rate Loans and any election of
an Interest Period with respect thereto shall have no force or effect and (y) in
the case of Alternate Currency Revolving Loans, shall be repaid in full at such
time;

 

-88-



--------------------------------------------------------------------------------

(iii) prepayments of Bankers’ Acceptance Loans may not be made prior to the
maturity date of the respective Bankers’ Acceptances; and

(iv) each prepayment in respect of any Revolving Loans made pursuant to a
Borrowing shall be applied pro rata among such Revolving Loans, provided that
until the date on which the amount giving rise to a Lender Default of the
applicable Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any defaulted Revolving Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Revolving Loans in accordance with the terms of Section 5.01,
Section 5.02 or by a combination thereof), any prepayment in respect of
Revolving Loans shall not be applied to any Revolving Loan of a Defaulting
Lender.

5.02. Mandatory Repayments and Commitment Reductions.

(a) Excess Usage of Commitments (i) Aggregate Revolving Credit Exposure. On any
day on which the Aggregate Revolving Credit Exposure exceeds the Total Revolving
Loan Commitment as then in effect, the Borrowers shall repay the principal of
outstanding Revolving Loans (other than Bankers’ Acceptance Loans where the
underlying Bankers’ Acceptances have not yet matured) (allocated between Dollar
Revolving Loans and Alternate Currency Revolving Loans as the Borrowers may
elect); provided, however, that in each case, the repayment shall be allocated
to the sub-facility in respect of which excess exposure exists (to the extent of
such excess) in an amount (for this purpose, taking the Dollar Equivalent of
payments made in any Alternate Currency with respect the Alternate Currency
Revolving Loans) equal to such excess, but. if any such repayment shall effect a
repayment of a Euro Rate Loan prior to the expiration of the applicable Interest
Period, such repayment may be delayed until the date of such expiration subject
to compliance with the provisions of Section 5.02(d); provided, that in
determining whether such excess exists, the Dollar Equivalent of the Alternative
Currency Revolving Loans shall be determined on a quarterly basis on each
Alternative Currency Facility Valuation Date except as otherwise provided in the
definition of the term “Dollar Equivalent”. If, after giving effect to the
prepayment of all outstanding Revolving Loans required to be prepaid pursuant to
this Section 5.02(a)(i) (other than Bankers’ Acceptance Loans as referenced in
the immediately preceding sentence), the sum of the outstanding Bankers’
Acceptance Loans (for this purpose, using the Dollar Equivalent of the Face
Amounts thereof) and Letter of Credit Outstandings exceeds the Total Revolving
Loan Commitment then in effect, (x) an amount equal to the lesser of such excess
and the then outstanding Face Amount of all Bankers’ Acceptances shall be
deposited (and, so long as no Default or Event of Default has occurred and is
continuing, on any subsequent date on which any such excess is determined, any
such cash collateral shall be returned to the applicable Borrower to the extent
it exceeds the excess, if any, determined on such subsequent date) by the
respective Borrower with the Administrative Agent as cash collateral for the
obligations of the respective Canadian Revolving Loan Borrower or Borrowers to
the Canadian Lenders (rounded up to the nearest integral multiple of Cdn
$100,000) in respect of an equivalent Face Amount of outstanding Bankers’
Acceptances accepted by the Canadian Lenders which shall be paid to and applied
by the Canadian Lenders, in satisfaction of the obligations to the Canadian
Lenders of the respective Canadian Revolving Loan Borrower or Borrowers in
respect of such Banker’s Acceptances, on the maturity date thereof, and (y) to
the extent such excess exceeds the amount

 

-89-



--------------------------------------------------------------------------------

applied pursuant to preceding clause (x), the respective Borrowers shall pay to
the Administrative Agent cash or Cash Equivalents in an amount equal to the
amount of such excess (less the amount applied pursuant to preceding clause (x))
(up to a maximum amount equal to the Letter of Credit Outstandings at such
time), such cash or Cash Equivalents to be held as security for all obligations
of the respective Borrowers hereunder and under the other Credit Documents in a
cash collateral account (and invested from time to time in Cash Equivalents
selected by the Administrative Agent) to be established by the Administrative
Agent.

(ii) Canadian Currency Exposure. If on any date the Dollar Equivalent of the
aggregate outstanding principal amount (or Face Amount, as the case may be) of
Canadian Revolving Loans exceeds the Canadian Dollar Revolving Loan
Sub-Commitments of the Canadian Lenders as then in effect, the respective
Canadian Revolving Loan Borrowers shall at the request of the Administrative
Agent prepay on such day the principal of outstanding Canadian Revolving Loans
(for this purpose, taking the Dollar Equivalent of payments in any Canadian
Dollars made with respect to Canadian Revolving Loans) (other than Bankers’
Acceptance Loans where the underlying Bankers’ Acceptances have not matured)
equal to such excess, provided, that in determining whether such excess exists,
the Dollar Equivalent of Canadian Revolving Loans shall be determined on a
quarterly basis on each Alternative Currency Facility Valuation Date except as
otherwise provided in the definition of the term “Dollar Equivalent”. In the
case of Canadian Revolving Loans, if after giving effect to the prepayment of
all outstanding Canadian Revolving Loans (other than Bankers’ Acceptance Loans
where the underlying Bankers’ Acceptances have not yet matured), the sum of the
aggregate Face Amount of outstanding Bankers’ Acceptance Loans (for this
purpose, using the Dollar Equivalent of the Face Amounts thereof) exceeds the
sum of the Canadian Dollar Revolving Loan Sub-Commitments of the various
Canadian Lenders as then in effect, an amount equal to such excess shall be
deposited (and, so long as no Default or Event of Default has occurred and is
continuing, on any subsequent date on which any such excess is determined, any
such cash collateral shall be returned to the applicable Borrower to the extent
it exceeds the excess, if any, determined on such subsequent date) by the
respective Canadian Revolving Loan Borrower with the Administrative Agent as
cash collateral for the obligations of the respective Canadian Revolving Loan
Borrower or Borrowers to the Canadian Lenders (rounded up to the nearest
integral multiple of Cdn $100,000) in respect of an equivalent Face Amount of
outstanding Bankers’ Acceptances accepted by the Canadian Lenders which shall be
paid to and applied by the Canadian Lenders, in satisfaction of the obligations
to the Canadian Lenders of the respective Canadian Revolving Loan Borrower or
Borrowers in respect of such Banker’s Acceptances, on the maturity date thereof.

(iii) Excess Usage. In the event that an Excess Usage Amount exists as of the
last day of four consecutive fiscal quarters, (determined in the case of any
Alternate Currency Revolving Loans, by computing the Dollar Equivalent as of
each such day), not later than 2 Business Days after the date on which the
compliance certificate in respect of such fiscal quarter is required to be
delivered pursuant to Section 10.11(d), the U.S. Borrower shall repay the
principal of outstanding Revolving Loans (other than Bankers’ Acceptance Loans
where the underlying Bankers’ Acceptances have not yet matured) in an amount
(for this purpose, taking the Dollar Equivalent of

 

-90-



--------------------------------------------------------------------------------

payments made with respect to the Alternate Currency Revolving Loans) equal to
such Excess Usage Amount. If, after giving effect to the prepayments of all
outstanding Revolving Loans pursuant to the foregoing sentence (other than
Bankers’ Acceptance Loans as referenced in the immediately preceding sentence),
any Excess Usage Amount still exists, then (x) an amount equal to the lesser of
such excess and the then outstanding Face Amount (as of the date of such
payment) of all such Bankers’ Acceptances for this purpose, using the Dollar
Equivalent of the Face Amount thereof shall be deposited (and, so long as no
Default or Event of Default has occurred and is continuing, on any subsequent
date on which any such excess is determined, any such cash collateral shall be
returned to the applicable Borrower to the extent it exceeds the excess, if any,
determined on such subsequent date) by the respective Borrower with the
Administrative Agent as cash collateral for the obligations of the respective
Canadian Revolving Loan Borrower or Borrowers to the Canadian Lenders (rounded
up to the nearest integral multiple of Cdn $100,000) in respect of an equivalent
Face Amount of outstanding Bankers’ Acceptances accepted by the Canadian Lenders
which shall be paid to and applied by the Canadian Lenders, in satisfaction of
the obligations to the Canadian Lenders of the respective Canadian Revolving
Loan Borrower or Borrowers in respect of such Banker’s Acceptances, on the
maturity date thereof, and (y) to the extent such excess exceeds the amount
applied pursuant to preceding clause (x), the respective Borrowers shall pay to
the Administrative Agent cash or Cash Equivalents in an amount equal to the
amount of such Excess Usage Amount (less the amount applied pursuant to
preceding clause (x)) (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash or Cash Equivalents to be held as security
for all obligations of the respective Borrowers hereunder and under the other
Credit Documents in a cash collateral account (and invested from time to time in
Cash Equivalents selected by the Administrative Agent) to be established by the
Administrative Agent.

(iv) Alternate Currency Exposure. On any day on which the Aggregate Alternate
Currency Credit Exposure exceeds the Maximum Alternate Currency Revolving Loan
Sub-Commitment (or on any day on which the Aggregate Individual Alternate
Currency Credit Exposure exceeds the applicable Alternate Currency Revolving
Loan Sub-Commitment Sub-Limit), the Borrowers shall, at the request of the
Administrative Agent, prepay on such day the principal of outstanding Alternate
Currency Revolving Loans (other than Bankers’ Acceptance Loans where the
underlying Bankers’ Acceptances have not yet matured) in an amount equal to such
excess (for this purpose, taking the Dollar Equivalent of payments in any
Alternate Currency made with respect thereto); provided, that in determining
whether such excess exists, the Dollar Equivalent of the Alternative Currency
Revolving Loans shall be determined on a quarterly basis on each Alternative
Currency Valuation Date except as otherwise provided in the definition of the
term “Dollar Equivalent”.

(b) Asset Sales. In the event that the aggregate Net Cash Proceeds received by
the U.S. Borrower or any of its Restricted Subsidiaries from one or more Asset
Sales occurring on or after the Effective Date in any period of 12 consecutive
months (such 12 consecutive month period, an “Asset Sale Period”) that
(x) exceed 1% of Adjusted Total Assets (determined as of the date closest to the
commencement of such Asset Sale Period for which a consolidated balance sheet of
the U.S. Borrower and its Subsidiaries has been filed with the SEC

 

-91-



--------------------------------------------------------------------------------

or provided to the Administrative Agent pursuant to Section 10.11) and (y) after
giving effect to such Asset Sales, Adjusted Total Assets is less than
$10,000,000,000, then during the period commencing 180 days prior to the
commencement of such Asset Sale Period and running through the date that is 12
months after the date Net Cash Proceeds so received exceeded 1% of Adjusted
Total Assets, an amount equal to the Net Cash Proceeds received during such
Asset Sale Period (or, if less, the amount by which Adjusted Total Assets was
less than $10,000,000,000 as of the end of the Asset Sale Period) must have been
or must be invested in or committed to be invested in, pursuant to a binding
commitment subject only to reasonable, customary closing conditions, and
providing an amount equal to such Net Cash Proceeds are, in fact, so invested,
within an additional 180 days pursuant to a transaction otherwise permitted
hereunder, (x) fixed assets and property (other than notes, bonds, obligations
and securities) which in the good faith reasonable judgment of the Board of
Directors of the general partner of the U.S. Borrower will immediately
constitute or be part of a Related Business of the U.S. Borrower or such
Restricted Subsidiary (if it continues to be a Subsidiary of the U.S. Borrower)
immediately following such transaction, (y) Permitted Mortgage Investments, or
(z) a controlling interest in the Capital Stock of an entity engaged in a
Related Business; provided that concurrently with an Investment specified in
clause (z), such entity becomes a Restricted Subsidiary of the U.S. Borrower.
Pending the application of any such Net Cash Proceeds as described above, the
U.S. Borrower may invest such Net Cash Proceeds in any manner that is not
prohibited hereby. Any Net Cash Proceeds from Asset Sales that are subject to
the requirements of this Section 5.02(b) and are not or were not applied or
invested as provided in the first sentence of this paragraph (including any such
Net Cash Proceeds which were committed to be invested as provided in such
sentence but which are not in fact invested within the time period provided)
will be deemed to constitute “Excess Proceeds.” Within 30 days following each
date on which the aggregate amount of Excess Proceeds exceeds $25,000,000 (or,
if requested by the U.S. Borrower, at any time prior to the end of such period),
the U.S. Borrower shall apply an amount equal to such Excess Proceeds as set
forth in Section 5.02(c). Upon the application of such Excess Proceeds in
accordance with Section 5.02(c), the amount of Excess Proceeds shall be reset at
zero.

(c) Application of Asset Sale Excess Proceeds. Each amount required to be
applied pursuant to this Section 5.02(c) as a result of the requirements of
Section 5.02(b) shall be applied (after any conversion by the respective
Borrower of any amounts received in a currency other than Dollars in the case of
the U.S. Borrower or Canadian Dollars in the case of the Canadian Revolving Loan
Borrowers into Dollars or Canadian Dollars, respectively) at such time as is
designated by the U.S. Borrower, but in no event later than the latest date
permitted pursuant to Section 5.02(b) (the “Final Proceeds Application Date”):

(I) First, to permanently reduce the Total Revolving Loan Commitment until the
Total Revolving Loan Commitment is reduced to $500,000,000 (whether or not any
Revolving Loans are outstanding) and to repay any outstanding Revolving Loans
other than Bankers’ Acceptance Loans. Any such repayment shall be allocated
between Dollar Revolving Loans and Alternate Currency Revolving Loans as the
U.S. Borrower shall elect; and

(II) Second, to the extent of any remaining Excess Proceeds to be applied under
this Section 5.02(c) after application pursuant to clause (I), to
(A) permanently reduce the Total Revolving Loan Commitment by an amount, if any,
equal to the difference

 

-92-



--------------------------------------------------------------------------------

between (x) such remaining Excess Proceeds minus (y) the amount of principal
payments made by the U.S. Borrower and its Subsidiaries in respect of Qualifying
Indebtedness during the period between the period commencing 180 days prior to
the commencement of the Asset Sale Period and ending on the Final Proceeds
Application Date (excluding, however, any principal repayments that constituted
scheduled amortization payments or prepayments in respect of Qualifying
Indebtedness that was either (1) secured by a Lien on the property or assets
sold in an Asset Sale or (2) required to be paid as a result of an Asset Sale),
and (B) repay any outstanding Revolving Loans other than Bankers’ Acceptance
Loans in the amount that the Total Revolving Loan Commitment is reduced pursuant
to Clause (A), with such Total Revolving Loan Commitment reduction and
repayment, if any, to be allocated between Dollar Revolving Loans and Alternate
Currency Revolving Loans as the relevant Borrowers may elect.

(d) Application of Mandatory Prepayments Generally. With respect to each
repayment of Revolving Loans required by this Section 5.02, the respective
Borrower may designate the Types of Revolving Loans which are to be repaid and,
in the case of Euro Rate Loans and Bankers’ Acceptance Loans, the specific
Borrowing or Borrowings, provided that: (i) in the case of repayments of Dollar
Revolving Loans, repayments of Eurodollar Loans pursuant to this Section 5.02
may only be made on the last day of an Interest Period applicable thereto unless
all Eurodollar Loans with Interest Periods ending on such date of required
repayment and all Base Rate Loans have been paid in full; (ii) if any repayment
of Euro Rate Loans made pursuant to a single Borrowing shall reduce the
outstanding Revolving Loans made pursuant to such Borrowing to an amount less
than the respective Minimum Borrowing Amount for the respective Type of
Revolving Loan, such Borrowing (x) in the case of Dollar Revolving Loans, shall
be converted at the end of the then current Interest Period into a Borrowing of
Base Rate Loans and (y) in the case of Alternate Currency Revolving Loans, shall
be repaid in full at the end of the then current Interest Period; (iii) no
repayment of Bankers’ Acceptance Loans may be made prior to the maturity date of
the related Bankers’ Acceptances; (iv) each repayment of any Revolving Loans
made pursuant to a Borrowing shall be applied pro rata among such Revolving
Loans and (v) any prepayment of Revolving Loans pursuant to
Section 5.02(a)(iii) may not be made through Borrowings of additional Revolving
Loans. In the absence of a designation by the respective Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion. Notwithstanding the foregoing
provisions of this Section 5.02, if at any time the mandatory prepayment of
Revolving Loans pursuant to Section 5.02(a) or 5.02(c) would result, after
giving effect to the procedures set forth above, in any Borrower incurring
breakage costs under Section 2.12 as a result of Eurodollar Loans being prepaid
other than on the last day of an Interest Period applicable thereto (the
“Affected Eurodollar Loans”), then the U.S. Borrower may in its sole discretion
initially deposit a portion (up to 100%) of the amounts that otherwise would
have been paid in respect of the Affected Eurodollar Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
Affected Eurodollar Loans not immediately prepaid) to be held as security for
the obligations of the U.S. Borrower hereunder pursuant to a cash collateral
agreement (which shall permit investments in Cash Equivalents satisfactory to
the Administrative Agent) to be entered into in form and substance reasonably
satisfactory to the Administrative Agent (which agreement shall provide for the
payment of interest to U.S. Borrower in respect of such deposit), with such cash
collateral to be directly applied upon the first occurrence (or occurrences)
thereafter of the last day of an Interest Period applicable to the relevant
Revolving Loans that are Eurodollar Loans (or such earlier date or dates as
shall be

 

-93-



--------------------------------------------------------------------------------

requested by the U.S. Borrower), to repay an aggregate principal amount of such
Revolving Loans equal to the Affected Eurodollar Loans not initially repaid
pursuant to this sentence. Notwithstanding anything to the contrary contained in
the immediately preceding sentence, all amounts deposited as cash collateral
pursuant to the immediately preceding sentence shall be held for the benefit of
the Lenders whose Revolving Loans would otherwise have been immediately repaid
with the amounts deposited and upon the taking of any action by the
Administrative Agent or the Lenders pursuant to the remedial provisions of
Section 12, any amounts held as cash collateral pursuant to this Section 5.02(d)
shall, subject to the requirements of applicable law, be immediately applied to
the relevant Revolving Loans. Until actually applied to the repayment of
Eurodollar Loans, interest shall continue to accrue thereon.

(e) Maturity Date. Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers shall repay in full all outstanding Revolving Loans on
the earlier of (i) the Maturity Date and (ii) the date on which the Total
Revolving Loan Commitment is terminated.

(f) Commitment Reduction. The Total Revolving Loan Commitment shall be reduced
permanently on the date and by the amount of any repayment of Revolving Loans
made pursuant to Section 5.02(b), with a corresponding aggregate decrease in
Total Revolving Loan Commitment. The Total Revolving Loan Commitment and the
Total Revolving Loan Commitment shall not be reduced by any repayment of
Revolving Loans made pursuant to Section 5.02(a).

(g) Sub-facility Commitment Reduction. Any reduction to the Total Revolving Loan
Commitment pursuant to this Section 5.02 shall reduce the Revolving Loan
Commitment, the U.S. Revolving Loan Sub-Commitment, the Alternate Currency
Revolving Loan Sub-Commitment and the Maximum Alternative Currency Revolving
Loan Sub-Commitment of such Lender on a pro rata basis, and Schedules I-A and
I-B shall be deemed modified accordingly,

(h) Defaulting Lenders. Until the date on which the amount giving rise to a
Lender Default of the applicable Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 5.01,
Section 5.02 or by a combination thereof), any prepayment in respect of Loans
shall not be applied to any Loan of a Defaulting Lender.

5.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Revolving Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (local time in the city in which the Payment
Office for the respective payments is located) on the date when due and shall be
made in (x) Dollars in immediately available funds at the appropriate Payment
Office of the Administrative Agent in respect of any obligation of the Borrowers
under this Agreement except as otherwise provided in the immediately following
clause (y) and (y) subject to the provisions of Section 2.17, in the relevant
Applicable Currency in immediately available funds at the appropriate Payment
Office (which in the case of Canadian Revolving Loans must be located in Canada)
of the Administrative Agent, if such payment is

 

-94-



--------------------------------------------------------------------------------

made in respect of (i) principal of, the Face Amount of or interest on Alternate
Currency Revolving Loans, or (ii) any increased costs, indemnities or other
amounts owing with respect to Alternate Currency Revolving Loans (or Commitments
relating thereto), in the case of this clause (ii) to the extent the respective
Lender which is charging same denominates the amounts owing in the relevant
Applicable Currency. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 12:00 Noon (local time in the city in which such
payments are to be made)) like funds relating to the payment of principal,
interest or Fees ratably to the Lenders entitled thereto. Any payments under
this Agreement which are made later than 12:00 Noon (local time in the city in
which such payments are to be made) shall be deemed to have been made on the
next succeeding Business Day. Whenever any payment to be made hereunder or under
any Revolving Note shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest and fees shall be payable
at the applicable rate during such extension.

5.04. Net Payments. (a) All payments made by any Borrower hereunder or under any
Revolving Note or other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Sections 5.04(b) and (c),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income or
profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which it is resident or the jurisdiction in
which the principal office or applicable lending office or other permanent
establishment of such Lender is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect thereto (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes”). If any Taxes are so levied
or imposed, subject to Section 5.04(b), the respective Borrower agrees to pay
the full amount of such Taxes, and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement or under any
Revolving Note or other Credit Document, after withholding or deduction for or
on account of any Taxes, will not be less than the amount provided for herein or
in such Revolving Note or other Credit Document. If any amounts are payable in
respect of Taxes pursuant to the preceding sentence, subject to Section 5.04(b),
the respective Borrower agrees to reimburse each Lender, upon the written
request of such Lender, for the net additional amount of taxes imposed on or
measured by the net income or profits of such Lender pursuant to the laws of the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which the principal office or applicable
lending office of such Lender is located and for any withholding of taxes as
such Lender shall determine are payable by, or withheld from, such Lender in
respect of such amounts so paid to or on behalf of such Lender pursuant to the
preceding sentence and in respect of any amounts paid to or on behalf of such
Lender pursuant to this sentence. The respective Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by the respective Borrower. Each Borrower agrees to indemnify and hold
harmless each Lender, and reimburse such Lender upon its written request, for
the amount of any Taxes so levied or imposed and paid by such Lender and any
liability (including penalties, interest and expenses) arising from or with
respect to such Taxes whether or not they were correctly or legally asserted.

 

-95-



--------------------------------------------------------------------------------

(b) Each Lender (other than any Canadian Lender with Maximum Canadian Dollar
Revolving Loan Sub-Commitments only) that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) agrees to deliver to the
U.S. Borrower and the Administrative Agent on or prior to the Effective Date, or
in the case of any such Lender (other than any Canadian Lender with Maximum
Canadian Dollar Revolving Sub-Commitments only) that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.14 or 14.03
(unless the respective Lender was already a Lender hereunder immediately prior
to such assignment or transfer), on the date of such assignment or transfer to
such Lender, (i) two accurate and complete original signed copies of Internal
Revenue Service Form W-8ECI or Form W-8BEN (or successor forms) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Revolving Note, or (ii) if such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either Internal
Revenue Service Form W-8ECI or Form W-8BEN pursuant to clause (i) above, (x) a
certificate substantially in the form of Exhibit D (any such certificate, a
“Section 5.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments of interest to be
made under this Agreement and under any Revolving Note. In addition, each such
Lender agrees that from time to time after the Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the U.S. Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or Form W-8BEN, or Form W-8 and a
Section 5.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Revolving Note, or it shall
immediately notify the U.S. Borrower and the Administrative Agent of its
inability to deliver any such form or certificate in which case such Lender
shall not be required to deliver any such form or certificate pursuant to this
Section 5.04(b). Notwithstanding anything to the contrary contained in
Section 5.04(a), but subject to Section 14.03 and the immediately succeeding
sentence, (x) each Borrower shall be entitled, to the extent it is required to
do so by law, to deduct or withhold income or similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Lender (other than any Canadian Lender with Maximum Canadian Dollar
Revolving Loan Sub-Commitments only) which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the U.S.
Borrower U.S. Internal Revenue Service forms that establish a complete exemption
from such deduction or withholding and (y) the Borrowers shall not be obligated
pursuant to Section 5.04(a) hereof to gross-up payments to be made to a Lender
(other than any Canadian Lender with Maximum Canadian Dollar Revolving Loan
Sub-Commitments only) in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the U.S. Borrower the
Internal Revenue Service Forms required to be provided by it to the U.S.
Borrower pursuant to this Section 5.04(b) or (II) in the case of a payment,
other than interest, to a Lender described in

 

-96-



--------------------------------------------------------------------------------

clause (ii) above, to the extent that such forms do not establish a complete
exemption from withholding of such taxes. Notwithstanding anything to the
contrary contained in the immediately preceding sentence or elsewhere in this
Section 5.04 (other than clause (e) below) and except as set forth in
Section 14.03, each Borrower agrees to pay additional amounts and to indemnify
each Lender in the manner set forth in Section 5.04(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes that are effective after the
Effective Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of income or similar Taxes.

(c) Each Lender shall use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish any information as
reasonably requested by the U.S. Borrower pursuant to any applicable treaty, law
or regulation if the making of such filing or the furnishing of such information
would avoid the need for or reduce the amount of any additional amounts payable
by the respective Borrower and would not, in the sole discretion of such Lender,
be disadvantageous to such Lender.

(d) Nothing in this Section 5.04 shall require any Lender (or any Eligible
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary, in
its sole discretion).

(e) Subject to the last sentence of this Section 5.04, if any Canadian Lender
(a) is not resident in Canada for the purpose of Income Tax Act (Canada), or
(b) is not an authorized foreign bank which at all times holds all of its
interest in any Canadian Obligations in the course of its Canadian banking
business for purposes of subsection 212(13.3) of the Income Tax Act (Canada), or
(c) is not otherwise exempt from being subject to deduction or withholding of
income or similar Taxes imposed by Canada (or any political subdivision or
taxing authority thereof or therein) (“Canadian Taxes”) on the basis established
to the satisfaction of the Canadian Revolving Loan Borrowers and the
Administrative Agent based on Applicable Law in effect on the Effective Date (or
such later date on which it becomes a Canadian Lender) with respect to any
payments to such Lender of interest, fees, commissions, or any other amount
payable by any Canadian Revolving Loan Borrower under the Credit Documents:
(i) the Canadian Revolving Loan Borrowers shall be entitled, to the extent that
they are required to do so by Applicable Law, to deduct or withhold Canadian
Taxes from interest, fees, commissions or other amounts payable under this
Agreement for the account of such Canadian Lender; and (ii) the Canadian
Revolving Loan Borrowers shall not be obligated pursuant to Section 5.04(a) to
gross-up payments to be made to such Canadian Lender in respect of Canadian
Taxes. Notwithstanding anything to the contrary contained in this Section 5.04,
the Canadian Revolving Loan Borrowers agree to pay any additional amounts and to
indemnify the applicable Canadian Lender in the manner set forth in
Section 5.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any incremental Canadian Taxes
deducted or withheld by it as described in the immediately preceding sentence
following (I) any changes after the Effective Date (or after the date such
Lender became a Canadian Lender, as applicable) in any applicable law, or in the
interpretation thereof, relating to the deducting or withholding of such
Canadian Taxes to the extent, and only to the extent, that the obligation to pay
such incremental Canadian Taxes arises as a consequence of such change in
applicable law or (II) any Sharing Event.

 

-97-



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent to Initial Credit Events. The obligation of each
Lender to make Revolving Loans, and the obligation of the Issuing Bank to issue
Letters of Credit, on the Effective Date, is subject to the satisfaction of the
following conditions:

6.01. Execution of Agreement; Revolving Notes. On or prior to the Effective
Date, there shall have been delivered to the Administrative Agent (i) for the
account of each of the Lenders (subject to Section 2.06(e)) the appropriate
Revolving Notes executed by the appropriate Borrower or Borrowers, in each case
in the amount, maturity and as otherwise provided herein and (ii) such Drafts
and powers of attorney executed by the Canadian Revolving Loan Borrowers as may
be requested by the Canadian Lenders pursuant to Schedule III.

6.02. Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received (i) from Elizabeth A. Abdoo, Esq., General Counsel to HHRI, and
counsel to the Borrower, an opinion addressed to the Administrative Agent and
each of the Lenders and dated the Effective Date covering the matters set forth
in Exhibit E-1 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (ii) from Hogan &
Hartson L.L.P., special counsel to the Credit Parties, an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit E-2 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, and (iii) from each of Blake, Cassels & Graydon LLP, and Cox Hanson
O’Reilly Matheson, special Canadian counsel to the Credit Parties, an opinion
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibits E-3 and E-4,
respectively, and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.

6.03. Corporate Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate, dated the Effective
Date, signed by the Secretary or an Assistant Secretary of each Credit Party (or
from the Secretary or an Assistant Secretary of the general partner of each
Credit Party that is a limited partnership), in the form of Exhibit F (or such
other form as is acceptable to the Administrative Agent) with appropriate
insertions, together with copies of the declaration of trust, certificate of
incorporation and by-laws or other organizational documents (including
partnership agreements and certificates of partnership and limited liability
company agreements and certificates of limited liability company and any
shareholder agreements) of each such Credit Party and the resolutions of each
Credit Party referred to in such certificate, and the foregoing shall be
reasonably acceptable to the Administrative Agent.

(b) All trust, corporate, partnership, limited liability company and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other documents in effect on
the Effective Date shall be reasonably satisfactory in form and substance to the
Administrative Agent and the Required Banks, and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of corporate and partnership proceedings, governmental

 

-98-



--------------------------------------------------------------------------------

approvals, good standing certificates and bring-down telegrams, if any, which
the Administrative Agent may have reasonably requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate,
partnership or governmental authorities.

(c) On the Effective Date, the Administrative Agent shall have received a
certificate, dated the Effective Date and signed by an Authorized Officer of the
U.S. Borrower, certifying that all of the applicable conditions set forth in
Sections 6.07, 6.08 and 6.12 have been satisfied as of the Effective Date
(except to the extent that any such conditions require a determination to be
made by the Administrative Agent and/or the Required Banks).

6.04. Fees, etc. On the Effective Date, all costs, fees and expenses, and all
other costs contemplated by this Agreement, due to the Agents and the Lenders
(including, without limitation, legal fees and expenses) shall have been paid to
the extent then due.

6.05. Intentionally Omitted.

6.06. Subsidiaries Guaranty. On the Effective Date, each Guarantor (as listed on
Part I of Schedule IV) shall have duly authorized, executed and delivered a
guaranty in the form of Exhibit H (as modified, amended or supplemented from
time to time, the “Subsidiaries Guaranty”).

6.07. Adverse Change, etc. (a) Since December 31, 2006, nothing shall have
occurred (and neither the Administrative Agent nor any of the Lenders shall have
become aware of any facts, conditions or other information not previously known)
which the Administrative Agent or the Required Lenders shall determine has had,
or believe could reasonably be expected to have, a Material Adverse Effect.

(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third party approvals and consents in connection with the
transactions contemplated by the Credit Documents to occur on or prior to the
Effective Date and otherwise referred to herein or therein shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Credit Documents. Additionally, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the transactions
contemplated by the Credit Documents to occur on or prior to the Effective Date.

6.08. Litigation. On the Effective Date, no litigation by any entity (private or
governmental) shall be pending or threatened (i) with respect to any Credit
Document or the transactions contemplated thereby or (ii) which the
Administrative Agent or the Required Lenders shall determine could reasonably be
expected to have a Material Adverse Effect.

6.09. Original Credit Agreement. On the Effective Date, (i) all outstanding
loans under the Original Credit Agreement shall be prepaid in full, together
with interest thereon and all other amounts owing pursuant to the Original
Credit Agreement (whether or not any such amounts are due on the Effective Date
pursuant to the terms thereof) and (ii) pursuant to Section 14.23 hereof, the
Commitments and obligations of any Lender (as defined in the Original Credit
Agreement) under the Original Credit Agreement that is not also a Lender under
this Credit Agreement shall be terminated.

 

-99-



--------------------------------------------------------------------------------

6.10. Solvency Certificate; Insurance Certificates. On or prior to the Effective
Date, there shall have been delivered to the Administrative Agent:

(a) a solvency certificate in the form of Exhibit I, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date from
an Authorized Financial Officer of the U.S. Borrower providing the opinion of
such Authorized Financial Officer as to the solvency of the U.S. Borrower and
its Subsidiaries taken as a whole and the U.S. Borrower on a stand-alone basis;
and

(b) certificates of insurance or other information regarding the compliance by
the U.S. Borrower with the requirements of Section 10.04 for the business and
properties of the U.S. Borrower and its Subsidiaries, in each case in scope,
form and substance reasonably satisfactory to the Administrative Agent.

6.11. Financial Statements; Projections. On or prior to the Effective Date, the
Administrative Agent shall have received the financial statements and the
Projections referred to in Section 8.05(d), all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

6.12. No Default; Representations and Warranties. On the Effective Date,
(i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Effective Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

The occurrence of the Effective Date shall constitute a representation and
warranty by each of the Borrowers to the Administrative Agent and each of the
Lenders that all the conditions specified in this Section 6 exist as of the
Effective Date (except to the extent that any of the conditions specified in
this Section 6 are required to be satisfactory to or determined by any Lender,
the Required Lenders, the Collateral Agent and/or the Administrative Agent or
otherwise expressly calls for a subjective determination to be made by any
Lender, the Required Lenders, the Collateral Agent and/or the Administrative
Agent). All of the Revolving Notes, certificates, legal opinions and other
documents and papers referred to in this Section 6, unless otherwise specified,
shall be delivered to the Administrative Agent at the Notice Office for the
benefit of each of the Lenders and shall be in form and substance reasonably
satisfactory to the Lenders.

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Revolving Loans (including Revolving Loans made on the Effective
Date), and the obligation of any Issuing Bank to issue any Letter of Credit, is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

 

-100-



--------------------------------------------------------------------------------

7.01. No Default; Representations and Warranties; Compliance with Applicable
Financial Covenants.

(a) At the time of such Credit Event and also after giving effect thereto
(i) there shall exist no Default or Event of Default, (ii) there shall exist no
Senior Note Indenture Default and (iii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

7.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Revolving Loan, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Issuing Bank shall have received a Letter of Credit Request meeting the
requirements of Section 3.03.

The acceptance of the proceeds of each Revolving Loan or the making of each
Letter of Credit Request (occurring on the Effective Date and thereafter) shall
constitute a representation and warranty by each Credit Party to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Effective Date) and in this
Section 7 (with respect to Credit Events on and after the Effective Date) and
applicable to such Credit Event exist as of that time. All of the Revolving
Notes, certificates, legal opinions and other documents and papers referred to
in this Section 7, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Revolving Notes, in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance reasonably satisfactory
to the Administrative Agent and the Required Lenders.

SECTION 8. Representations, Warranties and Agreements. Each Borrower makes the
following representations, warranties and agreements:

8.01. Status. Each of the U.S. Borrower and each of its Subsidiaries (i) is a
duly organized and validly existing corporation, partnership, trust or limited
liability company, as the case may be, in good standing (if applicable) under
the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership, trust or limited liability company power and authority, as the case
may be, to own or lease its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business requires such qualification except (in the
case of clauses (i), (ii) and (iii)) for failures which, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

-101-



--------------------------------------------------------------------------------

8.02. Power and Authority. Each Credit Party has the corporate, partnership,
trust or limited liability company power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is a party and has taken all necessary corporate,
partnership, trust or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is a party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance (but
only with respect to any guaranties or security interests given by a Guarantor),
reorganization or other similar laws generally affecting creditors’ rights and
by equitable principles (regardless of whether enforcement is sought in equity
or at law).

8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Pledge and Security Agreement) upon any of the properties or assets of
the U.S. Borrower or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which the U.S. Borrower or
any of its Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject, except for violations and
defaults that may arise under contracts of the U.S. Borrower or a Subsidiary
thereof otherwise permitted under this Agreement as a result of the sale of, or
foreclosure of a lien upon, the Securities (as defined in the Pledge and
Security Agreement) of Subsidiaries pledged under the Pledge and Security
Agreement to the extent that the prior consent of other parties to such
contracts has not been obtained or other actions specified in such contracts
have not been taken in connection with any such sale or foreclosure or
(iii) will violate any provision of the certificate of incorporation,
partnership agreement, declaration of trust, certificate of partnership, limited
liability company agreement or by-laws, as the case may be, of the U.S. Borrower
or any of its Subsidiaries. The Obligations constitute indebtedness issued to
replace the Credit Facility, as such term is defined in the Governing Senior
Note Indenture.

8.04. Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made and which remain in full force and
effect), or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of any Credit Document or
(ii) the legality, validity, binding effect or enforceability of any Credit
Document.

8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) The consolidated balance sheets of the U.S. Borrower and
its Subsidiaries for the fiscal year ended December 31, 2006 and the fiscal
quarter ended March 23, 2007, and the related consolidated statements of income,
cash flows and shareholders’ equity of such Persons

 

-102-



--------------------------------------------------------------------------------

for the fiscal year and fiscal quarter ended on such dates, as the case may be,
copies of which have been furnished to the Lenders on or prior to the Effective
Date, present fairly in all material respects the consolidated financial
position of the U.S. Borrower and its Subsidiaries at the date of such balance
sheets and the consolidated results of the operations of such Persons for the
periods covered thereby. All of the foregoing financial statements have been
prepared in accordance with GAAP consistently applied. Except as, and to the
extent, disclosed in the U.S. Borrower’s Form 10-K for the fiscal year ended
December 31, 2006, since December 31, 2006, nothing has occurred that has had,
or could reasonably be expected to have, a material adverse change in any of
(i) the legality, validity or enforceability of the Credit Documents taken as a
whole, (ii) the ability of the U.S. Borrower to repay the Obligations, or
(iii) the rights and remedies of the Lenders or the Agents under the Credit
Documents.

(b) On and as of the Effective Date and on the date on which each Revolving Loan
is made or each Letter of Credit is issued, on a Pro Forma Basis after giving
effect to all Indebtedness (including the Revolving Loans and the Letters of
Credit) being incurred or assumed and Liens created by each Credit Party in
connection therewith, (x) the sum of the assets, at a fair valuation, of the
U.S. Borrower and its Subsidiaries (taken as a whole) and the U.S. Borrower (on
a stand-alone basis) will exceed their respective debts, (y) the U.S. Borrower
and its Subsidiaries (taken as a whole) and the U.S. Borrower (on a stand-alone
basis) have not incurred and do not intend to incur, and do not believe that
they will incur, debts beyond their ability to pay such debts as such debts
mature and (z) the U.S. Borrower and its Subsidiaries (taken as a whole) and the
U.S. Borrower (on a stand-alone basis) have sufficient capital with which to
conduct its business. For purposes of this Section 8.05(b) “debt” means any
liability on a claim, and “claim” means (i) the right to payment whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, secured or
unsecured, in each case, to the extent of the reasonably anticipated liability
thereof, as determined by the U.S. Borrower in good faith or (ii) the absolute
right to an equitable remedy for breach of performance if such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

(c) Except as fully disclosed in the financial statements (and footnotes
applicable thereto) referred to in Section 8.05(a) or in the Schedules to this
Agreement, there were as of the Effective Date no liabilities or obligations
with respect to the U.S. Borrower or any of its Subsidiaries (whether absolute,
accrued, contingent or otherwise and whether or not due) of a nature required to
be set forth in a balance sheet or footnote thereto prepared in accordance with
GAAP which, either individually or in the aggregate, would be material to the
U.S. Borrower or the U.S. Borrower and its Subsidiaries taken as a whole. As of
the Effective Date, the U.S. Borrower does not know of any liability or
obligation of itself or any of its Subsidiaries of any such nature that is not
fully disclosed in the financial statements referred to in Section 8.05(a) or in
the footnotes thereto which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(d) On and as of the Effective Date, the projections previously delivered to the
Administrative Agent and the Lenders (the “Projections”), contain no statements
or conclusions which are based upon or include information known to any Borrower
to be misleading in any material respect or which fail to take into account
known material information regarding the matters reported therein. On the
Effective Date, the U.S. Borrower believes that the Projections are reasonable
and attainable.

 

-103-



--------------------------------------------------------------------------------

8.06. Litigation. There are no actions, suits or proceedings pending or, to the
best knowledge of any Borrower, threatened (i) which purports to affect the
legality, validity or enforceability of any Credit Document or (ii) that could
reasonably be expected to have a Material Adverse Effect.

8.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of U.S. Borrower or any of its Subsidiaries in writing
to the Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with or pursuant to this Agreement, the other Credit Documents or any of the
other transactions contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of U.S.
Borrower or any of its Subsidiaries in writing to the Administrative Agent or
any Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and, to the best of each Borrower’s
knowledge, not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information is or was
provided.

8.08. Use of Proceeds; Margin Regulations. (a) The proceeds of all Revolving
Loans shall be used by the U.S. Borrower and its Subsidiaries, subject to the
other restrictions set forth in this Agreement, for their working capital and
general corporate, partnership, trust or limited liability company purposes,
including without limitation for the consummation of acquisitions. Each Letter
of Credit shall be used in support of any purpose not prohibited by this
Agreement or the other Credit Documents.

(b) No part of the proceeds of any Revolving Loan, and no Letter of Credit, will
be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock. Neither the making of any
Revolving Loan nor the use of the proceeds thereof nor the issuance of any
Letter of Credit will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

8.09. Tax Returns and Payments. Each of the U.S. Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed, on the due dates
thereof or within applicable grace periods, with the appropriate taxing
authority, all Federal, material state and other material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by or with
respect to the income, properties or operations of the U.S. Borrower and/or its
Subsidiaries. The Returns accurately reflect in all material respects all
material liability for taxes of the U.S. Borrower and its Subsidiaries for the
periods covered thereby except for amounts for which adequate reserves have been
established in accordance with GAAP. Each of the U.S. Borrower and each of its
Subsidiaries has paid all material taxes payable by them other than taxes which
are not delinquent, and other than those that have been or would be contested in
good faith if asserted by the appropriate taxing authority and for which
adequate reserves have been established in accordance with GAAP. There is no
action, suit, proceeding, investigation, audit, or claim now pending or, to the
best knowledge of each Borrower, threatened by any authority

 

-104-



--------------------------------------------------------------------------------

regarding any taxes relating to the U.S. Borrower or any of its Subsidiaries
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. As of the Effective Date, the U.S. Borrower and
each of its Subsidiaries have properly accrued adequate reserves in accordance
with GAAP for any amount of taxes in dispute for a Return which is the subject
of any waiver extending the statute of limitations relating to the payment or
collection of taxes of the U.S. Borrower or any of its Subsidiaries.
Notwithstanding the foregoing, to the extent any of the foregoing
representations and warranties relate to any Returns or liabilities or taxes of
Subsidiaries to be acquired in the Starwood Acquisition, in lieu of the
foregoing representations, either (a) such representations and warranties are
true and correct or (b) (i) the Starwood Tax Indemnity Agreement remains in full
force and effect, and (ii) the indemnitors thereunder are capable of and are
performing their obligations thereunder, or, in the case that such indemnitors
are not performing such obligations, the U.S. Borrower or its Subsidiaries, as
applicable, have adequate remedies for such non-performance under the Starwood
Tax Indemnity Agreement and are diligently pursuing such remedies by appropriate
proceedings and the failure of the indemnitors to be currently performing such
obligations could not reasonably be expected to have a material adverse change
in any of (i) the legality, validity or enforceability of the Credit Documents
taken as a whole, (ii) the ability of the U.S. Borrower to repay the
Obligations, or (iii) the rights and remedies of the Lenders or the Agents under
the Credit Documents.

8.10. Compliance with ERISA. (a) Each Plan that is a single employer plan as
defined in Section 4001(a)(15) of ERISA (a “Single Employer Plan”) is in
substantial compliance with ERISA and the Code; no Reportable Event has occurred
with respect to a Single Employer Plan; no Single Employer Plan is insolvent or
in reorganization; to the best knowledge of the Borrowers, no Multiemployer Plan
is insolvent or in reorganization; no Single Employer Plan has an Unfunded
Current Liability; no Single Employer Plan which is subject to Section 412 of
the Code or Section 302 of ERISA has an accumulated funding deficiency, within
the meaning of such Sections of the Code or ERISA, or has applied for or
received an extension of any amortization period within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA; all contributions
required to be made by the U.S. Borrower or any of its Subsidiaries or any ERISA
Affiliate with respect to a Plan and a Foreign Pension Plan have been timely
made; neither the U.S. Borrower nor any of its Subsidiaries nor any ERISA
Affiliate has incurred any material liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code or
reasonably expects to incur any material liability (including any indirect,
contingent, or secondary liability) under any of the foregoing Sections with
respect to any Plan; no proceedings have been instituted to terminate or appoint
a trustee to administer any Single Employer Plan; to the best knowledge of each
Borrower, no proceedings have been instituted to terminate or appoint a trustee
to administer any Multiemployer Plan; no condition exists which presents a
substantial risk to the U.S. Borrower or any of its Subsidiaries or any ERISA
Affiliate of incurring a material liability to or on account of a Single
Employer Plan pursuant to the foregoing provisions of ERISA and the Code; to the
best knowledge of each Borrower, no condition exists which presents a
substantial risk to the U.S. Borrower or any of its Subsidiaries or any ERISA
Affiliate of incurring any material liability to or on account of a
Multiemployer Plan pursuant to the foregoing provisions of ERISA and the Code;
the U.S. Borrower believes that the aggregate liabilities of the U.S. Borrower
and its Subsidiaries and its ERISA Affiliates to all Multiemployer Plans in the
event of a withdrawal therefrom, as of the close of the most recent

 

-105-



--------------------------------------------------------------------------------

fiscal year of each such Plan ended prior to the date of the incurrence of any
Revolving Loan or the issuance of any Letter of Credit, could not reasonably be
expected to have a Material Adverse Effect; each group health plan (as defined
in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or
has covered employees or former employees of HHRI or any of its Subsidiaries or
any ERISA Affiliate has at all times been operated in substantial compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; no lien imposed under the Code or ERISA on the assets
of the U.S. Borrower or any of its Subsidiaries or any ERISA Affiliate exists
or, to the best knowledge of the U.S. Borrower, is likely to arise on account of
any Plan; and HHRI and its Subsidiaries do not maintain or contribute to (A) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or (B) any Plan, the obligations with respect
to which could reasonably be expected to have a Material Adverse Effect.

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. Neither the U.S. Borrower nor
or any of its Subsidiaries has incurred any material obligation in connection
with the termination of or withdrawal from any Foreign Pension Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Pension Plan, determined as of the end of the U.S. Borrower’s most
recently ended fiscal year on the basis of actuarial assumptions, each of which
is reasonable, does not exceed the current value of the assets of each Foreign
Pension Plan allocable to such benefit liabilities, in the aggregate, by a
material amount.

8.11. The Pledge and Security Agreement; Equity Pledges. (a) As of any time that
the Pledge and Security Agreement is required to be in effect pursuant to
Section 10.15(d), the Pledge and Security Agreement creates (after all steps
required under Articles 8 and 9 of the New York UCC have been taken) in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest in all right, title and interest of each Credit
Party in the Pledge and Security Agreement Collateral described therein and
owned by such Credit Party on any date on which this representation and warranty
is made or deemed made to the extent that a security interest therein can be
created pursuant to the UCC, which security interest shall, (i) upon delivery to
the Collateral Agent of any certificates evidencing any Pledged Securities,
(ii) upon the filing of appropriate financing statements under the UCC in
respect of any uncertificated Pledged Securities that constitute a “general
intangible” under the New York UCC or (iii) upon the completion of such other
actions as may be required under the applicable provisions of the UCC (which
delivery, filings and/or other actions have been done and remain in full force
and effect as to the Pledge and Security Agreement Collateral owned by any
Credit Party on any date on which this representation and warranty is made or
deemed made), constitute a fully perfected first lien on, and security interest
in, all right, title and interest of such Credit Party in all of the Pledge and
Security Agreement Collateral described therein, subject to no security
interests of any other Person.

(b) As of any time that the Pledge and Security Agreement is in effect pursuant
to Section 10.15(d), Part III of Schedule IV (as amended or supplemented in
connection with a Reinstatement Event) sets forth, as of the date that the
Pledge and Secuirty Agreement

 

-106-



--------------------------------------------------------------------------------

Requirement is satisfied following a Reinstatement Event, whether the capital
stock or other equity interests in each Subsidiary listed on Part I and Part II
of Schedule IV is pledged (as of the Effective Date) pursuant to the Pledge and
Security Agreement, and to the extent any such interest is not so pledged, Part
III of Schedule IV indicates the reason therefor.

8.12. Properties. Each of the U.S. Borrower and its Subsidiaries has good and
marketable title to all material properties owned by them, including all
material property reflected in the balance sheets referred to in Section 8.05(a)
(except as sold or otherwise disposed of since the date of such balance sheets).

8.13. Subsidiaries. (a) The U.S. Borrower has no Subsidiaries other than
(i) those Subsidiaries listed on Schedule IV and (ii) new Subsidiaries created
or acquired in compliance with Section 11.06. Schedule IV correctly sets forth,
as of the Effective Date, the percentage ownership (direct or indirect) of HHRI
and the U.S. Borrower in each class of capital stock or other equity of each of
the U.S. Borrower’s Subsidiaries existing on the Effective Date and also
identifies the direct owner thereof. As of the Effective Date, all of the
Subsidiaries of the U.S. Borrower are Restricted Subsidiaries under the
Governing Senior Note Indenture.

(b) Part I of Schedule IV sets forth, as of the Effective Date, each Guarantor
as of such date. Part II of Schedule IV sets forth, as of the Effective Date,
each Subsidiary of the U.S. Borrower which is not a Guarantor on the Effective
Date, which Part II of Schedule IV also shall specify the reason the respective
Subsidiary is not required to be a Guarantor.

8.14. Compliance with Statutes, etc. Each of the U.S. Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to zoning compliance and
environmental standards and controls), except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

8.15. Investment Company Act. Neither the U.S. Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

8.16. [Intentionally Omitted].

8.17. Environmental Matters. (a) To the best knowledge of each Borrower, each of
the U.S. Borrower and its Subsidiaries has complied with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws. To the best knowledge of each Borrower, there are no pending
or threatened Environmental Claims against the U.S. Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries. To the best knowledge of each of the U.S. Borrower
and its Subsidiaries, there are no facts, circumstances, conditions or
occurrences on any Real Property owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries or on any property adjoining any such Real Property
that could reasonably be expected (i) to form the basis

 

-107-



--------------------------------------------------------------------------------

of an Environmental Claim against the U.S. Borrower or any of its Subsidiaries
or any such Real Property or (ii) to cause any such Real Property to be subject
to any restrictions on the ownership, occupancy, use or transferability of such
Real Property by the U.S. Borrower or any of its Subsidiaries under any
applicable Environmental Law.

(b) To the best knowledge of the U.S. Borrower, Hazardous Materials have not at
any time been generated, used, treated or stored on, or transported to or from,
or Released on or from, any Real Property owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries except in compliance with all applicable
Environmental Laws and reasonably required in connection with the operation, use
and maintenance of any such Real Property by the U.S. Borrower or such
Subsidiary’s business.

(c) Notwithstanding anything to the contrary in this Section 8.17, the
representations made in this Section 8.17 shall only be untrue if the aggregate
effect of all failures and noncompliance of the types described above could
reasonably be expected to have a Material Adverse Effect.

8.18. Labor Relations. Neither the U.S. Borrower nor any of its Subsidiaries has
received written notice that it or any Facility Manager is engaged in any unfair
labor practice with respect to any Hotel Property or other Real Property owned
or leased by the U.S. Borrower or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect. To the best knowledge of each
Borrower, there is (i) no unfair labor practice complaint pending or reasonably
expected to arise against the U.S. Borrower or any of its Subsidiaries before
the National Labor Relations Board and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending or reasonably expected to arise against the U.S.
Borrower or any of its Subsidiaries, (ii) no strike, labor dispute, slowdown or
stoppage that is pending or reasonably expected to arise against the U.S.
Borrower or any of its Subsidiaries, and (iii) no union representation question
that exists with respect to the employees of the U.S. Borrower or any of its
Subsidiaries, in each case with respect to the Hotel Properties and/or other
Real Properties owned or leased by the U.S. Borrower or any of its Subsidiaries,
except (with respect to any matter specified in clause (i), (ii) or (iii) above,
either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

8.19. Intellectual Property. Each of the U.S. Borrower and its Subsidiaries owns
or has the right to use all trademarks, permits, service marks, trade names,
licenses and franchises necessary for the conduct of its respective businesses,
except such as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

8.20. Indebtedness. Schedule 8.20 sets forth a true and complete list of all
Indebtedness of the U.S. Borrower and its Subsidiaries as of the Effective Date
and which is to remain outstanding after giving effect thereto (excluding the
Revolving Loans, the “Existing Indebtedness”), in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any other entity which directly or indirectly guaranteed such debt (it being
understood that Schedule 8.20 does not have to set forth immaterial items of
Indebtedness that do not otherwise constitute Indebtedness under clause (i) of
the definition of Consolidated Total Debt, although such items of immaterial
Indebtedness will still constitute Existing Indebtedness). A true and correct
copy of the Senior Note Indenture, the Twelfth Supplemental Indenture and the
Specified Indenture are attached hereto as Exhibit M.

 

-108-



--------------------------------------------------------------------------------

8.21. Status as REIT. HHRI is qualified as a real estate investment trust under
the Code and its proposed methods of operation will enable it to continue to be
so qualified.

SECTION 9. Financial Covenants. As long as any of the Obligations or the Total
Revolving Loan Commitment remains outstanding (except as otherwise set forth
below), the U.S. Borrower agrees with the Lenders and the Administrative Agent
that:

9.01. Maximum Leverage Ratio. As long as there exists any Revolving Credit
Exposure, the U.S. Borrower will not permit the Leverage Ratio at any time
during a period set forth below to be greater than the ratio set forth opposite
such period below:

 

Period

   Ratio Effective Date through and including the day immediately before the
last day of the U.S. Borrower’s fiscal quarter ending closest to September 29,
2009    7.50:1.00 Thereafter    7.25:1.00

9.02. Minimum Unsecured Interest Coverage Ratio. As long as there is any
Revolving Credit Exposure, the U.S. Borrower will not permit the Unsecured
Interest Coverage Ratio for any Test Period ending on the last day of a fiscal
quarter of the U.S. Borrower to be less than (a) 1.75:1:00, if the Leverage
Ratio as of such date is less than 7.00:1.00, and (b) 1.50:1:00 if the Leverage
Ratio as of such date is equal to or greater than 7:00 to 1:00:

9.03. Minimum Consolidated Fixed Charge Coverage Ratio. So long as there is any
Revolving Credit Exposure, the U.S. Borrower will not permit the Consolidated
Fixed Charge Coverage Ratio for any Test Period ending on the last day of a
fiscal quarter of the U.S. Borrower set forth below for which the Leverage Ratio
on such day is less than 7.00:1.00 to be less than the ratio set forth opposite
such fiscal quarter below:

 

Fiscal Quarter Ending Closest To

   Ratio Each Fiscal Quarter through December 31, 2008    1.00:1.00 The fiscal
quarter ended closest to March 31, 2009 through December 31, 2009    1.05:1.00
The fiscal quarter ended closest to March 31, 2010 through December 31, 2010   
1.10:1.00 Each Fiscal Quarter thereafter    1.15:1.00

 

-109-



--------------------------------------------------------------------------------

9.04. Additional Financial Covenants and Limitations on Incurrence of
Indebtedness.

(a) Incurrence of Indebtedness. The U.S. Borrower and its Subsidiaries will not
Incur any additional Indebtedness in violation of Section 4.7(a) or (b) (after
giving effect to any exceptions contained in Section 4.7(d)) of the Governing
Senior Note Indenture.

(b) Unencumbered Assets. The U.S. Borrower will maintain at all times Total
Unencumbered Assets of not less than 125% of the aggregate outstanding amount of
the Unsecured Indebtedness (including amounts of Refinancing Indebtedness
outstanding pursuant to Section 4.7(d)(iii) of the Governing Senior Note
Indenture) determined on a consolidated basis (it being understood that the
Unsecured Indebtedness of the Restricted Subsidiaries shall be consolidated with
that of the U.S. Borrower only to the extent of the U.S. Borrower’s
proportionate interest in such Restricted Subsidiaries). This Section 9.04(b)
shall continue to be in effect regardless of the provisions then applicable in
the Governing Senior Note Indenture.

(c) Certain Definitions. For the purpose of this Section 9.04 only, all
capitalized terms used in this Section 9.04 that are defined in the Governing
Senior Note Indenture shall have the meanings given to them in the Governing
Senior Note Indenture, including, without limitation, by making all covenant
calculations under this Section 9.04 by taking into account the designation of
any Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary under
the Governing Senior Note Indenture.

SECTION 10. Affirmative Covenants. Each Borrower hereby covenants and agrees (as
to itself and each of its Subsidiaries) that from and after the Effective Date
and until the Total Revolving Loan Commitment has terminated and the Revolving
Loans and Revolving Notes, together with interest, Fees and all other
Obligations incurred hereunder and thereunder, are paid in full:

10.01. Compliance with Laws, Etc. The U.S. Borrower shall comply, and shall
cause each of its Subsidiaries to comply, in all material respects with all
Requirements of Law, Contractual Obligations, commitments, instruments,
licenses, permits and franchises, including, without limitation, all Permits;
provided, however, that no Borrower shall be deemed in default of this
Section 10.01 if all such non-compliances in the aggregate could not reasonably
be expected to have a Material Adverse Effect.

10.02. Conduct of Business. The U.S. Borrower shall (a) conduct, and cause each
of its Subsidiaries to conduct, its business in the ordinary course and
consistent with past practice; (b) use, and cause each of its Subsidiaries to
use, its reasonable efforts, in the ordinary course and consistent with past
practice, to (i) preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
U.S.

 

-110-



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries, and (ii) keep available the services and
goodwill of its present employees; (c) preserve, and cause each of its
Subsidiaries to preserve, all registered patents, trademarks, trade names,
copyrights and service marks that are used in its business and owned by the U.S.
Borrower or its Subsidiaries; and (d) perform and observe, and cause each of its
Subsidiaries to perform and observe, all the terms, covenants and conditions
required to be performed and observed by it under its Contractual Obligations
(including, without limitation, to pay all rent and other charges payable under
any lease and all debts and other obligations as the same become due), and do,
and cause its Subsidiaries to do, all things necessary to preserve and to keep
unimpaired its rights under such Contractual Obligations; provided, however,
that, in the case of each of clauses (a) through (d), no Borrower shall be
deemed in default of this Section 10.02 if all such failures in the aggregate
have no Material Adverse Effect.

10.03. Payment of Taxes, Etc. The U.S. Borrower shall pay and discharge, and
shall cause each of its Subsidiaries, as appropriate, to pay and discharge,
before the same shall become delinquent, all lawful governmental claims,
material taxes, material assessments, material charges and material levies,
except where contested in good faith, by proper proceedings, if adequate
reserves therefor have been established on the books of the U.S. Borrower or the
appropriate Subsidiary in conformity with GAAP.

10.04. Maintenance of Insurance. (a) When the Leverage Ratio is equal to or in
excess of 6.00:1.00, the U.S. Borrower and each of its Subsidiaries shall
maintain, or shall cause to be maintained, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks (including, without limitation, fire, extended coverage, vandalism,
malicious mischief, flood, earthquake, public liability, product liability,
business interruption and terrorism) (in the case of terrorism, to the extent
commercially available) as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
U.S. Borrower or such Subsidiary engages in business or owns properties.

(b) When the Leverage Ratio is less than 6.00:1.00, the U.S. Borrower and the
Guarantors shall provide, or cause to be provided, for themselves and each of
their Restricted Subsidiaries, insurance (including appropriate self insurance)
against loss or damage of the kinds that, in the reasonable, good faith opinion
of the U.S. Borrower is adequate and appropriate for the conduct of the business
of the U.S. Borrower, the Guarantors and such Restricted Subsidiaries.

(c) Each Borrower will furnish to the Lenders from time to time such information
as may be requested as to the insurance maintained pursuant to this
Section 10.04.

10.05. Preservation of Existence, Etc. Subject to Section 11.09, the U.S.
Borrower and the Guarantors will do or cause to be done all things necessary to
preserve and keep in full force and effect their respective corporate existence
and the corporate (or other organizational) existence in accordance with their
respective organizational documents (as the same may be amended from time to
time) and the rights (charter and statutory), and corporate or other
organizational and franchises of the U.S. Borrower and the Guarantors; provided,
however, that nothing in this Section 10.05 will prohibit the U.S. Borrower or
any Guarantor from engaging in any transactions permitted under this Agreement,
including Section 11.09 hereof, and

 

-111-



--------------------------------------------------------------------------------

neither the U.S Borrower nor any Guarantor shall be required to preserve any
such right, franchise or existence if the board of directors of the general
partner of the U.S. Borrower shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the U.S. Borrower, the
Guarantors and their Subsidiaries taken as a whole and that the loss thereof is
not adverse in any material respect to the Lenders.

10.06. Access; Annual Meetings with Lenders. (a) Access. The U.S. Borrower
shall, at any reasonable time and from time to time upon reasonable advance
notice, permit the Administrative Agent or any of the Lenders, or any agents or
representatives thereof, at the expense of the Lenders (but such expense to be
reimbursed by the U.S. Borrower in the event that any of the following reveal a
material Default or Event of Default) to, under the guidance of officers of the
U.S. Borrower or its Subsidiaries (unless such officers are not made available
for such purpose upon reasonable advance notice), (i) examine and make copies of
and abstracts from the records and books of account of the U.S. Borrower and
each of its Subsidiaries, (ii) visit the properties of the U.S. Borrower and
each of its Subsidiaries, (iii) discuss the affairs, finances and accounts of
the U.S. Borrower and each of its Subsidiaries with any of their respective
officers or directors, and (iv) communicate directly with each Borrower’s
independent certified public accountants.

(b) Annual Meetings with Lenders. At the request of the Administrative Agent or
the Required Lenders, the U.S. Borrower shall, at least once during each fiscal
year (other than during the fiscal year in effect on the Effective Date) of the
U.S. Borrower, hold a meeting (at a mutually agreeable location and time) with
all of the Lenders at which meeting the financial results of the previous fiscal
year and the financial condition of the U.S. Borrower and its Subsidiaries and
the budgets presented for the current fiscal year of the U.S. Borrower and its
Subsidiaries shall be reviewed, with each Lender bearing its own travel,
lodging, food and other costs associated with attending any such meeting.

10.07. Keeping of Books. The U.S. Borrower shall keep, and shall cause each of
its Subsidiaries to keep, proper books of record and account, in which proper
entries shall be made of all financial transactions and the assets and business
of the U.S. Borrower and each such Subsidiary.

10.08. Maintenance of Properties, Etc. The U.S. Borrower shall maintain and
preserve, and shall cause each of its Subsidiaries to maintain and preserve,
(i) all of its properties which are used or useful or necessary in the conduct
of its business in good working order and condition (ordinary wear and tear and
damage by casualty excepted), and (ii) all rights, permits, licenses, approvals
and privileges (including, without limitation, all Permits) which are used or
useful or necessary in the conduct of its business; provided, however, that no
Borrower shall be deemed in default of this Section 10.08 if all such failures
in the aggregate are not reasonably likely to have a Material Adverse Effect.

10.09. Management Agreements, Operating Leases and Certain Other Contracts.
(a) Management of Hotel Properties. Subject to Section 10.09(c), unless the
Required Lenders otherwise agree in writing, the U.S. Borrower will take, and
will cause each of its Subsidiaries to take, all action necessary so that
(i) each Hotel Property is at all times managed by a Permitted Facility Manager
pursuant to a Management Agreement, and (ii) each Hotel Property that is

 

-112-



--------------------------------------------------------------------------------

leased by the U.S. Borrower or any of its Subsidiaries as lessor is at all times
leased to an Approved Lessee pursuant to an Operating Lease; provided, however,
that the U.S. Borrower and its Subsidiaries shall not be deemed to be in breach
of the covenants set forth in this Section 10.09(a) by virtue of a failure to so
maintain a Management Agreement or Operating Lease, so long as (x) the U.S.
Borrower or its relevant Subsidiary is diligently pursuing engaging a
replacement Permitted Facility Manager or Approved Lessee pursuant to a
Management Agreement or Operating Lease, as applicable, and (y) the failure to
have maintained such Management Agreement or Operating Lease could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Enforcement of Certain Contracts. Subject to Section 10.09(c), the U.S.
Borrower will, and will cause each of its Subsidiaries to, (i) enforce the
provisions of each Operating Lease, each Management Agreement, each Franchise
Agreement and each other material agreement, contract or instrument to which
such Approved Lessee is a party or by which such Approved Lessee is bound and
which affects the ownership, leasing, management or operation of any Real
Property owned or leased by the U.S. Borrower or any of its Subsidiaries, and
(ii) to the extent it has the power or right to do so (whether by contract or
otherwise) cause each Approved Lessee and Facility Manager to, (x) maintain in
good standing all material licenses, certifications, accreditations and other
approvals applicable to it or to any Hotel Property which it owns, leases,
manages or operates and (y) to comply, in all material respects with all
Requirements of Law, Permits, Contractual Obligations, commitments, instruments,
licenses, permits and franchises, except to the extent contested in good faith
and by proper proceedings, or as is appropriate and consistent with good
business practice; provided, however, that, in the case of each of clause
(i) and (ii) of this Section 10.09(b), the U.S. Borrower shall not be deemed in
default of such clause if all non-compliances with the requirements of such
clause, individually or in the aggregate, could not reasonably be expected to
have Material Adverse Effect.

(c) Limited Applicability of Section 10.09. The provisions of clauses (a) and
(b) of this Section 10.09 shall not apply at the time the Leverage Ratio is less
than 6.00:1.00.

10.10. Application of Proceeds. Each Borrower shall use the entire amount of the
proceeds of the Revolving Credit Loans as provided in Section 8.08.

10.11. Information Covenants. The U.S. Borrower will furnish to the
Administrative Agent and each of the Lenders:

(a) Quarterly Financial Statements and Reports. Within 60 days (but in no event
later than 15 days after the related filing deadline under SEC rules and
regulations) after the close of each of the first three quarterly accounting
periods in each fiscal year of the U.S. Borrower (commencing with the quarterly
accounting period ending closest to March 23, 2007), (i) a consolidated balance
sheet of the U.S. Borrower and its Subsidiaries as at the end of such quarterly
accounting period, (ii) the related consolidated statements of income for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period and (iii) the related
consolidated statements of cash flows for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period,

 

-113-



--------------------------------------------------------------------------------

in each case setting forth comparative figures for the corresponding dates and
fiscal periods in the prior fiscal year, all of which shall be in reasonable
detail and certified by an Authorized Financial Officer of the U.S. Borrower
that, to the best of such officer’s knowledge after due inquiry, they fairly
present, in all material respects, the financial condition of the U.S. Borrower
and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments.

(b) Annual Financial Statements. Within 105 days (but in no event later than 15
days after the related filing deadline under SEC rules and regulations) after
the close of each fiscal year of the U.S. Borrower, the consolidated balance
sheet of the U.S. Borrower and its Subsidiaries as of the end of such fiscal
year and the related consolidated statements of shareholders’ equity as of the
end of such fiscal year and of income and cash flows for such fiscal year
setting forth comparative figures as of the end of and for the preceding fiscal
year and certified by Ernst & Young, KPMG, PricewaterhouseCoopers or Deloitte &
Touche or such other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, together
with a report of such accounting firm stating that in the course of its regular
audit of the financial statements of the U.S. Borrower and its Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge of any Default or Event of
Default which has occurred and is continuing in respect of Section 9, or, if in
the opinion of such accounting firm such a Default or an Event of Default has
occurred and is continuing, a statement as to the nature thereof.

(c) Forecasts. No later than 60 days after the first day of each fiscal year of
the U.S. Borrower, a corporate forecast substantially in the form attached
hereto as Exhibit K for such fiscal year with respect to the U.S. Borrower and
its Subsidiaries, accompanied by a statement of an Authorized Financial Officer
of the U.S. Borrower to the effect that, to the best of such officer’s
knowledge, the forecast is a reasonable estimate of the period covered thereby.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 10.11(a) and (b), a certificate of an
Authorized Financial Officer of the U.S. Borrower to the effect that, to the
best of such officer’s knowledge, no Default or Event of Default has occurred
and is continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(x) set forth (in reasonable detail) the calculations required to establish
whether the U.S. Borrower and its Subsidiaries were in compliance with the
provisions of Sections 9.01, 9.02, 9.03 (including computations showing whether
the U.S. Borrower and its Subsidiaries would be in compliance with such
covenants were they to be in effect whether or not they are actually in effect),
11.02, 11.08, 11.10, 11.11 and 11.12, at the end of such fiscal quarter or year,
as the case may be (calculated on a Pro Forma Basis for the covenants required
to be so calculated using the end of such fiscal quarter or year, as the case
may be, as the Determination Date) and (y) set forth (in reasonable detail) the
calculations and other determinations required to establish whether the U.S.
Borrower and its Subsidiaries were in compliance with the provisions of
Section 5.02(b)) during, and for the 12 month period ending on the last day of,
such quarterly accounting period or fiscal year, as the case may be. The
certificate shall also set forth the Applicable Margin (including, if
applicable, the Excess Usage Premium and the Excess Usage

 

-114-



--------------------------------------------------------------------------------

Amount to which such premium relates) for the current Fiscal Quarter. In
addition to the certificates required pursuant to this Section 10.11(d), the
U.S. Borrower shall also deliver an annual compliance certificate relating to
the Governing Senior Note Indenture in the form and at the time such certificate
is required to be delivered under the Governing Senior Note Indenture.

(e) Notice of Default or Litigation. Promptly, and in any event within three
Business Days after the President, the Chief Executive Officer, any Vice
President or any Authorized Financial Officer of any Credit Party obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default and (ii) any litigation or governmental
investigation or proceeding pending or threatened (x) against the U.S. Borrower
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, (y) with respect to any material Indebtedness of the U.S.
Borrower or any of its Subsidiaries or (z) with respect to any Credit Document.

(f) Management Letters. Promptly after any Credit Party’s receipt thereof, a
copy of any “management letter” received by such Credit Party from its certified
public accountants and management’s responses, if any, thereto.

(g) Other Reports and Filings. Promptly, and without duplication of any
documents or information delivered pursuant to another clause of this
Section 10.11, copies of all financial information, proxy materials and other
information and reports, if any, which the U.S. Borrower or any of its
Subsidiaries shall file with the SEC (it being understood, however, that with
respect to any preliminary filings made with the SEC, the U.S. Borrower need
only deliver a written notice describing such filing) and copies of all notices
and reports which the U.S. Borrower or any of its Subsidiaries shall deliver to
holders of the Senior Notes pursuant to the terms of the documentation governing
such Indebtedness (or any trustee, agent or other representative therefor).

(h) Environmental Matters. Promptly upon, and in any event within ten Business
Days after the President, the Chief Executive Officer, any Vice President or any
Authorized Financial Officer of any Credit Party obtaining knowledge thereof,
notice of one or more of the following environmental matters to the extent that
any such environmental matters, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the U.S. Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the U.S. Borrower or any of its Subsidiaries that
(a) results in non-compliance by the U.S. Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) could reasonably be expected to
form the basis of an Environmental Claim against the U.S. Borrower or any of its
Subsidiaries or any such Real Property;

 

-115-



--------------------------------------------------------------------------------

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the U.S. Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the U.S. Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the U.S.
Borrower’s or such Subsidiary’s response or proposed response thereto.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to HHRI, the U.S. Borrower and/or any of
its Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

(j) ERISA. Within 15 Business Days after the U.S. Borrower, any Subsidiary of
the U.S. Borrower or any ERISA Affiliate knows or has reason to know of the
occurrence of any event relating to compliance by the U.S. Borrower or any
Subsidiary thereof or any ERISA Affiliate under ERISA has occurred to the extent
that such events, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the U.S. Borrower will deliver to
the Administrative Agent a certificate of an Authorized Financial Officer of the
U.S. Borrower setting forth details as to such occurrence and the action, if
any, that the U.S. Borrower, such Subsidiary or such ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
to or filed with or by the U.S. Borrower, such Subsidiary, such ERISA Affiliate,
the PBGC, a Plan participant or the Plan administrator with respect thereto. The
U.S. Borrower will deliver to the Administrative Agent (with sufficient copies
for each Bank) (i) a complete copy of the annual report (Form 5500) of each
Single Employer Plan (including, to the extent required, the related financial
and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed by the U.S.
Borrower or any of its Subsidiaries with the Internal Revenue Service and
(ii) copies of any records, documents or other information that must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA. In addition to any certificates or notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of annual
reports and any material notices received by the U.S. Borrower, any Subsidiary
of the U.S. Borrower or any ERISA Affiliate with respect to any Plan or Foreign
Pension Plan shall be delivered to the Administrative Agent (with sufficient
copies for each Bank) no later than 15 Business Days after the date such report
has been filed with the Internal Revenue Service or such notice has been
received by the U.S. Borrower, such Subsidiary or such ERISA Affiliate, as
applicable.

(k) Designation of Fifty Percent Ventures as Subsidiaries; Designation of
Unrestricted Subsidiary. Promptly after the designation of a Fifty Percent
Venture as a

 

-116-



--------------------------------------------------------------------------------

Restricted Subsidiary (as such terms are defined in the Governing Senior Note
Indenture) under the Governing Senior Note Indenture, notice thereof to the
Administrative Agent stating that as a result of such designation such Fifty
Percent Venture constitutes a “Subsidiary” pursuant to the definition of such
term. The U.S. Borrower shall also notify the Administrative Agent promptly upon
the designation of an Unrestricted Subsidiary under the Governing Senior Note
Indenture (or any change in any such designation).

(l) Financial Information Regarding the U.S. Borrower and Guarantors. As soon as
practicable after request from the Administrative Agent (but not, unless an
Event of Default shall have occurred and be continuing, more than twice for each
fiscal year) information concerning the combined EBITDA of the Guarantors and
the combined revenues, assets and EBITDA of the issuers of pledged securities
included in the Collateral.

10.12. Intentionally Omitted.

10.13. Certain Subsidiaries. (a) The U.S. Borrower will ensure that at all times
either the U.S. Borrower or a Wholly-Owned Subsidiary of the U.S. Borrower that
is a Guarantor is (i) the sole general partner of any Guarantor that is a
partnership, or (ii) the sole managing member (or has the sole right to
designate members of the Board of Managers) of any Guarantor that is a limited
liability company.

(b) Except as set forth on Schedule IV or otherwise permitted pursuant to
Section 10.15, the U.S. Borrower will ensure that at all times (i) either the
U.S. Borrower or a Wholly-Owned Subsidiary of the U.S. Borrower that is a
Guarantor owns 100% of the equity interests in each Look-Through Subsidiary and
(ii) the equity interests owned by the U.S. Borrower (directly or indirectly) in
each Subsidiary of the U.S. Borrower that is not a Look-Through Subsidiary are
owned directly or indirectly by a Look-Through Subsidiary that is a Guarantor.

10.14. Foreign Subsidiaries Security. If following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the U.S.
Borrower reasonably acceptable to the Administrative Agent does not within 30
days after a request from the Administrative Agent or the Required Lenders
deliver a legal opinion, in form and substance mutually satisfactory to the
Administrative Agent and the U.S. Borrower, with respect to any wholly-owned
Foreign Subsidiary that is not a Look-Through Subsidiary which has not already
had all of its stock pledged pursuant to the Pledge and Security Agreement, that
(i) a pledge of 66-2/3% or more of the total combined voting power of all
classes of capital stock of such Foreign Subsidiary entitled to vote, and
(ii) the entering into by such Foreign Subsidiary of a guaranty in substantially
the form of the Subsidiaries Guaranty, in any such case could reasonably be
expected to cause (A) the undistributed earnings of such Foreign Subsidiary as
determined for Federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent for Federal income tax purposes
or (B) other material adverse Federal income tax consequences to the Credit
Parties, then (in each case, subject to any restrictions described in
Section 10.15) in the case of a failure to deliver the evidence described in
clause (i) above, that portion of such Foreign Subsidiary’s outstanding capital
stock not theretofore pledged pursuant to (and to the extent required by) the
Pledge and Security Agreement shall be pledged to the Collateral Agent for the

 

-117-



--------------------------------------------------------------------------------

benefit of the Secured Creditors pursuant to the Pledge and Security Agreement
(or another pledge agreement in substantially similar form, if needed), and in
the case of a failure to deliver the evidence described in clause (ii) above,
such Foreign Subsidiary (to the extent that same is a Wholly-Owned Subsidiary)
shall execute and deliver (x) the Subsidiaries Guaranty (or another guaranty in
substantially similar form, if needed), guaranteeing the Obligations of the U.S.
Borrower under the Credit Documents and (y) the Pledge and Security Agreement
(or another pledge agreement in substantially similar form, if needed) securing
such Foreign Subsidiary’s obligations under the Subsidiaries Guaranty, in each
case to the extent that entering into such Pledge and Security Agreement or
Subsidiaries Guaranty is permitted by the laws of the respective foreign
jurisdiction and would be required pursuant to Section 10.15, and with all
documents delivered pursuant to this Section 10.14 to be in form and substance
reasonably satisfactory to the Administrative Agent.

10.15. Additional Guarantors; Release of Guarantors and Collateral. (a) (1) If,
at any time after the Effective Date, (x) the U.S. Borrower (directly or
indirectly) acquires, establishes or creates any Wholly-Owned Subsidiary that is
a Look-Through Subsidiary (or in the circumstances contemplated by
Section 10.14, any other Wholly-Owned Foreign Subsidiary), or (y) any Subsidiary
of the U.S. Borrower guaranties the obligations of the U.S. Borrower under the
Senior Notes or under any other Indebtedness of the U.S. Borrower, such
Subsidiary shall be required in accordance with the requirements of
Section 10.15(c) (I) to become a Guarantor and (II) to the extent that such
Subsidiary is a Wholly-Owned Subsidiary and a Look-Through Subsidiary to become
a Pledgor for the purpose of pledging the capital stock or the equity interests
of each Subsidiary of such Pledgor that is a Wholly-Owned Subsidiary and
Look-Through Subsidiary (subject to the limitations set forth below and in the
Pledge and Security Agreement); provided, however, that the requirements of this
clause (II) shall not apply to any Subsidiary so long as such Subsidiary does
not own equity interests in any other Person that are required under the Credit
Documents to be pledged.

(2) Notwithstanding anything to the contrary contained above in this
Section 10.15(a) or anything else in this Agreement or in any other Credit
Document, (I) no Subsidiary of the U.S. Borrower shall be required to become a
Guarantor or Pledgor, (II) in the event that any Subsidiary of the U.S. Borrower
is a Guarantor or Pledgor, such Subsidiary may be released from its obligations
under the Subsidiaries Guaranty and the Pledge and Security Agreement, as
applicable, upon notice by the U.S. Borrower to the Administrative Agent (so
long as, in the case of a Subsidiaries Guaranty delivered pursuant to clause
(y) of Section 10.15(a)(1), such Subsidiary is simultaneously released from all
guaranties of Indebtedness of the U.S. Borrower), and (III) no capital stock or
other equity of a Subsidiary of the U.S. Borrower shall be required to be
pledged under the Pledge and Security Agreement (or, in the case of clause
(v) below, be required to be pledged until accepted by the Administrative Agent)
and, to the extent theretofore pledged, may be released from the Pledge and
Security Agreement upon notice by the U.S. Borrower to the Collateral Agent, in
each case under one or more of the following circumstances:

(i) with respect to clauses (I), (II) and (III) above, such Subsidiary’s only
assets consist of $5,000 or less in cash;

 

-118-



--------------------------------------------------------------------------------

(ii) with respect to clauses (I) and (II) above only, such Subsidiary, or the
direct or indirect parent company or general partner of such Subsidiary whose
only significant asset (in each case) is the equity ownership of such Subsidiary
(or the direct or indirect parent company of such Subsidiary), enters into (or
is a party to) a material contract pursuant to a transaction otherwise permitted
under this Agreement and the terms of which prohibit or restrict such Subsidiary
from executing a counterpart of the Subsidiaries Guaranty and/or the Pledge and
Security Agreement (and from becoming a guarantor under the Senior Notes or
other Indebtedness other than Indebtedness incurred under such material
contract);

(iii) with respect to clauses (I), (II) and (III) above, the terms of an
applicable Requirement of Law prohibit or restrict such Subsidiary from
executing a counterpart of the Subsidiaries Guaranty and/or the Pledge and
Security Agreement or prohibits or restricts the capital stock or other equity
of such Subsidiary from being pledged under the Pledge and Security Agreement
(as opposed to restricting or prohibiting the ability of the Collateral Agent to
exercise remedies with respect to such pledge); provided, however, that (x) the
U.S. Borrower or the applicable Subsidiary shall have exercised commercially
reasonable efforts to provide the pledge and/or guaranty contemplated hereby
while complying with such Requirement of Law and (y) the failure to comply with
such Requirement of Law would present a risk of material forfeiture or liability
for the U.S. Borrower or the applicable Subsidiary or personal liability for any
director or officer of the U.S. Borrower or the applicable Subsidiary or the
Administrative Agent otherwise determines that compliance with such Requirement
of Law is advisable and provided, further, however, that this clause (iii) shall
not apply to actions by a Domestic Subsidiary other than the pledge by a
Domestic Subsidiary of equity of a Foreign Subsidiary that is restricted by a
Requirement of Law other than a Requirement of Law of the United States or any
political subdivision thereof;

(iv) with respect to clause (III) above only, such Subsidiary, the U.S. Borrower
or any other Subsidiary of the U.S. Borrower, enters into (or is a party to) a
material contract pursuant to a transaction otherwise permitted under this
Agreement and the terms of which prohibit or restrict the capital stock or other
equity of such Subsidiary from being pledged under the Pledge and Security
Agreement (as opposed to restricting or prohibiting the ability of the
Collateral Agent to exercise remedies with respect to such pledge); or

(v) with respect to any pledge of any interest in a Foreign Subsidiary, the
Administrative Agent shall have determined in its sole discretion that the
pledge pursuant to the Pledge and Security Agreement may expose any Lender to
liability (but only for so long as the Administrative Agent shall have so
determined), in which case the U.S. Borrower shall, if requested by the
Administrative Agent at any time, promptly (and in any event within 20 Business
Days) cause the applicable Pledgor to pledge such interests pursuant to a pledge
and security agreement the terms of which (A) would not, in the Administrative
Agent’s sole discretion, result in any such liability and (B) are no less
favorable to the U.S. Borrower or any of its Subsidiaries as are the terms of
the Pledge and Security Agreement.

 

-119-



--------------------------------------------------------------------------------

(b) (1) Each Wholly-Owned Subsidiary of the U.S. Borrower that is a Look-Through
Subsidiary that is not a party to the Subsidiaries Guaranty and the Pledge and
Security Agreement (or has been released from its obligations under the
Subsidiaries Guaranty and/or the Pledge and Security Agreement) because of the
restrictions described in Part III of Schedule IV or under the circumstances
described in Section 10.15(a), (2) shall be required in accordance with the
requirements of Section 10.15(c), following the termination of such restrictions
(unless new restrictions are imposed under a material contract entered into
pursuant to a transaction otherwise permitted under this Agreement) or acquiring
assets (including additional cash) in addition to at least $5,000 in cash (i) to
become a Guarantor and (ii) to the extent that such Subsidiary is a Look-Through
Subsidiary, to become a Pledgor; provided, however, that the requirements of
this clause (ii) shall not apply to any Subsidiary so long as such Subsidiary
does not own equity interests in any other Person that are required under this
Agreement to be pledged.

(2) The capital stock or other equity of each Subsidiary of the U.S. Borrower
that has not been pledged under the Pledge and Security Agreement (or has been
released from the Pledge and Security Agreement) because of the restrictions
described in Part III of Schedule IV or under the circumstances described in
Section 10.15(a)(2) shall be required in accordance with the requirements of
Section 10.15(c), following the termination of such restrictions (unless new
restrictions are imposed under a material contract entered into pursuant to a
transaction otherwise permitted under this Agreement) or such Subsidiary
acquiring assets (including additional cash) in addition to at least $5,000 in
cash, to be pledged pursuant to (and to the extent required by) the Pledge and
Security Agreement.

(c) Each Subsidiary required to become a Guarantor or Pledgor or to pledge
additional equity interests pursuant to the preceding Sections 10.15(a) and
(b) shall (i) no later than the time of required delivery of the compliance
certificate pursuant to Section 10.11(d) relating to the fiscal quarter during
which such guaranty or pledge requirements became effective, become a Pledgor,
provide a pledge of additional equity interests in or become a Guarantor, as
applicable, by executing and delivering counterparts to the Subsidiaries
Guaranty or Pledge and Security Agreement, as applicable, (ii) promptly
thereafter (or such other time as is specified in Section 15(d) of the Pledge
and Security Agreement with respect to delivery of the Partnership/LLC Notice
and Pledge Acknowledgment referred to therein) in the case of the execution of
any counterpart to the Pledge and Security Agreement or the pledge of any
additional equity interests pursuant to Section 10.15(b)(2), cause to be
executed and delivered all other relevant documentation necessary or appropriate
to perfect the security interest granted by such Pledgor pursuant to the Pledge
and Security Agreement, with all such actions to be taken to the reasonable
satisfaction of the Administrative Agent, and (iii) unless the Administrative
Agent otherwise agrees in writing, deliver, no later than the time of required
delivery of the compliance certificate pursuant to Section 10.11(d) relating to
the subsequent fiscal quarter (or year end, as applicable) opinions of counsel
of the type described in Section 6 as if such Subsidiary were a Credit Party on
the Effective Date.

(d) Except as otherwise set forth in this Section 10.15(d), upon the written
request to the Administrative Agent, the Collateral consisting of Pledged
Securities pledged pursuant to the Pledge and Security Agreement (the “Stock
Collateral”) shall be released, and the requirements of Sections 10.14 and
10.15(a), (b) and (c) and the related

 

-120-



--------------------------------------------------------------------------------

provisions of the Pledge and Security Agreement shall cease to be in effect to
the extent they relate to pledges but shall continue to be effective with
respect to guarantees, if all of the following conditions have been satisfied on
or prior to the date of release (the “Collateral Release Date”): (i) for the two
most recent consecutive fiscal quarters of the U.S. Borrower ending prior to the
Collateral Release Date (which may include fiscal quarters ending after December
2004) the Leverage Ratio is less than 6:00:1.00, (ii) no Default or Event of
Default shall have occurred on or prior to and be continuing on the Collateral
Release Date, (iii) the U.S. Borrower shall have delivered to the Administrative
Agent at least 15 Business Days prior to the Collateral Release Date a request
to release Pledged Collateral, which request shall (x) specify the proposed
Collateral Release Date, (y) if not already provided, provide financial
statements pursuant to Section 10.11 for such fiscal quarters, and (z) contain a
certification of an Authorized Financial Officer that the conditions to release
of Stock Collateral have been satisfied (and providing a computation of the
Leverage Ratio demonstrating such compliance), and (iv) all Stock Collateral
being released shall also be released as collateral for the U.S. Borrower’s
obligations under the Governing Senior Note Indenture; provided, however,
that in the event the Leverage Ratio equals or exceeds 6:00 to 1:00 at any time
after the Collateral Release Date for a period of two consecutive fiscal
quarters (a “Reinstatement Event”), the security interest in all such released
Pledged Collateral shall be recreated within 30 days, and the requirements of
Sections 10.14 and 10.15(a), (b) and (c) shall thereafter once again be in
effect. The Collateral Agent shall promptly execute such documents and take such
other actions as the U.S. Borrower may reasonably request to evidence any
release of the Stock Collateral pursuant to this Section 10.15(d).
Notwithstanding anything to the contrary in this Section 10.15(d), the U.S.
Borrower shall have the option to defer the release of the Stock Collateral on
the Collateral Release Date while causing the provisions of Sections 10.14 and
10.15(a), (b) and (c) and the related provisions of the Pledge and Security
Agreement that require pledges in respect of newly-formed or newly-acquired
Subsidiaries to cease to be effective on the Collateral Release Date. The
Lenders agree that, by notice dated September 20, 2005, to Deutsche Bank Trust
Company Americas, as the administrative agent under the Original Credit
Agreement, the conditions set forth in the first sentence of this clause
(d) were satisfied prior to the Effective Date with respect to the fiscal
quarters of the U.S. Borrower ended March 25, 2005 and June 17, 2005, and the
U.S. Borrower invoked the provisions of the prior sentence of this clause
(d) with the effect that such provisions shall continue to be in effect until
such time as such Reinstatement Event occurs. Not later than 30 days following
the occurrence of a Reinstatement Event, all representations and warranties set
forth in Section 8.11 and the Pledge and Security Agreement relating to the
Pledge and Security Agreement Requirement shall be satisfied.

(e) Notwithstanding the last sentence of Sections 2.01(a) and 2.01(b) or
Section 15.01, with respect to Canadian Borrowers that are not Look-Through
Subsidiaries, if after the date hereof such Canadian Borrower is no longer party
to a material contract that prohibits such Canadian Borrower from providing a
joint and several guarantee of the Obligations of each Canadian Borrower under
this Agreement, such Canadian Borrower shall enter into and deliver a joint and
several guarantee of each Canadian Borrower’s Obligations under this Agreement
(but excluding any Obligations arising under the Subsidiaries Guaranty or Pledge
and Security Agreement) pursuant to an agreement reasonably satisfactory to the
Administrative Agent within 30 days after the termination of such contractual
restrictions, together with such legal opinions and certificates as the
Administrative Agent may reasonably request.

 

-121-



--------------------------------------------------------------------------------

10.16. End of Fiscal Years; Fiscal Quarters. The U.S. Borrower will cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 and (ii) each of its, and each of its Subsidiaries’, first three
fiscal quarters to end on the last day of the 12th, 24th and 36th week,
respectively, of each fiscal year and the fourth fiscal quarter to end on
December 31, it being understood that (x) if any Hotel Property owned or leased
by a Subsidiary of HHRI is managed or leased by an Approved Lessee or a Facility
Manager other than Marriott International or any Wholly-Owned Subsidiary of
Marriott International, HHRI and the U.S. Borrower shall cause such Subsidiary’s
fiscal years and fiscal quarters to end on dates as close as reasonably
practicable to the dates set forth above in this Section 10.16 and (y) HHRI and
the U.S. Borrower may elect to change each of its and each of its Subsidiaries’
fiscal quarters to end on March 31, June 30, September 30 and December 31.

10.17. Environmental Matters. (a) The U.S. Borrower shall comply and shall cause
each of its Subsidiaries and each property owned or leased by such parties to
comply in all material respects with all applicable Environmental Laws currently
or hereafter in effect except for such non-compliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will pay or cause to be paid all costs and expenses incurred
in connection with such compliance, and will keep or cause to be kept all such
Real Property free and clear of any Liens imposed pursuant to such Environmental
Laws.

(b) At the written request of the Administrative Agent or the Required Banks,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after (i) the Administrative Agent receives notice under
Section 10.11(h) of any event for which notice is required to be delivered for
any Real Property or (ii) the U.S. Borrower or any of its Subsidiaries are not
in compliance with Section 10.17(a) with respect to any Real Property, the U.S.
Borrower will provide, at its sole cost and expense, an environmental site
assessment report concerning any such Real Property now or hereafter owned,
leased or operated by the U.S. Borrower or any of its Subsidiaries, prepared by
an environmental consulting firm reasonably approved by the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with any
Hazardous Materials on such Real Property. If the U.S. Borrower fails to provide
the same within 90 days after such request was made, the Administrative Agent
may order the same, and the U.S. Borrower shall grant and hereby grants, to the
Administrative Agent and the Banks and their agents access to such Real Property
and specifically grants the Administrative Agent and the Banks an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment, all at the U.S. Borrower’s expense.

SECTION 11. Negative Covenants. Each Borrower hereby covenants and agrees (as to
itself and each of its Subsidiaries) that from and after the Effective Date and
until the Total Revolving Loan Commitment has terminated and the Revolving Loans
and Revolving Notes, together with interest, Fees and all other Obligations
incurred hereunder and thereunder, are paid in full:

11.01. Liens. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist:

 

-122-



--------------------------------------------------------------------------------

(i) any Lien (other than Permitted Liens, to the extent such Permitted Liens
secure Indebtedness) upon or with respect to any property or assets (real or
personal, tangible or intangible) of the U.S. Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, if such Lien secures any
Indebtedness of the U.S. Borrower or any of its Subsidiaries other than
(x) Secured Indebtedness otherwise permitted to be incurred or to exist
hereunder, (y) Indebtedness secured by a Lien under the Pledge and Security
Agreement or (z) Indebtedness owed to the U.S. Borrower or any of its
Subsidiaries; provided, that the foregoing shall not permit any Lien on the
Collateral except pursuant to the Pledge and Security Agreement, or

(ii) any Lien upon or with respect to Capital Stock in any Subsidiary of the
U.S. Borrower securing Indebtedness of the U.S. Borrower, in the event that the
Obligations are no longer secured by Liens under the Pledge and Security
Agreement; provided, however, that this Section 11.01(ii) shall not prohibit
Liens with respect to the Capital Stock of a Subsidiary that are imposed by a
material contract (other than the Senior Note Indenture) entered into by the
U.S. Borrower or any Subsidiary pursuant to a transaction otherwise permitted by
this Agreement.

11.02. Indebtedness. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, incur or assume:

(i) any Indebtedness if (a) either (I) immediately before giving effect to the
incurrence or assumption of such Indebtedness there exists a Default or Event of
Default or (II) immediately after giving effect to the incurrence or assumption
of such Indebtedness after giving effect to the application of the proceeds
thereof, there exists a Default or Event of Default or (b) based on calculations
made by the U.S. Borrower on a Pro Forma Basis after giving effect to such
incurrence or assumption and as if such incurrence or assumption had occurred on
the first day of the respective Calculation Period, a Default or Event of
Default will exist in respect of, or would have existed during the Test Period
last reported (or required to be reported pursuant to Section 10.11(a) or
Section 10.11(b), as the case may be) prior to the date of the respective
incurrence or assumption in respect of, the financial covenants contained in
Sections 9.01 through 9.03, inclusive; provided that the foregoing provisions of
this Section 11.02(i) shall not apply to (x) accrued expenses and current trade
accounts payable incurred in the ordinary course of business (to the extent that
any such amounts constitute Indebtedness); (y) Indebtedness under Interest Rate
Protection Agreements and Other Hedging Agreements entered into with respect to
other Indebtedness permitted under this Agreement; and (z) accrued and deferred
management fees under any Management Agreement (to the extent that any such
amounts constitute Indebtedness); or

(ii) any Contingent Obligations (excluding Contingent Obligations relating to
Customary Non-Recourse Exclusions except to the extent a personal recourse claim
is made in connection therewith) of the U.S. Borrower in respect of Non-Recourse
Indebtedness, if the aggregate amount of such Contingent Obligations that are
incurred by the U.S. Borrower in respect of Non-Recourse Indebtedness after the
Effective Date and remain outstanding exceeds 3% of the Adjusted Total Assets of
the U.S. Borrower.

 

-123-



--------------------------------------------------------------------------------

11.03. Limitation on Certain Restrictions on Subsidiaries. The U.S. Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary of the U.S. Borrower
to (a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the U.S. Borrower or any
of its Subsidiaries, or pay any Indebtedness owed to the U.S. Borrower or any
Subsidiary of the U.S. Borrower, (b) make loans or advances to the U.S. Borrower
or any Subsidiary of the U.S. Borrower or (c) transfer any of its properties or
assets to the U.S. Borrower or any Subsidiary of the U.S. Borrower, except in
each case for such encumbrances or restrictions:

(i) which do not materially adversely affect the U.S. Borrower’s ability to
repay the Obligations when due and, in the U.S. Borrower’s reasonable
estimation, the ability to comply with the Applicable Covenants set forth in
Sections 9.01 through 9.03, inclusive, and Section 9.04(b), or

(ii) existing under or by reason of (A) applicable law, (B) this Agreement and
the other Credit Documents, (C) the Senior Note Documents or (D) documents or
instruments relating to Secured Indebtedness otherwise permitted hereunder;
provided that in the case of this clause (D), such restrictions relate solely to
assets constituting collateral thereunder or cash proceeds from or generated by
such assets.

11.04. Limitation on Issuance of Capital Stock. The U.S. Borrower will not
permit any of its Subsidiaries to issue any capital stock (including by way of
sales of treasury stock) or other equity interests or any options or warrants to
purchase, or securities convertible into, capital stock or other equity
interests, unless (a) the same do not materially adversely affect the U.S.
Borrower’s ability to repay the Obligations when due or (b) at the time of such
issuance, the Financial Condition Test is satisfied.

11.05. Modification and Enforcement of Certain Agreements. (a) At any time that
the Leverage Ratio equals or exceeds 6.00:1.00, the U.S. Borrower shall not, and
shall not permit any of its Subsidiaries to, alter, amend, modify, rescind,
terminate, supplement or waive any of their respective rights under, or fail to
comply in all material respects with, any of its material Contractual
Obligations (other than the Governing Senior Note Indenture) except any of the
foregoing which do not materially adversely affect (i) the U.S. Borrower’s
ability to repay the Obligations when due or (ii) in the U.S. Borrower’s
reasonable estimation, the ability to comply with the Applicable Covenants set
forth in Sections 9.01 through 9.03, inclusive, and Section 9.04(b).

(b) At any time that the Leverage Ratio equals or exceeds 6.00:1.00, the U.S.
Borrower shall not, and shall not permit any of its Subsidiaries to, amend or
modify, or permit the amendment or modification of, any provision of any
Management Agreement or Operating Lease, other than any amendment or
modification thereto which would not violate this Agreement and the other Credit
Documents and so long as the same do not materially adversely affect (i) the
U.S. Borrower’s ability to repay the Obligations when due or (ii) in the U.S.
Borrower’s reasonable estimation, the ability to comply with the Applicable
Covenants contained in Sections 9.01 through 9.03, inclusive, and
Section 9.04(b).

 

-124-



--------------------------------------------------------------------------------

11.06. Limitation on Creation of Subsidiaries. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Effective Date any Subsidiary unless the same will not materially adversely
affect (a) the U.S. Borrower’s ability to repay the Obligations when due or
(b) in the U.S. Borrower’s reasonable estimation, the ability to comply with the
Applicable Covenants set forth in Sections 9.01 through 9.03, inclusive, and
Section 9.04(b); provided that the U.S. Borrower shall comply with its
obligations under Section 10.15 and the Pledge and Security Agreement with
respect to any such new Subsidiary within the time periods applicable thereto.

11.07. Transactions with Affiliates. Neither the U.S. Borrower nor any of its
Restricted Subsidiaries will, directly or indirectly, enter into, renew or
extend any transaction or series of transactions (including, without limitation,
the purchase, sale, lease or exchange of property or assets, or the rendering of
any service) with any Affiliate of the U.S. Borrower (“Affiliate Transactions”),
other than Exempted Affiliate Transactions, except upon fair and reasonable
terms no less favorable to the U.S. Borrower or such Restricted Subsidiary than
could be obtained, at the time of such transaction or, if such transaction is
pursuant to a written agreement, at the time of the execution of the agreement
providing therefor, in a comparable arm’s-length transaction with a Person that
is not an Affiliate.

The foregoing limitation does not limit, and shall not apply to:

(i) Except as otherwise required pursuant to the last paragraph of this
Section 11.07, transactions approved by a majority of the Board of Directors of
HHRI;

(ii) Affiliate Transactions on terms and conditions which do not materially
adversely affect (a) the U.S. Borrower’s ability to repay the Obligations when
due or (b) in the U.S. Borrower’s reasonable estimation, the ability of the U.S.
Borrower to comply with the Applicable Covenants set forth in Sections 9.01
through 9.03, inclusive, and Section 9.04(b);

(iii) the payment of reasonable and customary fees and expenses to members of
the Board of Directors of the general partner of the U.S. Borrower who are not
employees of the U.S. Borrower;

(iv) any Dividends permitted to be paid under Section 11.11;

(v) loans made and other transactions entered into by the U.S. Borrower and its
Restricted Subsidiaries (and not any other Affiliate) to the extent permitted by
Section 11; and

(vi) Permitted Sharing Arrangements and payments made pursuant thereto to the
extent that such transactions are not otherwise prohibited or restricted
pursuant to this Agreement.

Any Affiliate Transaction or series of related Affiliate Transactions, other
than Exempted Affiliate Transactions and other than any transaction or series of
related transactions specified in any of clauses (ii) through (vi) of this
Section 11.07, (a) with an aggregate value in excess of $10 million must first
be approved pursuant to a resolution approved by a majority of the Board of

 

-125-



--------------------------------------------------------------------------------

Directors (or any authorized committee thereof) of the general partner of the
U.S. Borrower who are disinterested in the subject matter of the transaction,
and (b) with an aggregate value in excess of $25 million, will require the U.S.
Borrower to obtain a favorable written opinion from an independent financial
advisor of national reputation as to the fairness from a financial point of view
of such transaction to the U.S. Borrower or the applicable Restricted Subsidiary
of the U.S. Borrower, except that in the case of a real estate transaction or
related real estate transactions with an aggregate value in excess of $25
million but not in excess of $50 million, an opinion may instead be obtained
from an independent, qualified real estate appraiser that the consideration
received in connection with such transaction is fair to the U.S. Borrower or the
applicable Restricted Subsidiary of the U.S. Borrower.

As used herein, the term “Exempted Affiliate Transaction” means (i) employee
compensation arrangements approved by a majority of independent (as to such
transactions) members of the Board of Directors of the general partner of the
U.S. Borrower, (ii) payments of reasonable fees and expenses to the members of
the Board of Directors of HHRI, the general partner of the U.S. Borrower or
their Subsidiaries, (iii) transactions solely between the U.S. Borrower and any
of its Subsidiaries or solely among Subsidiaries of the U.S. Borrower,
(iv) Permitted Tax Payments, (v) Procurement Contracts, (vi) Operating
Agreements, and (vii) Investments, Dividends and payments in respect of
subordinated indebtedness otherwise permitted under Sections 11.10 and 11.11, as
applicable.

11.08. Sales of Assets. (a) The U.S. Borrower will not, and will not permit any
of its Restricted Subsidiaries to, consummate any Asset Sale, unless (i) the
consideration received by the U.S. Borrower or such Restricted Subsidiary is at
least equal to the fair market value of the assets sold or disposed of as
determined by the Board of Directors of the general partner U.S. Borrower in
good faith and (ii) at least 75% of the consideration received consists of cash,
Cash Equivalents and/or real estate assets; provided that, with respect to the
sale of one or more real estate properties, up to 75% of the consideration may
consist of Indebtedness of the purchaser of such real estate properties so long
as such Indebtedness is secured by a first priority Lien on the real estate
property or properties sold; and provided further that, for purposes of this
clause (ii) the amount of (A) any Indebtedness (other than Indebtedness
subordinated in right of payment to the Obligations) that is required to be
repaid or assumed (and is either repaid or assumed by the transferee of the
related assets) by virtue of such Asset Sale and which is secured by a Lien on
the property or assets sold and (B) any securities or other obligations received
by the U.S. Borrower, or any such Restricted Subsidiary from such transferee
that are immediately converted by the U.S. Borrower or such Restricted
Subsidiary into cash (or as to which the U.S. Borrower or such Restricted
Subsidiary has received at or prior to the consummation of the Asset Sale a
commitment (which may be subject to customary conditions) from a nationally
recognized investment, merchant or commercial bank to convert into cash within
90 days of the consummation of such Asset Sale and which are thereafter actually
converted into cash within such 90-day period) will be deemed to be cash. The
U.S. Borrower shall cause the Net Cash Proceeds from any Asset Sale to be
applied in the manner required by Section 5.02(b). All Indebtedness secured by
the assets sold in the Asset Sale shall be repaid (or irrevocably defeased)
except to the extent such Indebtedness is assumed by the transferee of the
related assets or the U.S. Borrower and its Restricted Subsidiaries are released
from such Indebtedness. In addition, no Asset Sale shall be permitted if a
Default or Event of Default then exists or would result therefrom or, based on
calculations made by the U.S. Borrower on a Pro Forma Basis after giving

 

-126-



--------------------------------------------------------------------------------

effect to such Asset Sale and as if such Asset Sale had occurred on the first
day of the respective Calculation Period, a Default or Event of Default will
exist in respect of, or would have existed during the Test Period last reported
(or required to be reported pursuant to Section 10.11(a) or 10.11(b), as the
case may be) prior to the date of the respective Asset Sale in respect of, the
Applicable Covenants contained in Sections 9.01 through 9.03, inclusive.

(b) Notwithstanding, and without complying with, any the provisions of the
foregoing paragraph (a) or Section 5.02(b):

(i) the U.S. Borrower and its Restricted Subsidiaries may, in the ordinary
course of business, convey, sell, lease, transfer, assign or otherwise dispose
of inventory acquired and held for resale in the ordinary course of business;

(ii) the U.S. Borrower and its Restricted Subsidiaries may convey, sell, lease,
transfer, assign or otherwise dispose of assets pursuant to and in accordance
with Section 11.09;

(iii) the U.S. Borrower and its Restricted Subsidiaries may sell or dispose of
damaged, worn out or other obsolete property in the ordinary course of business
so long as such property is no longer necessary for the proper conduct of the
business of the U.S. Borrower or such Restricted Subsidiary, as applicable; and

(iv) the U.S. Borrower and its Restricted Subsidiaries may exchange assets held
by the U.S. Borrower or a Restricted Subsidiary of the U.S. Borrower for one or
more real estate properties and/or one or more Related Businesses of any Person
or entity owning one or more real estate properties and/or one or more Related
Businesses; provided that the Board of Directors of the general partner of the
U.S. Borrower has determined in good faith that the fair market value of the
assets received by the U.S. Borrower or any such Restricted Subsidiary are
approximately equal to the fair market value of the assets exchanged by the U.S.
Borrower or such Restricted Subsidiary.

(c) No transaction listed in clause (b) of this Section 11.08 shall be deemed to
be an Asset Sale under this Agreement.

11.09. Consolidation, Merger, etc. The U.S. Borrower will not, and will not
permit any of its Subsidiaries which are Guarantors to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
and the U.S. Borrower will not sell, convey or transfer or otherwise dispose of
all or substantially all of its property and assets (as an entirety or
substantially as an entirety in one transaction or a series of related
transactions) except that:

(i) any Subsidiary of the U.S. Borrower which is a Guarantor may engage in a
merger constituting an asset sale or an asset acquisition otherwise permitted
under this Agreement;

(ii) any Subsidiary of the U.S. Borrower (x) that is a Guarantor may be merged
with and into the U.S. Borrower or any other Subsidiary of the U.S. Borrower
that is a Guarantor (y) or may be merged with and into the U.S. Borrower so long
as in the case of any merger involving the U.S. Borrower, the U.S. Borrower is
the surviving Person;

 

-127-



--------------------------------------------------------------------------------

(iii) Subsidiaries of the U.S. Borrower which are Guarantors may consolidate or
merge with or into (whether or not such Guarantor is the surviving Person)
another Person (other than the U.S. Borrower or another Guarantor), so long as
(x) the Person formed by or surviving any such consolidation or merger (if other
than such Guarantor) assumes all the obligations of such Guarantor under the
Subsidiaries Guaranty and otherwise complies with the applicable requirements of
Section 10.15; provided, however, that for the purpose of this clause (x), the
requirements of Section 10.15(c)(i) and (ii) shall have been satisfied upon the
consummation of such consolidation or merger without regard to any additional
time otherwise permitted under Section 10.15(c); and (y) immediately before and
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred or be continuing; and

(iv) Subsidiaries of the U.S. Borrower which are not Guarantors, are otherwise
permitted to be dissolved pursuant to Section 10.05, or have no material assets
or material liabilities may be dissolved and liquidated.

11.10. Acquisitions; Investments. (a) At any time that the Leverage Ratio equals
or exceeds 6.00:1:00, the U.S. Borrower will not, and will not permit its
Subsidiaries to:

(i) acquire ownership of Hotel Properties or other real estate or other assets
constituting Related Businesses (or all or a portion of the Capital Stock of a
Person owning such real estate or Related Businesses (including (in either case)
by way of merger)) if, at the time of such acquisition, the Financial Condition
Test is not satisfied;

(ii) acquire ownership of non-real estate assets (other than Permitted
Investments or inventory, materials, equipment and other personal property used
in the ordinary course of business) (or all or a portion of the Capital Stock of
a Person owning primarily such non-real estate assets (including by way of
merger or Investment)) if (A) at the time of such acquisition, the Financial
Condition Test is not satisfied or (B) after giving effect to such acquisition,
the aggregate amount of all such non-real estate assets acquired in the then
current fiscal year of the U.S. Borrower pursuant to this
Section 11.10(a)(ii) would exceed 1% of the Adjusted Total Assets, determined at
the time such acquisition is made (with any unused Roll Forward Amount from one
fiscal year increasing the amount available in subsequent fiscal years);
provided that the amount of acquisitions made pursuant to this
Section 11.10(a)(ii) shall be calculated net of reductions of such investments
resulting from repayments, dividends or other distributions to the U.S. Borrower
or any Guarantor from such investments;

(iii) in the case of the U.S. Borrower or any Guarantor, subject to the last
paragraph of this Section 11.10(a), make any Investment in a Person that, prior
to the consummation of such Investment, is a Subsidiary of the U.S. Borrower
that is not a Guarantor if (A), the aggregate amount of all Investments made in
the then current fiscal year of the U.S. Borrower pursuant to this
Section 11.10(a)(iii) would exceed 2% of the Adjusted Total Assets, determined
at the time such Investment is made (with any unused

 

-128-



--------------------------------------------------------------------------------

Roll Forward Amount from one fiscal year increasing the amount available in
subsequent fiscal years) or (B) at the time of such Investment, the Financial
Condition Test is not satisfied; provided that the amount of Investments made
pursuant to this Section 11.10(a)(iii) shall be calculated net of (x) any
payments by Subsidiaries (other than Guarantors) of obligations owed to the U.S.
Borrower or Guarantors, (y) amounts invested in Subsidiaries (other than
Guarantors) to provide minimum capital to maintain the existence of Taxable REIT
Subsidiaries and (z) distributions from Subsidiaries (other than Guarantors) to
the U.S. Borrower or Guarantors); and provided, further that the foregoing shall
not prevent the U.S. Borrower or any Guarantor from making Investments, directly
or indirectly, in Subsidiaries that are Approved Lessees to the extent
necessary, in the reasonable judgment of the U.S. Borrower, to maintain HHRI’s
status as a real estate investment trust under the Code; and

(iv) subject to the last paragraph of this Section 11.10(a), make any Investment
in a Person that, prior to the consummation of such Investment, is not a
Subsidiary if (A), the aggregate amount of all Investments made in the then
current fiscal year of the U.S. Borrower pursuant to this Section 11.10(a)(iv)
would exceed 2% of the Adjusted Total Assets, determined at the time such
Investment is made (with any unused Roll Forward Amount from one fiscal year
increasing the amount available in subsequent fiscal years) or (B) at the time
of such Investment, the Financial Condition Test is not satisfied, provided that
the amount of Investments made pursuant to this Section 11.10(a)(iv) shall be
calculated net of (x) any payments by any such non-Subsidiary of obligations
owed to the U.S. Borrower or Guarantors, and (y) distributions from any such
non-Subsidiary to the U.S. Borrower or Guarantors.

Notwithstanding anything to the contrary in this Section 11.10(a), for the
purposes of determining whether an Investment complies with the requirements of
this Section 11.10(a), (A) compliance shall be tested as of the date that the
U.S. Borrower or any Subsidiary of the U.S. Borrower enters into a binding
contractual commitment relating to such Investment, (B) an Investment that takes
place in a series of related transactions contemplated by definitive agreements
relating to such Investment (such as an Investment in a form similar to a
reverse like-kind exchange transaction as contemplated by Rev. Proc. 2000-37,
2000-2 C.B. 308) will be permitted pursuant to this Section 11.10(a) so long as
the completion of such series of related transactions (as opposed to the
completion of any individual component) would result in an Investment permitted
under this Section 11.10(a), and (C) an Investment otherwise permitted by
Section 11.10(a)(i) or (a)(ii) shall not be subject to the requirements of
Sections 11.10(a)(iii) and (a)(iv) if:

(I) such Investment is in a Person that, following the consummation of such
Investment, (x) is a Guarantor or becomes a Guarantor in accordance with the
requirements of Section 10.15, or (y) is not a Guarantor or does not become a
Guarantor as described in the preceding clause (x) solely by virtue of the
provisions of Section 10.15(a);

(II) such Investment is a Permitted Investment; or

 

-129-



--------------------------------------------------------------------------------

(III) such Investment is in a Person that is not a Subsidiary, but only to the
extent that the consideration paid to acquire such Investment consists of the
equity interests in another Person that is not a Subsidiary.

Acquisitions and Investments made during a period when the Leverage Ratio is
less than 6.00:1.00 shall, in the event that the Leverage Ratio subsequently
exceeds 6.00:1.00, be counted against the baskets provided for in this
Section 11.10(a) (as applicable) for purposes of determining basket availability
only.

(b) At any time that the Leverage Ratio is less than 6.00:1.00, the U.S.
Borrower and the Guarantors shall be permitted to make the Investments and
acquisitions described in Section 11.10(a) so long as (i) such Investments and
acquisitions do not, directly or indirectly, constitute a Restricted Payment
that is prohibited under the Governing Senior Note Indenture and (ii) at the
time of such Investments or acquisitions, the Financial Condition Test is
satisfied.

11.11. Dividends. (a) At any time that the Leverage Ratio equals or exceeds
6.00:1.00, the U.S. Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
U.S. Borrower or any of its Subsidiaries, except that:

(i) any Subsidiary of the U.S. Borrower may pay cash Dividends to the U.S.
Borrower or to a Wholly-Owned Subsidiary of the U.S. Borrower;

(ii) any non-Wholly-Owned Subsidiary of the U.S. Borrower may pay cash Dividends
to its shareholders, members or partners generally so long as the U.S. Borrower
or its respective Subsidiary which owns the equity interest or interests in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holdings of equity interests in the Subsidiary
paying such Dividends and taking into account the relative preferences, if any,
of the various classes of equity interests in such Subsidiary); provided,
however, that this Section 11.11 shall not limit the redemption or repurchase of
equity interests of a shareholder, member or partner of any non-Wholly-Owned
Subsidiary of the U.S. Borrower if such redemption or repurchase is permitted
pursuant to Section 11.10.

(iii) so long as (x) no Specified Default or Event of Default then exists or
would exist immediately after giving effect thereto and (y) HHRI qualifies, or
has taken all other actions necessary to qualify, as a “real estate investment
trust” under the Code during any fiscal year of HHRI, the U.S. Borrower may pay
quarterly cash Dividends (which may be based on estimates) to HHRI and all other
holders of OP Units generally when and to the extent necessary for HHRI to
distribute, and HHRI may so distribute, cash Dividends to its shareholders
generally in an aggregate amount not to exceed the greater of (I) the greatest
of (A) 100% of Cash Available for Distribution for such fiscal year, (B) 100% of
Taxable Income and (C) the minimum amount necessary for HHRI to maintain its tax
status as a real estate investment trust and to satisfy the distributions
required to be made by Notice 88-19 under the Code (or Treasury regulations
issued pursuant thereto) by reason of HHRI making the election provided for

 

-130-



--------------------------------------------------------------------------------

therein and (II) at any time when, based upon the financial statements delivered
pursuant to Section 10.11(a) or (b) and the U.S. Borrower’s estimation of the
results of the current fiscal quarter, the Consolidated Interest Coverage Ratio
is greater than 2.00:1:00, 85% of the Adjusted Funds From Operations for the
current fiscal year;

(iv) so long as no Specified Default or Event of Default then exists or would
result therefrom, the U.S. Borrower may pay cash Dividends to HHRI so long as
the proceeds therefrom are promptly used by HHRI to pay (x) any Permitted Tax
Payments at the time and to the extent actually due and payable (but without
duplication of any tax payments permitted to be made pursuant to
Section 11.11(a)(iii) above to satisfy the distribution required to be made by
Notice 88-19 under the Code (or Treasury regulations issued pursuant thereto))
and (y) any general corporate and other overhead expenses and liabilities
incurred by it to the extent not otherwise prohibited by this Agreement;

(v) so long as no Specified Default or Event of Default then exists or would
result therefrom, the U.S. Borrower may pay cash Dividends to HHRI in an
aggregate amount not to exceed $10,000,000 for the Revolving Credit Period; and

(vi) the U.S. Borrower may pay cash Dividends to HHRI so long as HHRI promptly
thereafter uses the proceeds of such Dividends to repurchase shares of its
capital stock, and the Borrower may repurchase OP Units, in each case so long as
(i) no Specified Default or Event of Default then exits or would result
therefrom, (ii) the aggregate amount of all repurchases and redemptions made
pursuant to this Section 11.11(a)(vi) in any fiscal year of HHRI does not exceed
an amount equal to 1% of Adjusted Total Assets determined at the time of
declaration of the Dividend (with any unused Roll Forward Amount from one fiscal
year increasing the amount available to be paid as a Dividend under this
Section 11.11(a)(vi) in subsequent fiscal years).

Dividends paid during a period when the Leverage Ratio is less than 6.00:1.00
shall, in the event that the Leverage Ratio subsequently exceeds 6.00:1.00, be
counted against the baskets provided for in this Section 11.11(a) (as
applicable) for purposes of determining basket availability only.

(b) At any time that the Leverage Ratio is less than 6.00:1.00, the U.S.
Borrower and the Guarantors will not, and will not permit any of their
Restricted Subsidiaries to, directly or indirectly, authorize, declare, or pay
any Dividends that would constitute a Restricted Payment that is prohibited
under the Governing Senior Note Indenture.

11.12. Capital Expenditures. (a) At any time when the Leverage Ratio equals or
exceeds 6.00:1:00, the U.S. Borrower will not, and will not permit any of its
Subsidiaries to, make any Capital Expenditures except:

(i) the U.S. Borrower and its Subsidiaries may make acquisitions of Hotel
Properties and/or other assets in accordance with the requirements of Sections
11.09 and 11.10, in each case to the extent that same constitute Capital
Expenditures;

(ii) in addition to Capital Expenditures permitted by the other clauses of this
Section 11.12(a), the U.S. Borrower and its Subsidiaries may make Maintenance

 

-131-



--------------------------------------------------------------------------------

Capital Expenditures with respect to their Hotel Properties and other real
estate so long as (x) the aggregate amount of all such Capital Expenditures in
any fiscal year of the U.S. Borrower does not exceed an amount equal to 8% of
the Gross Revenues (determined at the time such Capital Expenditure is made)
from all such Hotel Properties and other real estate for such fiscal year plus
any amounts then being held on deposit for such Capital Expenditures for Hotel
Properties or real estate, as the case may be, to the extent deposited in a
prior fiscal year, and (y) all such Capital Expenditures are made in accordance
with the terms of the respective Management Agreement for such Hotel Properties
or real estate, as the case may be;

(iii) in addition to Capital Expenditures permitted by the other clauses of this
Section 11.12(a), the U.S. Borrower and its Subsidiaries may make payments in
respect of Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are otherwise permitted under Section 11.02; and

(iv) in addition to the Capital Expenditures permitted by the other clauses of
this Section 11.12(a), the U.S. Borrower and its Subsidiaries may make
additional Capital Expenditures:

(1) for the purpose of expanding or constructing Improvements with respect to
Hotel Properties; provided that such Capital Expenditures in any fiscal year
shall not exceed 2.0% of Adjusted Total Assets determined at the time the
Capital Expenditure is made, with the unused Roll Forward Amount from one fiscal
year increasing the amount available in subsequent fiscal years (excluding any
Capital Expenditures made during or after the fiscal year ending December 31,
2004 for (A) the Newport Beach Marriott of up to $40 million in the aggregate,
(B) the Orlando World Center Marriott of up to $60 million in the aggregate,
(C) the Atlanta Marriott Marquis of up to $40 million in the aggregate and
(D) the Amelia Island Ritz-Carlton of up to $11 million in the aggregate, each
of which shall be permitted without being subject to the limitations of this
clause (1)), and

(2) for the purpose of constructing new Hotel Properties, provided that the
aggregate amount of such Capital Expenditures in any fiscal year shall not
exceed 2.0% of Adjusted Total Assets determined at the time the Capital
Expenditure is made, with the unused Roll Forward Amount from one fiscal year
increasing the amount available in subsequent fiscal years.

Capital Expenditures made during a period when the Leverage Ratio is less than
6.00:1.00 shall, in the event that the Leverage Ratio subsequently exceeds
6.00:1.00, be counted against the baskets provided for in this Section 11.12(a)
(as applicable) for purposes of determining basket availability only.

(b) The restrictions set forth in Section 11.12(a) shall not apply when the
Leverage Ratio is less than 6.00:1.00.

 

-132-



--------------------------------------------------------------------------------

11.13. Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Organizational Documents; etc. The U.S. Borrower
will not, and will not permit any of its Subsidiaries to:

(i) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, including, in each case
without limitation, by way of depositing with the trustee with respect thereto
money or securities before due for the purpose of paying when due, the Senior
Notes, any other pari passu debt, any Non-Recourse Indebtedness, any
subordinated debt or any Limited Partner Notes other than any payment,
prepayment, redemption or acquisition for value pursuant to this
Section 11.13(i) which does not violate the provisions of Section 11.11(a)(vi)
or materially adversely affect (a) the U.S. Borrower’s ability to repay the
Obligations when due or (b) in the U.S. Borrower’s reasonable estimation, the
ability to comply with the Applicable Covenants contained in Sections 9.01
through 9.03, inclusive, and Section 9.04(b); provided, that the provisions of
this clause (i) shall not apply if at the time of taking the action otherwise
prohibited by this clause (i) the Leverage Ratio is less than 6.00:1:00,

(ii) amend or modify, or permit the amendment or modification of the Limited
Partner Notes, any Non-Recourse Indebtedness, any subordinated debt, the Senior
Notes or any other pari passu debt or any agreement (including, without
limitation, any purchase agreement, indenture or loan agreement) related
thereto, other than any amendment or modification thereto which would not
violate this Agreement and so long as the same do not materially adversely
affect (a) the U.S. Borrower’s ability to repay the Obligations when due or
(b) in the U.S. Borrower’s reasonable estimation, the ability to comply with the
Applicable Covenants contained in Sections 9.01 through 9.03, inclusive, and
Section 9.04(b); provided, that the provisions of this clause (ii) shall not
apply if at the time of taking the action otherwise prohibited by this clause
(ii) the Leverage Ratio is less than 6.00:1:00, or

(iii) amend, modify or change its designation of trust, certificate of
incorporation (including, without limitation, by the filing or modification of
any certificate of designation), by-laws, certificate of partnership,
partnership agreement or any equivalent organizational document, or any
agreement entered into by it, with respect to its capital stock or other equity
interests, or enter into any new agreement with respect to its capital stock or
other equity interests, other than any amendments, modifications or changes
pursuant to this Section 11.13(iii) or any such new agreements, in each case,
which do not materially adversely affect (a) the U.S. Borrower’s ability to
repay the Obligations when due or (b) in the U.S. Borrower’s reasonable
estimation, the ability to comply with the Applicable Covenants contained in
Sections 9.01 through 9.03, inclusive, and Section 9.04(b).

Notwithstanding the foregoing, the U.S. Borrower may not take any of the
foregoing actions with respect to any subordinated debt if (I) a Default or
Event of Default of the type specified in Section 12.01 exists in the payment of
principal of or interest on the Revolving Loans or would result therefrom, (II)
such action with respect to subordinated debt would violate the subordination
provisions contained therein or (III) such action with respect to subordinated
debt would constitute a Restricted Payment that is prohibited under the
Governing Senior Note Indenture.

 

-133-



--------------------------------------------------------------------------------

11.14. Business. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than
(i) the businesses in which the U.S. Borrower and its Subsidiaries are engaged
on the Effective Date including the acquisition, ownership, leasing, operation,
and sale of Hotel Properties and other real estate consistent with the quality
of the U.S. Borrower’s and its Subsidiaries’ existing portfolio of Hotel
Properties and the acquisition and conduct of Related Businesses, and
(ii) non-real estate related businesses that the U.S. Borrower and its
Subsidiaries may acquire or in which they may make Investments after the
Effective Date to the extent permitted pursuant to Section 11.10(a)(ii) or
Section 11.10(b).

11.15. Violation of Specified Indenture Covenants. The U.S. Borrower will not,
and will not permit any of its Restricted Subsidiaries to, take any action that
would result in a violation of Section 4.11, 4.12 or Section 4.13 of the
Governing Senior Note Indenture.

SECTION 12. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

12.01. Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Revolving Loan or any Revolving Note or the Face Amount of any
Bankers’ Acceptance, (ii) default in the payment when due of any Unpaid Drawing
and such default shall continue unremedied for two or more Business Days after
notice of such Unpaid Drawing to the U.S. Borrower has been given, or
(iii) default, and such default shall continue unremedied for two or more
Business Days, in the payment when due of any interest on any Revolving Loan,
Revolving Note or Unpaid Drawing, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

12.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made or delivered; or

12.03. Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9,
10.11(e)(i), or 11 (it being agreed that the Credit Parties are not required to
comply with the Financial Covenants when there is no Revolving Credit Exposure),
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than as provided in
Section 12.01), the Subsidiaries Guaranty or the Pledge and Security Agreement
and such default shall continue unremedied for a period of 30 days after written
notice to the U.S. Borrower by the Administrative Agent or the Required Lenders;
or

12.04. Default Under Other Agreements. (i) HHRI or any of its Subsidiaries shall
default in any payment of all or any portion of Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created, (ii) any Indebtedness
(other than the Obligations) of HHRI or any of its

 

-134-



--------------------------------------------------------------------------------

Subsidiaries shall be declared to be due and payable, or required to be prepaid,
as a result of a default or other similar event that would customarily
constitute a default prior to the stated maturity thereof or (iii) an Event of
Default under Section 6.1(d) of the Senior Note Indenture, provided that it
shall not be a Default or an Event of Default under clause (i) or (ii) of this
Section 12.04 unless the Indebtedness described in such clauses (i) and (ii) is
(1) Non-Recourse Indebtedness in an aggregate principal amount in excess of 1%
of the Adjusted Total Assets (measured as of the date of determination) or
(2) other Indebtedness in aggregate principal amount in excess of $50,000,000
(or the Dollar Equivalent thereof);

12.05. Bankruptcy, etc. HHRI or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against HHRI or any
of its Subsidiaries and the petition is consented to or acquiesced in by HHRI or
any of its Subsidiaries, is not controverted within 10 days, or is not dismissed
within 60 days, after commencement of the case; or a custodian (as defined in
the Bankruptcy Code) is appointed for, or takes charge of, all or substantially
all of the property of HHRI or any of its Subsidiaries or HHRI or any of its
Subsidiaries commences any other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to HHRI or any of its Subsidiaries, or there is
commenced against HHRI or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or HHRI or any of its Subsidiaries
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered and is not vacated or stayed
within 60 days; or HHRI or any of its Subsidiaries suffers any appointment of
any custodian, receiver, receiver and manager, trustee, monitor or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or HHRI or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any partnership and/or corporate
action is taken by HHRI or any of its Subsidiaries for the purpose of effecting
any of the foregoing (it being understood that the provisions of this
Section 12.05 shall not apply to any Subsidiary of the U.S. Borrower who is a
borrower (a) under Non-Recourse Indebtedness in aggregate principal amount of
less than or equal to 1% of the Adjusted Total Assets or (b) under other
Indebtedness equal to or less than $50,000,000 (or the Dollar Equivalent
thereof) but the provisions of this Section 12.05 shall apply to each
Significant Subsidiary and, at any time a Canadian Revolving Loan Borrower has
any outstanding Canadian Revolving Loans, such Canadian Revolving Loan
Borrower); or

12.06. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation 4043.61 (without regard to subparagraph (b)(1)
thereof) and an event described in subsection .62, .63, .64., .65, .66, .67 or
.68 or PBGC Regulation Section 4043 shall be reasonably expected to occur with
respect to such Plan within the following 30 days, any Plan shall have had or is
likely to have a trustee appointed to administer such Plan, any Plan is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Plan shall have an

 

-135-



--------------------------------------------------------------------------------

Unfunded Current Liability, a contribution required to be made by the U.S.
Borrower, any Subsidiary of the U.S. Borrower or any ERISA Affiliate to a Plan
or a Foreign Pension Plan has not been timely made, the U.S. Borrower or any of
its Subsidiaries or ERISA Affiliates has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971,
4975 or 4980 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code, or the U.S. Borrower or any of its Subsidiaries or ERISA Affiliates
has incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or employee pension benefit plans (as defined in
Section 3(2) of ERISA) or Foreign Pension Plans; (b) there shall result from any
such event or events the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and
(c) such lien, security interest or liability, either individually and/or in the
aggregate, in the reasonable opinion of the Required Banks, will have a Material
Adverse Effect; or

12.07. Pledge and Security Agreement. At any time after the execution and
delivery thereof, the Pledge and Security Agreement shall, unless otherwise
permitted in this Agreement, cease to be in full force and effect, or shall
cease to give the Collateral Agent for the benefit of the Secured Creditors the
Liens, rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
Pledge and Security Agreement Collateral), in favor of the Collateral Agent for
the benefit of the Secured Creditors, superior to and prior to the rights of all
third Persons, and subject to no other Liens; or

12.08. Guaranty. The Subsidiaries Guaranty (or the Guaranty of the U.S. Borrower
contained in this Agreement) shall, unless otherwise permitted in this
Agreement, cease to be in full force or effect (other than in accordance with
its terms) as to any Guarantor, or any Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under the Guaranty; or

12.09. Judgments. One or more judgments or decrees shall be entered against HHRI
or any of its Subsidiaries involving in the aggregate for HHRI and its
Subsidiaries a liability (not paid or not fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days, and the aggregate amount
of all such judgments equals or exceeds 0.5% of Adjusted Total Assets; or

12.10. Change of Control. A Change of Control shall occur; or

12.11. REIT Status; Cash Proceeds Retained by HHRI. HHRI shall for any reason
whether or not within the control of the U.S. Borrower (a) cease, for any
reason, to be a real estate investment trust under Sections 856 through 860 of
the Code, (b) following its receipt of any cash proceeds from any Asset Sale,
incurrence of Indebtedness, insurance claim or condemnation award, sale or
issuance of its equity, cash capital contributions or cash dividends received
from the U.S. Borrower or a Permitted REIT Subsidiary, fail to (i) apply such
cash

 

-136-



--------------------------------------------------------------------------------

proceeds to make a distribution to its shareholders, to pay its general
corporate overhead expenses and other liabilities or to make an Investment in a
Permitted REIT Subsidiary or (ii) to the extent not applied pursuant to the
immediately preceding clause (i), contribute such cash proceeds as an equity
contribution to the capital of the U.S. Borrower within 15 days thereafter; or
(c) directly or indirectly (other than through the U.S. Borrower or its
Subsidiaries) engage in any business activities, have significant assets or
liabilities or undertake any activities of the type governed by Sections 11.01,
11.02, 11.10 and 11.12 except to the extent consistent, in the good faith
judgment of the U.S. Borrower, with such activities on the Effective Date.

12.12. General Partner Status. HHRI shall cease at any time to be the sole
general partner of the Borrower.

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the U.S. Borrower, take any or
all of the following actions (provided that, if an Event of Default specified in
Section 12.05 shall occur with respect to any Borrower, the result which would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), (ii), (iv) and (vii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Revolving Loan Commitment
(including the Total Maximum Canadian Dollar Revolving Loan Sub-Commitment and
all other Commitments) terminated, whereupon all Commitments of each Lender
shall forthwith terminate immediately, Total Revolving Loan Commitment shall
immediately be reduced to zero and any Commitment Commission and any Canadian
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of, the Face Amount of and any
accrued interest in respect of all Revolving Loans and the Revolving Notes and
all Obligations owing hereunder (including Unpaid Drawings) and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (iii) terminate any Letter of Credit which
may be terminated in accordance with its terms; (iv) direct the relevant
Borrowers to pay (and the relevant Borrowers agree that upon receipt of such
notice, or upon the occurrence of an Event of Default specified in Section 12.05
with respect to any Borrower, they will pay) to the Collateral Agent at the
appropriate Payment Office such additional amount of cash, to be held as
security by the Collateral Agent for the respective Borrower’s reimbursement
obligations in respect of Letters of Credit then outstanding, as is equal to the
aggregate Stated Amount of all Letters of Credit then outstanding for the
account of such Borrower and which may be applied by the Administrative Agent to
the repayment of Obligations in respect of Letters of Credit and which may not
be withdrawn by the U.S. Borrower or any of its Subsidiaries so long as the
Letter of Credit to which such cash collateral is attributable remains
outstanding; (v) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; (vi) apply any cash
collateral held pursuant to Section 5.02 to the repayment of the Obligations;
and (vii) direct the appropriate Alternative Currency Revolving Loan Borrowers
to pay (and each Alternative Revolving Loan Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 12.05 with respect to any Borrower, it will pay) to the Administrative
Agent (without duplication) all amounts required to be paid pursuant to clause
(j) of Schedule III.

 

-137-



--------------------------------------------------------------------------------

SECTION 13. The Agents.

13.01. Appointment. The Lenders hereby designate DB as the Administrative Agent
and as Collateral Agent to act as specified herein and in the other Credit
Documents. The Lenders hereby designate (x) Bank of America, N.A. as Syndication
Agent and (z) each of Citicorp North America Inc., Société Générale and Calyon
New York Branch, as Co-Documentation Agents, in each case to act as specified
herein and in the other Credit Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Revolving Note by the acceptance of such
Revolving Note shall be deemed irrevocably to authorize, any Agent to take such
action on its behalf under the provisions of this Agreement, the other Credit
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of such Agent by the terms hereof
and thereof and such other powers as are reasonably incidental thereto. Each
Agent may perform any of its duties hereunder by or through its respective
officers, directors, agents, employees or affiliates.

13.02. Nature of Duties. (a) No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent nor any of its respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct.
The duties of the Agents shall be mechanical and administrative in nature; no
Agent shall have by reason of this Agreement or any other Credit Document a
fiduciary relationship in respect of any Lender or the holder of any Revolving
Note; and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose on any Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Arrangers, Bank of America, N.A. as
Syndication Agent and each of Citicorp North America Inc., Société Générale and
Calyon New York Branch, as Co-Documentation Agents, are named as such for
recognition purposes only, and in their respective capacities as such shall have
no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed that each Arranger, the Syndication
Agent and the Co-Documentation Agents shall be entitled to all indemnification
and reimbursement rights in favor of “Agents” as, and to the extent, provided
for under Sections 13.06 and 14.01. Without limitation of the foregoing, none of
the Arrangers, the Syndication Agent or the Co-Documentation Agents shall,
solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender or any other Person

13.03. Lack of Reliance on the Agents. Independently and without reliance upon
any Agent (for purposes of this Section 13.03, the term “Agent” shall include
all officers, directors, agents, employees and affiliates of the respective
Agent), each Lender and the holder of each Revolving Note, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers and

 

-138-



--------------------------------------------------------------------------------

their Subsidiaries in connection with the making and the continuance of the
Revolving Loans and the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of the Borrowers and
their Subsidiaries and, except as expressly provided in this Agreement, no Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Revolving Note with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Revolving Loans or at any time or times thereafter. No
Agent shall be responsible to any Lender or the holder of any Revolving Note for
any recitals, statements, information, representations or warranties herein or
in any document, certificate or other writing delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of any Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of any
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.

13.04. Certain Rights of the Agents. If any Agent shall request instructions
from the Required Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, such
Agent shall be entitled to refrain from such act or taking such action unless
and until such Agent shall have received instructions from the Required Lenders;
and such Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender and no holder of any
Revolving Note shall have any right of action whatsoever against any Agent as a
result of such Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders, or if required by Section 14.11, all of the Lenders.

13.05. Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent.

13.06. Indemnification. To the extent any Agent is not reimbursed and
indemnified by the Credit Parties, the Lenders will reimburse and indemnify such
Agent, its affiliates, and their respective officers, directors, agents and
employees, pro rata based on their respective voting rights determined in the
definition of “Required Lenders” (for this purpose, determined as if there were
no Defaulting Lenders at such time), for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent in performing its respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

-139-



--------------------------------------------------------------------------------

13.07. Each Agent in its Individual Capacity. With respect to its obligation to
make Revolving Loans, or issue or participate in Letters of Credit, under this
Agreement, each Person serving as an Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lenders,” “Required Lenders,” “holders of Revolving Notes” or any similar terms
shall, unless the context clearly otherwise indicates, include each Person
serving as an Agent in its individual capacity. Each Person serving as an Agent
may accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with any Credit Party or
any Affiliate of any Credit Party as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.

13.08. Holders. The Administrative Agent may deem and treat the payee of any
Revolving Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Revolving Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
indorsee, as the case may be, of such Revolving Note or of any Revolving Note or
Revolving Notes issued in exchange therefor.

13.09. Removal of or Resignation by the Agents. (a) Any Agent (including,
without limitation, the Administrative Agent and the Collateral Agent) may
resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 30 days’ prior written
notice to the Lenders and the Borrowers. Such resignation shall take effect upon
the appointment of a successor Agent pursuant to clauses (b) and (c) below or as
otherwise provided below; provided that the resignation by the Collateral Agent
shall only be effective upon the appointment of a successor Collateral Agent.

(b) Upon any notice of resignation by, or the removal of, any Agent, the
Required Lenders shall appoint a successor Agent hereunder who shall be a
commercial bank or trust company reasonably acceptable to the U.S. Borrower.

(c) If a successor Agent shall not have been so appointed within such 30 day
period, the resigning Agent, with the consent of the U.S. Borrower (which
consent shall not be unreasonably withheld or delayed), shall then appoint a
successor Agent who shall serve as Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Agent as provided
above.

(d) If no successor Agent has been appointed pursuant to clause (b) or (c) above
by the 35th day after the date such notice of resignation was given by the
resigning Agent, the resigning Agent’s resignation shall become effective and
the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.

 

-140-



--------------------------------------------------------------------------------

(e) In addition, the Required Lenders shall have the right to remove the
Administrative Agent and appoint a successor Administrative Agent who shall be a
commercial bank or trust company reasonably acceptable to the U.S. Borrower in
the event that the Administrative Agent has been grossly negligent or has
willfully misconducted itself in performing its functions and duties under this
Agreement or any other Credit Document (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

SECTION 14. Miscellaneous.

14.01. Payment of Expenses, etc. The U.S. Borrower agrees that it
shall: (i) whether or not the transactions contemplated herein are consummated,
pay all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of
insurance independent consultants and counsel retained by the Administrative
Agent, including Willkie Farr & Gallagher LLP, Stikeman Elliott and Stewart
McKelvey Stirling Scales) in connection with the preparation, execution,
delivery and performance of this Agreement and the other Credit Documents and
the documents and instruments referred to herein and therein, any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent in
connection with its syndication efforts with respect to this Agreement and, upon
the occurrence and during the continuance of an Event of Default, the reasonable
costs and expenses of each of the Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein (including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent and, following an
Event of Default, for each of the Lenders) (it being understood that the
provisions of this clause (i) does not include the normal administrative charges
of the Administrative Agent in administering the Revolving Loans (which amounts
are included in a separate letter with the Administrative Agent)); (ii) pay and
hold each of the Lenders harmless from and against any and all present and
future stamp, excise and other similar taxes with respect to the foregoing
matters and save each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent and each Lender, and each of their
respective officers, directors, employees, representatives, affiliates and
agents from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use or proposed use of the proceeds of any
Revolving Loans hereunder or the consummation of any transactions contemplated
herein or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property owned, leased or at any
time operated by the U.S. Borrower or any of its Subsidiaries, the Release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries, the non-compliance of any Real Property with
foreign, federal, state and local laws, regulations, and ordinances (including

 

-141-



--------------------------------------------------------------------------------

applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the U.S. Borrower, any of its Subsidiaries
or any Real Property owned, leased or at any time operated by the U.S. Borrower
or any of its Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable decision)). To the extent that the undertaking to indemnify,
pay or hold harmless the Administrative Agent or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the U.S. Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. Notwithstanding any provision of this
Agreement to the contrary, no Lender shall have any liability to the Credit
Parties for any punitive damages.

14.02. Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Borrower, at the U.S.
Borrower’s address specified opposite its signature below; if to any Lender, at
its address specified opposite its name on Schedule II; and if to the
Administrative Agent, at the Notice Office; or, as to any Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrowers shall not be effective until received by
the Administrative Agent or the U.S. Borrower, as the case may be (or when the
addressee refuses to accept delivery).

14.03. Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, that no Borrower may assign or transfer
any of its rights, obligations or interest hereunder or under any other Credit
Document without the prior written consent of the Lenders (and any attempted
such assignment without such consent shall be null and void) and, provided
further, that, although any Lender may grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder and
the participant shall not constitute a “Lender” hereunder and no Lender may
transfer or assign any portion of its Commitments hereunder except as provided
in Section 14.03(b) and 14.03(d), provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Revolving Loan or Revolving Note in which
such participant is participating, or reduce the rate or extend the time of
payment of interest thereon or Fees (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to

 

-142-



--------------------------------------------------------------------------------

Section 14.06(a) shall not constitute a reduction in any rate of interest or
Fees for purposes of this clause (i), so long as the primary purpose of the
respective amendments or modifications to the financial definitions or to
Section 14.06(a) was not to reduce the interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Revolving Loan Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment or Revolving Loan shall be permitted without the consent of
any participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower or any
other Credit Party of any of its rights and obligations under this Agreement or
any other Credit Document or (iii) release all or substantially all of the
Pledge and Security Agreement Collateral under the Pledge and Security Agreement
(except as expressly provided in the Credit Documents) supporting the Revolving
Loans hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment (and related outstanding Obligations hereunder) to (i) its parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or to one or more Lenders or (ii) in the case of
any Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of such Lender or
by an Affiliate of such investment advisor, (y) assign all or a portion of the
assigning Lender’s Revolving Loan Commitment (and related outstanding
Obligations thereunder) to an Eligible Transferee, and, in the case of a partial
assignment of such Revolving Loan Commitment, such assignment shall be in a
minimum amount of $5,000,000 or such lesser amount as is acceptable to the
Administrative Agent (and the assignor shall maintain a minimum amount of
$5,000,000 for its own account unless the assignor shall assign its entire
interest), and all assignees shall become a party to this Agreement as a Lender
by execution of an Assignment and Assumption Agreement, or (z) if such Lender is
a Canadian Lender, assign all or a portion of such Canadian Lender’s Maximum
Canadian Dollar Revolving Loan Sub-Commitment and related Canadian Dollar
Revolving Loan Sub-Commitment (and related outstanding Obligations thereunder)
to an Eligible Transferee, and, in the case of a partial assignment of such
Maximum Canadian Dollar Revolving Loan Sub-Commitment, such assignment shall be
in a minimum amount of $5,000,000 or such lesser amount as is acceptable to the
Administrative Agent (and the assignor shall maintain a minimum amount of
$5,000,000 for its own account unless the assignor shall assign its entire
interest), and all assignees shall become a party to this Agreement as a
Canadian Lender by execution of an Assignment and Assumption Agreement, provided
that (i) the assignment by any Lender shall include a pro rata assignment of its
(or its Affiliate’s) Alternate Currency Revolving Loan Sub-Commitments, (ii) the
consent of the U.S. Borrower (which may not be unreasonably withheld) shall be
required for any assignment pursuant to clause (y) above, provided that such
consent shall not be required if an Event of Default shall have occurred and be
continuing, (iii) any assignment of all or any portion of the Revolving Loan
Commitment and related outstanding Obligations (or, if the Revolving Loan
Commitment

 

-143-



--------------------------------------------------------------------------------

has terminated, any assignment of Obligations originally extended pursuant to
the Revolving Loan Commitments) shall be made on a basis such that the
respective assignee participates in Revolving Loans, and in Letter of Credit
Outstandings, in accordance with the Revolving Loan Commitment (and
Sub-Commitments described above) so assigned (or if the Revolving Loan
Commitment has terminated, on the same basis as participated in by the Lenders
with Revolving Loan Commitments (and Sub-Commitments described above) prior to
the termination thereof), (iv) at such time Schedule I-A or Schedule I-B, as the
case may be, shall be deemed modified to reflect the Revolving Loan Commitments
and the Sub-Commitments of such new Lender and of the existing Lenders, as
applicable, (v) upon surrender of the old Revolving Notes, if any, new Revolving
Notes will be issued to such new Lender and to the assigning Lender (to the
extent requested by such Lenders), such new Revolving Notes to be in conformity
with the requirements of Section 2.06 (with appropriate modifications) to the
extent needed to reflect the revised Revolving Loan Commitments and
Sub-Commitments, as applicable, (vi) the consent of the Administrative Agent
and, if the Person serving as the Administrative Agent is not a Canadian Lender,
any Canadian Lender whose Maximum Canadian Dollar Revolving Loan Sub-Commitment
is not exceeded by any other Canadian Lender shall be required in connection
with any such assignment pursuant to clause (y) or clause (z) above (which
consents shall not be unreasonably withheld), (vii) the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
(viii) with respect to clause (z) only, such Eligible Transferee shall be a
resident in Canada for the purpose of the Income Tax Act (Canada) or an
authorized foreign bank which at all times holds all of its interest in any
Canadian Obligations in the course of its Canadian banking business for purposes
of subsection 212(13.3) of the Income Tax Act (Canada), or otherwise able to
establish to the satisfaction of the Canadian Revolving Loan Borrowers and the
Administrative Agent based on applicable law in effect at the time of such
assignment that such Eligible Transferee is not subject to deduction or
withholding of Canadian Taxes with respect to any payments to such Eligible
Transferee of interest, fees, commissions, or any other amount payable by any
Canadian Revolving Loan Borrower under the Credit Documents, and (x) with
respect to clause (z) only, no such assignment shall be permitted unless, upon
the effectiveness of such assignment, the Revolving Loan Commitment of such
Eligible Transferee or its Affiliate equals or exceeds the Maximum Canadian
Dollar Revolving Loan Sub-Commitment of such Eligible Transferee, and, provided
further, that such transfer or assignment will not be effective until recorded
by the Administrative Agent on the Register pursuant to Section 14.15. The
Administrative Agent will promptly give the Borrower notice of any assignment to
an Eligible Transferee although the failure to give any such notice shall not
affect such assignment or result in any liability by the Administrative Agent.
To the extent of any assignment pursuant to this Section 14.03(b), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Revolving Loan Commitment or Sub-Commitment, as the case may be. At the
time of each assignment pursuant to this Section 14.03(b) to a Person which is
not already a Lender hereunder and which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable a Section 5.04(b)(ii)Certificate) described in Section 5.04(b). To
the extent that an assignment of all or any portion of a Lender’s Revolving Loan
Commitments and related outstanding Obligations or this Section 14.03(b) would,
at the time of such assignment, result in increased costs or Taxes under Section
2.11, 2.12 or 5.04 from those being charged by

 

-144-



--------------------------------------------------------------------------------

the respective assigning Lender prior to such assignment, then the Borrower
shall not be obligated to pay or reimburse such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Revolving Loans and Revolving Notes hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank and,
with the consent of the Administrative Agent, any Lender which is a fund may
pledge all or any portion of its Revolving Loans and Revolving Notes to its
trustee in support of its obligations to its trustee. No pledge pursuant to this
clause (c) shall release the transferor Lender from any of its obligations
hereunder.

(d) So long as no Event of Default has occurred and is continuing, no RL Lender
that at the applicable time has, or that has an Affiliate that has, a Maximum
Canadian Dollar Revolving Loan Sub-Commitment may assign all or any portion of
its Revolving Loan Commitment unless the assignment includes an assignment of
all or the applicable portion of both the Maximum Canadian Dollar Revolving Loan
Sub-Commitment and the Canadian Dollar Revolving Loan Sub-Commitment of such
Revolving Loan Commitment to the applicable Eligible Transferee or an Affiliate
of such Eligible Transferee (the “Assignee Canadian Lender”) and the Assignee
Canadian Lender is a resident in Canada for the purpose of the Income Tax Act
(Canada) or an authorized foreign bank which at all times holds all of its
interest in any Canadian Obligations in the course of its Canadian banking
business for purposes of subsection 212(13.3) of the Income Tax Act (Canada), or
is otherwise able to establish to the satisfaction of the Canadian Revolving
Loan Borrowers and the Administrative Agent based on applicable law in effect at
the time of such assignment that such Assignee Canadian Lender is not subject to
deduction or withholding of Canadian Taxes with respect to any payments to such
Assignee Canadian Lender of interest, fees, commissions, or any other amount
payable by any Canadian Revolving Loan Borrower under the Credit Documents.
Notwithstanding the foregoing provisions of this Section 14.03(d), an RL Lender
that at the applicable time has, or that has an Affiliate that has, a Maximum
Canadian Dollar Revolving Loan Sub-Commitment may assign such portion, if any,
of its Revolving Loan Commitment in excess of the Maximum Canadian Dollar
Revolving Loan Sub-Commitment, subject to the requirements of Section 14.03(b).

14.04. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Revolving Note in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent or any Lender or the holder of any Revolving Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender or the holder of any Revolving Note would
otherwise have. No notice to or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Administrative
Agent or any Lender or the holder of any Revolving Note to any other or further
action in any circumstances without notice or demand.

 

-145-



--------------------------------------------------------------------------------

14.05. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, it
shall distribute such payment to the Lenders (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise (except
pursuant to Section 2.14 or 14.03)), which is applicable to the payment of the
principal of, or interest on, the Revolving Loans or Commitment Commission or
Canadian Commitment Commission, of a sum which with respect to the related sum
or sums received by other Lenders is in a greater proportion than the total of
such Obligation then owed and due such Lender bears to the total of such
Obligation then owed and due all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 14.05(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

14.06. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP, consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the U.S. Borrower
to the Lenders).

(b) Except as otherwise specified in Section 11, for purposes of computations of
baskets included in Section 11 (including any Roll Forward Amount), actions
during the fiscal year ending December 31, 2004, including prior to the
Effective Date, shall be included.

(c) All computations of interest, Commitment Commission, Canadian Commitment
Commission and Fees hereunder shall be made on the basis of a year of 360 days
(or 365 or 366 days, as the case may be, in the case of interest on Base Rate
Loans and Canadian Prime Rate Loans or 365 days in the case of Acceptance Fees)
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, Commitment Commission,
Canadian Commitment Commission or Fees are payable.

 

-146-



--------------------------------------------------------------------------------

(d) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360 or 365,
as the case may be; (ii) the principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement; and (iii) the rates
of interest stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields.

14.07. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE CITY OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
BORROWERS HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
JURISDICTION OVER SUCH CREDIT PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS
JURISDICTION OVER SUCH CREDIT PARTY. EACH OF THE BORROWERS FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE U.S. BORROWER (WHICH, IN THE CASE OF THE
U.S. SUBSIDIARY BORROWER AND EACH CANADIAN REVOLVING LOAN BORROWER IS HEREBY
IRREVOCABLY APPOINTED AS ITS AGENT TO ACCEPT SUCH SERVICE OF PROCESS) AT THE
ADDRESS OF THE U.S. BORROWER SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF THE BORROWERS
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY BANK OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWERS IN ANY OTHER JURISDICTION. THE SUBMISSION TO
JURISDICTION CONTAINED IN THIS SECTION 14.07(a) IS A SUBMISSION TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS.

 

-147-



--------------------------------------------------------------------------------

(b) EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

14.08. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

14.09. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrowers, the Administrative Agent and each of
the Lenders set forth on Schedule I shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing)
or written notice at such office that the same has been signed and mailed to it.

14.10. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

14.11. Amendment or Waiver; etc. (a) Except as provided in clause (c) of this
Section 14.11, neither this Agreement nor any other Credit Document nor any
terms hereof or thereof may be changed, waived, discharged or terminated unless
such change, waiver, discharge or termination is in writing signed by the
respective Credit Parties party thereto and the Required Lenders (except that
additional parties may be added to, and Subsidiaries of the Borrowers may be
released from, the Subsidiaries Guaranty and the Pledge and Security Agreement
in accordance with the provisions hereof and thereof, without the consent of the
other Credit Parties party thereto or the Required Lenders) provided that:

(1) no such change, waiver, discharge or termination shall, without the consent
of each Lender having Obligations being directly affected thereby

 

-148-



--------------------------------------------------------------------------------

(other than a Defaulting Lender) (i) extend the expiration date of any
Commitment beyond the Maturity Date, the final scheduled maturity of any
Revolving Loan or Revolving Note or extend the stated expiration date of any
Letter of Credit beyond the Maturity Date, or reduce the rate or extend the time
of payment of interest on any Revolving Loan or any Fees, or reduce the
principal amount thereof (except to the extent repaid in cash) (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 14.06(a) shall not constitute a reduction in any
rate of interest or Fees for purposes of this clause (i), so long as the primary
purpose of the respective amendments or modifications to the financial
definitions or to Section 14.06(a) was not to reduce the interest or Fees
payable hereunder), (ii) release all or substantially all of the Pledge and
Security Agreement Collateral or the Guarantors from the Subsidiaries Guaranty
(except (in either case) as expressly provided in the Credit Documents) or the
U.S. Borrower from its guarantee contained in Section 16, (iii) amend, modify or
waive any provision of this Section 14.11 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Revolving Loan Commitments on the Effective Date), (iv) reduce
the percentage specified in the definition of Required Lenders (it being
understood that, (x) the transactions contemplated by the Additional Revolving
Loan Commitment may be consummated as expressly provided in this Agreement and
(y) with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the extensions of Revolving Loan
Commitments are included on the Effective Date) or amend, modify or waive any
provision of any Credit Document that, by its terms, requires the consent,
approval or satisfaction of all of the Lenders or (v) consent to the assignment
or transfer by the U.S. Borrower or any other Credit Party of any of its rights
and obligations under this Agreement or any other Credit Document;

(2) no such change, waiver, discharge or termination shall (i) increase the
Commitments (or Sub-Commitments (other than in accordance with Section 2.18)) of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Revolving Loan Commitment shall not constitute an increase of the
Commitment (or Sub-Commitment) of any Lender, and that an increase in the
available portion of the Commitment of any Lender shall not constitute an
increase in the Commitment (or Sub-Commitment) of such Lender), (ii) without the
consent of the Issuing Bank, amend, modify or waive any provision of Section 3
or alter its rights or obligations with respect to Letters of Credit,
(iii) without the consent of the Administrative Agent, amend, modify or waive
any provision of Section 13 as the same applies to the Administrative Agent or
any other provision as the same relates to the rights or obligations of the
Administrative Agent; (iv) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent; or (v) modify Section 2.15, 2.17 or 2.18, Schedule III or any
other provision of this Agreement relating solely to Canadian Revolving Loans
without the consent of the Majority Canadian Lenders, or Schedule V or
Section 2.19 without the consent of each Lender adversely affected thereby.

 

-149-



--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
with respect to any of the provisions of this Agreement as contemplated by
clause (1) of Section 14.11(a), the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained, then the U.S. Borrower shall have the right, so long as no
Default or Event of Default has occurred and is continuing and all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) of this Section 14.11(b), to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.14 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment and repay such non-consenting Lender’s outstanding
Revolving Loans in accordance with Sections 4.02 and/or 5.01, provided that,
unless the Revolving Loan Commitments are terminated, and Revolving Loans
repaid, pursuant to the preceding clause (B) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Revolving
Loan Commitments and/or outstanding Revolving Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to the preceding clause (B) the Required Lenders (determined before
giving effect to the proposed action) shall specifically consent thereto,
provided further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Revolving Loan Commitment or repay its Revolving
Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to clause (2) of
Section 14.11(a).

(c) Notwithstanding the foregoing, the Administrative Agent and the Borrowers
(without the consent of any other Lender) may enter into amendments of any
Credit Document solely with respect to corrections of formal defects not having
any economic impact.

(d) Notwithstanding anything to the contrary contained in clauses (a) through
(c) above of this Section 14.11, the U.S. Borrower, any other relevant Borrower,
the Administrative Agent and each Additional Revolving Loan Lender may, in
accordance with the provisions of Section 2.16, enter into an Additional
Revolving Loan Commitment Agreement, provided that after the execution and
delivery by the U.S. Borrower, any other relevant Borrower, the Administrative
Agent and each such Additional Revolving Loan Lender of such Additional
Revolving Loan Commitment Agreement, such Additional Revolving Loan Commitment
Agreement may thereafter only be modified in accordance with the requirements of
clause (a) through (c) above of this Section 14.11.

14.12. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.11, 2.12, 3.06, 5.04, 14.01, 14.05 and 14.18 shall survive the
execution, delivery and termination of this Agreement and the Revolving Notes
and the making and repayment of the Revolving Loans.

14.13. Domicile of Revolving Loans. Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any office, Subsidiary or Affiliate
of such Lender. Notwithstanding anything to the contrary contained herein, to
the extent that a transfer of Revolving Loans pursuant to this Section 14.13
would, at the time of such transfer, result in increased costs under
Section 2.11, 2.12 or 5.04 from those being charged by the respective

 

-150-



--------------------------------------------------------------------------------

Lender prior to such transfer, then the Borrower shall not be obligated to pay
such increased costs (although the Borrower shall be obligated to pay any other
increased costs or Taxes of the type described above resulting from changes
after the date of the respective transfer).

14.14. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 14.14, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the U.S. Borrower (other than to its
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its reasonable good faith discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 14.14 to the
same extent as such Lender) any information with respect to any Credit Party or
any of its Subsidiaries which has been, is now or is in the future furnished
pursuant to this Agreement or any other Credit Document and which is designated
by any Credit Party to the Lenders in writing as confidential, provided that any
Lender may disclose any such information (a) as has become generally available
to the public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (c) as may be required
or appropriate in respect of any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to the Administrative Agent or the Collateral
Agent, (f) to any direct or indirect contractual counterparty in swap agreements
or such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 14.14(a)), or
to the NAIC or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender and (g) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Revolving Notes,
Commitments or Revolving Loans or any interest therein by such Lender, provided
that such prospective transferee agrees to be subject to confidentiality
provisions as restrictive as those of this Section14.14(a).

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates any information related to Credit Parties or any of their
respective Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Credit Parties and their
respective Subsidiaries, provided such Persons shall be subject to the
provisions of this Section 14.14 to the same extent as such Lender), it being
understood that for purposes of this Section 14.14(b), the term “affiliate”
shall mean any direct or indirect holding company of a Lender as well as any
direct or indirect Subsidiary of such holding company.

14.15. Register. Each Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 14.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Revolving Loans made by each of
the Lenders and each repayment in respect of the principal amount of the
Revolving Loans of each Lender. Failure to make any such recordation, or any
error in such recordation, shall not affect any Borrower’s obligations in
respect of such Revolving Loans. With respect to any Lender, the transfer of the
Commitments of such Lender

 

-151-



--------------------------------------------------------------------------------

and the rights to the principal of, and interest on, any Revolving Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Revolving Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and
Revolving Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and Revolving Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 14.03(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Revolving Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Revolving Note evidencing
such Revolving Loan, and thereupon one or more new Revolving Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender. The U.S. Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 14.15, provided
that the U.S. Borrower shall have no obligation to indemnify the Administrative
Agent for any loss, claim, damage, liability or expense which resulted solely
from the gross negligence or willful misconduct of the Administrative Agent.

14.16. Commercial Loan Transactions. Each of the Lenders acknowledges that the
making of its Revolving Loans and the issuance by the Borrower of a Revolving
Note to such Lender are in the nature of a commercial loan transaction, and that
no such Lender shall assert that such actions are a securities transaction
regulated under the Securities Exchange Act, the Securities Act or any other
Federal or state securities laws, it being understood that nothing in this
Section 14.16 shall limit the rights of the Lenders pursuant to Section 14.01 or
14.03.

14.17. Limitations on Recourse.

(a) Notwithstanding anything to the contrary set forth in this Agreement or in
any of the other Credit Documents, but subject to the last sentence of this
Section 14.17(a) and clause (b) of this Section 14.17, the U.S. Borrower’s
Obligations hereunder and under the other Credit Documents shall be limited
recourse obligations of the U.S. Borrower, enforceable against the U.S. Borrower
(and its assets) only and not against any constituent partner in the U.S.
Borrower. The foregoing provisions of this Section 14.17 shall not impair the
liability of the Guarantors under the Subsidiaries Guaranty, the liability of
the U.S. Borrower under its guarantee contained in Section 16 or the liens and
security interests created by the Pledge and Security Agreement which were
granted as security for the Obligations of the Borrowers and the Guaranteed
Obligations (as defined in the Subsidiaries Guaranty) of the Guarantors.

(b) Notwithstanding the foregoing provisions of clause (a) of this
Section 14.17, the Administrative Agent and the Lenders shall have recourse to
HHRI (in its capacity as the general partner in the U.S. Borrower) to the extent
(but only to the extent) of any loss, cost, damage, expense or liability
incurred by the Administrative Agent or any of the Lenders by reason of (i) any
unlawful act on the part of HHRI, or (ii) any misappropriation of funds by HHRI
in contravention of the provisions of the Credit Documents.

 

-152-



--------------------------------------------------------------------------------

14.18. Judgment Currency. (a) The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in the respective Applicable
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such Lender under this Agreement or the other Credit
Documents. If for the purpose of obtaining or enforcing judgment against any
Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the Canadian Dollar
Equivalent or the Dollar Equivalent thereof, as the case may be, the rate of
exchange determined, in each case, as of the day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Canadian Dollar Equivalent or the Dollar
Equivalent, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

14.19. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located or by any
Person controlling such Lender) to or for the credit or the account of any
Credit Party against and on account of the Obligations and liabilities of such
Credit Party to such Lender under this Agreement or under any of the other
Credit Documents, including, without limitation, all interests in Obligations
purchased by such Lender pursuant to Section 14.05(b), and all other claims by
such Lender against such Credit Party of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

 

-153-



--------------------------------------------------------------------------------

14.20. Termination of Liens. Upon (i) the final repayment in full of the
Obligations (including the repayment of all Unpaid Drawings and the expiration
or termination or cancellation of all outstanding Letters of Credit, other than
Letters of Credit which have been cash collateralized pursuant to the terms of
this Agreement) and termination of all Commitments hereunder, or (ii) upon the
occurrence of the Collateral Release Date pursuant to Section 10.15(d) at the
request of the U.S. Borrower, the Administrative Agent shall (and the Lenders
hereby authorize the Administrative Agent to) execute and deliver (or authorize
the U.S. Borrower to file) upon the written request and at the expense of the
U.S. Borrower such releases (including Uniform Commercial Code termination
statements) of Collateral as may be requested by the U.S. Borrower. In the event
the Obligations shall have been repaid in full, the Commitments hereunder shall
have been terminated and the U.S. Borrower shall have provided cash collateral
as provided herein for all outstanding Letters of Credit, the U.S. Borrower
shall cease to be bound by the provisions of Sections 9, 10 and 11.

14.21. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

14.22. USA Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower and each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and each Guarantor and other
information that will allow such Lender or Agent, as applicable, to identify
each Borrower and each Guarantor in accordance with the Act.

14.23. Termination or Modification of Commitments under Original Credit
Agreement. The parties hereto agree that on the Effective Date, the Commitments
and obligations of any Lender (as defined in the Original Credit Agreement)
under the Original Credit Agreement that is not also a Lender under this Credit
Agreement shall be terminated.

SECTION 15. Nature of Borrowers’ Obligations.

15.01. Nature of Obligations. Notwithstanding anything to the contrary contained
elsewhere in this Agreement (other than as contemplated by Section 10.15(e)), it
is understood and agreed by the various parties to this Agreement that all
Obligations to repay principal of (including, without limitation, the Face
Amount of Bankers’ Acceptance Loans), interest on, and all other amounts with
respect to, outstanding Canadian Revolving Loans extended to a Canadian
Revolving Loan Borrower (including, without limitation, all fees, indemnities,
taxes and other Obligations in connection therewith or in connection with the
related Revolving Loan Commitments required to be paid hereunder) shall
constitute the obligations of such Canadian Revolving Loan Borrower and not any
other Canadian Revolving Loan Borrower, (ii) all Obligations to repay principal
of (including, without limitation the Face Amount of Bankers’ Acceptance Loans),
interest on, and all other amounts with respect to, any outstanding Canadian
Revolving Loan (including, without limitation, all fees, indemnities, taxes and
other

 

-154-



--------------------------------------------------------------------------------

Obligations in connection therewith) shall constitute the direct obligations of
the respective Canadian Revolving Loan Borrower, and (iii) without limiting the
Guaranty provided in Section 16 below, all obligations to repay principal of,
interest on, and other amounts with respect to, any outstanding Euro Revolving
Loan extended to the U.S. Subsidiary Borrower or the U.S. Borrower, as
applicable, shall constitute obligations of the Borrower to which such Euro
Revolving Loan was made and not any other Borrower. In addition to the direct
obligations of the respective Borrowers with respect to Obligations as described
above, all such Obligations shall be guaranteed pursuant to, and in accordance
with the terms of, the Guaranty.

SECTION 16. U.S. Borrower Guaranty.

16.01. The Guaranty. In order to induce the Administrative Agent and the Lenders
to enter into this Agreement and to extend credit hereunder and in recognition
of the direct benefits to be received by the U.S. Borrower from the proceeds of
the Canadian Revolving Loans and Alternate Currency Revolving Loans to the U.S.
Subsidiary Borrower, the U.S. Borrower hereby agrees with the Lenders as
follows: the U.S. Borrower hereby unconditionally, irrevocably and absolutely
guarantees, as primary obligor and not merely as surety (but without limiting
the provisions of Section 15.01 above), the full and prompt payment when due,
whether upon maturity, by acceleration or otherwise, of any and all Obligations
of the Canadian Revolving Loan Borrowers under this Agreement and the other
Credit Documents to which it is a party (collectively, the “Canadian
Obligations”) and any and all Obligations of the U.S. Subsidiary Borrower under
this Agreement and the other Credit Documents to which it is a party
(collectively, the “U.S. Subsidiary Borrower Obligations” and, collectively with
the Canadian Obligations, the “Guaranteed Obligations”). If any or all of the
Guaranteed Obligations becomes due and payable hereunder or under such other
Credit Documents, the U.S. Borrower unconditionally promises to pay such
Guaranteed Obligations, on demand, together with any and all reasonable
out-of-pocket expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Guaranteed Obligations.

16.02. Bankruptcy. Additionally, the U.S. Borrower unconditionally, irrevocably
and absolutely guarantees the payment of any and all Guaranteed Obligations,
including interest which would, but for a bankruptcy filing, have accrued after
a bankruptcy filing, whether or not due or payable by the Canadian Revolving
Loan Borrowers or the U.S. Subsidiary Borrower upon the occurrence of any of the
events specified in Section 12.05, and absolutely, unconditionally and
irrevocably promises to pay such Guaranteed Obligations to order, on demand, in
the currency in which it is required to be paid under this Agreement.

16.03. Nature of Liability. The liability of the U.S. Borrower hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations whether executed by the U.S. Borrower, any other
guarantor or any other party, and the liability of the U.S. Borrower hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Canadian Revolving Loan Borrowers, the U.S. Subsidiary Borrower
or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Canadian Revolving Loan Borrowers or the
U.S. Subsidiary Borrower, or (e) any payment made on the Canadian

 

-155-



--------------------------------------------------------------------------------

Obligations which are repaid to any Canadian Revolving Loan Borrower or any
payment made on the U.S. Subsidiary Borrower Obligations which are repaid to the
U.S. Subsidiary Borrower, in each case pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the U.S. Borrower waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

16.04. Guaranty Absolute. No invalidity, irregularity or unenforceability of all
or any part of the Guaranteed Obligations guaranteed hereby or of any security
therefor shall affect, impair or be a defense to the guaranty contained in this
Section 16 (the “Guaranty”), and this Guaranty shall be primary, absolute,
irrevocable and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of a surety or guarantor except payment in full of the Guaranteed
Obligations guaranteed herein. The U.S. Borrower waives, to the maximum extent
permitted by applicable law, any defense to payment under the guaranty contained
in this Section 16 for (i) any law, regulation, decree or order of any
jurisdiction or any event affecting any term of a guaranteed obligation or
(ii) claims or set-off rights that a guarantor may have. The guaranty under this
Section 16 is a guaranty of payment and not of collection.

16.05. Independent Obligation. The obligations of the U.S. Borrower hereunder
are independent of the obligations of any other guarantor, the U.S. Subsidiary
Borrower or the Canadian Revolving Loan Borrowers, and a separate action or
actions may be brought and prosecuted against the U.S. Borrower whether or not
action is brought against any other guarantor, the U.S. Subsidiary Borrower or
the Canadian Revolving Loan Borrowers and whether or not any other guarantor,
the U.S. Subsidiary Borrower or the Canadian Revolving Loan Borrower be joined
in any such action or actions. The U.S. Borrower waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Canadian
Revolving Loan Borrowers or by the U.S. Subsidiary Borrower or other
circumstance which operates to toll any statute of limitations as to the
Canadian Revolving Loan Borrowers or the U.S. Subsidiary Borrower shall operate
to toll the statute of limitations as to the U.S. Borrower.

16.06. Authorization. The U.S. Borrower authorizes the Lenders without notice or
demand, and without affecting or impairing its liability hereunder, from time to
time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the
indebtedness (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guaranty herein made shall apply to the
indebtedness as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

 

-156-



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against the Canadian
Revolving Loan Borrowers, the U.S. Subsidiary Borrower or others or otherwise
act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Canadian
Revolving Loan Borrowers, the U.S. Subsidiary Borrower or other obligors;

(e) settle or compromise any of the indebtedness, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Canadian
Revolving Loan Borrowers to their creditors other than the Canadian Lenders or
to any liability (whether due or not) of the U.S. Subsidiary Borrower to its
creditors other than the Lenders;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Canadian Revolving Loan Borrowers to the Canadian Lenders or
to any liabilities of the U.S. Subsidiary Borrower to the Lenders, regardless of
what liability or liabilities of the U.S. Borrower, the U.S. Subsidiary Borrower
or the Canadian Revolving Loan Borrowers remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the U.S. Borrower
from its liabilities under this Section 16.

16.07. Reliance. It is not necessary for any Canadian Lender or any Lender to
inquire into the capacity or powers of any Canadian Revolving Loan Borrower or
the U.S. Subsidiary Borrower, respectively, or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any indebtedness made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

16.08. Subordination. Any indebtedness of the Canadian Revolving Loan Borrowers
now or hereafter held by the U.S. Borrower is hereby subordinated to the
Canadian Obligations of the Canadian Revolving Loan Borrowers to the Canadian
Lenders and any indebtedness of the U.S. Subsidiary Borrower now or hereafter
held by the U.S. Borrower is hereby subordinated to the U.S. Subsidiary Borrower
Obligations; and such indebtedness of the Canadian Revolving Loan Borrowers to
the U.S. Borrower and such indebtedness of the U.S. Subsidiary Borrower, in each
case if the Administrative Agent (at the direction of the Required Lenders),
after an Event of Default has occurred, so requests, shall be collected,
enforced and received by the U.S. Borrower as trustee for the Canadian Lenders
or the Lenders, as applicable, and be paid over to the Canadian Lenders on
account of the Canadian Obligations of the Canadian Revolving Loan Borrower to
the Canadian Lenders or paid over to the Lenders on account of the U.S.
Subsidiary Borrower Obligations of the U.S. Subsidiary Borrower to the

 

-157-



--------------------------------------------------------------------------------

Lenders, as the case may be, but without affecting or impairing in any manner
the liability of the U.S. Borrower under the other provisions of this Guaranty.
Prior to the transfer by the U.S. Borrower of any note or negotiable instrument
evidencing any indebtedness of the Canadian Revolving Loan Borrowers to the U.S.
Borrower or evidencing any indebtedness of the U.S. Subsidiary Brrower to the
U.S. Borrower, the U.S. Borrower shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.

16.09. Waivers. (a) The U.S. Borrower waives any right to require any Lender to
(i) proceed against the Canadian Revolving Loan Borrowers or the U.S. Subsidiary
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Canadian Revolving Loan Borrowers or the U.S.
Subsidiary Borrower, any other guarantor or any other party or (iii) pursue any
other remedy in any Lender’s power whatsoever. The U.S. Borrower waives any
defense based on or arising out of any defense of the Canadian Revolving Loan
Borrowers, the U.S. Subsidiary Borrower, any other guarantor or any other party
other than payment in full in cash of the Guaranteed Obligations, including,
without limitation, any defense based on or arising out of the disability of the
Canadian Revolving Loan Borrowers, the U.S. Subsidiary Borrower, any other
guarantor or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof for any cause, or the cessation for any cause of
the liability of the Canadian Revolving Loan Borrowers or the U.S. Subsidiary
Borrower other than to the extent of payment in full in cash of the Guaranteed
Obligations. The Lenders may, at their election, foreclose on any security held
by the Administrative Agent or any Lender by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Lenders may have against the Canadian Revolving Loan
Borrowers, the U.S. Subsidiary Borrower or any other party, or any security,
without affecting or impairing in any way the liability of the U.S. Borrower
hereunder except to the extent the Guaranteed Obligations have been paid in
cash. The U.S. Borrower waives any defense arising out of any such election by
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the U.S.
Borrower against the Canadian Revolving Loan Borrower, the U.S. Subsidiary
Borrower or any other party or any security.

(b) The U.S. Borrower waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. The U.S. Borrower assumes all responsibility for being and keeping
itself informed of the Canadian Revolving Loan Borrowers’ and the U.S.
Subsidiary Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of non-payment of the Guaranteed Obligations
and the nature, scope and extent of the risks which the U.S. Borrower assumes
and incurs hereunder, and agrees that the Lenders shall have no duty to advise
the U.S. Borrower of information known to them regarding such circumstances or
risks.

(c) All parties hereto agree that the U.S. Borrower shall have no right of
subrogation against any Canadian Revolving Loan Borrower, the U.S. Subsidiary
Borrower or any Guarantor regarding any payment of the Guaranteed Obligations
until all of the Obligations have been irrevocably paid in full in cash and the
U.S. Borrower waives until all of the Obligations have been irrevocably paid in
full in cash all contractual, statutory or common law

 

-158-



--------------------------------------------------------------------------------

rights of reimbursement, contribution or indemnity from any Person (including
the Canadian Borrowers and the U.S. Subsidiary Borrower) which it may at any
time otherwise have as a result of this Guaranty.

The U.S. Borrower warrants and agrees that each of the waivers set forth above
in this Section 16.09 is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by law.

16.10. Guaranty Continuing. This Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Lender in exercising any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Lender or any subsequent holder of
any Revolving Note, or issuer of, or participant in, a Letter of Credit would
otherwise have. No notice to or demand on the U.S. Borrower in any case shall
entitle the U.S. Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Lenders or any
holder, creator or purchaser to any other or further action in any circumstances
without notice or demand.

16.11. Binding Nature of Guaranties. This Guaranty shall be binding upon the
U.S. Borrower and its successors and assigns and shall inure to the benefit of
the Lenders and their successors and assigns.

16.12. Judgments Binding. If claim is ever made upon any Lender for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and such Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property, or (b) any
settlement or compromise of any such claim effected by such Lender with any such
claimant (including any Canadian Revolving Loan Borrower or the U.S. Subsidiary
Borrower) then and in such event the U.S. Borrower agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon the U.S.
Borrower, notwithstanding any revocation hereof or the cancellation of any
Revolving Note, or other instrument evidencing any liability of the Canadian
Revolving Loan Borrowers or the U.S. Subsidiary Borrower, and the U.S. Borrower
shall be and remain liable to the Lenders hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

16.13. Payments. All payments made by the U.S. Borrower pursuant to this
Section 16 shall be made in the respective Applicable Currency in which the
Guaranteed Obligations are then due and payable (giving effect, in the
circumstances contemplated by Section 2.17, to any conversion occurring pursuant
thereto). All payments made by the U.S. Borrower pursuant to this Section 16
will be made without setoff, counterclaim or other defense, and shall be subject
to the provisions of Sections 5.03, 5.04 and 14.18.

 

-159-



--------------------------------------------------------------------------------

[Signature pages follow]

 

-160-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:      

6903 Rockledge Drive, Suite 1500

Bethesda, Maryland 20817

Telecopier No.: (240) 744-5154

Attention: General Counsel, Dept. 923

    HOST HOTELS & RESORTS, L.P.     By:  

 

Host Hotels & Resorts, Inc.,

      its General Partner with a copy to:     By:  

/s/ Gregory J. Larson

    Name:   Gregory J. Larson     Title:   Senior Vice President

6903 Rockledge Drive, Suite 1500

Bethesda, Maryland 20817

Telecopier No.: (240) 744-5810

Attention: Treasurer, Dept. 916

                        (same as above)     HOST EURO BUSINESS TRUST     By:  

/s/ Gregory J. Larson

    Name:   Gregory J. Larson     Title:   Trustee, Vice President and Treasurer
(same as above)     CALGARY CHARLOTTE PARTNERSHIP     By: HMC Charlotte
(Calgary) Company and HMC     Grace (Calgary) Company, its General Partners    
HMC TORONTO AIR COMPANY     HMC TORONTO EC COMPANY     HMC AP CANADA COMPANY    
By:  

/s/ Gregory J. Larson

    Name:   Gregory J. Larson     Title:   Vice President

 

[Signature Page to the Host Amended and Restated Credit Agreement (May 2007)]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

Individually and as Administrative Agent

By:  

/s/ James Rolison

Name:   James Rolison Title:   Director By:  

/s/ Linda Wang

Name:   Linda Wang Title:   Director

 

[Signature Page to the Host Amended and Restated Credit Agreement (May 2007)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

Individually and as Syndication Agent

By:  

/s/ LESA J. BUTLER

Name:   Lesa J. Butler Title:   Senior Vice President

 

[Signature Page to the Host Marriott Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. By:  

/s/ Ricardo James

Name:   Ricard James Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:  

/s/ JOSEPH A. ASCIOLLA

Name:   Joseph A. Asciolla Title:   Managing Director By:  

/s/ David Bowers

Name:   David Bowers Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE By:  

/s/ Jerry Parisi

Name:   Jerry Parisi Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF NOVA SCOTIA, NEW YORK AGENCY By:  

/s/ Robert Boese

Name:   Robert Boese Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF SCOTLAND, PLC By:  

/s/ Timothy J. McNaught

Name:   Timothy J. McNaught Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Amit Khimji

Name:   Amit Khimji Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:  

/s/ David Applebaum

Name:   David Applebaum Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By:  

/s/ Louis Adler

Name:   Louis Adler Title:   Director

 

[Signature Page to Credit Agreement]]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CANADA BRANCH By:  

/s/ ROBERT JOHNSTON

Name:   Robert Johnston Title:   Vice President By:  

/s/ MARCELLUS LEUNG

Name:   Marcellus Leung Title:   Assistant Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (CANADA BRANCH) By:  

/s/ MEDINA SALES DE ANDRADE

Name:   Medina Sales De Andrade Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., CANADIAN BRANCH By:  

/s/ John Hastings

Name:   John Hastings Title:   Authorized Signer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ R.H. Boese

Name:   R.H. Boese Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE (CANADA) By:  

/s/ Sophia Bennaceur

Name:   Sophia Bennaceur Title:   Chief Operating Officer By:  

/s/ Vincent Gonzalez

Name:   Vincent Gonzalez Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I-A

COMMITMENTS

 

Lender

  

Revolving

Loan

Commitment

Deutsche Bank AG New York Branch

   $ 75,000,000

Bank of America, N.A.

   $ 75,000,000

Citicorp North America Inc.

   $ 75,000,000

Calyon New York Branch

   $ 65,000,000

Société Générale

   $ 65,000,000

Bank of Nova Scotia, New York Agency

   $ 60,000,000

Royal Bank of Scotland, plc

   $ 40,000,000

Goldman Sachs Credit Partners L.P.

   $ 40,000,000

Wachovia Bank, National Association

   $ 40,000,000

The Bank of New York

   $ 40,000,000

Merrill Lynch Bank USA

   $ 25,000,000

Total

   $ 600,000,000



--------------------------------------------------------------------------------

SCHEDULE I-B

POUNDS STERLING ALTERNATE CURRENCY LENDERS

POUNDS STERLING REVOLVING LOAN SUB-COMMITMENTS

 

Lender

  

Maximum Pounds

Sterling Revolving

Loan Sub-

Commitment

Deutsche Bank AG New York Branch

   $ 37,500,000

Bank of America, N.A.

   $ 37,500,000

Citicorp North America Inc.

   $ 37,500,000

Calyon New York Branch

   $ 32,500,000

Société Générale

   $ 32,500,000

The Bank of Nova Scotia

   $ 30,000,000

Royal Bank of Scotland, plc

   $ 20,000,000

Goldman Sachs Credit Partners L.P.

   $ 20,000,000

Wachovia Bank, National Association

   $ 20,000,000

The Bank of New York

   $ 20,000,000

Merrill Lynch Bank USA

   $ 12,500,000

Total

   $ 300,000,000



--------------------------------------------------------------------------------

EURO ALTERNATE CURRENCY LENDERS

EURO REVOLVING LOAN SUB-COMMITMENTS

 

Lender

  

Maximum Euro

Revolving Loan

Sub-

Commitment

Deutsche Bank AG New York Branch

   $ 37,500,000

Bank of America, N.A.

   $ 37,500,000

Citicorp North America, Inc.

   $ 37,500,000

Calyon New York Branch

   $ 32,500,000

Société Générale

   $ 32,500,000

The Bank of Nova Scotia

   $ 30,000,000

Royal Bank of Scotland, plc

   $ 20,000,000

Goldman Sachs Credit Partners L.P.

   $ 20,000,000

Wachovia Bank, National Association

   $ 20,000,000

The Bank of New York

   $ 20,000,000

Merrill Lynch Bank USA

   $ 12,500,000 Total    $ 300,000,000



--------------------------------------------------------------------------------

CANADIAN DOLLAR ALTERNATE CURRENCY LENDERS

 

LENDER

   MAXIMUM CANADIAN
DOLLAR REVOLVING LOAN
SUB-COMMITMENT

Deutsche Bank AG Canada Branch

   $ 40,000,000

Bank of America, N.A. (Canada Branch)

   $ 40,000,000

Citibank, N.A., Canadian Branch

   $ 40,000,000

The Bank of Nova Scotia

   $ 15,000,000

Société Générale (Canada Branch)

   $ 15,000,000

TOTAL

   $ 150,000,000



--------------------------------------------------------------------------------

SCHEDULE II

LENDER ADDRESSES AND APPLICABLE LENDING OFFICES

 

Lender

  

Address

Deutsche Bank AG New York Branch

   200 Crescent Court, Suite 550    Dallas, Texas 75201    Attention: Linda
Davis    Telephone: (214) 740-7904    Facsimile: (214) 740-7910    cc:    60
Wall Street, 10th Floor    New York, New York 10005    Attention: Linda Wang   
Telephone: (212) 250-2368    Facsimile: (212) 797-4996

Bank of America, N.A.

   901 Main Street, 64th Floor    Dallas, Texas 75202-3714    Attention: Lesa
Butler    Telephone: (214) 209-1506    Facsimile: (214) 209-0085

Citicorp North America, Inc.

   390 Greenwich Street    New York, New York 10013    Attention: Jeff Brown   
Telephone: (212) 723-9577    Facsimile: (646) 291-1838

Calyon New York Branch

   1301 Avenue of the Americas    New York, NY 10019-6022    Attention: David
Bowers    Telephone: (212) 261-7831    Facsimile: (212) 459-7532

Société Générale

   1221 Avenue of the Americas    New York, NY 10020    Attention: Jerry Parisi
   Telephone: (212) 278-5448    Facsimile: (212) 278-7614

The Bank of Nova Scotia, New York Agency

   One Liberty Plaza, 165 Broadway    25th Floor    New York, NY 10006   
Attention: Jose Vides    Telephone: (212) 225-5250    Facsimile: (212) 225-5166



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc,

   101 Park Avenue    New York, NY 10178    Attention: Tim McNaught   
Telephone: (212) 401-3624    Facsimile: (212) 401-3456

Goldman Sachs Credit Partners L.P.

   30 Hudson Street, 17th Floor    Jersey City, NJ 07302    Attention: Philip
Green    Telephone: (212) 357-7570    Facsimile: (212) 357-4597

Wachovia Bank, National Association

   301 S. College Street    NC 0172    Charlotte, NC 28288-0172    Attention:
Matthew Ricketts    Telephone: (704) 374-4248    Facsimile: (704) 715-0065

The Bank of New York

   One Wall Street, 21st Floor    New York, New York 10286    Attention: David
Applebaum    Telephone: (212) 635-7320    Facsimile: (212) 809-9526

Merrill Lynch Bank USA

   15 W. South Temple    Suite 300    Salt Lake City, UT 84101    Attention:
Derek Befus    Telephone: (801) 526-6814    Facsimile: (801) 526-7470

Deutsche Bank AG Canada Branch

   222 Bay Street, Suite 1100, P.O. Box 196    Toronto, Ontario M5K 1H6   
Attention: Robert Johnston    Telephone: (416) 682-8151    Facsimile: (416)
682-8444

Bank of America, N.A. (Canada Branch)

   200 Font Street West, Suite 2700    Toronto, Ontario M5V 3L2    Attention:
Medina Sales de Andrade    Telephone: (416) 349-5433    Facsimile: (416)
349-4283

Citibank, N.A. Canadian Branch

   123 Front Street West    Suite 1000    Toronto, ON    M5J 2M3    Attention:
Ivan Davey    Telephone: (416) 941-2993    Facsimile: (416) 915-6354

The Bank of Nova Scotia

   720 King Street West, 2nd Floor    Toronto, ON M4V273    Attention: Rabbana
Omar    Telephone: (212) 225-5705

 

- ii -



--------------------------------------------------------------------------------

   Facsimile: (212) 225-5709 Société Générale (Canada Branch)    1501 McGill
College Avenue    Suite 1800    Montreal, Quebec H3A 3M8    Attention: Adrien
Falcon    Telephone: (514) 841-6000 ext. 4522    Facsimile: (514) 841-6259

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE III

CERTAIN PROVISIONS RELATING TO BANKERS’ ACCEPTANCES

This Schedule III sets forth certain terms and conditions relating to the
obligation of the Canadian Lenders to make loans to any Canadian Revolving Loan
Borrower pursuant to Sections 2.01(ii)(y) of the Credit Agreement by way of
Bankers’ Acceptances. Capitalized terms used herein shall have the meanings
assigned to such terms in the Credit Agreement.

(a) Availability. All notices of borrowings, conversions or continuations of
Bankers’ Acceptances shall be in a minimum aggregate Face Amount of Cdn
$10,000,000 or a multiple of Cdn $100,000 in excess thereof, and a Canadian
Lender shall not be obliged to accept any Draft:

(i) which is drawn on or which matures on a day which is not a Business Day;

(ii) which matures on a day subsequent to the Maturity Date;

(iii) which has a term other than approximately 30, 60, 90 or 180 days;

(iv) which is denominated in any currency other than Canadian Dollars;

(v) which is not in a form satisfactory to such Canadian Lender and or the
Administrative Agent;

(vi) which has a Face Amount of less than Cdn $1,000,000 or such Face Amount is
not an integral multiple of Cdn $100,000;

(vii) in respect of which the respective Canadian Revolving Loan Borrower has
not then paid the applicable Acceptance Fee; or

(viii) if a Default or an Event of Default has occurred and is continuing.

(b) Grace. Each Canadian Revolving Loan Borrower hereby renounces, and shall not
claim or request or require any Canadian Lender to claim, any days of grace for
the payment of any Bankers’ Acceptance.

(c) Bankers’ Acceptances in Blank. To facilitate the acceptance by the Canadian
Lenders of Drafts as contemplated by the Credit Agreement and this Schedule III,
each Canadian Revolving Loan Borrower that wishes to incur Bankers’ Acceptance
Loans shall, on the Effective Date and from time to time as required, supply
each Canadian Lender with such numbers of Drafts as it may request, each
executed and endorsed in blank by such Canadian Revolving Loan Borrower. Each
Canadian Lender shall exercise such care in the custody and safekeeping of such
Drafts as they give to similar property owned by them. Each Canadian Lender is
hereby authorized to issue such Bankers’ Acceptances endorsed in blank in such
Face Amounts as may be determined by such Canadian Lender, provided that the
aggregate amount thereof is equal to the aggregate amount of Bankers’
Acceptances required to be accepted by such Canadian Lender. No Canadian Lender
shall be responsible or liable for its failure to



--------------------------------------------------------------------------------

accept a Bankers’ Acceptance if the cause of such failure is, in whole or in
part, due to the failure of any Canadian Revolving Loan Borrower to provide duly
executed and endorsed Drafts to such Canadian Lender on a timely basis, nor
shall any Canadian Lender be liable for any damage, loss or other claim arising
by reason of any loss or improper use of any such instrument except loss or
improper use to the extent the same has been finally judicially determined to
have arisen by reason of the gross negligence or willful misconduct of such
Canadian Lender, its officers, employees, agents or representatives.

(d) Execution of Bankers’ Acceptances. Drafts of any Canadian Revolving Loan
Borrower to be accepted as Bankers’ Acceptances hereunder shall be duly executed
on behalf of such Canadian Revolving Loan Borrower and upon the request of any
Canadian Lender, each Canadian Revolving Loan Borrower shall provide to such
Canadian Lender a power of attorney to complete, sign, endorse and issue
Bankers’ Acceptances on behalf of such Canadian Revolving Loan Borrower in form
and substance satisfactory to such Canadian Lender. Notwithstanding that any one
or more of the individuals whose manual or facsimile signature appears on any
Draft or Bankers’ Acceptance as a signatory on behalf of any Canadian Revolving
Loan Borrower may no longer hold office at the date of such Draft or Bankers’
Acceptance or at the date of its acceptance by any Canadian Lender hereunder, or
at any time thereafter, any Bankers’ Acceptance signed as aforesaid on behalf of
such Canadian Revolving Loan Borrower shall be valid and binding upon such
Canadian Revolving Loan Borrower. Alternatively, at the request of any Canadian
Lender, each Canadian Revolving Loan Borrower shall deliver to such Canadian
Lender a “depository note” or “depository bill” which complies with the
requirements of the Depository Bills and Notes Act (Canada), and hereby consents
to the deposit of any Bankers’ Acceptance in the form of a depository note or
depository bill in the book-based debt clearance system maintained by the
Canadian Depository of Securities Limited or other recognized clearing house. In
such circumstances, the delivery of Bankers’ Acceptances shall be governed by
the clearance procedures established thereunder.

(e) Issuance of Bankers’ Acceptances. Promptly following receipt of a notice of
borrowing, conversion or continuation by way of Bankers’ Acceptances, the
Administrative Agent shall so advise the Canadian Lenders and shall advise each
Canadian Lender of the Face Amount of each Bankers’ Acceptance to be accepted by
it and the term thereof. The aggregate Face Amount of Bankers’ Acceptances to be
accepted by a Canadian Lender shall be determined by the Administrative Agent by
reference to the respective Canadian RL Percentages of the Canadian Lenders,
except that, if the Face Amount of any Bankers’ Acceptance that would otherwise
be accepted by a Canadian Lender would not be Cdn $100,000 or a multiple
thereof, such Face Amount shall be increased or reduced by the Administrative
Agent in its sole discretion to the nearest multiple of Cdn $100,000.

Notwithstanding the foregoing, if by reason of any increase or reduction
described in the immediately preceding sentence, any Canadian Lender shall have
aggregate Canadian Revolving Loans in excess of its respective Canadian RL
Percentage of the total outstanding Canadian Revolving Loans for all the
Canadian Lenders (any such Lender being herein called an “Over-Allotted
Lender”), then at any time following the occurrence and during the continuance
of an Event of Default, each other Canadian Lender agrees, upon request of the
Over-Allotted Lender, to promptly purchase from such Over-Allotted Lender
participations in (or, if and to the extent specified by any such purchasing
Lender, direct interests in) the Bankers’ Acceptances

 

- 2 -



--------------------------------------------------------------------------------

Loans and Canadian Prime Rate Loans owing to the Over-Allotted Lender (and in
interest due thereon, as the case may be) in such amounts, and to make such
other adjustments from time to time as shall be equitable, to the end that all
the Canadian Lenders shall hold the Bankers’ Acceptances Loans and Canadian
Prime Rate Loans ratably according to their respective Canadian RL Percentages.

(f) Purchase of Bankers’ Acceptances: Continuations as and Conversions into
Bankers’ Acceptance Loans. Subject to subsection (k) below, upon the acceptance
of a Bankers’ Acceptance by a Canadian Lender, such Canadian Lender shall
purchase, or arrange the purchase of, each Bankers’ Acceptance from the
respective Canadian Revolving Loan Borrower at a price equal to the BA Discount
Proceeds of such Bankers’ Acceptance and provide to the Administrative Agent at
the relevant Payment Office an amount in Canadian Dollars equal to such BA
Discount Proceeds for the account of the respective Canadian Revolving Loan
Borrower. The BA Discount Proceeds so received by the Administrative Agent from
the Canadian Lenders shall be retained by the Administrative Agent and applied
as follows: (i) remitted to the respective Canadian Revolving Loan Borrower (in
the case of the making of a Canadian Revolving Loan), (ii) to the prepayment of
Canadian Prime Rate Loans (in the case of a conversion of the Canadian Revolving
Loans from Canadian Prime Rate Loans to Bankers’ Acceptance Loans) or (iii) to
the payment of Bankers’ Acceptances maturing on such date (in the case of a
continuation of Bankers’ Acceptance Loans to new Bankers’ Acceptance Loans),
provided that in the case of any such conversion or continuation of Revolving
Loans, the respective Canadian Revolving Loan Borrower shall pay to the
Administrative Agent for account of the respective Canadian Lenders such
additional amounts, if any, as shall be necessary to effect the prepayment in
full of the respective Canadian Prime Rate Loans being prepaid, or the Bankers’
Acceptances maturing, on such date.

On any date on which a borrowing, conversion or continuation shall occur, the
Administrative Agent shall be entitled to net all amounts payable on such date
by the Administrative Agent to a Canadian Lender against all amounts payable on
such date by such Canadian Lender to the Administrative Agent. Similarly, on any
such date, each Canadian Revolving Loan Borrower hereby authorizes each Canadian
Lender to net all amounts payable on such date by such Canadian Lender to the
Administrative Agent for the account of such Canadian Revolving Loan Borrower,
against all amounts (including, without limitation, Acceptance Fees under
paragraph (g) below) payable on such date by such Canadian Revolving Loan
Borrower to such Canadian Lender in accordance with the Administrative Agent’s
calculations.

(g) Acceptance Fees. Each Canadian Revolving Loan Borrower shall pay to the
Administrative Agent, in advance, for distribution to each Canadian Lender which
accepts a Bankers’ Acceptance (based on their respective Canadian RL
Percentages), the applicable Acceptance Fee in respect of the Face Amount of
such Bankers’ Acceptance, which shall be payable on or before the date of
acceptance of such Bankers’ Acceptance.

(h) Prepayments and Payments. Subject to paragraph (j) of this Schedule III, and
except as otherwise provided under Section 2.17, no prepayment of any Bankers’
Acceptances shall be made by any Canadian Revolving Loan Borrower prior to the
maturity date of such Bankers’ Acceptance. Each Canadian Revolving Loan Borrower
hereby unconditionally

 

- 3 -



--------------------------------------------------------------------------------

agrees to pay to the Administrative Agent for the account of each Canadian
Lender an amount in Canadian Dollars equal to the Face Amount of each Bankers’
Acceptance created by such Canadian Lender for the account of such Canadian
Revolving Loan Borrower on the maturity date thereof (whether at stated
maturity, by acceleration or otherwise) (notwithstanding that such Canadian
Lender may be the holder of it at maturity).

(i) Conversion to Canadian Prime Rate Loans upon Maturity. Unless a Bankers’
Acceptance is paid in full at the maturity thereof, or continued as another
Canadian Revolving Loan by way of Bankers’ Acceptances, the obligation of any
Canadian Revolving Loan Borrower to any Canadian Lender in respect of a maturing
Bankers’ Acceptance of a Tranche accepted by such Canadian Lender shall be
deemed to be converted automatically on the maturity date thereof into a
Canadian Prime Rate Loan in an amount equal to the full Face Amount of such
maturing Bankers’ Acceptance. Such Canadian Prime Rate Loan shall be subject to
all of the provisions of the Credit Agreement applicable to a Canadian Prime
Rate Loan, including in particular the obligation to pay interest, from and
after the maturity date of such Bankers’ Acceptance. Each Canadian Lender shall
be obligated to make the Canadian Prime Rate Loan contemplated under this
paragraph (i) regardless of whether the conditions precedent to borrowing set
forth in the Credit Agreement are then satisfied.

(j) Default. Upon the acceleration of the Canadian Revolving Loans pursuant to
Section 12 of the Credit Agreement (whether by action of the Administrative
Agent or the Required Lenders, or automatically by reason of the occurrence of
an Event of Default referred to in Section 12.05 with respect to any Borrower),
each Canadian Revolving Loan Borrower shall pay to the Administrative Agent in
satisfaction of the obligations of such Canadian Revolving Loan Borrower to the
Canadian Lenders in respect of then-outstanding Bankers’ Acceptances, and there
shall become immediately due and payable, an amount equal to (i) the aggregate
Face Amount of all outstanding Bankers’ Acceptances thereof; and (ii) all unpaid
Acceptance Fees, if any.

(k) Circumstances Making Bankers’ Acceptances Unavailable. If the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon all parties hereto) and notified the Canadian Revolving Loan
Borrowers and each of the Canadian Lenders that, by reason of circumstances
arising after the Effective Date and affecting the Canadian money market
(i) there is no market for Bankers’ Acceptances or (ii) the demand for Bankers’
Acceptances is insufficient to allow the sale or trading of the Bankers’
Acceptances created and purchased hereunder, then the right of any Canadian
Revolving Loan Borrower to request that any Canadian Lender accept a Bankers’
Acceptance shall be suspended until the Administrative Agent determines that the
circumstances giving rise to such suspension no longer exist and the
Administrative Agent so notifies the Canadian Revolving Loan Borrowers.

(l) Indemnification in Respect of Bankers’ Acceptances. In addition to any
liability of any Canadian Revolving Loan Borrower to any Lender or the
Administrative Agent under any other provision hereof, each Canadian Revolving
Loan Borrower shall indemnify each Lender and the Administrative Agent and hold
each of them harmless against any reasonable loss or expense incurred by such
Lender or the Administrative Agent as a result of (x) any failure by such
Canadian Revolving Loan Borrower to fulfill any of its obligations hereunder
including,

 

- 4 -



--------------------------------------------------------------------------------

without limitation, any cost or expense incurred by reason of the liquidation or
re-employment in whole or in part of deposits or other funds required by any
Lender to fund any Bankers’ Acceptance as a result of the failure of such
Canadian Revolving Loan Borrower to make any payment, repayment or prepayment on
the date required hereunder or specified by it in any notice given hereunder or
under the Credit Agreement; or (y) such Canadian Revolving Loan Borrower’s
failure to provide for the payment to the Administrative Agent, for the account
of each of the Canadian Lenders, of the full Face Amount of each Bankers’
Acceptance on its maturity date except for any failure arising from a conversion
to Canadian Prime Rate Loans in accordance with Section 2.07(b) of the Credit
Agreement.

(m) Canadian Lenders as Holders. Bankers’ Acceptances purchased by a Canadian
Lender may be held by it for its own account until the maturity date or sold by
it at any time prior to that date in any relevant Canadian market in such
Canadian Lender’s sole discretion.

(n) Utilizations under Maximum Canadian Dollar Revolving Loan Sub-Commitment.
For the purposes of the Credit Agreement and this Schedule III, all Bankers’
Acceptances shall be considered a utilization of the Maximum Canadian Dollar
Revolving Loan Sub-Commitments and the Revolving Loan Commitments in an amount
equal to the aggregate Face Amount of such Bankers’ Acceptances.

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE IV

SUBSIDIARIES

 

PART I: GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by
U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

Airport Hotels LLC

   U.S. Borrower    100    0

Ameliatel

   HMC Amelia I LLC (99% GP), HMC Amelia II LLC (1% GP)    100    0

BRE/Swiss, L.L.C.

   HMC Swiss Holding LLC    100    0

Calgary Charlotte Holdings Company

   HMC Charlotte (Calgary) Company    100    0

Calgary Charlotte Partnership

   HMC Charlotte (Calgary) Company (80% GP), HMC Grace (Calgary) Company (20%
GP)    100    0

Chesapeake Hotel Limited Partnership

   HMC PLP LLC (1% GP), U.S. Borrower 99% LP)    100    0

Cincinnati Plaza LLC

   HST I LLC    100    0

City Center Hotel Limited Partnership

   U.S. Borrower (97.2% LP), Host La Jolla LLC (1% GP, 1.8% LP)    100    0

Durbin LLC

   U.S. Borrower    100    0

East Side Hotel Associates, L.P.

   HMC East Side LLC (1% GP), HMC East Side II LLC (99% LP)    100    0

Fernwood Hotel LLC

   U.S. Borrower    100    0

HMC Amelia I LLC

   U.S. Borrower    100    0

HMC Amelia II LLC

   U.S. Borrower    100    0

HMC AP Canada Company

   HMC AP LP    100    0

HMC AP GP LLC

   U.S. Borrower    100    0

HMC AP LP

   U.S. Borrower (99.99% LP), HMC AP GP LLC (.01% GP)    100    0

HMC Atlanta LLC

   U.S. Borrower    100    0

HMC BCR Holdings LLC

   U.S. Borrower    100    0

HMC Burlingame LLC

   HMC BCR Holdings LLC    100    0

HMC Cambridge LLC

   HMC BCR Holdings LLC    100    0

HMC Capital LLC

   U.S. Borrower    100    0

HMC Capital Resources LLC

   U.S. Borrower (90% member), HMC Capital LLC (10% member)    100    0

HMC Charlotte (Calgary) Company

   HMC Charlotte LP    100    0

HMC Charlotte GP LLC

   U.S. Borrower (99% non managing; 1% managing)    100    0

HMC Charlotte LP

   U.S. Borrower (99.99% LP), HMC Charlotte GP LLC (.01% GP)    100    0

HMC Chicago LLC

   U.S. Borrower    100    0

HMC Chicago Lakefront LLC

   U.S. Borrower    100    0

 



--------------------------------------------------------------------------------

PART I: GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by
U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

HMC Copley LLC

   U.S. Borrower    100    0

HMC Desert LLC

   U.S. Borrower    100    0

HMC Diversified American Hotels, L.P.

   HMC Diversified LLC (98% LP, 1% GP), HMC HPP LLC (.99% LP), U.S. Borrower
(.1% LP)    100    0

HMC Diversified LLC

   U.S. Borrower    100    0

HMC East Side LLC

   HMC East Side II LLC (99% member), U.S. Borrower (1%member)    100    0

HMC East Side II LLC

   U.S. Borrower    100    0

HMC Gateway LLC

   U.S. Borrower    100    0

HMC Georgia LLC

   U.S. Borrower    100    0

HMC Grace (Calgary) Company

   HMC Charlotte (Calgary) Company    100    0

HMC Grand LLC

   U.S. Borrower    100    0

HMC Hanover LLC

   U.S. Borrower    100    0

HMC Headhouse Funding LLC

   U.S. Borrower    100    0

HMC Host Restaurants LLC

   U.S. Borrower    100    0

HMC Hotel Development LLC

   U.S. Borrower    100    0

HMC HPP LLC

   U.S. Borrower    100    0

HMC HT LLC

   U.S. Borrower    100    0

HMC IHP Holdings LLC

   U.S. Borrower    100    0

HMC JWDC LLC

   U.S. Borrower    100    0

HMC Kea Lani LLC

   U.S. Borrower    100    0

HMC Lenox LLC

   U.S. Borrower    100    0

HMC Manhattan Beach LLC

   U.S. Borrower    100    0

HMC Market Street LLC

   U.S. Borrower    100    0

HMC Maui LLC

   U.S. Borrower    100    0

HMC Mexpark LLC

   U.S. Borrower    100    0

HMC NGL LLC

   U.S. Borrower    100    0

HMC O’Hare Suites Ground LLC

   U.S. Borrower    100    0

HMC OLS I L.P.

   HMC OLS I LLC (0.1% GP), U.S. Borrower (99.9% LP)    100    0

HMC OLS I LLC

   U.S. Borrower    100    0

HMC OLS II L.P.

   HMC OLS I L.P. (99.9% LP), HMC OLS I LLC (0.1% GP)    100    0

HMC Pacific Gateway LLC

   U.S. Borrower    100    0

HMC Park Ridge LLC

   HMC Capital Resources LLC    100    0

HMC PLP LLC

   U.S. Borrower    100    0

HMC Polanco LLC

   HMC Mexpark LLC    100    0

HMC Potomac LLC

   U.S. Borrower    100    0

 

- 2 -



--------------------------------------------------------------------------------

PART I: GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by
U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

HMC Properties I LLC

   U.S. Borrower    100    0

HMC Properties II LLC

   U.S. Borrower    100    0

HMC Property Leasing LLC

   U.S. Borrower    100    0

HMC Reston LLC

   HMC BCR Holdings LLC    100    0

HMC Retirement Properties L.P.

   Durbin LLC (1% GP), U.S. Borrower (99% LP)    100    0

HMC SBM Two LLC

   U.S. Borrower    100    0

HMC Seattle LLC

   U.S. Borrower    100    0

HMC SFO LLC

   U.S. Borrower    100    0

HMC Suites Limited Partnership

   HMC Suites LLC (1% GP), HMC Capital Resources LLC (99% LP)    100    0

HMC Suites LLC

   HMC Capital Resources LLC    100    0

HMC Swiss Holdings LLC

   U.S. Borrower    100    0

HMC Toronto Air Company

   HMC Toronto Airport LP    100    0

HMC Toronto Airport GP LLC

   U.S. Borrower    100    0

HMC Toronto Airport LP

   U.S. Borrower (99.99%), HMC Toronto Airport GP LLC (.01%)    100    0

HMC Toronto EC Company

   HMC Toronto EC LP    100    0

HMC Toronto EC GP LLC

   U.S. Borrower    100    0

HMC Toronto EC LP

   U.S. Borrower (99.99%), HMC Toronto EC GP LLC    100    0

HMC/Interstate Manhattan Beach, L.P.

   HMC Manhattan Beach LLC (1% GP, 74% LP) U.S. Borrower (25% LP)    100    0

HMH General Partner Holdings LLC

   U.S. Borrower    100    0

HMH Marina LLC

   HMC Retirement Properties L.P.    100    0

HMH Pentagon LLC

   U.S. Borrower    100    0

HMH Restaurants LLC

   U.S. Borrower    100    0

HMH Rivers LLC

   U.S. Borrower    100    0

HMH Rivers, L.P.

   HMH Rivers LLC (1% GP), U.S. Borrower (99% LP)    100    0

HMH WTC LLC

   U.S. Borrower    100    0

Host Atlanta Perimeter Ground LLC

   U.S. Borrower    100    0

Host Capitol Hill LLC

   U.S. Borrower    100    0

Host Cincinnati II LLC

   Cincinnati Plaza    100    —  

Host Cincinnati Hotel LLC

   Host Cincinnati II LLC    100    —  

Host Dallas Quorum Ground LLC

   U.S. Borrower    100    0

Host Financing LLC

   Host Realty Company LLC (1% member) Host Realty Partnership, L.P. (99%
member)    100    —  

Host Fourth Avenue LLC

   U.S. Borrower    100    —  

 

- 3 -



--------------------------------------------------------------------------------

PART I: GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by
U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

Host Houston Briar Oaks, L.P.

   Host Realty Partnership, L.P. (99% GP), Host Financing LLC (1% LP)    100   
—  

Host Indianapolis I LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
100    —  

Host La Jolla LLC

   U.S. Borrower    100    0

Host Los Angeles LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
100    —  

Host Mission Hills, L.L.C.

   U.S. Borrower    —      —  

Host Mission Hills II LLC

   Host Mission Hills, L.L.C.    100    0

Host Mission Hills Hotel LLC

   Host Mission Hills II LLC    100    0

Host Needham LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
100    0

Host Needham II LLC

   Host Needham LLC    100    0

Host Needham Hotel LLC

   Host Needham II LLC    100    0

Host of Boston, Ltd.

   Airport Hotels LLC (1% GP), U.S. Borrower (99% LP)    100    0

Host of Houston 1979

   Airport Hotels LLC (99% GP), Host of Houston, Ltd. (1% GP)    100    0

Host of Houston, Ltd.

   Airport Hotels LLC (1% GP), U.S. Borrower (99% LP)    100    0

Host Park Ridge LLC

   HMC Capital Resources LLC    100    0

Host Realty LLC

   U.S. Borrower    100    0

Host Realty Company LLC

   Host Realty Partnership, L.P. (99% member) HST I LLC (1% member)    100    0

Host Realty Hotel LLC

   Host Realty LLC    100    0

Host Realty Partnership, L.P.

   HST I LLC (1% GP), HST LT LLC (99% LP)    100    0

Host Tucson LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
100    0

Host Waltham LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
100    0

Host Waltham II LLC

   Host Waltham LLC    100    0

Host Waltham Hotel LLC

   Host Waltham II LLC    100    0

HST LT LLC

   U.S. Borrower    100    0

HST I LLC

   U.S. Borrower    100    0

IHP Holdings Partnership, L.P.

   HMH General Partner Holdings LLC (1% GP) HMC IHP Holding LLC (99% LP)    100
   0

 

- 4 -



--------------------------------------------------------------------------------

PART I: GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by
U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

Ivy Street Hopewell LLC

   U.S. Borrower    100    0

Ivy Street LLC

   U.S. Borrower    100    0

Market Street Host LLC

   U.S. Borrower    100    0

New Market Street LP

   U.S. Borrower (99.9% LP), HMC Market Street LLC (0.1% GP)    100    0

Philadelphia Airport Hotel LLC

   U.S. Borrower    100    0

PM Financial LLC

   U.S. Borrower    100    0

PM Financial LP

   PM Financial LLC (1% GP), U.S. Borrower (99% LP)    100    0

Potomac Hotel Limited Partnership

   HMC Potomac LLC (98% LP, 1% GP), HMC HPP LLC (.99% LP), U.S. Borrower (.1%
LP)    100    0

PRM LLC

   HMC Capital Resources LLC    100    0

Rockledge Hotel LLC

   U.S. Borrower    100    0

S.D. Hotels LLC

   U.S. Borrower    100    0

Santa Clara HMC LLC

   U.S. Borrower    100    0

South Coast Host Hotel LLC

   HST I LLC    100    0

Starlex LLC

   U.S. Borrower    100    0

Times Square GP LLC

   U.S. Borrower    100    0

Times Square LLC

   Host La Jolla LLC    100    0

Wellsford-Park Ridge HMC Hotel Limited Partnership

   Host Park Ridge LLC (1% GP, 98% LP), PRM LLC (1% LP)    100    0

YBG Associates LLC

   HMC Capital Resources LLC    100    0 PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by
U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

Atlanta II Limited Partnership†

   HMC Atlanta LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)   
99.99    .01

Beachfront Properties, Inc.**

   Rockledge Hotel Properties, Inc.    100    0

Benjamin Franklin Hotel, Inc. **

   HST II LLC    100    0

Braintree TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

Brookfield TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

CB Realty Sales, Inc. **

   Rockledge Hotel Properties, Inc.    100    0

CCC CMBS Corporation**

   Rockledge HMT LLC    100    0

CCES Chicago LLC**

   HMT Lessee Sub IV LLC    100    0

 

- 5 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

CCFH Maui LLC**

   HMT Lessee Sub IV LLC    100    0

CCFS Atlanta LLC**

   HMT Lessee Sub I LLC    100    0

CCFS Philadelphia LLC**

   HMT Lessee Sub IV LLC    100    0

CCHH Atlanta LLC**

   HMT Lessee Sub III LLC    100    0

CCHH Burlingame LLC**

   HMT Lessee Sub IV LLC    100    0

CCHH Cambridge LLC**

   HMT Lessee Sub IV LLC    100    0

CCHH Host Capitol Hill LLC **

   HST Lessee Sub I LLC    100    0

CCHH Maui LLC**

   HMT Lessee Sub III LLC    100    0

CCHH Reston LLC**

   HMT Lessee Sub II LLC    100    0

CCHI Singer Island LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Atlanta Marquis LLC**

   HMT Lessee Sub (Atlanta) LLC    100    0

CCMH Atlanta Suites LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Chicago CY LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Copley LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Coronado LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Costa Mesa Suites LLC**

   HMT Lessee Sub III LLC    100    0

CCMH DC LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Denver SE LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Denver Tech LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Denver West LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Diversified LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Downer’s Grove Suites LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Dulles AP LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Dulles Suites LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Fin Center LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Fisherman’s Wharf LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Gaithersburg LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Hanover LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Houston AP LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Houston Galleria LLC**

   HMT Lessee Sub I LLC    100    0

CCMH IHP LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Kansas City AP LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Key Bridge LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Lenox LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Manhattan Beach LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Marina LLC**

   HMT Lessee Sub IV LLC    100    0

 

- 6 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

CCMH McDowell LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Memphis LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Metro Center LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Miami AP LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Minneapolis LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Moscone LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Nashua LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Newark LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Newport Beach LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Newport Beach Suites LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Newton LLC**

   HMT Lessee Sub III LLC    100    0

CCMH O’Hare AP LLC**

   HMT Lessee Sub III LLC    100    0

CCMH O’Hare Suites LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Orlando LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Palm Desert LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Park Ridge LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Pentagon RI LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Perimeter LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Philadelphia AP LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Philadelphia Mkt LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Portland LLC**

   HMT Lessee Sub IV LLC    100    0

CCMH Potomac LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Properties II LLC**

   HMT Lessee Sub (Properties II) LLC    100    0

CCMH Quorum LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Raleigh LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Riverwalk LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Rocky Hill LLC**

   HMT Lessee Sub I LLC    100    0

CCMH San Diego LLC**

   HMT Lessee Sub (SDM Hotel) LLC    100    0

CCMH San Fran AP LLC**

   HMT Lessee Sub III LLC    100    0

CCMH Santa Clara LLC**

   HMT Lessee Sub (Santa Clara) LLC    100    0

CCMH Scottsdale Suites LLC**

   HMT Lessee Sub III LLC    100    0

CCMH South Bend LLC**

   HMT Lessee Sub II LLC    100    0

CCMH Tampa AP LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Tampa Waterside LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Times Square LLC**

   HMT Lessee Sub I LLC    100    0

CCMH Westfields LLC**

   HMT Lessee Sub IV LLC    100    0

CCRC Amelia Island LLC**

   HMT Lessee Sub II LLC    100    0

CCRC Atlanta LLC**

   HMT Lessee Sub II LLC    100    0

 

- 7 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

CCRC Buckhead/Naples LLC**

   HMT Lessee Sub IV LLC    100    0

CCRC Dearborn LLC**

   HMT Lessee Sub II LLC    100    0

CCRC Marina LLC**

   HMT Lessee Sub III LLC    100    0

CCRC Naples Golf LLC**

   HMT Lessee Sub IV LLC    100    0

CCRC Phoenix LLC**

   HMT Lessee Sub III LLC    100    0

CCRC San Francisco LLC**

   HMT Lessee Sub III LLC    100    0

CCRC Tysons LLC**

   HMT Lessee Sub IV LLC    100    0

CCSH Atlanta LLC**

   HMT Lessee Sub IV LLC    100    0

CCSH Boston LLC**

   HMT Lessee Sub I LLC    100    0

CCSH Chicago LLC**

   HMT Lessee Sub III LLC    100    0

CLDH Meadowvale Inc.**

   HMT Lessee Sub II LLC    100    0

CLMH Airport Inc. **

   HMT Lessee Sub I LLC    100    0

CLMH Calgary Inc. **

   HMT Lessee Sub I LLC    100    0

CLMH Eaton Centre Inc.**

   HMT Lessee Sub I LLC    100    0

Davis Realty LLC

   Rockledge HMT LLC    100    0

DS Hotel LLC†

   HMC DSM LLC    99.99    .01

Elcrisa S.A. De C.V. †

   Marriott Mexico City Partnership, G.P(65% Common), Hotelera del Polanco S.A.
De C.V. (unaffliliated) (35% Common), Aeropuerto Shareholder, Inc.
(unaffiliated) (45.1% Preferred), HMC Airport, Inc. (54.9% Preferred)    34.06%
Common, 54.9% Preferred    0

Euro JV Manager LLC **

   Rockledge Hotel Properties, Inc.    100    0

Farrell’s Ice Cream Parlour Restaurants LLC ††

   U.S. Borrower    100    0

Fernwood Hotel Assets, Inc. **

   Fernwood Hotel LLC    100    0

Fernwood Atlanta Corporation**

   Fernwood Hotel Assets, Inc.    100    0

G.L. Insurance Corporation**

   Rockledge Hotel Properties, Inc.    100    0

Harbor-Cal S.D. Partnership **

   Host Harbor Island Corporation (50% LP) Host California Corporation (50% LP)
   100    0

HHR Naples LLC *

   HMC OP BN LLC    100    0

HHR Newport Beach LLC *

   U.S. Borrower    100    0

HMA Realty Limited Partnership†

   Ivy Street Hotel Limited Partnership (99%), HMA-GP LLC (1% GP)    99.982   
.018

HMA-GP LLC†

   Ivy Street Hotel Limited Partnership (99%), HMC Host Atlanta, Inc. (1%)   
98.992    1.008

HMC Airport, Inc. **

   Rockledge Hotel Properties, Inc.    100    0

HMC Burlingame Hotel LLC†

   HTKG Development Associates Limited Partnership    99.99    .01

 

- 8 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

HMC Burlingame II LLC†

   HMC Burlingame LLC (99% member), Host Hotels & Resorts, Inc. (1% member)   
99    1

HMC Cambridge LLC*

   HMC BCR Holdings LLC    100    0

HMC DSM LLC†

   Host DSM Limited Partnership    99.99    .01

HMC Hotel Properties II Limited Partnership†

   HMC Properties II LLC (99% LP), HMC MHP II LLC (1% GP)    99.99    .01

HMC Hotel Properties Limited Partnership†

   HMC Properties I LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)
   99.99    .01

HMC JWDC GP LLC

   U.S. Borrower    100    0

HMC McDowell LLC*

   HMC McDowell Mountains LLC    100    0

HMC McDowell Mountains LLC*

   U.S. Borrower    100    0

HMC MHP II LLC†

   HMC Properties II LLC (99%), HMC MHP II, Inc. (1%)    99    1

HMC Naples Golf, Inc.**

   Rockledge Hotel Properties, Inc.    100    0

HMC OP BN LLC *

   U.S. Borrower    100    0

HMC Palm Desert LLC

   U.S. Borrower    100    0

HMC Park Ridge II LLC†

   HMC Park Ridge LLC (99% member), Host Hotels & Resorts, Inc. (1% member)   
99    1

HMC Park Ridge LP†

   HMC Park Ridge LLC (98% LP, 1% GP), HMC Park Ridge II LLC (1% LP)    99.99   
.01

HMC Partnership Properties LLC†

   HMC HPP LLC (99% managing member), Host Hotels & Resorts, Inc. (1%
non-managing member)    99    1

HMC Reston LLC*

   HMC BCR Holdings LLC    100    0

HMC Times Square Hotel LLC†

   Times Square HMC Hotel, L.P.    99.99939    .00061

HMC Times Square Partner LLC†

   U.S. Borrower (99%), MHP Acquisition Corp. (1%)    99    1

HMC/RGI Hartford, L.P.*

   U.S. Borrower (99% LP), HMC Hartford LLC (1% GP)    100    0

HMH HPT CBM LLC*

   U.S. Borrower    100    0

HMH HPT RIBM LLC*

   U.S. Borrower    100    0

HMT Lessee Sub (Atlanta) LLC**

   HMT Lessee Sub III LLC    100    0

HMT Lessee Sub (Palm Desert) LLC**

   HMT Lessee Sub III LLC    100    0

HMT Lessee Sub (Properties II) LLC**

   HMT Lessee Sub IV LLC    100    0

HMT Lessee Sub (Santa Clara) LLC**

   HMT Lessee Sub IV LLC    100    0

HMT Lessee Sub (SDM Hotel) LLC**

   HMT Lessee Sub I LLC    100    0

HMT Lessee Sub I LLC**

   Rockledge HMT LLC    100    0

HMT Lessee Sub II LLC**

   Rockledge HMT LLC    100    0

 

- 9 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

HMT Lessee Sub III LLC**

   Rockledge HMT LLC    100    0

HMT Lessee Sub IV LLC**

   Rockledge HMT LLC    100    0

HMT SPE (Atlanta) Corporation**

   Rockledge HMT LLC    100    0

HMT SPE (Palm Desert) Corporation**

   Rockledge HMT LLC    100    0

HMT SPE (Properties II) Corporation**

   Rockledge HMT LLC    100    0

HMT SPE (Santa Clara) Corporation**

   Rockledge HMT LLC    100    0

Hopewell Associates L.P. †

   U.S. Borrower (99.99% LP), HMC Partnership Properties LLC (0.01% GP)    99.99
   .0001

Host CAD Business Trust ††

   U.S. Borrower    100    0

Host California Corporation **

   Host Holding Business Trust    100    0

Host CLP Business Trust **

   U.S. Borrower    100% Common Stock & 28% preferred stock    0

Host CLP LLC **

   Host CLP Business Trust    100    0

Host Denver Hotel Company *

   HST II LLC    100    0

Host Denver, LLC *

   Host Denver Hotel Company    100    0

Host DSM Limited Partnership†

   HMC Desert LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)   
99.99    .01

Host Euro Business Trust **

   Host Warsaw Corporation    100% Common Stock & 28% preferred stock    0

Host FJD Business Trust ††

   U.S. Borrower    100    0

Host Hanover Limited Partnership†

   HMC Hanover LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)   
99.99    .01

Host Harbor Island Corporation **

   Host Holding Business Trust    100%    0

Host Holdings Business Trust **

   HST LT LLC    100% Common Stock & 28% preferred stock    0

Host Hotels Limited **

   Euro JV Manager LLC    100    0

Host Indianapolis Hotel LLC *

   HST I LLC    100    0

Host Indianapolis Hotel Member LLC *

   Host Indianapolis Hotel LLC    100    0

Host Indianapolis LLC *

   Host Indianapolis Hotel Member LLC    100    0

Host Kierland LLC *

   U.S. Borrower    100    0

Host PLN Business Trust ††

   U.S. Borrower    100    0

Host San Diego Hotel LLC **

   Host San Diego LLC    100    0

Host San Diego LLC **

   Harbor-Cal S.D. Partnership    100    0

 

- 10 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

Host SH Boston Corporation **

   Host Holding Business Trust    100    0

Host UK Business Trust ††

   U.S. Borrower    100    0

Host Warsaw Corporation **

   Host Holding Business Trust    100    0

Houston TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Chicago Ground LLC ††

   U.S. Borrower    100    0

HST GP LAX LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST GP Mission Hills LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST GP San Diego LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST GP South Coast LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST GP SR Houston LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST II LLC **

   Host Holding Business Trust    100    0

HST III LLC **

   Host Holding Business Trust    100    0

HST Kierland LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee Boston LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee Cincinnati LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee CMBS LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee Denver LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee Indianapolis LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee Keystone LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee LAX LP **

  

HST GP LAX LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   100    0

HST Lessee Mission Hills LP **

  

HST GP Mission Hills LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   100    0

HST Lessee Needham LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee San Diego LP **

  

HST GP San Diego LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   100    0

HST Lessee SLT LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee SNYT LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee South Coast LP **

  

HST GP South Coast LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   100    0

HST Lessee SR Houston LP **

  

HST GP SR Houston LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   100    0

HST Lessee Tucson LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee Waltham LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee West Seattle LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST Lessee WNY LLC **

   Rockledge Hotel Properties, inc.    100    0

 

- 11 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

HST Lessee WSeattle LLC **

   Rockledge Hotel Properties, Inc.    100    0

HST RHP LLC **

   Rockledge Hotel Properties, Inc.    100    0

HTKG Development Associates Limited Partnership†

   HMC Burlingame LLC (1% GP), HMC BCR Holdings LLC (98% LP), HMC Burlingame II
LLC (1% LP)    99.99    .01

Indianapolis TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

Ivy Street Hotel Limited Partnership†

   Atlanta II Limited Partnership (80% GP), Ivy Street LLC (14.9% LP), Hopewell,
Ltd. (5.1% LP)    99.992    .008

JWDC Limited Partnership†

   HMC JWDC GP LLC (1.8324% GP), HMC JWDC LLC (89.7875 % LP), Rockledge Square
254 LLC (not look through) (8.3801% LP)    100    0

Lauderdale Beach Association†

   HMC Hotel Properties Limited Partnership (50.5% GP), RV/C Association
(unaffiliated) (49.5% GP)    50.495    .005

Los Angeles TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

Marriott Mexico City Partnership

   HMC Airport, Inc. (52.4% GP) Aeropuerto Shareholder, Inc. (unaffiliated)
(47.6%)    52.4    0

MDSM Finance LLC

   HMC Palm Desert LLC    100    0

MFI Liquidating Agent LLC ††

   Rockledge Hotel Properties, Inc.    100    0

Mutual Benefit Chicago Suite Hotel Partners, L.P.†

   HMC Chicago LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)   
99.99    .01

Pacific Gateway, Ltd.†

   HMC Pacific Gateway LLC (1.173% LP) HMC Gateway LLC (79.025 LP), S.D. Hotels
LLC (9.77% GP), Torrey Hotel Enterprises, Ltd. (unaffiliated) (2.931% LP),
Interhotel Company, Ltd. (unaffiliated) (7.1%), Douglas F. Manchester
(unaffiliated) (.001% LP)    89.97    0

Philadelphia Airport Hotel Limited Partnership†

   Philadelphia Airport Hotel LLC (0.1% GP), U.S. Borrower (88.9% capital, 98.9%
profits LP), Philadelphia Airport Hotel Corporation (1% profit, 11% capital LP)
   89    11

Philadelphia Market Street HMC Hotel Limited Partnership†

   New Market Street LP (0.1% GP, 62.9% capital, 72.9% profits Class B LP and
12.75% Class C LP), U.S. Borrower (11% Class B LP), Philadelphia Market Street
Hotel Corporation (1% profit, 11% capital Class B LP), Synterra Partners, L.P.
(unaffiliated) (2.25% Class A LP)    86.75    11

 

- 12 -



--------------------------------------------------------------------------------

PART II: NON-GUARANTOR SUBSIDIARIES

Entity

  

Direct Owner(s)

  

% Owned by U.S.
Borrower
(indirectly or
directly)

   % Owned by
Holdings
(indirectly or
directly)
other than
through U.S.
Borrower

Philadelphia Market Street Marriott Hotel II Limited Partnership†

   Market Street Host LLC (.5% GP), Marriott Market Street Hotel, Inc.
(unaffiliated) (99% LP), Philadelphia Market Street HMC Hotel Limited
Partnership (.5% LP)    1    0

Providence TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

RHP Foreign Lessee LLC **

   Rockledge Hotel Properties, Inc.    100    0

Rockledge CBM Investor II LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge CBM One Corporation**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge Hanover LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge HMC BN LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge HMT LLC

   Rockledge Hotel Properties, Inc.    100    0

Rockledge Hotel Properties, Inc**

   Rockledge Hotel LLC    100    0

Rockledge Insurance Company (Cayman) Ltd.**

   U.S Borrower    100    0

Rockledge Manhattan Beach LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge Minnesota LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge NY Times Square LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge Potomac LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge Riverwalk LLC**

   Rockledge Hotel Properties, Inc.    100    0

Rockledge Square 254 LLC**

   Rockledge Hotel Properties, Inc.    100    0

Santa Clara Host Hotel Limited Partnership†

   HMC MHP II LLC (1% GP), HMC Hotel Properties II Limited Partnership (50% LP),
Santa Clara HMC LLC (49% LP)    99.985    .015

Seattle Host Hotel Company LLC **

   Benjamin Franklin Hotel, Inc. (50% Member) W&S Realty Corporation of Delaware
(50% Member)    100    0

SNYT LLC **

   Host Holding Business Trust    100    0

Stamford TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

Timeport, L.P.†

   HMC Times Square Partner LLC (1% GP), Times Square LLC (99% LP)    99.99   
.01

Times Square HMC Hotel, L.P.†

   Times Square LLC (91.8% LP), Timeport, Ltd. (2.5% LP), Timewell Group, Ltd.
(3.6% LP), Times Square GP LLC (2.1% GP)    99.99939    .00061

Timewell Group, Ltd.†

   HMC Times Square Partner LLC (1% GP), Times Square LLC (99% LP)    99.99   
.01

W&S Realty Corporation of Delaware **

   HST III LLC    100    0

Waltham TPP LLC **

   Rockledge Hotel Properties, Inc.    100    0

 

- 13 -



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Notes:

* Entities indicated with an asterisk cannot be guarantors of the Credit
Facility due to contractual restrictions.

† Entities indicated with a single dagger cannot be guarantors of the Credit
Facility because they are not Wholly-Owned Subsidiaries that are Look-Through
Subsidiaries.

†† Entities indicated with a double dagger cannot be guarantors of the Credit
Facility because their only assets consist of $5,000 or less in cash.

** Entities indicated with a double asterisk cannot be guarantors of the Credit
Facility because they are a Taxable REIT Subsidiary or a subsidiary of a Taxable
REIT Subsidiary.

 

- 14 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Airport Hotels LLC

   U.S. Borrower    Pledged   

Ameliatel

(Florida)

  

HMC AMELIA I LLC

HMC Amelia II LLC

   Pledged   

Atlanta II Limited Partnership

   HMC Atlanta LLC (98% LP, 1% GP), HMC Partnership Properties LLC(1% LP)   
Not Pledged    Not look-through

Beachfront Properties, Inc.

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Benjamin Franklin Hotel, Inc.

   HST II LLC    Not Pledged    Not look-through (TRS)

Braintree TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

BRE/Swiss L.L.C.

   HMC Swiss Holdings LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Brookfield TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Calgary Charlotte Holdings Company

   HMC Charlotte (Calgary) Company    Pledged   

Calgary Charlotte Partnership

(Nova Scotia)

   HMC Charlotte (Calgary) Company (80% GP), HMC Grace (Calgary) Company (20%
GP)    Pledged   

CB Realty Sales, Inc.

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

CCC CMBS Corporation

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

CCES Chicago LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCFH Maui LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCFS Atlanta LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCFS Philadelphia LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCHH Atlanta LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCHH Burlingame LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCHH Cambridge LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCHH Host Capitol Hill LLC

   HST Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCHH Maui LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

 

- 15 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

  

Pledge Status

of Entity

   Reason Entity Not Pledged

CCHH Reston LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCHI Singer Island LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Atlanta Marquis LLC

   HMT Lessee Sub (Atlanta) LLC    Not Pledged    Not look-through (TRS)

CCMH Atlanta Suites LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Chicago CY LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Copley LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Coronado LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Costa Mesa Suites LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH DC LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Denver SE LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Denver Tech LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH Denver West LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Diversified LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH Downer’s Grove Suites LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH Dulles AP LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Dulles Suites LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Fin Center LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Fisherman’s Wharf LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Gaithersburg LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Hanover LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Houston AP LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Houston Galleria LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH IHP LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

 

- 16 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

CCMH Kansas City AP LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Key Bridge LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Lenox LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Manhattan Beach LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH Marina LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH McDowell LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH Memphis LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Metro Center LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Miami AP LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Minneapolis LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Moscone LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Nashua LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Newark LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Newport Beach LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Newport Beach Suites LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Newton LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH O’Hare AP LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH O’Hare Suites LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Orlando LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH Palm Desert LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Park Ridge LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Pentagon RI LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Perimeter LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

 

- 17 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

CCMH Philadelphia AP LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Philadelphia Mkt LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Portland LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCMH Potomac LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Properties II LLC

   HMT Lessee Sub (Properties II) LLC    Not Pledged    Not look-through (TRS)

CCMH Quorum LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Raleigh LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Riverwalk LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Rocky Hill LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH San Diego LLC

   HMT Lessee Sub (SDM Hotel) LLC    Not Pledged    Not look-through (TRS)

CCMH San Fran AP LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH Santa Clara LLC

   HMT Lessee Sub (Santa Clara) LLC    Not Pledged    Not look-through (TRS)

CCMH Scottsdale Suites LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCMH South Bend LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCMH Tampa AP LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Tampa Waterside LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Times Square LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCMH Westfields LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCRC Amelia Island LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCRC Atlanta LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCRC Buckhead/Naples LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCRC Dearborn LLC

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CCRC Marina LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

 

- 18 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

CCRC Naples Golf LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCRC Phoenix LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCRC San Francisco LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

CCRC Tysons LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCSH Atlanta LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

CCSH Boston LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CCSH Chicago LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

Chesapeake Hotel Limited Partnership

  

HMC PLP LLC

U.S. Borrower

   Pledged   

Cincinnati Plaza LLC

   HST I LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

City Center Hotel Limited Partnership

(Minnesota)

  

U.S. BORROWER

Host La Jolla LLC

   Pledged   

CLDH Meadowvale Inc.

   HMT Lessee Sub II LLC    Not Pledged    Not look-through (TRS)

CLMH Airport Inc.

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CLMH Calgary Inc.

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

CLMH Eaton Centre Inc.

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

Davis Realty LLC

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

DS Hotel LLC

   HMC DSM LLC    Not Pledged    Not look-through

Durbin LLC

   U.S. Borrower    Pledged   

East Side Hotel Associates, L.P.

   HMC East Side II LLC (99% LP), HMC East Side LLC (1% GP)    Pledged   

 

- 19 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Elcrisa S.A. De C.V.

   Marriott Mexico City Partnership, G.P(65% Common), Hotelera del Polanco S.A.
De C.V. (unaffliliated) (35% Common), Aeropuerto Shareholder, Inc.
(unaffiliated) (45.1% Preferred), HMC Airport, Inc. (54.9% Preferred)    Not
Pledged    Partnership with
third party
partners

Euro JV Manager LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Farrell’s Ice Cream Parlour Restaurants LLC

   U.S. Borrower    Not Pledged    No assets

Fernwood Hotel Assets, Inc.

   Fernwood Hotel LLC    Not Pledged    Not look-through (TRS)

Fernwood Atlanta Corporation

   Fernwood Hotel Assets, Inc.    Not Pledged    Not look-through (TRS)

Fernwood Hotel LLC

   U.S. Borrower    Pledged   

G.L. Insurance Corporation

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Harbor-Cal S.D. Partnership

   Host Harbor Island Corporation (50% LP) Host California Corporation (50% LP)
   Not Pledged    Not look-through (TRS)

HHR Naples LLC

   HMC OP BN LLC    Not Pledged    Indebtedness

HHR Newport Beach LLC

   U.S. Borrower    Not Pledged    Indebtedness

HMA Realty Limited Partnership

   Ivy Street Hotel Limited Partnership (99%), HMA-GP LLC (1% GP)    Not Pledged
   Not look-through

HMA-GP LLC

   Ivy Street Hotel Limited Partnership (99%), HMC Atlanta Marquis, Inc. (1%)   
Not Pledged    Not look-through

HMC Airport, Inc.

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HMC Amelia I LLC

   U.S. Borrower    Pledged   

HMC Amelia II LLC

   U.S. Borrower    Pledged   

HMC AP Canada Company

(Nova Scotia)

   HMC AP LP    Pledged   

HMC AP GP LLC

   U.S. Borrower    Pledged   

HMC AP LP

  

HMC AP GP LLC (.01% GP)

U.S. Borrower (99.99% LP)

   Pledged   

HMC Atlanta LLC

   U.S. Borrower    Pledged   

HMC BCR Holdings LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Burlingame Hotel LLC

   HTKG Development Associates Limited Partnership    Not Pledged    Not
look-through

HMC Burlingame II LLC

   HMC Burlingame LLC (99% member), Host Hotels & Resorts, Inc. (1% member)   
Not Pledged    Not look-through

 

- 20 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

HMC Burlingame LLC

   HMC BCR Holdings LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Cambridge LLC

   HMC BCR Holdings LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Capital LLC

   U.S. Borrower    Pledged   

HMC Capital Resources LLC

  

U.S. Borrower

HMC Capital LLC

   Pledged   

HMC Charlotte (Calgary) Company

(Nova Scotia)

   HMC Charlotte LP    Pledged   

HMC Charlotte GP LLC

   U.S. Borrower (1% managing member, 99% non-managing member)    Pledged   

HMC Charlotte LP

   HMC Charlotte GP LLC (.01% GP), U.S. Borrower (99.99% LP)    Pledged   

HMC Chicago Lakefront LLC

   U.S. Borrower    Pledged   

HMC Chicago LLC

   U.S. Borrower    Pledged   

HMC Copley LLC

   U.S. Borrower    Pledged   

HMC Desert LLC

   U.S. Borrower    Pledged   

HMC Diversified American Hotels, L.P.

   HMC Diversified LLC (1% GP, 98% LP) HMC HPP LLC (.99% LP) U.S. Borrower (.01%
LP)    Pledged   

HMC Diversified LLC

   U.S. Borrower    Pledged   

HMC DSM LLC

   Host DSM Limited Partnership    Not Pledged    Not look-through

HMC East Side II LLC

   U.S. Borrower    Pledged   

HMC East Side LLC

   HMC East Side II LLC (99% member), U.S. Borrower (1% member)    Pledged   

HMC Gateway LLC

   U.S. Borrower    Not Pledged    Indebtedness

HMC Georgia LLC

   U.S. Borrower    Pledged   

HMC Grace (Calgary) Company

(Nova Scotia)

   HMC Charlotte (Calgary) Company    Pledged   

 

- 21 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

HMC Grand LLC

   U.S. Borrower    Pledged   

HMC Hanover LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Headhouse Funding LLC

   U.S. Borrower    Pledged   

HMC Host Restaurants LLC

   U.S. Borrower    Pledged   

HMC Hotel Development LLC

   U.S. Borrower    Pledged   

HMC Hotel Properties II Limited Partnership

   HMC Properties II LLC (99% LP), HMC MHP II LLC (1% GP)    Not Pledged    Not
look-through

HMC Hotel Properties Limited Partnership

   HMC Properties I LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)
   Not Pledged    Not look-through

HMC HPP LLC

   U.S. Borrower    Pledged   

HMC HT LLC

   U.S. Borrower    Pledged   

HMC IHP Holdings LLC

   U.S. Borrower    Pledged   

HMC JWDC GP LLC

   U.S. Borrower    Not Pledged    Indebtedness

HMC JWDC LLC

   U.S. Borrower    Pledged   

HMC Kea Lani LLC

   U.S. Borrower    Pledged   

HMC Lenox LLC

   U.S. Borrower    Pledged   

HMC Manhattan Beach LLC

   U.S. Borrower    Pledged   

HMC Market Street LLC

   U.S. Borrower    Not Pledged    Indebtedness

HMC Maui LLC

   U.S. Borrower    Pledged   

HMC McDowell LLC

   HMC McDowell Mountains LLC    Not Pledged    Indebtedness

HMC McDowell Mountains LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Mexpark LLC

   U.S. Borrower    Pledged   

HMC MHP II LLC

   HMC Properties II LLC (99%), HMC MHP II, Inc. (1%)    Not Pledged    Not
look-through

HMC Naples Golf, Inc.

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HMC NGL LLC

   U.S. Borrower    Pledged   

HMC O’Hare Suites Ground LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

 

- 22 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

HMC OLS I L.P.

  

HMC OLS I LLC

U.S. Borrower

   Pledged   

HMC OLS I LLC

   U.S. Borrower    Pledged   

HMC OLS II L.P.

  

HMC OLS I L.P.

HMC OLS I LLC

   Pledged   

HMC OP BN LLC

   U.S. Borrower    Not Pledged    Indebtedness

HMC Pacific Gateway LLC

   U.S. Borrower    Not Pledged    Indebtedness

HMC Palm Desert LLC

   U.S. Borrower    Pledged   

HMC Park Ridge II LLC

   HMC Park Ridge LLC (99% member), Host Hotels & Resorts, Inc. (1% member)   
Not Pledged    Not look-through

HMC Park Ridge LLC

   HMC Capital Resources LLC    Pledged   

HMC Park Ridge LP

   HMC Park Ridge LLC (98% LP, 1% GP), HMC Park Ridge II LLC (1% LP)    Not
Pledged    Not look-through

HMC Partnership Properties LLC

   HMC HPP LLC (99% managing member), Host Hotels & Resorts, Inc. (1%
non-managing member)    Not Pledged    Not look-through

HMC PLP LLC

   U.S. Borrower    Pledged   

HMC Polanco LLC

   HMC Mexpark LLC    Pledged   

HMC Potomac LLC

   U.S. Borrower    Pledged   

HMC Properties I LLC

   U.S. Borrower    Pledged   

HMC Properties II LLC

   U.S. Borrower    Pledged   

HMC Property Leasing LLC

   U.S. Borrower    Pledged   

HMC Reston LLC

   HMC BCR Holdings LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Retirement Properties L.P.

  

U.S. Borrower

Durbin LLC

   Pledged   

HMC SBM Two LLC

   U.S. Borrower    Pledged   

HMC Seattle LLC

   U.S. Borrower    Pledged   

HMC SFO LLC

   U.S. Borrower    Pledged   

HMC Suites Limited Partnership

  

HMC Suites LLC

HMC Capital Resources LLC

   Pledged   

HMC Suites LLC

   HMC Capital Resources LLC    Pledged   

HMC Swiss Holdings LLC

   U.S. Borrower    Pledged   

HMC Times Square Hotel LLC

   Times Square HMC Hotel, L.P.    Not Pledged    Not look-through

HMC Times Square Partner LLC

   Times Square LLC (99%), MHP Acquisition Corp. (1%)    Not Pledged   
Contractual Restrictions

 

- 23 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

HMC Toronto Air Company

(Nova Scotia)

   HMC Toronto Airport LP    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Toronto Airport GP LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Toronto Airport LP

   HMC Toronto Airport GP LLC (.01% GP), U.S. Borrower. (99.99% LP)    Not
Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Toronto EC Company

(Nova Scotia)

   HMC Toronto EC LP    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Toronto EC GP LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HMC Toronto EC LP

   HMC Toronto EC GP LLC (.01% GP), U.S. Borrower. (99.99% LP)    Not Pledged   
Pledges suspended; to
be added upon resumption
of pledge requirements

HMC/Interstate Manhattan Beach, L.P.

  

HMC Manhattan Beach LLC

U.S. Borrower

   Pledged   

HMH General Partner Holdings LLC

   U.S. Borrower    Pledged   

HMH HPT CBM LLC

   U.S. Borrower    Not Pledged    Already pledged to HPT

HMH HPT RIBM LLC

   U.S. Borrower    Not Pledged    Already pledged to HPT

HMH Marina LLC

   HMC Retirement Properties L.P.    Pledged   

HMH Pentagon LLC

   U.S. Borrower    Pledged   

 

- 24 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

HMH Restaurants LLC

   U.S. Borrower    Pledged   

HMH Rivers LLC

   U.S. Borrower    Pledged   

HMH Rivers, L.P.

   HMH Rivers LLC (1% GP), U.S. Borrower (99%LP)    Pledged   

HMH WTC LLC

   U.S. Borrower    Pledged   

HMT Lessee Sub (Atlanta) LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub (Palm Desert) LLC

   HMT Lessee Sub III LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub (Properties) LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub (Santa Clara) LLC

   HMT Lessee Sub IV LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub (SDM Hotel) LLC

   HMT Lessee Sub I LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub I LLC

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub II LLC

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub III LLC

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

HMT Lessee Sub IV LLC

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

HMT SPE (Atlanta) Corporation

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

HMT SPE (Palm Desert) Corporation

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

HMT SPE (Properties II) Corporation

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

HMT SPE (Santa Clara) Corporation

   Rockledge HMT LLC    Not Pledged    Not look-through (TRS)

Hopewell Associates L.P.

   Ivy Street Hopewell LLC (98% LP & 1% GP), HMC Partnership Properties LLC (1%
LP)    Not Pledged    Not look-through

Host Atlanta Perimeter Ground LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host CAD Business Trust

   U.S. Borrower    Not Pledged    No assets

Host California Corporation

   Host Holding Business Trust    Not Pledged    Not look-through (TRS)

Host Capitol Hill LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

 

- 25 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Host Cincinnati Hotel LLC

   Host Cincinnati II LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Cincinnati II LLC

   Cincinnati Plaza    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host CLP Business Trust

   U.S. Borrower    Not Pledged    Not Wholly Owned-Third
Party Preferred Stock
Holdings

Host CLP LLC

   Host CLP Business Trust    Not Pledged    Not Wholly Owned

Host Dallas Quorum Ground LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Denver Hotel Company

   HST II LLC    Not Pledged    Not look-through (TRS)

Host Denver, LLC

   Host Denver Hotel Company    Not Pledged    Not look-through (TRS)

Host DSM Limited Partnership

   HMC Desert LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)    Not
Pledged    Not look-through

Host Euro Business Trust

   Host Warsaw Corporation    Not Pledged    Not Wholly Owned-Third
Party Preferred Stock
Holdings

Host Financing LLC

   Host Realty Company, LLC Host Realty Partnership, L.P.    Not Pledged   
Pledges suspended; to
be added upon resumption
of pledge requirements

Host FJD Business Trust

   U.S. Borrower    Not Pledged    No assets

Host Fourth Avenue LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

 

- 26 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Host Hanover Limited Partnership

   HMC Hanover LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)   
Not Pledged    Not look-through

Host Harbor Island Corporation

   Host Holding Business Trust    Not Pledged    Not look-through (TRS)

Host Holding Business Trust

   HST LT LLC    Not Pledged    Not Wholly Owned-Third
Party Preferred Stock
Holdings

Host Houston Briar Oaks, L.P.

   Host Realty Partnership, L.P. (99% GP) Host Financing LLC (1% LP)    Not
Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Indianapolis Hotel LLC

   HST I LLC    Not Pledged    Indebtedness

Host Indianapolis Hotel Member LLC

   Host Indianapolis Hotel LLC    Not Pledged    Indebtedness

Host Indianapolis I LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P.    Not Pledged
   Pledges suspended; to
be added upon resumption
of pledge requirements

Host Indianapolis LLC

   Host Indianapolis Hotel Member LLC    Not Pledged    Indebtedness

Host Kierland LLC

   U.S. Borrower    Not Pledged    Indebtedness

Host La Jolla LLC

   U.S. Borrower    Pledged   

Host Los Angeles LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Mission Hills Hotel LLC

   Host Mission Hills II LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Mission Hills II LLC

   Host Mission Hills, L.L.C.    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Mission Hills, L.L.C.

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

 

- 27 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Host Needham Hotel LLC

   Host Needham II LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Needham II LLC

   Host Needham LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Needham LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host of Boston, LTD.

(Massachusetts)

  

Airport Hotels LLC

U.S. Borrower

   Pledged   

Host of Houston 1979

(Texas)

  

Airport Hotels LLC

Host Of Houston, Ltd.

(Texas)

   Pledged   

Host of Houston, LTD.

(Texas)

  

Airport Hotels LLC

U.S. Borrower

   Pledged   

Host Park Ridge LLC

   HMC Capital Resources LLC    Pledged   

Host PLN Business Trust

   U.S. Borrower    Not Pledged    No assets

Host Realty Company, LLC

   Host Realty Partnership, L.P. (99% member) HST I LLC (1% member)    Not
Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Realty Hotel LLC

   Host Realty LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

 

- 28 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Host Realty LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Realty Partnership, L.P.

   HST I LLC (1% GP) HST LT LLC (99% LP)    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host San Diego Hotel LLC

   Host San Diego LLC    Not Pledged    Not look-through (TRS)

Host San Diego LLC

   Harbor-Cal S.D. Partnership    Not Pledged    Not look-through (TRS)

Host SH Boston Corporation

   Host Holding Business Trust    Not Pledged    Not look-through (TRS)

Host Tucson LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host UK Business Trust

   U.S. Borrower    Not Pledged    No assets

Host Waltham Hotel LLC

   Host Waltham II LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Waltham II LLC

   Host Waltham LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Waltham LLC

   Host Financing LLC (1% member) Host Realty Partnership, L.P. (99% member)   
Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Host Warsaw Corporation

   Host Holding Business Trust    Not Pledged    Not look-through (TRS)

Houston TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Chicago Ground LLC

   U.S. Borrower    Not Pledged    No assets

 

- 29 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

HST GP LAX LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST GP Mission Hills LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST GP San Diego LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST GP South Coast LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through {TRS)

HST GP SR Houston LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST I LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HST II LLC

   Host Holding Business Trust    Not Pledged    Not look-through (TRS)

HST III LLC

   Host Holding Business Trust    Not Pledged    Not look-through (TRS)

HST Kierland LLC

   Rockledge Hotel Properties, lnc.    Not Pledged    Not look-through (TRS)

HST Lessee Boston LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee Cincinnati LLC

   Rockledge Hotel Properties, lnc.    Not Pledged    Not look-through (TRS)

HST Lessee CMBS LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee Denver LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee Indianapolis LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee Keystone LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee LAX LP

   HST GP LAX LLC (1% GP) Rockledge Hotel Properties, Inc. (99% LP)    Not
Pledged    Not look-through (TRS)

HST Lessee Mission Hills LP

   HST GP Mission Hills LLC (1% GP) Rockledge Hotel Properties, Inc. (99% LP)   
Not Pledged    Not look-through (TRS)

HST Lessee Needham LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee San Diego LP

   HST GP San Diego LLC (1% GP) Rockledge Hotel Properties, Inc. (99% LP)    Not
Pledged    Not look-through (TRS)

HST Lessee SLT LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee SNYT LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee South Coast LP

   HST GP South Coast LLC (1% GP) Rockledge Hotel Properties, Inc. (99% LP)   
Not Pledged    Not look-through (TRS)

 

- 30 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

HST Lessee SR Houston LP

   HST GP SR Houston LLC (1% GP) Rockledge Hotel Properties, Inc. (99% LP)   
Not Pledged    Not look-through (TRS)

HST Lessee Tucson LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee Waltham LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee West Seattle LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee WNY LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST Lessee WSeattle LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HST LT LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

HST RHP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

HTKG Development Associates Limited Partnership

   HMC Burlingame LLC (1% GP), HMC BCR Holdings LLC (98% LP), HMC Burlingame II
LLC (1% LP)    Not Pledged    Not look-through

IHP HOLDINGS PARTNERSHIP, L.P.

(Pennsylvania)

   IHP Holding LLC (99% LP), HMH General Partner Holdings LLC (1% GP)    Not
Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Indianapolis TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Ivy Street Hopewell LLC

   U.S. Borrower    Pledged   

Ivy Street Hotel Limited Partnership

   Atlanta II Limited Partnership (80% GP), Ivy Street LLC (14.9% LP), Hopewell
Associates, L.P. (5.1% LP)    Not Pledged    Not look-through

Ivy Street LLC

   U.S. Borrower    Pledged   

JWDC Limited Partnership

   HMC JWDC GP LLC (1.8324% GP), HMC JWDC LLC (89.7875% LP), Rockledge Square
254 LLC (8.3801% LP)    Not Pledged    Not look-through

Lauderdale Beach Association

   HMC Hotel Properties Limited Partnership (50.5% GP), RV/C Association
(unaffiliated) (49.5% GP)    Not Pledged    Not look-through

Los Angeles TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS}

Market Street Host LLC

   U.S. Borrower    Not Pledged    Indebtedness

 

- 31 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Marriott Mexico City Partnership

   HMC Airport, Inc. (52.4% GP) Aeropuerto Shareholder, Inc. (unaffiliated)
(47.6%)    Not Pledged    Partnership
with third party
partners

MDSM Finance LLC

   HMC Palm Desert LLC    Not Pledged    Indebtedness

MFI Liquidating Agent LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    No assets

Mutual Benefit Chicago Suite Hotel Partners, L.P.

   HMC Chicago LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)   
Not Pledged    Not look-through

New Market Street LP

   U.S. Borrower (99.9%LP), HMC Market Street LLC (0.1%GP)    Not Pledged   
Indebtedness

Pacific Gateway, Ltd.

   HMC Pacific Gateway LLC (1.173% LP) HMC Gateway LLC (79.025 LP), S.D. Hotels
LLC (9.77% GP), Torrey Hotel Enterprises, Ltd. (unaffiliated) (2.931% LP),
Interhotel Company, Ltd. (unaffiliated) (7.1%), Douglas F. Manchester
(unaffiliated) (.001% LP)    Not Pledged    Not look-through

Philadelphia Airport Hotel Limited Partnership

   Philadelphia Airport Hotel LLC (0.1% GP), U.S. Borrower (88.9% capital, 98.9%
profits LP), Philadelphia Airport Hotel Corporation (1% profit, 11% capital LP)
   Not Pledged    Not look-through

Philadelphia Airport Hotel LLC

   U.S. Borrower    Pledged   

Philadelphia Market Street HMC Hotel Limited Partnership

   New Market Street LP (0.1% GP, 62.9% capital, 72.9% profits Class B LP and
12.75% Class C LP), U.S. Borrower (11% Class B LP), Philadelphia Market Street
Hotel Corporation (1% profit, 11% capital Class B LP), Synterra Partners, L.P.
(unaffiliated) (2.25% Class A LP)    Not Pledged    Not look-through

Philadelphia Market Street Marriott Hotel II Limited Partnership

   Market Street Host LLC (.5% GP), Marriott Market Street Hotel, Inc.
(unaffiliated) (99% LP), Philadelphia Market Street HMC Hotel Limited
Partnership (.5% LP)    Not Pledged    Not look-through

PM Financial LLC

   U.S. Borrower    Pledged   

PM Financial LP

  

PM Financial LLC (1% GP)

U.S. Borrower (99% LP)

   Pledged   

Potomac Hotel Limited Partnership

  

HMC Potomac LLC (1% GP, 98% LP)

HMC HPP LLC (.99% LP)

U.S. Borrower (.01% LP)

   Pledged   

PRM LLC

   HMC Capital Resources LLC    Pledged   

Providence TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS}

 

- 32 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

RHP Foreign Lessee LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge CBM Investor II LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge CBM One Corporation

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge Hanover LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge HMC BN LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge HMT LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge Hotel LLC

   U.S. Borrower    Pledged   

Rockledge Hotel Properties, Inc

   Rockledge Hotel LLC    Not Pledged    Not look-through (TRS)

Rockledge Insurance Company (Cayman) Ltd.

   U.S. Borrower    Not Pledged    Not look-through (TRS)

Rockledge Manhattan Beach LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge Minnesota LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge NY Times Square LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge Potomac LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge Riverwalk LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Rockledge Square 254 LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

S.D. Hotels LLC

   U.S. Borrower    Not Pledged    Partnership Agreement;
Indebtedness

Santa Clara HMC LLC

   U.S. Borrower    Pledged   

Santa Clara Host Hotel Limited Partnership

   HMC MHP II LLC (1% GP), HMC Hotel Properties II Limited Partnership (50% LP),
Santa Clara HMC LLC (49% LP)    Not Pledged    Not look-through

Seattle Host Hotel Company LLC

   Benjamin Franklin Hotel, Inc. (50% Member) W&S Realty Corporation of Delaware
(50% Member)    Not Pledged    Not look-through (TRS)

SNYT LLC

   Host Holding Business Trust    Not Pledged    Not look-through (TRS)

South Coast Host Hotel LLC

   HST I LLC    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

 

- 33 -



--------------------------------------------------------------------------------

PART III: PLEDGED STATUS OF CAPITAL STOCK OR EQUITY INTEREST

LISTED ON PART I AND PART II OF THIS SCHEDULE IV

Entity

  

Direct Owner(s) (Pledgor Entities
Denoted in Italics: Non-italicized
Entities are Not Pledgors)

   Pledge Status of Entity    Reason Entity Not Pledged

Stamford TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look-through (TRS)

Starlex LLC

   U.S. Borrower    Not Pledged    Pledges suspended; to
be added upon resumption
of pledge requirements

Timeport, L.P.

   HMC Times Square Partner LLC (1% GP), Times Square LLC (99% LP)    Not
Pledged    Not look through

Times Square GP LLC

   U.S. Borrower    Not Pledged    Indebtedness

Times Square HMC Hotel, L.P.

   Times Square LLC (91.8% LP), Timeport, Ltd. (2.5% LP), Timewell Group, Ltd.
(3.6% LP), Times Square GP LLC (2.1% GP)    Not Pledged    Not look-through

Times Square LLC

   Host La Jolla LLC    Pledged   

Timewell Group, Ltd.

   HMC Times Square Partner LLC (1% GP), Times Square LLC (99% LP)    Not
Pledged    Not look through

W&S Realty Corporation of Delaware

   HST III LLC    Not Pledged    Not look through (TRS)

Waltham TPP LLC

   Rockledge Hotel Properties, Inc.    Not Pledged    Not look through (TRS)

Wellsford-Park Ridge HMC Hotel Limited Partnership

  

Host Park Ridge LLC (99% GP)

PRM LLC (1% LP)

   Pledged   

YBG Associates LLC

   HMC Capital Resources LLC    Pledged   

--------------------------------------------------------------------------------

Notes:

State of Organization is Delaware unless otherwise noted in parenthesis below
entity.

Principal Place of Business for all entities is 6903 Rockledge Drive, Bethesda,
MD 20817.

 

- 34 -



--------------------------------------------------------------------------------

SCHEDULE V

Calculation of Mandatory Costs

(a) On the first day of each Interest Period or any other period for which
interest is calculated (or as soon as possible thereafter) the Administrative
Agent shall determine:

(i) for each Lender the percentage rate per annum for such Interest Period or
such other period which is the applicable Mandatory Costs (as calculated below);
and

(ii) the Mandatory Costs for all the Lenders for such period, which shall be the
rate per annum which is the weighted average of the Lenders’ Mandatory Costs
(weighted in proportion to the percentage participation of each Lender in the
Euro Rate Loan to which such Interest Period or such other period relates.

(b) The Mandatory Cost for a Lender for a Euro Rate Loan for each of its
Interest Periods (or any other period for which interest is calculated) is the
rate determined by the Administrative Agent to be equal to the rate notified by
such Lender to the Administrative Agent and calculated in accordance with the
following formulae:

 

  (i) in relation to a Euro Rate Loan denominated in Pounds Sterling:

 

           

Mandatory Cost =

 

BY - S(Y - Z) - F x 0.01

  %   per annum; and         100 – (B + S)          

 

  (ii) in relation to any other Euro Rate Loan:

 

             

Mandatory Cost =

 

F x 0.01

  %   per annum;           300            

where on the day of application of the relevant formula:

 

  B is the percentage of that Lender’s eligible liabilities (in excess of any
stated minimum) which the Bank of England required that Lender to hold in a
non-interest-bearing deposit account in accordance with its cash ratio
requirements;

 

  Y is the Pounds Sterling LIBOR Rate applicable to the relevant Interest Period
(or period);

 

  S is the percentage of that Lender’s eligible liabilities which the Bank of
England requires from time to time that Lender to place as interest bearing
special deposits with the Bank of England (or other United Kingdom governmental
authorities or agencies);

 

  Z is the interest rate per annum payable by the Bank of England to that Lender
on such interest bearing special deposits; and



--------------------------------------------------------------------------------

  F is the charge payable by that Lender to the Financial Services Authority
under the Fees Regulations and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by each of the
Lenders expressed in Pounds Sterling per £1,000,000.

 

(c) For the purposes of this Schedule V:

 

  (i) “eligible liabilities” and “special deposits” have the meaning given to
them at the time of application of the formula by the Bank of England or the
Bank of England Act 1998 (as appropriate);

 

  (ii) “Fees Regulations” means the FSA Supervision Manual and/or any other
regulations governing the payment of fees for the acceptance of deposits; and

 

  (iii) “fee tariffs” has the meaning given to it in, and calculated in
accordance with, the Fees Regulations.

(d) In the application of the formula, B, Y, S and Z are included in the formula
as percentages, e.g., if B= 0.5% and Y =15%, BY is calculated as 0.5 x 15.

 

(e)

  

(i)     The formula is applied on the first day of each relevant period
comprised in the relevant Interest Period (or period).

  

(ii)    Each rate calculated in accordance with the formula is rounded upward,
if necessary, to the nearest  1/16 of 1%.

(f) If the Administrative Agent determines that a change in circumstances has
rendered, or will render, the formula inappropriate in order to comply with any
law, regulation or requirement from time to time imposed by the Bank of England,
the Financial Services Authority of the European Central Bank, the
Administrative Agent (after consultation with the Lenders and the U.S. Borrower)
shall notify the U.S. Borrower of the manner in which the Mandatory Cost will
subsequently be calculated. The manner of calculation so notified by the
Administrative Agent shall, in the absence of manifest error, be binding on all
parties.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE C-1

ALTERNATIVE CURRENCY FACILITY VALUATION DATES

 

   SCHEDULE C-1      

CANADIAN FACILITY EVALUATION

DATES

  

Period

  

Quarter

   Fiscal
Calendar    2007   

Period 5

      05/18/07

Period 6

   Q2    06/15/07

Period 7

      07/13/07

Period 8

      08/10/07

Period 9

   Q3    09/07/07

Period 10

      10/05/07

Period 11

      11/02/07

Period 12

      11/30/07

Fiscal Year End

   Q4    12/31/07    2008   

Period 1

      01/25/08

Period 2

      02/22/08

Period 3

   Q1    03/21/08

Period 4

      04/18/08

Period 5

      05/16/08

Period 6

   Q2    06/13/08

Period 7

      07/11/08

Period 8

      08/08/08

Period 9

   Q3    09/05/08

Period 10

      10/03/08

Period 11

      10/31/08

Period 12

      11/28/08

Fiscal Year End

   Q4    12/31/08



--------------------------------------------------------------------------------

   2009   

Period 1

      01/30/09

Period 2

      02/27/09

Period 3

   Q1    03/27/09

Period 4

      04/24/09

Period 5

      05/22/09

Period 6

   Q2    06/19/09

Period 7

      07/17/09

Period 8

      08/14/09

Period 9

   Q3    09/11/09

Period 10

      10/09/09

Period 11

      11/06/09

Period 12

      12/04/09

Fiscal Year End

   Q4    12/31/09    2010   

Period 1

      01/29/10

Period 2

      02/26/10

Period 3

   Q1    03/26/10

Period 4

      04/23/10

Period 5

      05/21/10

Period 6

   Q2    06/18/10

Period 7

      07/16/10

Period 8

      08/13/10

Period 9

   Q3    09/10/10

Period 10

      10/08/10

Period 11

      11/05/10

Period 12

      12/03/10

Fiscal Year End

   Q4    12/31/10    2011   

Period 1

      01/28/11

Period 2

      02/25/11

Period 3

   Q1    03/25/11

Period 4

      04/22/11

Period 5

      05/20/11

 

- 2 -



--------------------------------------------------------------------------------

Period 6

   Q2    06/17/11

Period 7

      07/15/11

Period 8

      08/12/11

Period 9

   Q3    09/09/11

Period 10

      10/07/11

Period 11

      11/04/11

Period 12

      12/02/11

Fiscal Year End

   Q4    12/31/11

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 8.20

INDEBTEDNESS

 

Borrower

 

Description

 

Balance as of

5/25/07

        (in thousands)   Senior Notes  

Host Hotels & Resorts, L.P.

  Series K Senior Notes due 2013   725,000

Host Hotels & Resorts, L.P.

  Series M Senior Notes due 2012   350,000

Host Hotels & Resorts, L.P.

  Series O Senior Notes due 2015   650,000

Host Hotels & Resorts, L.P.

  Series Q Senior Notes due 2016   800,000

Host Hotels & Resorts, L.P.

  Series S Senior Notes due 2014   500,000   Old Marriott Corporation Senior
Notes  

Host Hotels & Resorts, L.P.

  Debentures   5,885

Host Hotels & Resorts, L.P.

  Series L   6,848   Exchangeable Debentures  

Host Hotels & Resorts, L.P.

  3.250% Exchangable Debentures   500,000

Host Hotels & Resorts, L.P.

  2.625% Exchangeable Debentures   600,000   Mortgage Debt  

Lauderdale Beach Association

  Harbor Beach Mortgage   134,000



--------------------------------------------------------------------------------

HHR Naples LLC & HHR Newport Beach LLC

  Ritz Naples & Newport Beach Mortgage   300,000

HMC Hotel Properties II Limited Partnership

  MHP II   161,938

Santa Clara Host Hotel Limited Partnership

  Santa Clara   31,660

HMC Hotel Properties Limited Partnership

  MHP - Orlando Mortgage   133,728

HMC Hotel Properties Limited Partnership

  MHP - Orlando Construction   78,727

HMC Polanco LLC & Elcrisa, S.A. de C.V.

  Mexico   3,597

HMC McDowell LLC

  McDowell Mountains   33,500

Pacific Gateway, Ltd

  San Diego   179,583

Host Kierland LLC

  Westin Kierland   135,000

HMC Toronto EC Company

  Toronto Eaton Centre   33,079

HMC Toronto Air Company

  Toronto Airport   21,967

HMC AP Canada Company

  Meadowvale   29,547

Calgary Charlotte Holding Company

  Calgary   31,701

Host Indianapolis LLC

  Westin Indianapolis   35,390

DS Hotel LLC

  Desert Springs Senior Loan   84,678

HMA Realty Limited Partnership

  Atlanta Marquis   135,913

Host Denver LLC

  Westin Denver Tabor Center   39,241

 

- 2 -



--------------------------------------------------------------------------------

  Other Debt  

Host Hotels & Resorts, L.P.

  Newark Airport   32,300

Host Hotels & Resorts, L.P.

  Dulles Airport   11,500

Philadelphia Airport Hotel Limited Partnership

  Philadelphia Airport   40,000

Philadelphia Market Street HMC Hotel LP

  Philadelphia Convention Center Land Note   1,752

Various

  Capital Leases (Corporate R/E)   14

Various

  Capital Lease Obligations   2,537

Lauderdale Beach Association

  Harbor Beach - FF&E Loan (MI)   156

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Date]

With respect to any Borrowings other than Canadian Revolving Loan Borrowings:

Deutsche Bank AG New York Branch, as Administrative Agent

for the Lenders party to the Credit Agreement

referred to below

100 Plaza One, 8th Floor

Jersey City, NJ 073311

ABA #021-001-033, Acct. # 60200119

Acct. Name: Commercial Loan Division

Attn: Deirdre Wall

With respect to Canadian Revolving Loan Borrowings:

Royal Bank of Canada,

Toronto, Ontario ROYCCAT2

Acct. # 071720000109

Acct. Name: Deutsche Bank AG, Canada Branch

Attn: Marcellus Leung

Re: Host Hotels & Resorts, L.P.

Ladies and Gentlemen:

The undersigned, [Name of Borrower or Borrowers] (the “Borrower(s)”), refers to
the Second Amended and Restated Credit Agreement, dated as of May 25, 2007 (as
amended from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among Host Hotels & Resorts, L.P., the
U.S. Subsidiary Borrower named therein, each Canadian Revolving Loan Borrower
from time to time party thereto, various lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as Administrative Agent
for such Lenders, and, subject to the terms of Section 2.11(a) and (b) of the
Credit Agreement, hereby gives you, as the Administrative Agent, irrevocable
notice, pursuant to Section 2.03(a) of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03(a) of the Credit Agreement:

as amended, modified or supplemented from time to time, the “Credit Agreement”),



--------------------------------------------------------------------------------

(i) The Business Day of the Proposed Borrowing is             , 20      .1

(ii) The Proposed Borrowing shall consist of [Dollar Revolving Loans][Canadian
Revolving Loans][Euro Revolving Loans][Sterling Revolving Loans]

(iii) The aggregate [principal amount] [Face Amount]2 of the Proposed Borrowing
is                     .3

(iv) The purpose of the Proposed Borrowing is             .

(v) [The Dollar Revolving Loans to be made pursuant to the Proposed Borrowing
shall be initially maintained as [Base Rate Loans] [Eurodollar Loans].]4

(vi) [The initial Interest Period for the Proposed Borrowing is             
month(s).]5

(vii) [The Canadian Revolving Loans to be made pursuant to the Proposed
Borrowing shall be initially maintained as [Canadian Prime Rate Loans] [Bankers’
Acceptance Loans].]6

(viii) [The term of the Proposed Borrowing is                      days.]7

--------------------------------------------------------------------------------

1

Shall be a Business Day at least one Business Day in the case of Base Rate Loans
or Canadian Prime Rate Loans and three Business Days in the case of Euro Rate
Loans or Bankers' Acceptance Loans, in each case after the date hereof.

2

The aggregate Face Amount of the Bankers’ Acceptances is to be included for a
Proposed Borrowing of Canadian Revolving Loans maintained as Bankers’ Acceptance
Loans.

3

Stated in the Applicable Currency.

4

To be included for a Proposed Borrowing of Dollar Revolving Loans.

5

To be included for a Proposed Borrowing of Eurodollar Loans.

6

To be included for a Proposed Borrowing of Canadian Revolving Loans.

7

To be included for a Proposed Borrowing of Canadian Revolving Loans maintained
as Bankers' Acceptance Loans.

 

Page 2



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Borrowing and to
the application of the proceeds thereof, as though made on such date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date);

(B) on the date of the Proposed Borrowing and also after giving effect thereto,
no Default or Event of Default has occurred and is continuing and no Senior Note
Indenture Default has occurred and is continuing;

(C) at the time of the Proposed Borrowing after giving effect thereto, there
exists no Default or Event of Default; and

(D) at the time of the Proposed Borrowing after giving effect thereto, the
Leverage Ratio (computed on a Pro Forma Basis in accordance with
Section 2.01(a)(vii)) will be                         .

 

Very truly yours, [NAME OF BORROWER(S)] By  

 

  Title:

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF DOLLAR REVOLVING NOTE

 

$                                    New York, New York                     ,
20    

FOR VALUE RECEIVED, HOST HOTELS & RESORTS, L.P., a Delaware limited partnership
(the “Borrower”), hereby promises to pay to the order of
                                 or its registered assigns (the “Lender”), in
lawful money of the United States of America and in immediately available funds,
at the appropriate Payment Office (as defined in the Credit Agreement referred
to below) of Deutsche Bank AG New York Branch (the “Administrative Agent”) on
the Maturity Date (as defined in the Credit Agreement) the principal sum of
                                 DOLLARS ($                                ) or,
if less, the then unpaid principal amount of all Dollar Revolving Loans (as
defined in the Credit Agreement) made by the Lender pursuant to the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.09 of the Credit Agreement.

This Note is one of the Dollar Revolving Notes referred to in the Second Amended
and Restated Credit Agreement, dated as of May 25, 2007, among the Borrower, the
U.S. Subsidiary Borrower named therein, each Canadian Revolving Loan Borrower
from time to time party thereto, the lenders from time to time party thereto
(including the Lender) and Deutsche Bank AG New York Branch, as Administrative
Agent (as amended, modified or supplemented from time to time, the “Credit
Agreement”), and is subject to the terms and conditions of, and entitled to the
benefits of, the Credit Agreement and the other Credit Documents (as defined in
the Credit Agreement). This Note is secured by the Security Documents (as
defined in the Credit Agreement) and is entitled to the benefits of the
Subsidiaries Guaranty (as defined in the Credit Agreement). This Note is subject
to voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, as provided in the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be or may become due and payable in the manner and with the effect
provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc., its General
Partner By     Name   Title:  

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CANADIAN DOLLAR REVOLVING NOTE

 

Cdn                                    New York, New York                     ,
20    

FOR VALUE RECEIVED, [NAME OF CANADIAN REVOLVING LOAN BORROWER], a
                                 corporation (the “Borrower”), hereby promises
to pay to the order of                                  or its registered
assigns (the “Lender”), in lawful money of Canada and in immediately available
funds (except as provided below), at the appropriate Payment Office (as defined
in the Credit Agreement referred to below) of Deutsche Bank AG New York Branch
(the “Administrative Agent”) on the Maturity Date (as defined in the Credit
Agreement) the principal sum of                                  CANADIAN
DOLLARS (Cdn                                 ) or, if less, the unpaid principal
amount of all Canadian Revolving Loans (as defined in the Credit Agreement) made
by the Lender pursuant to the Credit Agreement. Except as specifically provided
in Section 2.17 of the Credit Agreement (which, in the circumstances provided
therein, shall require payments to be made in U.S. Dollars as provided therein),
all payments hereunder shall be made in Canadian Dollars.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.09 of the Credit Agreement.

This Note is one of the Canadian Dollar Revolving Notes referred to in the
Second Amended and Restated Credit Agreement, dated as of May 25, 2007, among
Host Hotels & Resorts, L.P., the Borrower, the U.S. Subsidiary Borrower named
therein, each other Canadian Revolving Loan Borrower from time to time party
thereto, the lenders from time to time party thereto (including the Lender) and
Deutsche Bank AG New York Branch, as Administrative Agent (as amended, modified
or supplemented from time to time, the “Credit Agreement”), and is subject to
the terms and conditions of, and entitled to the benefits of, the Credit
Agreement and the other Credit Documents (as defined in the Credit Agreement).
This Note is secured by the Security Documents (as defined in the Credit
Agreement) and is entitled to the benefits of the Subsidiaries Guaranty (as
defined in the Credit Agreement). This Note is subject to voluntary prepayment
and mandatory repayment prior to the Maturity Date, in whole or in part, as
provided in the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be or may become due and payable in the manner and with the effect
provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[NAME OF CANADIAN REVOLVING LOAN BORROWER] By     Title:  

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF STERLING REVOLVING NOTE

 

£                                    New York, New York                     ,
20    

FOR VALUE RECEIVED, HOST HOTELS & RESORTS, L.P., a Delaware limited partnership
(the “Borrower”), hereby promises to pay to the order of
                                 or its registered assigns (the “Lender”), in
lawful money of the United Kingdom and in immediately available funds, at the
appropriate Payment Office (as defined in the Credit Agreement referred to
below) of Deutsche Bank AG New York Branch (the “Administrative Agent”) on the
Maturity Date (as defined in the Credit Agreement) the principal sum of
                                 POUNDS STERLING
(£                                ) or, if less, the then unpaid principal
amount of all Sterling Revolving Loans (as defined in the Credit Agreement) made
by the Lender pursuant to the Credit Agreement. Except as specifically provided
in Section 2.17 of the Credit Agreement (which, in the circumstances provided
therein, shall require payments to be made in U.S. Dollars as provided therein),
all payments hereunder shall be made in Pounds Sterling.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.09 of the Credit Agreement.

This Note is one of the Sterling Revolving Notes referred to in the Second
Amended and Restated Credit Agreement, dated as of May 25, 2007, among the
Borrower, the U.S. Subsidiary Borrower named therein, each Canadian Revolving
Loan Borrower from time to time party thereto, the lenders from time to time
party thereto (including the Lender) and Deutsche Bank AG New York Branch, as
Administrative Agent (as amended, modified or supplemented from time to time,
the “Credit Agreement”), and is subject to the terms and conditions of, and
entitled to the benefits of, the Credit Agreement and the other Credit Documents
(as defined in the Credit Agreement). This Note is secured by the Security
Documents (as defined in the Credit Agreement) and is entitled to the benefits
of the Subsidiaries Guaranty (as defined in the Credit Agreement). This Note is
subject to voluntary prepayment and mandatory repayment prior to the Maturity
Date, in whole or in part, as provided in the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be or may become due and payable in the manner and with the effect
provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc., its General
Partner By     Name   Title:  

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF EURO REVOLVING NOTE

 

€                                     New York, New York                     ,
20    

FOR VALUE RECEIVED, [NAME OF BORROWER], a                                  (the
“Borrower”), hereby promises to pay to the order of
                                 or its registered assigns (the “Lender”), in
lawful money of the European Economic and Monetary Union and in immediately
available funds, at the appropriate Payment Office (as defined in the Credit
Agreement referred to below) of Deutsche Bank AG New York Branch (the
“Administrative Agent”) on the Maturity Date (as defined in the Credit
Agreement) the principal sum of                                  EUROS
(€                ) or, if less, the then unpaid principal amount of all
Sterling Revolving Loans (as defined in the Credit Agreement) made by the Lender
pursuant to the Credit Agreement. Except as specifically provided in
Section 2.17 of the Credit Agreement (which, in the circumstances provided
therein, shall require payments to be made in U.S. Dollars as provided therein),
all payments hereunder shall be made in Euros.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.09 of the Credit Agreement.

This Note is one of the Euro Revolving Notes referred to in the Second Amended
and Restated Credit Agreement, dated as of May 25, 2007, among Host Hotels &
Resorts, L.P., the Borrower, the U.S. Subsidiary Borrower named therein, each
Canadian Revolving Loan Borrower from time to time party thereto, the lenders
from time to time party thereto (including the Lender) and Deutsche Bank AG New
York Branch, as Administrative Agent (as amended, modified or supplemented from
time to time, the “Credit Agreement”), and is subject to the terms and
conditions of, and entitled to the benefits of, the Credit Agreement and the
other Credit Documents (as defined in the Credit Agreement). This Note is
secured by the Security Documents (as defined in the Credit Agreement) and is
entitled to the benefits of the Subsidiaries Guaranty (as defined in the Credit
Agreement). This Note is subject to voluntary prepayment and mandatory repayment
prior to the Maturity Date, in whole or in part, as provided in the Credit
Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be or may become due and payable in the manner and with the effect
provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[THE BORROWER] By:     Name   Title:  

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

Dated         1    

Deutsche Bank AG New York Branch

Global Loan Operations, Standby Letter of Credit Unit

60 Wall Street

New York, New York 10005 - MS NYC60-2708

Dear Sirs:

This request is being delivered to Deutsche Bank AG New York Branch,
individually and as Administrative Agent (in such capacity, the “Administrative
Agent”) under the Second Amended and Restated Credit Agreement, dated as of
May 25, 2007, (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among Host Hotels & Resorts, L.P. (formerly known as Host
Marriott, L.P.), the U.S. Subsidiary Borrower listed therein, each Canadian
Revolving Loan Borrower from time to time party thereto, the Lenders from time
to time party thereto and Deutsche Bank AG New York Branch, as Administrative
Agent. We hereby request that Deutsche Bank AG New York Branch, in its
individual capacity, issue a Letter of Credit for the account of the undersigned
on     2     (the “Date of Issuance”) in the aggregate stated amount of
    3     .

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be     4    , and such
Letter of Credit will be in support of     5     and will have a stated
expiration date of     6     .

--------------------------------------------------------------------------------

1 Date of Letter of Credit Request.

2 Date of Issuance which shall be at least 5 Business Days from the date hereof
(or such shorter period as may be acceptable to the Issuing Bank).

3 Aggregate initial Stated Amount of Letter of Credit which shall not be less
than $500,000 (or such lesser amount as is acceptable to the Issuing Bank).

4 Insert name and address of beneficiary.

5 Insert description of L/C Supportable Obligations.

6 Insert last date upon which drafts may be presented which may not be later
than the date which occurs 12 months after the Date of Issuance or, if earlier,
the tenth Business Day prior to the Maturity Date (although any Letter of Credit
may be extendible for

(continued…)



--------------------------------------------------------------------------------

We hereby certify that:

(1) The representations and warranties contained in the Credit Documents will be
true and correct in all material respects on the Date of Issuance, both before
and after giving effect to the issuance of the Letter of Credit requested hereby
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

(2) No Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or an Event of Default occur.

(3) No Senior Note Indenture Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Senior Note Indenture Default occur.

(4) On the Date of Issuance after giving effect to the issuance of the Letter of
Credit, there will exist no Default or Event of Default.

(5) On the Date of Issuance after giving effect to the issuance of the Letter of
Credit, the Leverage Ratio (computed on a Pro Forma Basis in accordance with
Section 2.01(a)(vii)) will be                                         .

Information as to any special drawing conditions is as follows:
                                        .

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc., its General
Partner By     Name:   Title:  

--------------------------------------------------------------------------------

(continued…)

  successive periods of up to 12 months, but not beyond the tenth Business Day
prior to the Maturity Date (unless such Letter of Credit is cash collateralized
on or before the Date of Issuance in accordance with Section 3.02(a) of the
Credit Agreement), on terms acceptable to the Issuing Bank).

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D

SECTION 5.04(b)(ii) CERTIFICATE

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of May 25, 2007, among Host Hotels & Resorts, L.P., the Borrower, the
U.S. Subsidiary Borrower named therein, each Canadian Revolving Loan Borrower
from time to time party thereto, the Lenders from time to time party thereto
(including the Lender) and Deutsche Bank AG New York Branch, as Administrative
Agent (as amended, modified or supplemented from time to time, the “Credit
Agreement”). Pursuant to the provisions of Section 5.04(b)(ii) of the Credit
Agreement, the undersigned hereby certifies that it is not a “bank” as such term
is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended.

 

  [NAME OF LENDER]   By:       Title:   Date:                   ,         



--------------------------------------------------------------------------------

EXHIBIT E-1

May 25, 2007

To the Agent and

each of the Lenders

listed on Schedule I hereto

 

  Re: Second Amended and Restated Credit Agreement dated as of May 25, 2007

Ladies and Gentlemen:

I am Executive Vice President and General Counsel of Host Hotels & Resorts, L.P.
(f/k/a Host Marriott, L.P.), a Delaware limited partnership (the “Company”), and
in my capacity as such have acted as counsel to the Company, Host Euro Business
Trust, a Maryland business trust (the “Additional Company”) and each U.S.
subsidiary of the Company that is party to the Second Amended and Restated
Subsidiaries Guaranty referred to below (collectively, the “U.S. Guarantors”),
and have acted as special counsel to Calgary Charlotte Partnership, a Canadian
partnership, HMC AP Canada Company, a Canadian company, HMC Toronto Air Company,
a Canadian company, HMC Toronto EC Company, a Canadian company (collectively,
the “Canadian Borrowers”) and each Canadian subsidiary of the Company that is a
party to the Second Amended and Restated Subsidiaries Guaranty (collectively the
“Canadian Guarantors”), all in connection with the Second Amended and Restated
Credit Agreement, dated as of May 25, 2007 (the “Amended and Restated Credit
Agreement”), among the Company, the Additional Company, the Canadian Borrowers,
Deutsche Bank AG New York Branch, as Administrative Agent (in such capacity and
in its capacity as Collateral Agent, the “Agent”), Bank of America, N.A., as
Syndication Agent, and the other agents and lenders from time to time party
thereto (the “Lenders”) and certain other Loan Documents (as hereinafter
defined). (The Company, the Additional Company, the Canadian Borrowers, the U.S.
Guarantors and the Canadian Guarantors are sometimes collectively referred to as
the “Credit Parties”.) This opinion letter is furnished to you pursuant to the
requirements set forth in Section 6.02 of the Amended and Restated Credit
Agreement in connection with the closing thereunder on the date hereof.
Capitalized terms used herein which are defined in the Amended and Restated
Credit Agreement shall have the meanings set forth in the Amended and Restated
Credit Agreement, unless otherwise defined herein.



--------------------------------------------------------------------------------

To the Agent and

each of the Lenders

listed on Schedule I hereto

May 25, 2007

Page 2

 

For purposes of this opinion letter, I have examined photocopies of the
following documents (the “Documents”):

 

  1. Executed copy of the Amended and Restated Credit Agreement.

 

  2. Executed copy of the Second Amended and Restated Subsidiaries Guaranty.

 

  3. The Certificate of Formation or the Certificate of Limited Partnership, as
the case may be, of each Delaware Credit Party (as hereinafter defined), with
amendments thereto.

 

  4. The Limited Liability Company Agreement or the Agreement of Limited
Partnership, as the case may be, of each Delaware Credit Party.

 

  5. A certificate of good standing of each Delaware Credit Party listed on
Schedule II hereto issued by the Secretary of State of the State of Delaware,
dated the date as indicated for such Credit Party on Schedule II hereto.

 

  6. Certain resolutions of the Board of Directors of Host Hotels & Resorts,
Inc., as general partner of the Company, adopted on May 17, 2007.

 

  7. Certain resolutions adopted by unanimous written consent of the Board of
Managers, or the Board of Managers of the general partner, as applicable, of
each Credit Party other than the Canadian Borrowers and the Canadian Guarantors,
dated May 22, 2007.

 

  8. Certain resolutions of the Board of Trustees of the Additional Company,
adopted by unanimous written consent on May 22, 2007.

The documents referred to in Paragraphs 1 and 2 above are sometimes hereinafter
referred to collectively as the “Loan Documents.” The Additional Company and the
following U.S. Guarantors are sometimes referred to collectively as the
“Non-Delaware U.S. Credit Parties”: (i) Ameliatel; (ii) Host of Boston, Ltd.;
(iii) Host of Houston, Ltd.; (iv) Host of Houston 1979; (v) City Center Hotel
Limited Partnership; and (vi) IHP Holdings Partnership, L.P. The Company and the
U.S. Guarantors, other than the Non-Delaware U.S. Credit Parties, are sometimes
referred to collectively as the “Delaware Credit Parties”.



--------------------------------------------------------------------------------

To the Agent and

each of the Lenders

listed on Schedule I hereto

May 25, 2007

Page 3

 

In my examination of the Loan Documents and the other Documents, I have assumed
the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to authentic originals of
all of the Documents submitted to me as copies (including telecopies). As to all
matters of fact relevant to the opinions expressed and other statements made
herein, I have relied on the representations and statements of fact made in the
Documents, I have not independently established the facts so relied on, and I
have not made any investigation or inquiry other than my examination of the
Documents. This opinion letter is given, and all statements herein are made, in
the context of the foregoing.

For purposes of this opinion letter, I have assumed that (i) each Loan Document
constitutes a valid and binding obligation of each party thereto enforceable
against each such party in accordance with their respective terms, (ii) there
has been no mutual mistake of fact or misunderstanding or fraud, duress or undue
influence, in connection with the negotiation, execution or delivery of the Loan
Documents, and the conduct of all parties to the Loan Documents has complied
with any requirements of good faith, fair dealing and conscionability,
(iii) there are and have been no agreements or understandings among the parties,
written or oral, and there is and has been no usage of trade or course of prior
dealing among the parties that would, in either case, define, supplement or
qualify the terms of the Loan Documents, and (iv) there is nothing in the laws
of Canada or any other law not covered by this opinion letter that is relevant
to the opinions expressed below. I have also assumed the validity and
constitutionality of each relevant statute, rule, regulation and agency action
covered by this opinion letter.

For purposes of the opinions set forth in Paragraph (c) below, I have made the
following further assumptions: (i) that all orders, judgments, decrees,
agreements and contracts would be enforced as written; and (ii) that all parties
to the Loan Documents will act in accordance with, and will refrain from taking
any action that is forbidden by, the terms and conditions of the Loan Documents.

This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect: (i) the Delaware Limited
Liability Company Act, as amended (the “Delaware LLC Act”), (ii) the Delaware
Uniform Limited Partnership Act, as amended (the “Delaware Limited Partnership
Act”), and (iii) as to the opinions given in Paragraph (d) below, subject to the
exclusions and limitations set forth in this opinion letter, federal statutes
and regulations (“Applicable Federal Law”).



--------------------------------------------------------------------------------

To the Agent and

each of the Lenders

listed on Schedule I hereto

May 25, 2007

Page 4

 

I am advised that, as to the matters relating to the Non-Delaware U.S. Credit
Parties (other than IHP Holdings Partnership, L.P.) referenced in Paragraphs
(a), (b) and (c) below, you are obtaining the opinion of Hogan & Hartson L.L.P.
I am further advised that, as to the matters relating to the Canadian Borrowers
and Canadian Guarantors referenced in Paragraphs (a), (b) and (c) below, you are
obtaining the opinions of Blake, Cassels & Graydon LLC and Cox Hanson O’Reilly
Matheson.

Based upon, subject to and limited by the assumptions, qualifications,
exceptions and limitations set forth in this opinion letter, I am of the opinion
that:

(a) Each Delaware Credit Party is validly existing under the laws of the State
of Delaware as a limited partnership or limited liability company, as the case
may be, as of the date of the certificate listed for such Credit Party on
Schedule II hereto.

(b) Each Delaware Credit Party has the limited partnership or limited liability
company power, as the case may be, to execute, deliver and perform the Loan
Documents to which it is a party. The execution, delivery and performance by
each Delaware Credit Party of the Loan Documents to which it is a party have
been duly authorized by all necessary limited partnership or limited liability
company action, as the case may be, of such Delaware Credit Party. Each Delaware
Credit Party has duly executed and delivered each of the Loan Documents to which
it is a party.

(c) The execution, delivery and performance as of the date hereof by each
Delaware Credit Party of the Loan Documents to which it is party do not (i) in
the case of each such party that is a partnership, violate the certificate of
limited partnership of such party, the partnership agreement of such party or
the Delaware Limited Partnership Act, (ii) in the case of each such party that
is a limited liability company, violate the certificate of formation of such
party, the limited liability company agreement of such party, or the Delaware
LLC Act.

(d) No approval or consent of, or registration or filing with, any federal or
state governmental agency is required to be obtained or made by the Credit
Parties under Applicable Federal Law in connection with the execution, delivery
and performance as of the date hereof by the Credit Parties of the Loan



--------------------------------------------------------------------------------

To the Agent and

each of the Lenders

listed on Schedule I hereto

May 25, 2007

Page 5

 

Documents and other than any approvals, consents, registrations or filings
necessary for each Credit Party to continue to conduct its business as currently
conducted.

I hereby confirm to you that, to my knowledge, there are no actions, suits or
proceedings pending or overtly threatened in writing against any Credit Party,
or in which any Credit Party is a party, before any court or governmental
department, commission, board, bureau, agency or instrumentality that question
the validity of the Amended and Restated Credit Agreement or any action taken or
to be taken pursuant thereto, or that seek to enjoin or otherwise prevent the
consummation of the transactions contemplated by the Amended and Restated Credit
Agreement or to recover in damages or obtain other relief as a result thereof.

I express no opinion in this letter as to any other laws and regulations not
specifically identified above as being covered hereby, including Canadian law
(and in particular, I express no opinion as to any effect that such other laws
and regulations may have on the opinions expressed herein). I express no opinion
in this letter as to federal or state securities laws or regulations, antitrust,
unfair competition, banking, or tax laws or regulations, or laws or regulations
of any political subdivision below the state level. The opinions set forth in
Paragraphs (b), (c) and (d) above are based upon a review of only those laws and
regulations (not otherwise excluded in this opinion letter) that, in my
experience, are generally recognized as applicable to transactions of the type
contemplated in the Loan Documents.

I assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter. This opinion letter has been prepared
solely for your use in connection with the closing under the Amended and
Restated Credit Agreement on the date hereof, and should not be quoted in whole
or in part or otherwise be referred to, and should not be filed with or
furnished to any governmental agency or other person or entity, without my prior
written consent, except that the entities that become Lenders pursuant to an
assignment of an interest in the Commitments and Loans pursuant to Section 14.03
of the Amended and Restated Credit Agreement may rely upon this opinion letter
(it being understood that this opinion letter speaks only as of the date hereof,
and that no reliance by such entities will have any effect on the scope,
phrasing or originally intended use of this opinion letter). Notwithstanding the
immediately preceding sentence, each Lender may furnish a copy of this opinion
letter (i) to any accountants, auditors and legal or other representatives of
such Lender, (ii) to any governmental entity that has regulatory or supervisory
authority over such Lender



--------------------------------------------------------------------------------

To the Agent and

each of the Lenders

listed on Schedule I hereto

May 25, 2007

Page 6

 

or pursuant to legal process or as otherwise required by law or regulation, or
(iii) in connection with any judicial proceeding involving the transactions
contemplated by the Loan Documents.

 

Very truly yours, Elizabeth A. Abdoo Executive Vice President and General
Counsel



--------------------------------------------------------------------------------

SCHEDULE I

Lenders

Deutsche Bank AG New York Branch

Bank of America, N.A.

Citicorp North America, Inc.

Calyon New York Branch

Société Générale

Bank of Nova Scotia, New York Agency

Royal Bank of Scotland, plc

Goldman Sachs Credit Partners L.P.

Wachovia Bank, National Association

The Bank of New York

Merrill Lynch Bank USA

Canadian Lenders

Deutsche Bank AG Canada Branch

Bank of America, N.A. (Canada Branch)

Citibank, N.A. Canadian Branch

The Bank of Nova Scotia

Société Générale (Canada Branch)

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Certificates of Good Standing

 

Delaware Credit Party

  

Certificate of Good Standing (Delaware)

Airport Hotels LLC

   May 18, 2007

BRE/Swiss, L.L.C.

   May 18, 2007

Chesapeake Hotel Limited Partnership

   May 18, 2007

Cincinnati Plaza LLC

   May 18, 2007

Durbin LLC

   May 18, 2007

East Side Hotel Associates, L.P.

   May 18, 2007

Fernwood Hotel LLC

   May 18, 2007

HMC Amelia I LLC

   May 18, 2007

HMC Amelia II LLC

   May 18, 2007

HMC AP GP LLC

   May 18, 2007

HMC AP LP

   May 18, 2007

HMC Atlanta LLC

   May 18, 2007

HMC BCR Holdings LLC

   May 18, 2007

HMC Burlingame LLC

   May 18, 2007

HMC Cambridge LLC

   May 18, 2007

HMC Capital LLC

   May 18, 2007

HMC Capital Resources LLC

   May 18, 2007

HMC Charlotte GP LLC

   May 18, 2007

HMC Charlotte LP

   May 18, 2007

HMC Chicago Lakefront LLC

   May 18, 2007

HMC Chicago LLC

   May 18, 2007

 

II-1



--------------------------------------------------------------------------------

Delaware Credit Party

  

Certificate of Good Standing (Delaware)

HMC Copley LLC

   May 18, 2007

HMC Desert LLC

   May 18, 2007

HMC Diversified American Hotels, L.P.

   May 18, 2007

HMC Diversified LLC

   May 18, 2007

HMC East Side LLC

   May 18, 2007

HMC East Side II LLC

   May 18, 2007

HMC Gateway LLC

   May 18, 2007

HMC Georgia LLC

   May 18, 2007

HMC Grand LLC

   May 18, 2007

HMC Hanover LLC

   May 18, 2007

HMC Headhouse Funding LLC

   May 18, 2007

HMC Host Restaurants LLC

   May 18, 2007

HMC Hotel Development LLC

   May 18, 2007

HMC HPP LLC

   May 18, 2007

HMC HT LLC

   May 18, 2007

HMC IHP Holdings LLC

   May 18, 2007

HMC JWDC LLC

   May 18, 2007

HMC Kea Lani LLC

   May 18, 2007

HMC Lenox LLC

   May 18, 2007

HMC Manhattan Beach LLC

   May 18, 2007

HMC Market Street LLC

   May 18, 2007

HMC Maui LLC

   May 18, 2007

HMC Mexpark LLC

   May 18, 2007

HMC NGL LLC

   May 18, 2007

 

II-2



--------------------------------------------------------------------------------

Delaware Credit Party

  

Certificate of Good Standing (Delaware)

HMC O’Hare Suites Ground LLC

   May 18, 2007

HMC OLS I L.P.

   May 18, 2007

HMC OLS I LLC

   May 18, 2007

HMC OLS II L.P.

   May 18, 2007

HMC Pacific Gateway LLC

   May 18, 2007

HMC Park Ridge LLC

   May 18, 2007

HMC PLP LLC

   May 18, 2007

HMC Polanco LLC

   May 18, 2007

HMC Potomac LLC

   May 18, 2007

HMC Properties I LLC

   May 18, 2007

HMC Properties II LLC

   May 18, 2007

HMC Property Leasing LLC

   May 18, 2007

HMC Reston LLC

   May 18, 2007

HMC Retirement Properties L.P.

   May 18, 2007

HMC SBM Two LLC

   May 18, 2007

HMC Seattle LLC

   May 18, 2007

HMC SFO LLC

   May 18, 2007

HMC Suites Limited Partnership

   May 18, 2007

HMC Suites LLC

   May 18, 2007

HMC Swiss Holdings LLC

   May 18, 2007

HMC Toronto Airport GP LLC

   May 18, 2007

HMC Toronto Airport LP

   May 18, 2007

HMC Toronto EC GP LLC

   May 18, 2007

HMC Toronto EC LP

   May 18, 2007

 

II-3



--------------------------------------------------------------------------------

Delaware Credit Party

  

Certificate of Good Standing (Delaware)

HMC/Interstate Manhattan Beach, L.P.

   May 18, 2007

HMH General Partner Holdings LLC

   May 18, 2007

HMH Marina LLC

   May 18, 2007

HMH Pentagon LLC

   May 18, 2007

HMH Restaurants LLC

   May 18, 2007

HMH Rivers LLC

   May 18, 2007

HMH Rivers, L.P.

   May 18, 2007

HMH WTC LLC

   May 18, 2007

Host Atlanta Perimeter Ground LLC

   May 18, 2007

Host Capitol Hill LLC

   May 18, 2007

Host Cincinnati II LLC

   May 18, 2007

Host Cincinnati Hotel LLC

   May 18, 2007

Host Dallas Quorum Ground LLC

   May 18, 2007

Host Financing LLC

   May 18, 2007

Host Fourth Avenue LLC

   May 18, 2007

Host Hotels & Resorts, L.P.

   May 18, 2007

Host Houston Briar Oaks, L.P.

   May 18, 2007

Host Indianapolis I LLC

   May 18, 2007

Host La Jolla LLC

   May 18, 2007

Host Los Angeles LLC

   May 18, 2007

Host Mission Hills, L.L.C.

   May 18, 2007

Host Mission Hills II LLC

   May 18, 2007

Host Mission Hills Hotel LLC

   May 18, 2007

 

II-4



--------------------------------------------------------------------------------

Delaware Credit Party

  

Certificate of Good Standing (Delaware)

Host Needham LLC

   May 18, 2007

Host Needham II LLC

   May 18, 2007

Host Needham Hotel LLC

   May 18, 2007

Host Park Ridge LLC

   May 21, 2007

Host Realty LLC

   May 18, 2007

Host Realty Company LLC

   May 18, 2007

Host Realty Hotel LLC

   May 18, 2007

Host Realty Partnership, L.P.

   May 18, 2007

Host Tucson LLC

   May 18, 2007

Host Waltham LLC

   May 18, 2007

Host Waltham II LLC

   May 18, 2007

Host Waltham Hotel LLC

   May 18, 2007

HST LT LLC

   May 18, 2007

HST I LLC

   May 18, 2007

Ivy Street Hopewell LLC

   May 18, 2007

Ivy Street LLC

   May 18, 2007

Market Street Host LLC

   May 18, 2007

New Market Street LP

   May 18, 2007

Philadelphia Airport Hotel LLC

   May 18, 2007

PM Financial LLC

   May 18, 2007

PM Financial LP

   May 18, 2007

Potomac Hotel Limited Partnership

   May 18, 2007

PRM LLC

   May 18, 2007

Rockledge Hotel LLC

   May 18, 2007

 

II-5



--------------------------------------------------------------------------------

Delaware Credit Party

  

Certificate of Good Standing (Delaware)

S.D. Hotels LLC

   May 23, 2007

Santa Clara HMC LLC

   May 18, 2007

South Coast Host Hotel LLC

   May 18, 2007

Starlex LLC

   May 18, 2007

Times Square GP LLC

   May 18, 2007

Times Square LLC

   May 18, 2007

Wellsford-Park Ridge HMC Hotel Limited Partnership

   May 18, 2007

YBG Associates LLC

   May 18, 2007

 

II-6



--------------------------------------------------------------------------------

EXHIBIT E-2

May 25, 2007

To the Agent and each of

the Lenders listed

on Schedule II hereto

 

  Re: Second Amended and Restated Credit Agreement dated as of May 25, 2007

Ladies and Gentlemen:

This firm has acted as counsel to Host Hotels & Resorts, L.P. (f/k/a Host
Marriott, L.P.), a Delaware limited partnership (the “Company”), Host Euro
Business Trust, a Maryland business trust (the “Additional Company”), Calgary
Charlotte Partnership, a Canadian partnership, HMC AP Canada Company, a Canadian
company, HMC Toronto Air Company, a Canadian company, HMC Toronto EC Company, a
Canadian company (collectively, the “Canadian Borrowers”), each U.S. subsidiary
of the Company listed on Schedule III hereto (collectively, the “U.S.
Guarantors”), and each of Calgary Charlotte Holdings Company, a Canadian
company, HMC Charlotte (Calgary) Company, a Canadian company, HMC Grace
(Calgary) Company, a Canadian company (together with Calgary Charlotte
Partnership, HMC Toronto Air Company, HMC Toronto EC Company and HMC AP Canada
Company, collectively the “Canadian Guarantors”, and together with the U.S.
Guarantors, the Company, the Additional Company and the Canadian Borrowers, the
“Credit Parties”), in connection with the Second Amended and Restated Credit
Agreement, dated as of May 25, 2007 (the “Credit Agreement”), among the Company,
the Additional Company, the Canadian Borrowers, Deutsche Bank AG New York
Branch, as Administrative Agent (in such capacity and in its capacity as
Collateral Agent, the “Agent”), Bank of America, N.A., as Syndication Agent, and
the other agents and lenders from time to time party thereto (the “Lenders”),
which provides, among other things, for loans to the Company, the Additional
Company and the Canadian Borrowers in an aggregate principal amount of Six
Hundred Million Dollars ($600,000,000) and the execution and delivery pursuant
thereto of certain other Loan Documents (as hereinafter defined). This opinion
letter is furnished to you pursuant to the requirements set forth in
Section 6.02 of the Credit Agreement in connection with the closing thereunder
on the date hereof. Capitalized terms used herein which are defined in the
Credit Agreement shall have the meanings set forth in the Credit Agreement,
unless otherwise defined herein (including in Schedule I attached hereto).



--------------------------------------------------------------------------------

To the Agent and each

of the Lenders listed

on Schedule II hereto

May 25, 2007

Page 2

 

For purposes of this opinion letter, we have examined copies of the documents
listed on Schedule I attached hereto (the “Documents”). The Credit Agreement and
the Subsidiaries Guaranty (as such terms are defined above or in Schedule I
hereto) are sometimes hereinafter referred to collectively as the “Loan
Documents.” Certain other capitalized terms used herein are defined in Schedule
I attached hereto. The following Credit Parties are sometimes hereinafter
referred to collectively as the “Non-Delaware Covered U.S. Credit Parties”:
(i) Ameliatel; (ii) Host of Boston; (iii) Host of Houston; (iv) Houston 1979;
(v) City Center; and (vi) the Additional Company.

In our examination of the Loan Documents and the other Documents, we have
assumed the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to authentic originals of
all of the Documents submitted to us as copies (including telecopies). As to all
matters of fact relevant to the opinions expressed and other statements made
herein, we have relied on the representations and statements of fact made in the
Documents, we have not independently established the facts so relied on, and we
have not made any investigation or inquiry other than our examination of the
Documents. This opinion letter is given, and all statements herein are made, in
the context of the foregoing.

As used in this opinion letter, the phrase “to our knowledge” means the actual
knowledge (that is, the conscious awareness of facts or other information) of
lawyers currently in the firm who have given substantive legal attention to
representation of the Credit Parties in connection with the Loan Documents.

For purposes of this opinion letter, we have assumed that (i) each party to the
Loan Documents other than the Non-Delaware Covered U.S. Credit Parties
(including, without limitation, all of the Credit Parties other than the
Non-Delaware Covered U.S. Credit Parties) has all requisite power and authority
under all applicable laws, regulations and governing documents to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and the Agent, each of the Lenders and each such other party has complied
with all legal requirements pertaining to its status as such status relates to
its rights to enforce the Loan Documents, (ii) each party to the Loan Documents
other than the Non-



--------------------------------------------------------------------------------

To the Agent and each

of the Lenders listed

on Schedule II hereto

May 25, 2007

Page 3

 

Delaware Covered U.S. Credit Parties (including, without limitation, all of the
Credit Parties other than the Non-Delaware Covered U.S. Credit Parties) has duly
authorized, executed and delivered the Loan Documents to which it is a party,
(iii) except as set forth in Paragraph (a) below, each party to the Loan
Documents (including, without limitation, all of the Credit Parties) is validly
existing and in good standing in all necessary jurisdictions, (iv) each Loan
Document constitutes a valid and binding obligation of each party thereto
(except any Credit Party) enforceable against each such party in accordance with
its respective terms, (v) there has been no mutual mistake of fact or
misunderstanding, or fraud, duress or undue influence, in connection with the
negotiation, execution or delivery of the Loan Documents, and the conduct of all
parties to the Loan Documents has complied with any requirements of good faith,
fair dealing and conscionability, (vi) there are and have been no agreements or
understandings among the parties, written or oral, and there is and has been no
usage of trade or course of prior dealing among the parties that would, in
either case, define, supplement or qualify the terms of the Loan Documents and
(vii) there is nothing in the laws of Canada or any other law not covered by
this opinion letter that is relevant to the opinions expressed below. We are
advised that, as to the matters referenced in clauses (i) through (iii) above,
(1) with respect to the Credit Parties (other than the Non-Delaware Covered U.S.
Credit Parties, IHP Holdings Partnership, L.P., the Canadian Borrowers and the
Canadian Guarantors), you are obtaining the opinion of the general counsel of
Host Hotels & Resorts, Inc. (f/k/a Host Marriott Corporation) and its
subsidiaries and (2) with respect to the Canadian Borrowers and the Canadian
Guarantors, you are also obtaining the opinions of Blake, Cassels & Graydon LLC
and Cox Hanson O’Reilly Matheson. We have also assumed the validity of the
determinations of the Board of Managers or other applicable governing body of
each U.S. Guarantor and Canadian Guarantor concerning the necessity and
convenience of the Subsidiaries Guaranty, and have further assumed the
sufficiency of the consideration received therefor. We have further assumed the
validity and constitutionality of each relevant statute, rule, regulation and
agency action covered by this opinion letter.

For the purposes of the opinion set forth in the second sentence of Paragraph
(c) below, we have assumed that, pending the execution and delivery of each
Revolving Note, all operative facts (and applicable law) will remain unchanged
from those in existence on the date hereof.



--------------------------------------------------------------------------------

To the Agent and each

of the Lenders listed

on Schedule II hereto

May 25, 2007

Page 4

 

For purposes of the opinions set forth in Paragraph (d) below, we have further
assumed that all orders, judgments, decrees, agreements and contracts would be
enforced as written.

For purposes of the opinion set forth in Paragraph (e) below, we have further
assumed, without any independent verification or investigation, that none of the
Lenders is a broker or dealer under the Margin Regulations, defined below.

This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect: (i) as to the opinions
expressed in (as applicable) Paragraphs (a), (b) and (d)(iv)-(ix) below, the
Florida Revised Uniform Partnership Act of 1995; the Massachusetts Uniform
Limited Partnership Act; the Texas Revised Limited Partnership Act; the Texas
Revised Partnership Act; the Minnesota 1976 Uniform Limited Partnership Act; and
the Maryland Business Trust Act; (ii) as to the opinions expressed in
Paragraphs (c) and (d)(i)-(iii) below, subject to the exclusions and limitations
set forth in this opinion letter, internal New York law (“Applicable State
Law”); (iii) as to the opinions expressed in Paragraph (d)(i) below, subject to
the exclusions and limitations set forth in this opinion letter, federal
statutes and regulations (“Applicable Federal Law”); (iv) as to the opinion
expressed in Paragraph (e) below, the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224,
respectively (the “Margin Regulations”); and (v) as to the opinion expressed in
Paragraph (f) below, the Investment Company Act of 1940, as amended.

Based upon, subject to and limited by the assumptions, qualifications,
exceptions and limitations set forth in this opinion letter, we are of the
opinion that:

(a) Host of Houston is in existence as a limited partnership under the laws of
the State of Texas as of the date of the certificate specified in Paragraph 16
in Schedule I. Host of Boston has not filed a certificate of cancellation with
the Secretary of the Commonwealth of the Commonwealth of Massachusetts as of the
date of the certificate specified in Paragraph 12 in Schedule I. City Center is
authorized to do business as a limited partnership under the laws of the State
of Minnesota as of the date of the certificate specified in Paragraph 22 in
Schedule I. The Additional Company is in good standing with the State of
Maryland Department of Assessments and Taxation as of the date of the
certificate specified in Paragraph 28 in Schedule I.



--------------------------------------------------------------------------------

To the Agent and each

of the Lenders listed

on Schedule II hereto

May 25, 2007

Page 5

 

(b) Each of the Non-Delaware Covered U.S. Credit Parties has the partnership or
trust power (as applicable) to execute, deliver and perform the Loan Documents
to which it is a party. The execution, delivery and performance by each of the
Non-Delaware Covered U.S. Credit Parties of the Loan Documents to which it is a
party have been duly authorized by all necessary partnership or trust action (as
applicable) of such Non-Delaware Covered U.S. Credit Party. The Loan Documents
to which each of the Non-Delaware Covered U.S. Credit Parties is a party have
been duly executed and delivered on behalf of such Non-Delaware Covered U.S.
Credit Party.

(c) Each of the Loan Documents to which each Credit Party is a party constitutes
a valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms. Each Revolving Note, when duly
prepared and executed in accordance with the Credit Agreement and delivered to
the applicable Lender, will constitute a valid and binding obligation of the
applicable Borrower, enforceable against such Borrower in accordance with its
terms.

(d) The execution, delivery and performance on the date hereof by each Credit
Party of the Loan Documents to which it is party do not (i) violate any
applicable provision of any Applicable Federal Law or Applicable State Law;
(ii) to our knowledge, violate any court or administrative order, judgment or
decree that names any Credit Party and is specifically directed to it or any of
its property; (iii) breach or constitute a default under any of the Reviewed
Agreements as of the date hereof (except that we express no opinion with respect
to any matters that would require a mathematical calculation or a financial or
accounting determination); (iv) in the case of Ameliatel, violate the Ameliatel
Partnership Agreement or the Florida Revised Uniform Partnership Act of 1995;
(v) in the case of Host of Boston, violate the Host of Boston Partnership
Agreement or the Host of Boston Certificate of Limited Partnership or the
Massachusetts Uniform Limited Partnership Act; (vi) in the case of Host of
Houston, violate the Host of Houston Partnership Agreement or the Host of
Houston Certificate of Limited Partnership or the Texas Revised Limited
Partnership Act; (vii) in the case of Houston 1979, violate the Houston 1979
Partnership Agreement or the Texas Revised Partnership Act; (viii) in the case
of City Center, violate the City Center Certificate of Limited Partnership or
the City Center Partnership Agreement or the Minnesota 1976 Uniform Limited
Partnership Act; or (ix) in the case of the Additional Company, violate the
Additional Company Certificate of Trust, the Additional Company Declaration of
Trust, the Additional Company Bylaws, or the Maryland Business Trust Act.



--------------------------------------------------------------------------------

To the Agent and each

of the Lenders listed

on Schedule II hereto

May 25, 2007

Page 6

 

(e) The Revolving Loans and the use of the proceeds of the Revolving Loans, each
in accordance with the terms of the Credit Agreement, do not violate Section 7
of the Exchange Act or the Margin Regulations.

(f) None of the Credit Parties is an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

In addition to the assumptions, qualifications, exceptions and limitations
elsewhere set forth in this opinion letter, the opinions expressed in
Paragraph (c) above are subject to the qualification that certain rights,
remedies, waivers and other provisions of the Loan Documents and Revolving Notes
may not be enforceable in accordance with their terms, but, subject to the
assumptions, qualifications, exceptions and limitations set forth elsewhere in
this opinion letter, such unenforceability would not render the Loan Documents
invalid as a whole or preclude (i) the judicial enforcement of the obligations
of the Company, the Additional Company or the Canadian Borrowers to pay the
principal of the Revolving Loans and interest thereon at the rate or rates (but
not including any increase in rate after default) set forth therein or the
obligations of the Company to reimburse the Issuing Bank for any payments made
under a Letter of Credit, (ii) the acceleration by the Agent of the Company’s,
the Additional Company’s or the Canadian Borrowers’ obligation to pay such
principal, together with such interest, after a default by the Company, the
Additional Company or the Canadian Borrowers (A) in the payment of such
principal or interest, or (B) in the performance of any other obligation of the
Company, the Additional Company or the Canadian Borrowers in circumstances in
which a court will provide a remedy, or (iii) the judicial enforcement of the
obligations of the U.S. Guarantors under the Subsidiaries Guaranty to pay the
principal of the Revolving Loans and interest thereon at the rate or rates (but
not including any increase in rate after default) set forth in the Credit
Agreement or to reimburse the Issuing Bank for any payments made under a Letter
of Credit after a default by the Company or the Canadian Borrowers in the
payment of such principal, interest or reimbursement for payments made under a
Letter of Credit at maturity or following acceleration pursuant to clause
(ii) above; provided, however, that we express no opinion regarding the
enforceability against the U.S. Guarantors and Canadian Guarantors of the
Subsidiaries Guaranty in the event of or with respect to (1) any modification to
or amendment of the obligations of the Company, the Additional Company or any
Canadian Borrower under the Loan Documents that increases such obligations, or
(2) any election of remedies, any act or omission by the Agent or its agents
with respect to collateral, or any other conduct of the Agent or its agents,
that in each



--------------------------------------------------------------------------------

To the Agent and each

of the Lenders listed

on Schedule II hereto

May 25, 2007

Page 7

 

case prejudices any U.S. Guarantor or Canadian Guarantor or constitutes a full
or partial release or discharge of such U.S. Guarantor or Canadian Guarantor
under applicable law.

In addition to the assumptions, qualifications, exceptions and limitations
elsewhere set forth in this opinion letter, our opinions expressed above are
also subject to the effect of: (1) bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting creditors’ rights (including,
without limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); (2) the exercise
of judicial discretion and the application of principles of equity, good faith,
fair dealing, reasonableness, conscionability and materiality (regardless of
whether the applicable agreements are considered in a proceeding in equity or at
law); and (3) generally applicable rules of law that limit or affect the
enforceability of provisions that purport to waive or to require waiver of (or
have the effect of waiving) procedural, judicial or substantive rights or
defenses.

We express no opinion in this letter as to any other laws and regulations not
specifically identified above as being covered hereby, including Canadian law
(and in particular, we express no opinion as to any effect that such other laws
and regulations may have on the opinions expressed herein). We express no
opinion in this letter as to federal or state securities laws or regulations
(except to the extent stated in Paragraphs (e) and (f)), antitrust, unfair
competition, banking, or tax laws or regulations, or laws or regulations of any
political subdivision below the state level. The opinions set forth in
Paragraphs (b), (c), and (d)(i) above are based upon a review of only those laws
and regulations (not otherwise excluded in this letter) that, in our experience,
are generally recognized as applicable to transactions of the type contemplated
in the Loan Documents.

We assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter. This opinion letter has been prepared
solely for your use in connection with the closing under the Credit Agreement on
the date hereof, and should not be quoted in whole or in part or otherwise be
referred to, and should not be filed with or furnished to any governmental
agency or other person or entity, without the prior written consent of this
firm, except that entities that become Lenders pursuant to an assignment of an
interest in the Commitments and Revolving Loans pursuant to Section 14.03 of the
Credit Agreement may rely upon this opinion letter (it being understood that
this opinion letter speaks only as of the date hereof, and that no reliance by
such entities



--------------------------------------------------------------------------------

To the Agent and each

of the Lenders listed

on Schedule II hereto

May 25, 2007

Page 8

 

will have any effect on the scope, phrasing or originally intended use of this
opinion letter). Notwithstanding the immediately preceding sentence, each Lender
may furnish a copy of this opinion letter (i) to any accountants, auditors and
legal or other representatives of such Lender, (ii) to any governmental entity
that has regulatory or supervisory authority over such Lender, or pursuant to
legal process or as otherwise required by law or regulation, or (iii) in
connection with any judicial proceeding involving the transactions contemplated
by the Loan Documents.

 

Very truly yours, HOGAN & HARTSON L.L.P.



--------------------------------------------------------------------------------

SCHEDULE I

DOCUMENTS

 

1. Executed copy of the Credit Agreement.

 

2. Executed copy of the Second Amended and Restated Subsidiaries Guaranty (the
“Subsidiaries Guaranty”).

 

3. Forms of the Revolving Notes attached as Exhibits B-1 and B-2, to the Credit
Agreement (each a “Revolving Note”).

 

4. Certain agreements and contracts to which one or more of the Credit Parties
are a party listed on Schedule IV hereto (collectively, the “Reviewed
Agreements”).

 

5. The Amended and Restated General Partnership Agreement of Ameliatel, a
Florida general partnership (“Ameliatel”), dated January 20, 1998, between
BRE/Amelia Partners L.P. and BRE/Amelia L.L.C., as amended by the First
Amendment to Amended and Restated Partnership Agreement, effective as of
December 31, 1998, between HMC Amelia I LLC and HMC Amelia II LLC, and as
further amended by the Second Amendment to Amended and Restated Partnership
Agreement, dated as of October 24, 2003, between HMC Amelia I LLC and HMC Amelia
II LLC, as certified on the date hereof by the Secretary of Amelia I LLC and the
Secretary of Amelia II LLC, the general partners of Ameliatel, as being
complete, accurate and in effect (the “Ameliatel Partnership Agreement”).

 

6. Assignment and Assumption of Partnership Interests, dated as of
December 30, 1998, between BRE/Amelia L.L.C. and Amelia II LLC, as certified on
the date hereof by the Secretary of Amelia I LLC and the Secretary of Amelia II
LLC, the general partners of Ameliatel, as being complete, accurate and in
effect.

 

7. Assignment and Assumption of Partnership Interests, dated as of
December 30, 1998, by and between BRE/Amelia Partners L.P. and Amelia I LLC, as
certified on the date hereof by the Secretary of Amelia I LLC and the Secretary
of Amelia II LLC, the general partners of Ameliatel, as being complete, accurate
and in effect.

 

8.

Certain resolutions of the Board of Managers of the general partners of
Ameliatel, in their capacities as general partners of Ameliatel, adopted by
unanimous consent dated May 22, 2007, as

 

I-1



--------------------------------------------------------------------------------

 

certified on the date hereof by the Secretary of Amelia I LLC and the Secretary
of Amelia II LLC, the general partners of Ameliatel, as being complete, accurate
and in effect.

 

9. The Certificate of Limited Partnership of Host of Boston, Ltd., a
Massachusetts limited partnership (“Host of Boston”), with amendments thereto,
as certified by the Secretary of the Commonwealth of the Commonwealth of
Massachusetts on May 15, 2007, as on file with the Secretary of the Commonwealth
of the Commonwealth of Massachusetts, and as certified by the Secretary of
Airport Hotels LLC (“Airport Hotels”), the sole general partner of Host of
Boston, as being complete, accurate and in effect on the date hereof (the “Host
of Boston Certificate of Limited Partnership”).

 

10. The Agreement of Limited Partnership of Host of Boston, as amended by the
Amendment to Agreement of Limited Partnership of Host of Boston, effective as of
December 15, 1998, each as certified on the date hereof by the Secretary of
Airport Hotels, the sole general partner of Host of Boston, as being complete,
accurate and in effect (the “Host of Boston Partnership Agreement”).

 

11. Certain resolutions of the Board of Managers of Airport Hotels adopted by
unanimous consent dated May 22, 2007, as certified on the date hereof by the
Secretary of Airport Hotels, the sole general partner of Host of Boston, as
being complete, accurate and in effect.

 

12. Certificate of Existence of Host of Boston issued by the Secretary of the
Commonwealth of the Commonwealth of Massachusetts dated May 15, 2007.

 

13. The Certificate and Agreement of Limited Partnership of Host of Houston,
Ltd., a Texas limited partnership (“Host of Houston”), as amended by the
Amendment of Certificate and Agreement of Limited Partnership, each as certified
by the Secretary of State of the State of Texas on May 16, 2007 as on file with
the Office of the Secretary of State of the State of Texas, and each as
certified by the Secretary of Airport Hotels, the sole general partner of Host
of Houston, as being complete, accurate and in effect on the date hereof (the
“Host of Houston Certificate of Limited Partnership”).

 

I-2



--------------------------------------------------------------------------------

14. The Certificate and Agreement of Limited Partnership of Host of Houston, as
amended by the Amendment to Partnership Agreement, dated December 28, 1998, and
as further amended by the Second Amendment to Partnership Agreement, dated
February 4, 2005, each as certified by the Secretary of Airport Hotels, the sole
general partner of Host of Houston, as being complete, accurate and in effect on
the date hereof (the “Host of Houston Partnership Agreement”).

 

15. Certain resolutions of the Board of Managers of Airport Hotels adopted by
unanimous consent dated May 22, 2007, as certified on the date hereof by the
Secretary of Airport Hotels, the sole general partner of Host of Houston, as
being complete, accurate and in effect.

 

16. Certificate of Existence of Host of Houston issued by the Office of the
Secretary of State of the State of Texas dated May 16, 2007.

 

17. The Agreement of General Partnership of Host of Houston 1979, a Texas
general partnership (“Houston 1979”), as amended by the Amendment to Partnership
Agreement, effective as of December 15, 1998, and as further amended by the
Second Amendment to Partnership Agreement, effective as of February 4, 2005,
each as certified on the date hereof by the Secretary of Airport Hotels, a
general partner of Houston 1979 and the sole general partner of Host of Houston,
which is the other general partner of Houston 1979, as being complete, accurate
and in effect (the “Houston 1979 Partnership Agreement”).

 

18. Certain resolutions of the Board of Managers of Airport Hotels adopted by
unanimous consent dated May 22, 2007, as certified on the date hereof by the
Secretary of Airport Hotels, a general partner of Houston 1979 and the sole
General Partner of Host of Houston, which is the other general partner of
Houston 1979, as being complete, accurate and in effect.

 

19. The Certificate of Limited Partnership of City Center Hotel Limited
Partnership, a Minnesota limited partnership (“City Center”), with amendments
thereto, as certified by the Secretary of State of the State of Minnesota on
May 15, 2007 as on file with the Secretary of State of the State of Minnesota,
and as certified by the Secretary of Host La Jolla LLC (“Host La Jolla”), the
sole general partner of City Center, as being complete, accurate and in effect
on the date hereof (the “City Center Certificate of Limited Partnership”).

 

I-3



--------------------------------------------------------------------------------

20. The Second Amended and Restated Limited Partnership Agreement of City
Center, as amended by the Amendment of Partnership Agreement and Transfer of
Limited Partnership Interest, dated as of December 29, 1995, among Host Marriott
Corporation (“HMC”), Host International, Inc. and Host La Jolla, as further
amended by Second Amendment to Second Amended and Restated Partnership
Agreement, dated as of December 23, 1998, between Host La Jolla and HMC, as
further amended by the Amendment to Agreement of Limited Partnership, dated as
of December 27, 1998, by Host La Jolla and HMC, and as further amended by the
Amendment to Agreement of Limited Partnership, dated as of December 28, 1998,
among Host La Jolla, HMC and the Company, as certified on the date hereof by the
Secretary of Host La Jolla, the sole general partner of City Center, as being
complete, accurate and in effect (the “City Center Partnership Agreement”).

 

21. Certain resolutions of the Board of Managers of Host La Jolla adopted by
unanimous consent dated May 22, 2007, as certified on the date hereof by the
Secretary of Host La Jolla, the sole general partner of City Center, as being
complete, accurate and in effect.

 

22. Certificate of Good Standing of City Center issued by the Secretary of State
of the State of Minnesota dated May 15, 2007.

 

23. The Certificate of Trust of the Additional Company, as certified by the
State of Maryland Department of Assessments and Taxation on May 23, 2007, as on
file with the Secretary of State of the State of Maryland, as certified on the
date hereof by the Secretary of the Additional Company as being complete,
accurate and in effect (the “Additional Company Certificate of Trust”).

 

24. The Declaration of Trust of the Additional Company, as amended, as certified
on the date hereof by the Secretary of the Additional Company as being complete,
accurate and in effect (the “Additional Company Declaration of Trust”).

 

25. The Bylaws of the Additional Company, as amended, as certified on the date
hereof by the Secretary of the Additional Company as being complete, accurate
and in effect (the “Additional Company Bylaws”).

 

26. Certain resolutions of the Board of Trustees of the Additional Company
adopted by unanimous consent dated May 22, 2007, as certified on the date hereof
by the Secretary of the Additional Company as being complete, accurate and in
effect.

 

I-4



--------------------------------------------------------------------------------

27. A certificate of the Secretary of the Additional Company dated as of the
date hereof, as to the incumbency and signatures of certain officers of the
Additional Company.

 

28. Certificate of Good Standing of the Additional Company issued by the State
of Maryland Department of Assessments and Taxation dated May 23, 2007.

 

29. A certificate of the Secretary of each U.S. Guarantor, including a
certification as to the incumbency and signatures of certain officers of Amelia
I LLC, Amelia II LLC, Airport Hotels and Host La Jolla.

 

30. A certificate of an officer of each Credit Party or, in the case of any
Credit Party which is a partnership, of an officer of the general partner or the
general partners, as applicable, of such Credit Party, dated the date hereof as
to certain facts relating to such Credit Party.

 

I-5



--------------------------------------------------------------------------------

SCHEDULE II

LENDERS

Deutsche Bank AG New York Branch

Bank of America, N.A.

Citicorp North America Inc.

Calyon New York Branch

Société Générale

The Bank of Nova Scotia

Royal Bank of Scotland, plc

Goldman Sachs Credit Partners L.P.

Wachovia Bank, National Association

The Bank of New York

Merrill Lynch Bank USA

Bank of Nova Scotia, New York Agency

Deutsche Bank AG Canada Branch

Bank of America, N.A. (Canada Branch)

Citibank, N.A. Canadian Branch

Société Générale (Canada Branch)

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

U.S. GUARANTORS

 

U.S. Guarantor

  

Jurisdiction of Organization

   Type of Entity Airport Hotels LLC    Delaware    Limited liability company
Ameliatel    Florida    General partnership BRE/Swiss, L.L.C.    Delaware   
Limited liability company Chesapeake Hotel Limited Partnership    Delaware   
Limited partnership Cincinnati Plaza LLC    Delaware    Limited liability
company City Center Hotel Limited Partnership    Minnesota    Limited
partnership Durbin LLC    Delaware    Limited liability company East Side Hotel
Associates, L.P.    Delaware    Limited partnership Fernwood Hotel LLC   
Delaware    Limited liability company HMC Amelia I LLC    Delaware    Limited
liability company HMC Amelia II LLC    Delaware    Limited liability company HMC
AP GP LLC    Delaware    Limited liability company HMC AP LP    Delaware   
Limited partnership HMC Atlanta LLC    Delaware    Limited liability company HMC
BCR Holdings LLC    Delaware    Limited liability company HMC Burlingame LLC   
Delaware    Limited liability company HMC Cambridge LLC    Delaware    Limited
liability company HMC Capital LLC    Delaware    Limited liability company HMC
Capital Resources LLC    Delaware    Limited liability company HMC Charlotte GP
LLC    Delaware    Limited liability company HMC Charlotte LP    Delaware   
Limited partnership

 

III-1



--------------------------------------------------------------------------------

U.S. Guarantor

  

Jurisdiction of Organization

   Type of Entity HMC Chicago Lakefront LLC    Delaware    Limited liability
company HMC Chicago LLC    Delaware    Limited liability company HMC Copley LLC
   Delaware    Limited liability company HMC Desert LLC    Delaware    Limited
liability company HMC Diversified American Hotels, L.P.    Delaware    Limited
partnership HMC Diversified LLC    Delaware    Limited liability company HMC
East Side LLC    Delaware    Limited liability company HMC East Side II LLC   
Delaware    Limited liability company HMC Gateway LLC    Delaware    Limited
liability company HMC Georgia LLC    Delaware    Limited liability company HMC
Grand LLC    Delaware    Limited liability company HMC Hanover LLC    Delaware
   Limited liability company HMC Headhouse Funding LLC    Delaware    Limited
liability company HMC Host Restaurants LLC    Delaware    Limited liability
company HMC Hotel Development LLC    Delaware    Limited liability company HMC
HPP LLC    Delaware    Limited liability company HMC HT LLC    Delaware   
Limited liability company HMC IHP Holdings LLC    Delaware    Limited liability
company HMC JWDC LLC    Delaware    Limited liability company HMC Kea Lani LLC
   Delaware    Limited liability company HMC Lenox LLC    Delaware    Limited
liability company HMC Manhattan Beach LLC    Delaware    Limited liability
company HMC Market Street LLC    Delaware    Limited liability company HMC Maui
LLC    Delaware    Limited liability company

 

III-2



--------------------------------------------------------------------------------

U.S. Guarantor

  

Jurisdiction of Organization

   Type of Entity HMC Mexpark LLC    Delaware    Limited liability company HMC
NGL LLC    Delaware    Limited liability company HMC O’Hare Suites Ground LLC   
Delaware    Limited liability company HMC OLS I L.P.    Delaware    Limited
partnership HMC OLS I LLC    Delaware    Limited liability company HMC OLS II
L.P.    Delaware    Limited partnership HMC Pacific Gateway LLC    Delaware   
Limited liability company HMC Park Ridge LLC    Delaware    Limited liability
company HMC PLP LLC    Delaware    Limited liability company HMC Polanco LLC   
Delaware    Limited liability company HMC Potomac LLC    Delaware    Limited
liability company HMC Properties I LLC    Delaware    Limited liability company
HMC Properties II LLC    Delaware    Limited liability company HMC Property
Leasing LLC    Delaware    Limited liability company HMC Reston LLC    Delaware
   Limited liability company HMC Retirement Properties L.P.    Delaware   
Limited partnership HMC SBM Two LLC    Delaware    Limited liability company HMC
Seattle LLC    Delaware    Limited liability company HMC SFO LLC    Delaware   
Limited liability company HMC Suites Limited Partnership    Delaware    Limited
partnership HMC Suites LLC    Delaware    Limited liability company HMC Swiss
Holdings LLC    Delaware    Limited liability company HMC Toronto Airport GP LLC
   Delaware    Limited liability company HMC Toronto Airport LP    Delaware   
Limited partnership

 

III-3



--------------------------------------------------------------------------------

U.S. Guarantor

  

Jurisdiction of Organization

   Type of Entity HMC Toronto EC GP LLC    Delaware    Limited liability company
HMC Toronto EC LP    Delaware    Limited partnership HMC/Interstate Manhattan
Beach, L.P.    Delaware    Limited partnership HMH General Partner Holdings LLC
   Delaware    Limited liability company HMH Marina LLC    Delaware    Limited
liability company HMH Pentagon LLC    Delaware    Limited liability company HMH
Restaurants LLC    Delaware    Limited liability company HMH Rivers LLC   
Delaware    Limited liability company HMH Rivers, L.P.    Delaware    Limited
partnership HMH WTC LLC    Delaware    Limited liability company Host Atlanta
Perimeter Ground LLC    Delaware    Limited liability company Host Capitol Hill
LLC    Delaware    Limited liability company Host Cincinnati II LLC    Delaware
   Limited liability company Host Cincinnati Hotel LLC    Delaware    Limited
liability company Host Dallas Quorum Ground LLC    Delaware    Limited liability
company Host Financing LLC    Delaware    Limited liability company Host Fourth
Avenue LLC    Delaware    Limited liability company Host Houston Briar Oaks,
L.P.    Delaware    Limited partnership Host Indianapolis I LLC    Delaware   
Limited liability company Host La Jolla LLC    Delaware    Limited liability
company Host Los Angeles LLC    Delaware    Limited liability company Host
Mission Hills, L.L.C.    Delaware    Limited liability company Host Mission
Hills II LLC    Delaware    Limited liability company

 

III-4



--------------------------------------------------------------------------------

U.S. Guarantor

  

Jurisdiction of Organization

   Type of Entity Host Mission Hills Hotel LLC    Delaware    Limited liability
company Host Needham LLC    Delaware    Limited liability company Host Needham
II LLC    Delaware    Limited liability company Host Needham Hotel LLC   
Delaware    Limited liability company Host of Boston, Ltd.    Massachusetts   
Limited partnership Host of Houston 1979    Texas    General partnership Host of
Houston, Ltd.    Texas    Limited partnership Host Park Ridge LLC    Delaware   
Limited liability company Host Realty LLC    Delaware    Limited liability
company Host Realty Company LLC    Delaware    Limited liability company Host
Realty Hotel LLC    Delaware    Limited liability company Host Realty
Partnership, L.P.    Delaware    Limited partnership Host Tucson LLC    Delaware
   Limited liability company Host Waltham LLC    Delaware    Limited liability
company Host Waltham II LLC    Delaware    Limited liability company Host
Waltham Hotel LLC    Delaware    Limited liability company HST LT LLC   
Delaware    Limited liability company HST I LLC    Delaware    Limited liability
company IHP Holdings Partnership, L.P.    Pennsylvania    Limited partnership
Ivy Street Hopewell LLC    Delaware    Limited liability company Ivy Street LLC
   Delaware    Limited liability company Market Street Host LLC    Delaware   
Limited liability company New Market Street LP    Delaware    Limited
partnership Philadelphia Airport Hotel LLC    Delaware    Limited liability
company

 

III-5



--------------------------------------------------------------------------------

U.S. Guarantor

  

Jurisdiction of Organization

   Type of Entity PM Financial LLC    Delaware    Limited liability company PM
Financial LP    Delaware    Limited partnership Potomac Hotel Limited
Partnership    Delaware    Limited partnership PRM LLC    Delaware    Limited
liability company Rockledge Hotel LLC    Delaware    Limited liability company
S.D. Hotels LLC    Delaware    Limited liability company Santa Clara HMC LLC   
Delaware    Limited liability company South Coast Host Hotel LLC    Delaware   
Limited liability company Starlex LLC    Delaware    Limited liability company
Times Square GP LLC    Delaware    Limited liability company Times Square LLC   
Delaware    Limited liability company Wellsford-Park Ridge HMC Hotel Limited
Partnership    Delaware    Limited partnership YBG Associates LLC    Delaware   
Limited liability company

 

III-6



--------------------------------------------------------------------------------

SCHEDULE IV

REVIEWED AGREEMENTS

A. Certain Agreements listed on Host Hotels & Resorts, L.P.’s Annual Report for
2006, filed on March 1, 2007

 

  1. Host Marriott L.P. Executive Deferred Compensation Plan as amended and
restated effective January 1, 2005 (formerly the Host Marriott Corporation
Executive Deferred Compensation Plan).

 

  2. Host Marriott Corporation 1997 Comprehensive Stock and Cash Incentive Plan,
as amended and restated December 29, 1998, as amended January 2004.

 

  3. Distribution Agreement dated as of September 15, 1993 between Host Marriott
Corporation and Marriott International, Inc.

 

  a. Amendment No. 1 to the Distribution Agreement dated December 29, 1995 by
and among Host Marriott Corporation, Host Marriott Services Corporation and
Marriott International, Inc.

 

  b. Amendment No. 2 to the Distribution Agreement dated June 21, 1997 by and
among Host Marriott Corporation, Host Marriott Services Corporation and Marriott
International, Inc.

 

  c. Amendment No. 3 to the Distribution Agreement dated March 3, 1998 by and
among Host Marriott Corporation, Host Marriott Services Corporation, Marriott
International, Inc. and Sodexho Marriott Services, Inc.

 

  d. Amendment No. 4 to the Distribution Agreement by and among Host Marriott
Corporation and Marriott International Inc.

 

  e. Amendment No. 5 to the Distribution Agreement, dated December 18, 1998, by
and among Host Marriott Corporation, Host Marriott Services Corporation and
Marriott International Inc.

 

  f. Amendment No. 6, dated as of January 10, 2001, to the Distribution
Agreement dated as of September 15, 1993 between Host Marriott Corporation and
Marriott International, Inc.

 

  g. Amendment No. 7, dated as of December 29, 2001, to the Distribution
Agreement dated as of December 15, 1993 between Host Marriott Corporation and
Marriott International, Inc.

 

  4. Distribution Agreement dated December 22, 1995 by and between Host Marriott
Corporation and Host Marriott Services Corporation.

 

  a. Amendment to Distribution Agreement dated December 22, 1995 by and between
Host Marriott Corporation and Host Marriott Services Corporation.

 

  5. Tax Sharing Agreement dated as of October 5, 1993 by and between Host
Marriott Corporation and Marriott International, Inc.

 

  6. License Agreement dated as of December 29, 1998 by and among Host Marriott
Corporation, Host Marriott, L.P., Marriott International, Inc. and Marriott
Worldwide Corporation.

 

  7. Tax Administration Agreement dated as of October 8, 1993 by and between
Host Marriott Corporation and Marriott International, Inc.

 

IV-1



--------------------------------------------------------------------------------

  8. Restated Noncompetition Agreement dated March 1998 by and among Host
Marriott Corporation, Marriott International, Inc. and Sodexho Marriott
Services, Inc.

 

  a. First Amendment to Restated Noncompetition Agreement by and among Host
Marriott Corporation, Marriott International, Inc. and Sodexho Marriott
Services, Inc.

 

  9. Employee Benefits and Other Employment Matters Allocation Agreement dated
as of December 29, 1995 by and between Host Marriott Corporation and Host
Marriott Services Corporation.

 

  10. Tax Sharing Agreement dated as of December 29, 1995 by and between Host
Marriott Corporation and Host Marriott Services Corporation.

 

  11. Host Marriott, L.P. Retirement and Savings Plan, as amended and effective
January 1, 2004, as amended and restated as of May 20, 2004.

 

  12. Contribution Agreement dated as of April 16, 1998 among Host Marriott
Corporation, Host Marriott, L.P. and the contributors named therein, together
with Exhibit B.

 

  a. Amendment No. 1 to Contribution Agreement dated May 8, 1998 among Marriott
Corporation, Host Marriott, L.P. and the contributors named therein.

 

  b. Amendment No. 2 to Contribution Agreement dated May 18, 1998 among Host
Marriott Corporation, Host Marriott, L.P. and the contributors named therein.

 

  13. Employee Benefits and Other Employment Matters Allocation Agreement
between Host Marriott Corporation, Host Marriott, L.P. and Crestline Capital
Corporation.

 

  a. Amendment to the Employee Benefits and Other Employment Matters Allocation
Agreement effective as of December 29, 1998 by and between Host Marriott
Corporation, Marriott International, Inc., Sodexho Marriott Services, Inc.,
Crestline Capital Corporation and Host Marriott, L.P.

 

  14. Amended and Restated Noncompetition Agreement among Host Marriott
Corporation, Host Marriott, L.P. and Crestline Capital Corporation, dated
December 28, 1998.

 

  a. First Amendment, dated as of December 28, 1998, to the Restated
Noncompetition Agreement dated March 3, 1998 by and among Host Marriott
Corporation, Marriott International, Inc. and Crestline Capital Corporation.

 

  15. Acquisition and Exchange Agreement dated November 13, 2000 by Host
Marriott, L.P. and Crestline Capital Corporation.

 

  16. Host Marriott Corporation’s Non-Employee Director’s Deferred Stock
Compensation Plan as amended and restated effective January 1, 2005.

 

  17. Separation and Retirement Agreement dated as of May 30, 2003.

 

  18. Host Marriott Corporation’s Severance Plan for Executives effective
March 6, 2003, as amended as of May 20, 2004.

B. Management Agreements and Agreements Relating to Management Agreements

 

  1. Corporate-Level Amendment of Host Management Agreements, dated as of
December 29, 2001, by and among Host Marriott, L.P., HMT Lessee LLC and Marriott
International, Inc. (the “MHRS CLA”).

 

IV-2



--------------------------------------------------------------------------------

  a. Form of Standard 2002 Agreement (as defined in the MHRS CLA) attached as
Exhibit 2 to the MHRS CLA.

 

  b. Form of Standard Owner’s Agreement (as defined in the MHRS CLA) attached as
Exhibit 2-A to the MHRS CLA.

 

  c. First Amendment to Corporate-Level Amendment of Host Management Agreements
(MHRS), dated August 25, 2004, by and among Host Marriott, L.P., HMT Lessee LLC
and Marriott International, Inc.

 

  d. Amendment to Corporate-Level Amendment of Host Management Agreements
(MHRS), dated January 1, 2006, by and among Host Marriott, L.P., HMT Lessee LLC
and Marriott International, Inc.

 

  2. Amended and Restated Management Agreement for the Atlanta JW Lenox Marriott
hotel, dated as of December 29, 2001, between Host Marriott, L.P. (“Owner”) and
Marriott International, Inc.

 

  3. Third Amended and Restated Management Agreement for the New York Marriott
Marquis hotel, dated as of December 29, 2001, between HMC Times Square Hotel LLC
(“Owner”) and Marriott International, Inc.

 

  a. First Amendment to Third Amended and Restated Management Agreement, dated
October 24, 2003, between HMC Times Square Hotel LLC and Marriott International,
Inc.

 

  4. Second Amended and Restated Management Agreement for the San Francisco
Moscone Marriott, dated as of December 29, 2001, between YBG Associates LLC
(“Owner”) and Marriott Hotels Services, Inc.

 

  a. Amendment to Second Amended and Restated Management Agreement, dated
January 1, 2006, by and among YBG Associates LLC, CCMH Moscone LLC and Marriott
Hotel Services, Inc.

 

  5. Corporate-Level Amendment of Host Management Agreements dated as of
December 29, 2001, by and among Host Marriott, L.P., HMT Lessee LLC and The
Ritz-Carlton Hotel Company, L.L.C. (the “RC CLA”).

 

  a. Form of Standard 2002 RC Agreement (as defined in the RC CLA) attached as
Exhibit 2 to the RC CLA.

 

  b. Form of Standard RC Owner’s Agreement (as defined in the RC CLA) attached
as Exhibit 2-A to the RC CLA.

 

  6. Amended and Restated Management Agreement for the Ritz-Carlton San
Francisco, dated as of January 1, 2002, between Host Marriott, L.P. (“Owner”)
and The Ritz-Carlton Hotel Company, L.L.C.

 

  a. Letter Agreement, dated August 2005, by and among Host Marriott, L.P., The
Ritz-Carlton Hotel Company, L.L.C. and CCRC San Francisco LLC

 

  7. Amended and Restated Management Agreement for the Ritz-Carlton Buckhead,
dated as of January 1, 2002, between HMC OP BN LLC (“Owner”) and The
Ritz-Carlton Hotel Company, L.L.C.

 

  a. Amendment to Amended and Restated Management Agreement, dated January 1,
2006, by and among HMC OP BN LLC, CCRC Buckhead/Naples LLC and The Ritz-Carlton
Hotel Company, L.L.C.

 

  8. Amended and Restated Management Agreement for the Ritz-Carlton Naples,
dated as of January 1, 2002, between HMC OP BN LLC (“Owner”) and The
Ritz-Carlton Hotel Company, L.L.C.

 

IV-3



--------------------------------------------------------------------------------

  a. Amendment to Amended and Restated Management Agreement, dated January 1,
2006, by and among HMC OP BN LLC, CCRC Buckhead/Naples LLC and The Ritz-Carlton
Hotel Company, L.L.C.

 

  9. Operation Agreement, dated as of December 15, 1994, by and between HMC
Acquisition Properties, Inc. and CDS Hotel Corporation.

 

  a. First Amendment to Operation Agreement, dated as of November 1, 1996, by
and between HMC Acquisition Properties, Inc. and Interstate Hotels Corporation.

 

  b. Second Amendment to Operation Agreement, dated as of January 31, 1997, by
and between HMC Acquisition Properties, Inc. and Interstate Hotels Corporation.

 

  c. Consent, Assignment and Assumption and Amendment of Operation Agreement,
dated as of December 31, 1998, by and among Host Marriott, L.P., CCMH
Fisherman’s Wharf LLC and Interstate Hotels, LLC.

 

  d. Letter Agreement, dated September 27, 2002, between Host Marriott
Corporation and Interstate Hotels, LLC.

 

  10. Hotel Management Agreement, dated July 15, 2004, between Delta Hotels
Limited and HMC AP Canada Co.

 

  11. Hotel Management Agreement, dated March 27, 1997, between BRE/Grand L.L.C.
and Four Seasons Hotels Limited.

 

  a. Consent, Assignment and Assumption and Amendment of Management Agreement,
dated December 31, 1998, among HMC Grand LLC, CCFS Atlanta LLC and Four Seasons
Hotels Limited.

 

  b. Sub-Management Agreement, dated April 16, 2007, between Four Seasons Hotels
Limited and FS Atlanta Employment Inc.

 

  12. Management Agreement, dated February 28, 1997, between BRE/HT, L.L.C. and
Hyatt Corporation.

 

  a. Consent, Assignment and Assumption and Amendment of Management Agreement,
dated December 30, 1998, among HMC HT LLC, CCMH Atlanta LLC and Hyatt
Corporation.

 

  b. Amendment to Management Agreement, dated July 26, 2000, between CCHH
Atlanta LLC and Hyatt Corporation.

C. Franchise Agreements

 

  1. First Amended and Restated Corporate-Level Amendment of Host Franchise
Agreements, dated as of December 29, 2001, by and between Host Marriott, L.P.
and Marriott International, Inc.

 

  2. Franchise Agreement, dated December 15, 1994, by and between Host Marriott,
L.P. and Marriott International, Inc., as amended.

 

  a. Consent, Assignment and Assumption and Amendment of License Agreement,
dated as of December 31, 1998, by and among Host Marriott, L.P., CCMH
Fisherman’s Wharf LLC and Marriott International, Inc.

 

IV-4



--------------------------------------------------------------------------------

  b. Assignment of Franchise Agreement and Termination of Owner Agreement and
Consent, dated as of January 10, 2001, by and among CCMH Fisherman’s Wharf LLC,
Host Marriott, L.P. and Marriott International, Inc.

 

  c. Amendment to Franchise Agreement, dated as of January 10, 2001, by and
between Host Marriott, L.P. and Marriott International, Inc.

 

IV-5



--------------------------------------------------------------------------------

EXHIBIT E-3

 

LOGO [g50592img003.jpg]

May 25, 2007

Reference: 52070/29

To the Persons listed on Schedule A to this Opinion

Dear Sirs/Madames:

 

Re: Second Amended and Restated Credit Agreement dated as of May 25, 2007,
between Host Hotels & Resorts, L.P. (f/k/a Host Marriott, L.P.), as the U.S.
Borrower, Host Euro Business Trust, as the U.S. Subsidiary Borrower, certain
subsidiaries of Host Marriott L.P., HMC Toronto EC Company, HMC Toronto Air
Company, HMC AP Canada Company and Calgary Charlotte Partnership, as the
Canadian Borrowers, the lenders as may become party thereto from time to time,
Deutsche Bank AG New York Branch, as Administrative Agent, Bank of America,
N.A., as Syndication Agent, and Citicorp North America Inc., Société Générale
and Calyon New York Branch, as Co-Documentation Agents (the “Second Amended and
Restated Credit Agreement”)

 

1. SCOPE OF OPINION

 

1.1 Introduction

1.1.1 We have acted as Canadian counsel for:

 

  (a) HMC Toronto EC Company, HMC Toronto Air Company, HMC AP Canada Company,
HMC Charlotte (Calgary) Company (“HMC Charlotte”), HMC Grace (Calgary) Company
(“HMC Grace”) and Calgary Charlotte Holdings Company (“Calgary Holdings”)
(collectively, the “Nova Scotia Companies”); and

 

  (b) HMC Charlotte and HMC Grace in their capacities as general partners (the
“Partners”) of Calgary Charlotte Partnership (the “Calgary Partnership”, the
Calgary Partnership collectively with HMC Toronto EC Company, HMC Toronto Air
Company and HMC AP Canada Company the “Canadian Borrowers”);

in connection with the Second Amended and Restated Credit Agreement, the May 25,
2007 Canadian Dollar Revolving Notes executed and delivered under the Second
Amended and Restated Credit Agreement by each of the Canadian Borrowers in
favour of each of Deutsche Bank AG Canada Branch, Bank of America, N.A.
(Canadian Branch), Citibank, N.A. (Canadian Branch), Société Générale (Canada)
and The Bank of Nova Scotia (the “Existing Canadian Dollar Revolving Notes”) and
the second amended and restated subsidiaries guaranty (the “Second Amended and
Restated Subsidiaries Guaranty”) dated May 25, 2007 whereby HMC AP Canada
Company, HMC Charlotte, HMC Grace, Calgary Holdings, HMC Toronto Air Company,
HMC Toronto EC Company and the Calgary Partnership (collectively, the “Canadian
Credit Parties”) guarantee the Obligations and Other Obligations (as defined in
the Second Amended and Restated Subsidiaries Guaranty).



--------------------------------------------------------------------------------

LOGO [g50592img001.jpg]

 

1.1.2 This opinion is given to you pursuant to Section 6.02 of the Second
Amended and Restated Credit Agreement. Capitalized terms used but not defined in
this opinion have the respective meanings attributed to those terms in the
Second Amended and Restated Credit Agreement. The Second Amended and Restated
Credit Agreement, the Existing Canadian Dollar Revolving Notes and the Second
Amended and Restated Subsidiaries Guaranty are referred to collectively as the
“Documents” and individually as a “Document”.

 

1.2 Examination of Documents

1.2.1 We examined an electronically transmitted copy of the each of the executed
Documents.

1.2.2 We have also made such investigations and examined originals or copies,
certified or otherwise identified to our satisfaction, of such certificates of
public officials and of such other certificates, documents and records as we
considered necessary or relevant for purposes of the opinions expressed below,
including, without limitation:

 

(a) the general partnership agreement dated December 9, 1996 between HMC
Charlotte and HMC Grace (as successor) (the “Partnership Agreement”);

 

(b) a resolution of the general partners of the Calgary Partnership authorizing,
among other things, the execution, delivery and performance by the Calgary
Partnership of the Documents to which it is a party;

 

(c) a certificate of the Secretary of the Nova Scotia Companies (the
“Secretary’s Certificate”) with respect to certain factual matters, a copy of
which has been delivered to you;

 

(d) certificates of status (the “Alberta Certificates of Status”) dated May 24,
2007 issued in respect of each of HMC Charlotte and HMC Grace by the Registrar
of Corporations for the Province of Alberta; and

 

(e) corporate profile reports (the “Ontario Corporate Profile Reports”) dated
May 24, 2007 issued in respect of each of HMC Toronto EC Company, HMC Toronto
Air Company and HMC AP Canada Company by the Ministry of Consumer and Business
Services for the Province of Ontario.

 

1.3 Assumptions

We have made the following assumptions:

1.3.1 With respect to all documents examined by us, we have assumed the
genuineness of all signatures, the legal capacity of individuals signing any
documents, the authenticity of all documents submitted to us as originals and
the conformity to authentic original documents of all documents submitted to us
as certified, conformed, telecopied, photocopied or electronically transmitted
copies.

 

MONTREAL    OTTAWA    TORONTO    CALGARY    VANCOUVER    NEW YORK    CHICAGO    LONDON
    BEIJING    blakes.com

Page 2



--------------------------------------------------------------------------------

LOGO [g50592img001.jpg]

 

1.3.2 We have, with your permission, relied upon the Secretary’s Certificate
with respect to the accuracy of the factual matters contained therein, which
factual matters have not been independently investigated or verified by us.

1.3.3 We have assumed that the Partners have duly executed on behalf of the
Calgary Partnership each of the Documents to which the Calgary Partnership is a
party.

1.3.4 Each of the Alberta Certificates of Status and the Ontario Corporate
Profile Reports continues to be accurate on the date of this opinion as if
issued on that date.

 

1.4 Laws Addressed

1.4.1 The opinions expressed herein relate only to the laws of the Provinces of
Ontario and Alberta (the “Provinces”) on the date of this opinion, and the
federal laws of Canada applicable in the Provinces, as at the date of this
opinion, and no opinion is expressed with respect to the laws of any other
jurisdiction.

 

2. OPINIONS

Based upon and subject to the foregoing, and to the qualifications expressed
below, we are of the opinion that:

2.1.1 The Calgary Partnership has been formed and is existing as a general
partnership under the Partnership Act (Alberta).

2.1.2 Relying solely on the Alberta Certificates of Status, each of HMC
Charlotte and HMC Grace is a valid and subsisting extra-provincial corporation
in the Province of Alberta.

2.1.3 No extra-provincial license is required to be obtained in Ontario in order
for HMC Toronto EC Company, HMC Toronto Air Company or HMC AP Canada Company to
carry on business in Ontario. It should be noted, however, that each of HMC
Toronto EC Company, HMC Toronto Air Company and HMC AP Canada Company is
required to file certain prescribed corporate information pursuant to the
Corporation Information Act (Ontario). The Ontario Profile Reports indicate that
each of HMC Toronto EC Company, HMC Toronto Air Company and HMC AP Canada
Company has filed initial notices under the Corporation Information Act
(Ontario) as of the dates specified in such Ontario Profile Reports.

2.1.4 The Calgary Partnership has the partnership power and capacity to execute,
deliver and perform its obligations under each of the Documents to which it is a
party.

2.1.5 The Calgary Partnership has taken all necessary partnership action to
authorize the execution, delivery and performance by the Partners on behalf of
the Calgary Partnership of each of the Documents to which it is a party, and the
other Canadian Dollar Revolving Notes in accordance with the provisions of the
Second Amended and Restated Credit Agreement to each Canadian Lender which did
not receive such a note as of the date hereof and the Calgary Partnership has
duly executed each of the Documents to which it is a party.

 

MONTREAL    OTTAWA    TORONTO    CALGARY    VANCOUVER    NEW YORK    CHICAGO    LONDON
    BEIJING    blakes.com

Page 3



--------------------------------------------------------------------------------

LOGO [g50592img001.jpg]

 

2.1.6 Assuming that a Document has been unconditionally delivered in the State
of New York (which we have been advised by counsel for the Lenders is the State
where the Documents have actually been executed and delivered) by a Canadian
Credit Party to the other parties to such Document in order to create a binding
agreement between them, then, to the extent that the laws of a Province were to
apply to the question of the delivery of such Document1, such Document has been
duly delivered.

2.1.7 The execution, delivery and performance by each of the Canadian Credit
Parties of each of the Documents to which it is a party (including the
execution, delivery and performance by the Partners on behalf of the Calgary
Partnership of the Documents to which the Calgary Partnership is a party) do not
breach or result in a default under:

 

(a) in the case of the Partners and the Calgary Partnership, the Partnership
Agreement;

 

(b) in the case of any of the Canadian Credit Parties, any law, statute, rule or
regulation of the Provinces or any of the laws of Canada applicable therein to
which any of the Canadian Credit Parties are subject; and

 

(c) to our current actual knowledge, any judgement, order or decree of any
court, agency, tribunal, arbitrator or other authority in either of the
Provinces to which any Canadian Credit Parties are subject.

2.1.8 No authorization, consent, permit or approval of, or other action by, or
filing or qualification with or notice to, any governmental agency or authority,
regulatory body, court, tribunal or other similar entity having jurisdiction in
either of the Provinces under the laws of either of the Provinces or the federal
laws of Canada applicable therein is required in connection with the execution,
delivery and performance by any of the Canadian Credit Parties of any of the
Documents to which it is a party (including the execution, delivery and
performance by the Partners on behalf of the Calgary Partnership of the
Documents to which the Calgary Partnership is a party).

2.1.9 If a Document is sought to be enforced in any action or proceeding in
either of the Provinces in accordance with the laws applicable to such Document
as chosen by the parties, namely the laws of the State of New York, the courts
of such Province would recognize such choice of laws provided that such choice
of laws is bona fide (in the sense that it was not made with a view to avoiding
the consequences of the laws of the jurisdiction with which the transaction has
a real and substantial connection) and provided that such choice of laws is not
contrary to public policy, public order or good morals as such terms are
understood under the laws of such Provinces (“Public Policy”). To our current
actual knowledge, the choice of the laws of the State of New York as the laws
applicable to the Documents was not made by any Canadian Credit Party for the
purpose of evading another system of law and would not offend Public Policy in
either of the Provinces.

2.1.10 If a Document is sought to be enforced in any action or proceeding in
either Province in accordance with the laws applicable to such Document as
chosen by the parties, namely the laws of the State of New

 

--------------------------------------------------------------------------------

1

Please note that under conflict of laws rules applicable in the Provinces, as a
matter of contract law, delivery of a Document must be effected in accordance
with the law of the place of performance (which in this case would be the laws
of the State of New York (being the laws applicable to such Document as chosen
by the parties and the laws of the State where, we have been advised by counsel
for the Lenders, such Document has actually been executed and delivered)).

 

MONTREAL    OTTAWA    TORONTO    CALGARY    VANCOUVER    NEW YORK    CHICAGO    LONDON
    BEIJING    blakes.com

Page 4



--------------------------------------------------------------------------------

LOGO [g50592img001.jpg]

 

York, the courts of such Province would, subject to paragraph 2.1.9 hereof,
apply the laws of the State of New York, to the extent specifically pleaded and
proved, to all issues which under conflict of laws rules in effect in such
Province are characterized to be contract issues, except such New York laws
found by the relevant court (i) to be procedural in nature; (ii) to be of a
revenue, expropriatory or penal nature; (iii) to be inconsistent with Public
Policy; or (iv) to conflict with laws of such Province (the “Overriding Local
Laws”) determined by such court to be of overriding effect. A court in either
Province has, however, an inherent power to decline to hear such action or
proceeding if it is contrary to Public Policy for it to do so, or if it is not
the proper forum to hear such action, or if concurrent proceedings are being
brought elsewhere. Based solely on our review of the Documents, and subject to
the assumptions and qualifications provided for in this opinion, the Overriding
Local Laws would not impair the enforceability of the Documents against a
Canadian Credit Party.

2.1.11 The laws of each of the Provinces permit an action to be brought before a
court of competent jurisdiction in such Province to enforce a final and
conclusive judgement in personam against the applicable Canadian Credit Party in
respect of a Document by a court in the State of New York, which is not
impeachable as void or voidable under the internal laws of the State of New
York, for a sum certain if (i) the court rendering such judgement properly and
appropriately exercised jurisdiction over the applicable Canadian Credit Party
pursuant to the laws of such Province and of the laws of the State of New York;
(ii) the applicable Canadian Credit Party was duly served with the process of
the New York court or appeared to such process, (iii) such judgement was not
obtained by fraud or in a manner contrary to natural justice and the enforcement
of such judgement would not be inconsistent with Public Policy or contrary to
any order made by the Attorney-General of Canada under the Foreign
Extraterritorial Measures Act (Canada) or the Competition Tribunal under the
Competition Act (Canada) in respect of certain judgements (as therein defined);
(iv) the cause of action giving rise to such judgement is recognized in such
Province, (v) the enforcement of such judgement does not constitute, directly or
indirectly, the enforcement of foreign revenue, expropriatory or penal laws;
(vi) no new admissible evidence relevant to the action is discovered prior to
the rendering of judgement by the court of such Province; and (vii) there has
been compliance with the Limitations Act (Ontario) or the Limitations Act
(Alberta), as the case may be, which requires that an action to enforce a
foreign judgement must be commenced within a period of six years of the date of
the foreign judgement.

2.1.12 The submission by the Canadian Borrowers to the non-exclusive
jurisdiction of the courts of New York and the federal courts of the United
States of America sitting in the Southern District of New York contained in
Section 14.07 of the Second Amended and Restated Credit Agreement would be
recognized and given effect by the courts in the Provinces as a valid submission
to the jurisdiction of such courts, provided that the provisions of the Second
Amended and Restated Credit Agreement respecting service of process on the
Canadian Borrowers are complied with. The submission by the Canadian Credit
Parties to the non-exclusive jurisdiction of the courts of New York and the
federal courts of the United States of America sitting in the Southern District
of New York contained in Section 20 of the Second Amended and Restated
Subsidiaries Guaranty would be recognized and given effect by the courts in the
Provinces as a valid submission to the jurisdiction of such courts, provided
that the provisions of the Second Amended and Restated Subsidiaries Guaranty
respecting service of process on the Canadian Credit Parties are complied with.

2.1.13 To our current actual knowledge, we have not been retained to represent
any of the Canadian Credit Parties in respect of any:

 

MONTREAL    OTTAWA    TORONTO    CALGARY    VANCOUVER    NEW YORK    CHICAGO    LONDON
    BEIJING    blakes.com

Page 5



--------------------------------------------------------------------------------

LOGO [g50592img001.jpg]

 

(a) court, administrative, regulatory or similar proceeding (whether civil,
quasi-criminal or criminal);

 

(b) arbitration or other dispute settlement procedure; or

 

(c) investigation or inquiry by any governmental, administrative, regulatory or
other similar body;

that, if determined adversely to any of the Canadian Credit Parties, would
prohibit any of the Canadian Credit Parties from executing, delivering or
performing any of their respective obligations under the Documents.

 

3. QUALIFICATIONS

The foregoing opinions are subject to the following qualifications:

3.1.1 Where we express opinions based upon the state of our current actual
knowledge, such opinions are qualified in that, except for (i) a review of the
Secretary’s Certificate and the Documents, and (ii) inquiries of solicitors
presently with this firm who were directly involved in the preparation and
negotiation of the Documents, the transactions contemplated thereby and this
opinion regarding their current actual conscious recollections, we have not made
any special or additional investigations, searches or inquiries.

3.1.2 The enforceability of each of the Documents is subject to bankruptcy,
insolvency, reorganization, arrangement, winding-up, moratorium and other
similar laws of general application affecting the enforcement of creditors’
rights generally.

3.1.3 The enforceability of any Document may be limited by general principles of
equity and the obligation to exercise discretionary powers in a reasonable
manner, and no opinion is expressed regarding the availability of any equitable
remedy (including those of specific performance and injunction) which remedies
are only available in the discretion of a court of competent jurisdiction.

3.1.4 The enforcement of any Document is subject to the discretion of a court of
competent jurisdiction to impose restrictions on the rights of creditors to
enforce immediate payment of amounts stated to be payable on demand.

3.1.5 The awarding of costs is in the discretion of a court of competent
jurisdiction.

3.1.6 Pursuant to the Currency Act (Canada), a judgment by a court in any
province in Canada may be awarded in Canadian currency only and such judgment
may be based on a rate of exchange in existence on a day other than the day of
payment of such judgment.

3.1.7 Any requirement in any of the Documents that interest be paid at a higher
rate after than before default, or providing for an additional penalty, charge
or other similar payment after default, may not be enforceable on the basis that
it may be seen to constitute a penalty rather than a genuine pre-estimate of
damages.

 

MONTREAL    OTTAWA    TORONTO    CALGARY    VANCOUVER    NEW YORK    CHICAGO    LONDON
    BEIJING    blakes.com

Page 6



--------------------------------------------------------------------------------

LOGO [g50592img001.jpg]

 

3.1.8 No opinion is expressed regarding the enforceability of any provision of
any Document which purports to provide that any portion thereof which is
unenforceable may be severed without affecting the enforceability of the
remaining provisions.

3.1.9 The enforceability of a waiver of the right to a jury trial in a civil
action is subject to the discretion of a judge not to strike a jury notice.

3.1.10 A provision in any Document which purports to waive any statutory rights
may not be enforceable.

3.1.11 The effectiveness of provisions which purport to relieve a Person from a
liability or duty otherwise owed may be limited by law, and provisions requiring
indemnification or reimbursement may not be enforced by a court, to the extent
that they relate to the failure of such Person to have performed such liability
or duty.

3.1.12 No opinion is expressed regarding the enforceability of any provisions in
any of the Documents to the effect that modifications, amendments or waivers of
or with respect to any of the Documents that are not in writing will be
ineffective.

3.1.13 No opinion is expressed as to the enforceability of any provisions in any
of the Documents which:

 

(a) purport to establish evidentiary standards, such as provisions stating that
certain determinations, calculations, requests or certificates will be
conclusive or binding; or

 

(b) purport to waive or effect any rights to notices of enforcement of rights or
remedies.

3.1.14 No opinion is expressed as to any taxes, levies, duties, imposts or
charges which may be imposed upon, or exigible in respect of, any of the
transactions contemplated by the Documents.

3.1.15 Any requirement that interest (as defined in the Criminal Code (Canada))
be paid, or which results in receipt by the Lender of such interest, at a rate
in excess of 60% per annum may contravene Section 347 of the Criminal Code
(Canada) and may not be enforceable.

 

4. RELIANCE

This opinion may be relied upon only by the Administrative Agent and the
Lenders, their permitted assigns and successors and counsel to such parties for
the purposes of the matters contemplated by this opinion. It may not be relied
upon by any other person or for any other purpose without our prior written
consent.

Yours truly

 

MONTREAL    OTTAWA    TORONTO    CALGARY    VANCOUVER    NEW YORK    CHICAGO    LONDON
    BEIJING    blakes.com

Page 7



--------------------------------------------------------------------------------

EXHIBIT E-3

SCHEDULE A

Deutsche Bank AG New York Branch

Bank of America, N.A.

Citicorp North America Inc.

Calyon New York Branch

Société Générale

Bank of Nova Scotia, New York Agency

Royal Bank of Scotland, plc

Goldman Sachs Credit Partners L.P.

Wachovia Bank, National Association

The Bank of New York

Merrill Lynch Bank USA

Deutsche Bank AG Canada Branch

Bank of America, N.A. (Canada Branch)

Citibank, N.A. Canadian Branch

The Bank of Nova Scotia

Société Générale (Canada Branch)

Such other persons which become Lenders from time to time under the Second
Amended and Restated Credit Agreement

Willkie Farr & Gallagher LLP

Stikeman Elliott LLP



--------------------------------------------------------------------------------

EXHIBIT E-4

LOGO [g50592img002.jpg]

Nova Scotia New Brunswick Prince Edward Island Newfoundland and Labrador

www.coxandpalmer.com

May 25, 2007

To the Persons listed on Schedule “A” to this Opinion

Dear Sirs/Madames:

 

  Re: Second Amended and Restated Credit Agreement dated as of May 25, 2007,
among Host Hotels & Resorts L.P., as the U.S. Borrower, Host Euro Business Trust
as the U.S. Subsidiary Borrower, certain subsidiaries of Host Hotels & Resorts
L.P., HMC Toronto EC Company, HMC Toronto Air Company, HMC AP Canada Company and
Calgary Charlotte Partnership, as the Canadian Borrowers, the lenders as may
become party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and Citicorp
North America, Inc., and Societe Generale and Caylon New York Branch, as
Co-Documentation Agents (the “Second Amended and Restated Credit Agreement”)

 

1. SCOPE OF OPINION

 

1.1 Introduction

 

1.1.1 We have acted as Nova Scotia counsel for:

 

  (a) HMC Charlotte (Calgary) Company (“Charlotte”) and HMC Grace (Calgary)
Company (“Grace”) in their capacities as general partners (the “Partners”) of
Calgary Charlotte Partnership (the “Partnership”), HMC Toronto EC Company
(“Toronto EC”), HMC Toronto Air Company (“Toronto Air”) and HMC AP Canada
Company (“HMC AP”) (collectively, the Partners and these companies are referred
to as the “Borrowers”) in connection with the Second Amended and Restated Credit
Agreement and the Canadian Dollar Revolving Notes executed and delivered today
under the Second Amended and Restated Credit Agreement by each of the Borrowers
in favour of each of Deutsche Bank AG, Canada Branch, The Bank of Nova Scotia,
Bank of America, N.A. (Canada Branch), Citibank N.A. Canadian Branch and Societe
Generale (Canada) (the “Existing Canadian Dollar Revolving Notes”); and

Jonathan R. Gale

Partner

Main Line 902 421 6262 Direct 902 491 4119

Fax 902 421 3130 Email jgale@coxandpalmer.com

Purdy’s Wharf Tower I 1100-1959 Upper Water Street Halifax NS B3J 3N2

Correspondence PO Box 2380 Central Halifax NS B3J 3E5



--------------------------------------------------------------------------------

  (b) for HMC AP, Calgary Charlotte Holdings Company, Toronto EC, Toronto Air,
Charlotte and Grace in their personal capacities and not as general partners of
the Partnership (each of HMC AP, Calgary Charlotte Holdings Company, Toronto EC,
Toronto Air, Charlotte and Grace in such capacity a “Guarantor” and
collectively, the “Guarantors” and together with the Borrowers, the “Companies”
and each a “Company”) in connection with the execution and delivery by the
Guarantors of a Second Amended and Restated Subsidiaries Guaranty (the “Second
Amended and Restated Subsidiaries Guaranty”) dated May 25, 2007 whereby each
Guarantor guarantees the Credit Agreement Obligations and Other Obligations (as
defined in the Second Amended and Restated Subsidiaries Guaranty).

 

1.1.2 This opinion is given to you pursuant to Section 6.02 of the Second
Amended and Restated Credit Agreement. Capitalized terms used but not defined in
this opinion have the respective meanings attributed to those terms in the
Second Amended and Restated Credit Agreement. The Second Amended and Restated
Credit Agreement, the Existing Canadian Dollar Revolving Notes, and the Second
Amended and Restated Subsidiaries Guaranty are referred to collectively as the
“Documents” and individually as a “Document”.

 

1.2 Examination of Documents

 

1.2.1 We have been provided with and have examined an electronically transmitted
copy of each of the executed Documents.

 

1.2.2 We have also made such investigations and examined originals or copies,
certified or otherwise identified to our satisfaction, of such certificates of
public officials and of such other certificates, documents and records as we
considered necessary or relevant for purposes of the opinions expressed below,
including, without limitation:

 

  (a) all corporate records of the Companies contained in their respective
minute books including, without limitation, the Memorandum of Association and
Articles of Association of each of the Companies;

 

  (b) certified resolutions of the boards of directors of each of the Companies
authorizing, among other things, the execution, delivery and performance by such
Company of each of the Documents to which it is a party;

 

- 2 -



--------------------------------------------------------------------------------

  (c) certificates of status each dated May 18, 2007 (the “Certificates of
Status”) issued in respect of each of the Companies by the Nova Scotia Registrar
of Joint Stock Companies; and

 

  (d) a certificate of the Secretary of each Company (the “Secretary’s
Certificate”) with respect to certain factual matters, a copy of which has been
delivered to you.

 

1.2.3 We have also conducted or caused to be conducted only the searches and
inquiries for registrations affecting personal property made against the
Companies and HMC AP LP described in Schedule “B”, current to the dates shown in
Schedule “B”. Such searches disclose no outstanding filings or registrations
except as set out in Schedule “B”.

 

1.3 Assumptions

 

  We have made the following assumptions:

 

1.3.1 With respect to all documents examined by us, we have assumed the
genuineness of all signatures, the legal capacity of individuals signing any
documents, the authenticity of all documents submitted to us as originals and
the conformity to authentic original documents of all documents submitted to us
as certified, conformed, telecopied or photocopied copies.

 

1.3.2 We have, with your permission, relied upon the Secretary’s Certificate
with respect to the accuracy of the factual matters contained therein, which
factual matters have not been independently investigated or verified by us.

 

1.3.3 With respect to the opinions set out in paragraph 2.1, we have relied on
the Certificate of Status relative to each of the Companies and have, with your
permission, assumed that such Certificates of Status continue to be accurate as
of the date of this opinion.

 

1.3.4 The accuracy, currency and completeness of the indices and filing systems
maintained by the public office and registries where we have searched or
inquired or have caused searches or inquiries to be made and of the information
and advice provided to us and prepared by government, regulatory or other like
officials with respect to those matters referred to herein.

 

- 3 -



--------------------------------------------------------------------------------

1.3.5 That each of the parties which is a corporate entity (other than the
Companies) to each of the Documents has all requisite corporate power and
capacity to execute and deliver each of the Documents to which is a party and to
exercise its rights and perform its obligations thereunder, and has taken all
necessary corporate action to authorize the execution and delivery of each of
the Documents to which it is a party and the exercise of its rights and the
performance of its obligations thereunder.

 

1.3.6 That each of Charlotte and Grace are general partners of Calgary Charlotte
Partnership (the “Partnership”), an Alberta partnership and that the Partnership
is a validly existing Partnership under the laws of the Province of Alberta, the
Partnership has all requisite power and capacity to execute and deliver and
perform its obligations under the Documents to which it is a party, and has
taken all necessary action to authorize the execution, delivery and performance
by the Partners of the Documents to which it is a party.

 

1.3.7 That the Partnership has been formed and is existing as a general
partnership under the Partnership Act (Alberta).

 

1.3.8 That the execution by Charlotte and Grace on behalf of the Partnership of
those Documents to which the Partnership is a party constitutes due execution by
the Partnership of such Documents.

 

1.4 Laws Addressed

 

1.4.1 The opinions expressed herein relate only to the laws of the Province of
Nova Scotia (the “Province”) on the date of this opinion, and the federal laws
of Canada applicable in the Province, as at the date of this opinion, and no
opinion is expressed with respect to the laws of any other jurisdiction.

 

2. OPINIONS

 

  Based upon and subject to the foregoing, and to the qualifications expressed
below, we are of the opinion that:

 

2.1 Each of the Companies is a company amalgamated and existing under the laws
of the Province and has not been dissolved.

 

2.2 Each of the Companies has the corporate power and capacity to execute,
deliver and perform its obligations under each of the Documents to which it is a
party and the other Canadian Dollar Revolving Notes in accordance with the
provisions of the Second Amended and Restated Credit Agreement to each Canadian
Lender which did not receive such a note today.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Each of the Companies has taken all necessary corporate action to authorize
the execution, delivery and performance by it of each of the Documents to which
it is a party, and the other Canadian Dollar Revolving Notes in accordance with
the provisions of the Second Amended and Restated Credit Agreement to each
Canadian Lender which did not receive such a note today, and each of the
Companies has duly executed each of the Documents to which it is a party.

 

2.4 Charlotte and Grace have the corporate power and capacity to execute,
deliver and perform the obligations of the Partnership under each of the
Documents to which the Partnership is a party and the other Canadian Dollar
Revolving Notes in accordance with the provisions of the Second Amended and
Restated Credit Agreement to each Canadian Lender which did not receive such a
note today.

 

2.5 Each of Grace and Charlotte have taken all necessary corporate action to
authorize the execution, delivery and performance by it of each of the Documents
to which the Partnership is a party, and the other Canadian Dollar Revolving
Notes in connection with the provisions of the Second Amended and Restated
Credit Agreement to each Canadian Lender which did not receive such a note
today.

 

2.6 Each of Grace and Charlotte have duly executed on behalf of the Partnership
each of the Documents to which the Partnership is a party.

 

2.7 Assuming that a Document has been unconditionally delivered in the State of
New York (which we have been advised by counsel for the Lenders is the State
where the Documents have actually been executed and delivered) by a Company to
the other parties to such Document in order to create a binding agreement
between them, then, to the extent that the laws of the Province were to apply to
the question of the delivery of such Document1, such Document has been duly
delivered.

 

2.8 The execution, delivery and performance by each of the Companies of each of
the Documents to which it is a party do not breach or result in a default under:

 

--------------------------------------------------------------------------------

1

Please note that under conflict of laws rules applicable in the Province, as a
matter of contract law, delivery of a Document must be effected in accordance
with the law of the place of performance (which in this case would be the laws
of the State of New York (being the laws applicable to such Document as chosen
by the parties and the laws of the State where, we have been advised by counsel
for the Lendors, such Document has actually been executed and delivered).

 

- 5 -



--------------------------------------------------------------------------------

  (a) the Memorandum of Association or Articles of Association of such Company;

 

  (b) any law, statute, rule or regulation of the Province or the laws of Canada
applicable therein to which any of the Companies is subject; or

 

  (c) to our knowledge, any judgement, order or decree of any court, agency,
tribunal, arbitrator or other authority in the Province to which any Company is
subject.

 

2.9 No authorization, consent, permit or approval of, or other action by, or
filing with or notice to, any governmental agency or authority, regulatory body,
court, tribunal or other similar entity having jurisdiction in the Province
under the laws of the Province is required in connection with the execution,
delivery and performance of by any of the Companies of any of the Documents to
which it is a party.

 

2.10 To our knowledge, we have not been retained to represent any of Companies
in respect of any:

 

  (a) court, administrative, regulatory or similar proceeding (whether civil,
quasi-criminal or criminal);

 

  (b) arbitration or other dispute settlement procedure; or

 

  (c) investigation or inquiry by any governmental, administrative, regulatory
or other similar body;

 

  that, if determined adversely to any of the Companies, would prohibit any of
the Companies from executing, delivering or performing any of their respective
obligations under the Documents.

 

2.11

If the Amended and Restated Subsidiaries Guaranty is sought to be enforced in
any action or proceeding in the Province in accordance with the laws applicable
to the Amended and Restated Subsidiaries Guaranty as chosen by the parties,
namely the laws of the State of New York, the courts of the Province would
recognize such choice of laws provided that such choice of laws is bona fide (in
the sense that it was not made with a view to avoiding the consequences of the
laws of the jurisdiction with which the transaction has a real and substantial
connection) and provided that such choice of laws is not contrary to public
policy, public order or good morals as such terms are understood under the laws
of the Province (“Public Policy”). To our current actual knowledge, the choice
of the laws of the State of New York as the laws

 

- 6 -



--------------------------------------------------------------------------------

 

applicable to the Amended and Restated Subsidiaries Guaranty were not made by
the Guarantors for the purpose of evading another system of law and would not
offend Public Policy in the Province.

 

  2.12 If the Amended and Restated Subsidiaries Guaranty is sought to be
enforced in any action or proceeding in the Province in accordance with the laws
applicable to the Amended and Restated Subsidiaries Guaranty as chosen by the
parties, namely the laws of the State of New York, the courts of the Province
would, subject to paragraph 2.15 hereof, apply the laws of the State of New
York, to the extent specifically pleaded and proved, to all issues which under
conflict of laws rules in effect in the Province are characterized to be
contract issues, except such New York laws found by the relevant court (i) to be
procedural in nature; (ii) to be of a revenue, expropriatory or penal nature;
(iii) to be inconsistent with Public Policy; or (iv) to conflict with laws of
the Province (the “Overriding Local Laws”) determined by such court to be of
overriding effect. A court in the Province has, however, an inherent power to
decline to hear such action or proceeding if it is contrary to Public Policy for
it to do so, or if it is not the proper forum to hear such action, or if
concurrent proceedings are being brought elsewhere. Based solely on our review
of the Amended and Restated Subsidiaries Guaranty, and subject to the
assumptions and qualifications provided for in this opinion, the Overriding
Local Laws would not impair the enforceability of the Amended and Restated
Subsidiaries Guaranty against the Guarantors.

 

  2.13

The laws of the Province permits an action to be brought before a court of
competent jurisdiction in the Province to enforce a final and conclusive
judgement in personam against the Guarantors in respect of the Amended and
Restated Subsidiaries Guaranty by a court in the State of New York, which is not
impeachable as void or voidable under the internal laws of the State of New
York, for a sum certain if (i) the court rendering such judgement properly and
appropriately exercised jurisdiction over the Guarantors pursuant to the laws of
the Province and of the laws of the State of New York; (ii) the Guarantors were
duly served with the process of the New York court or appeared to such process,
(iii) such judgement was not obtained by fraud or in a manner contrary to
natural justice and the enforcement of such judgement would not be inconsistent
with Public Policy or contrary to any order made by the Attorney-General of
Canada under the Foreign Extraterritorial Measures Act (Canada) or the
Competition Tribunal under the Competition Act (Canada) in respect of certain
judgements (as therein defined); (iv) the cause of action giving rise to such
judgement is recognized in the Province, (v) the enforcement of such judgement
does not constitute, directly or indirectly, the enforcement of foreign revenue,
expropriatory or

 

- 7 -



--------------------------------------------------------------------------------

 

penal laws; (vi) no new admissible evidence relevant to the action is discovered
prior to the rendering of judgement by the court of the Province; and
(vii) there has been compliance with the Limitations Act (Nova Scotia) which
requires that an action to enforce a foreign judgement must be commenced within
a period of six years of the date of the foreign judgement.

 

  2.14 The submission by the Guarantors to the non-exclusive jurisdiction of the
courts of New York and the federal courts of the United States of America
sitting in the Southern District of New York contained in Section 20 of the
Second Amended and Restated Subsidiaries Guaranty would be recognized and given
effect by the courts in the Province as a valid submission to the jurisdiction
of such courts provided that the provisions of the Second Amended and Restated
Subsidiaries Guaranty respecting service of process on the Guarantors is
complied with.

 

  3. QUALIFICATIONS

 

  3.1 The foregoing opinions are subject to the following qualifications:

 

  (a) where we express opinions based upon the state of our knowledge, such
opinions are qualified in that, except for (i) a review of the Secretary’s
Certificate and the Documents, and (ii) inquiries of solicitors presently with
this firm who were directly involved in the preparation and negotiation of the
Documents, the transactions contemplated thereby and this opinion regarding
their current actual recollections, we have not made any special or additional
investigations, searches or inquiries and

 

  (b) the qualifications noted in Schedule “C” hereof.

 

  4. RELIANCE

This opinion may be relied upon only by the Agent, the Lenders, their permitted
assigns and successors and counsel to such parties for the purposes of the
matters contemplated by this opinion. It may not be relied upon by any other
person or for any other purpose without our prior written consent.

 

Yours very truly, COX & PALMER

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE “A”

Deutsche Bank AG New York Branch

Bank of America, N.A.

Citicorp North America Inc.

Calyon New York Branch

Société Générale

Bank of Nova Scotia, New York Agency

Royal Bank of Scotland, plc

Goldman Sachs Credit Partners L.P.

Wachovia Bank, National Association

The Bank of New York

Merrill Lynch Bank USA

Deutsche Bank AG Canada Branch

Bank of America, N.A. (Canada Branch)

Citibank, N.A. Canadian Branch

The Bank of Nova Scotia

Société Générale (Canada Branch)

Such other persons which become Lenders from time to time under the Second
Amended and Restated Credit Agreement

Willkie Farr & Gallagher LLP

Stikeman Elliott LLP



--------------------------------------------------------------------------------

SCHEDULE “B”

SEARCHES AND INQUIRIES

 

1. The PPSA to May 25, 2007 which revealed the following:

 

  (a) Registration No. 4432126 by Wells Fargo Bank, National Association,
against Calgary Charlotte Partnership, HMC Charlotte (Calgary) Company and HMC
Grace (Calgary) Company filed August 13, 2001 respecting all present and
after-acquired personal property of such debtors.

 

  (b) Registration No. 4432055 by Wells Fargo Bank, National Association against
HMC Toronto EC Company filed August 13, 2001 respecting all present and
after-acquired personal property of such debtor.

 

  (c) Registration No. 4432046 by Wells Fargo Bank, National Association against
HMC Toronto Air Company filed August 13, 2001 respecting all present and
after-acquired personal property of such debtor.

 

  (d) Registration No. 4432028 by Wells Fargo Bank, National Association against
HMC AP Canada Company filed August 13, 2001 respecting all present and
after-acquired personal property of such debtor.

 

  (e) Registration No. 4432091 by Wells Fargo Bank, National Association against
Calgary Charlotte Holdings Company filed August 13, 2001 respecting all present
and after-acquired personal property of such debtor.

 

  (f) Registration No. 8694692 by Deutsche Bank Trust Company Americas, as
Collateral Agent against HMC AP GP LLC and HMC AP LP filed September 8, 2004
respecting the Pledge and Security Agreement dated September 10, 2004 as amended
by Registration No. 8703673 on September 10, 2004 to change reference to the
date of September 9, 2004 in the General Collateral description to on or about
September 10, 2004.

 

  (g) Registration No. 9196265 by Deutsche Bank Trust Company Americas against
HMC Charlotte (Calgary) Company filed February 2, 2005 respecting the Amended
and Restated Pledge and Security Agreement of September 10, 2004.

 

  (h) Registration No. 9196256 by Deutsche Bank Trust Company Americas against
HMC Grace (Calgary) Company filed February 2, 2005 respecting the Amended and
Restated Pledge and Security Agreement of September 10, 2004.

 

2. The Bank Act (Canada) to May 25, 2007 which revealed the following:

 

  (a) NIL



--------------------------------------------------------------------------------

SCHEDULE “C”

QUALIFICATIONS

 



  1. Enforcement of rights under the Second Amended and Restated Subsidiaries
Guaranty through courts of competent jurisdiction in Nova Scotia may require
corporations to be registered and in good standing under the Corporations
Registration Act (Nova Scotia).



--------------------------------------------------------------------------------

EXHIBIT F

SECRETARY’S CERTIFICATE

(U.S. Borrower)

I, the undersigned, the Secretary of Host Hotels and Resorts, Inc., a
corporation organized and existing under the laws of the State of Maryland (the
“Company”), which is the sole general partner of Host Hotels and Resorts, L.P.,
a limited partnership organized and existing under the laws of the State of
Delaware (the “Operating Partnership”), DO HEREBY CERTIFY that:

1. This Certificate is furnished pursuant to the Second Amended and Restated
Credit Agreement, dated as of May 25, 2007, among the Operating Partnership, the
U.S. Subsidiary Borrower, certain Canadian subsidiaries of the Operating
Partnership, Deutsche Bank AG New York Branch, as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and the other agents and Lenders party
thereto from time to time (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

2. Attached hereto as Exhibit A is the true and correct copy of the certificate
of limited partnership of the Operating Partnership, as certified by the
Secretary of State of the State of Delaware, together with all amendments
thereto adopted through the date hereof (the “Certificate of Limited
Partnership”). On and as of the date hereof, the Certificate of Limited
Partnership is in full force and effect, has not been amended or modified,
except as set forth in Exhibit A, and no proceedings for the amendment,
modification or rescission of such document are pending or contemplated on the
date hereof.

3. Attached hereto as Exhibit B is the true and correct copy of the Third
Amended and Restated Agreement of Limited Partnership for the Operating
Partnership, together with all amendments thereto, which were duly adopted and
are in full force and effect on the date hereof (the “Limited Partnership
Agreement”). On and as of the date hereof, the Limited Partnership Agreement is
in full force and effect, has not been amended or modified, except as set forth
in Exhibit B, and no proceedings for the amendment, modification or rescission
of such document are pending or contemplated on the date hereof.

4. Attached hereto as Exhibit C is an accurate, complete and correct copy of
resolutions adopted by the Board of Directors of the Company on its own behalf
and in its capacity as sole general partner of the Operating Partnership,
authorizing, among other things, the execution of certain agreements and
documents more particularly described therein and certain related actions. Such
resolutions have not been rescinded or amended and are in full force and effect
on the date hereof.



--------------------------------------------------------------------------------

5. Each of the persons listed below is, on and as of the date hereof, a duly
elected, qualified and acting officer of the Company holding the office or
offices set forth below his name and the signature appearing opposite the name
of each such person set forth is his genuine signature:

 

W. Edward Walter

 

 

 

Executive Vice President

and Chief Financial Officer

   

Gregory J. Larson

 

 

 

Senior Vice President

and Treasurer

   

William K. Kelso

 

 

 

Assistant Secretary

   

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand in my capacity as Secretary of
the Company this      day of May, 2007.

 

 

Elizabeth Abdoo

Secretary

I, William K. Kelso, Assistant Secretary of the Company, do hereby certify that
Elizabeth Abdoo, is as of the date hereof, the duly elected, qualified and
acting Secretary of the Company, and that the signature set forth above is her
genuine signature.

IN WITNESS WHEREOF, I have hereunto set my hand in my capacity as Assistant
Secretary of the Company this      day of May, 2007.

 

 

William K. Kelso

Assistant Secretary

Secretary’s Certificate (U.S. Borrower)



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATE

(Subsidiary Guarantors)

I, the undersigned, the Secretary of each of the entities listed on Schedule 1
attached hereto, each a limited liability company organized and existing under
the laws of the State of Delaware (each, a “Company” and together the
“Companies”), certain of which Companies (i) are the sole general partners of
the limited partnerships set forth on Schedule 2, each organized and existing
under the laws of the State indicated on Schedule 2 (the “Related Limited
Partnerships”), (ii) are the sole general partners of certain Related Limited
Partnerships, which are the sole general partners of the limited partnerships
set forth on Schedule 2 (the “Related Subsidiary Limited Partnerships” and
together with the Related Limited Partnerships, the “Limited Partnerships”) or
(iii) together with another Company or Limited Partnership set forth on Schedule
2, constitute all the general partners of the general partnerships set forth on
Schedule 2, each organized and existing under the laws of the State indicated on
Schedule 2 (the “Related General Partnerships” and together with the Limited
Partnerships, the “Related Partnerships”), DO HEREBY CERTIFY that:

1. This Certificate is furnished pursuant to the Second Amended and Restated
Credit Agreement, dated as of May 25, 2007, among Host Hotels & Resorts, L.P.,
the U.S. Subsidiary Borrower, certain Canadian subsidiaries of Host Hotels and
Resorts, L.P., Deutsche Bank AG New York Branch, as Administrative Agent, Bank
of America, N.A., as Syndication Agent, and the other agents and Lenders party
thereto from time to time (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

2. Attached hereto as Exhibit A are the true and correct copies of the
certificates of formation for each Company, each as certified by the Secretary
of State of the State of Delaware, together with all amendments thereto adopted
through the date hereof (each a “Certificate of Formation”). On and as of the
date hereof, each Certificate of Formation is in full force and effect, has not
been amended or modified, except as set forth in Exhibit A, and no proceedings
for the amendment, modification or rescission of such document are pending or
contemplated on the date hereof.

3. Attached hereto as Exhibit B are the true and correct copies of the limited
liability company agreements for each Company, together with all amendments
thereto, which were duly adopted and are in full force and effect on the date
hereof (each an “Operating Agreement”). On and as of the date hereof, each
Operating Agreement is in full force and effect, has not been amended or
modified, except as set forth in Exhibit B, and no proceedings for the
amendment, modification or rescission of such document are pending or
contemplated on the date hereof.

4. Attached hereto as Exhibit C are the true and correct copies of the
certificates of limited partnership for each Limited Partnership, each as
certified by the Office of



--------------------------------------------------------------------------------

the Secretary of State of the State of its formation, together with all
amendments thereto adopted through the date hereof (each a “Certificate of
Limited Partnership”). On and as of the date hereof, each Certificate of Limited
Partnership is in full force and effect, has not been amended or modified,
except as set forth in Exhibit C, and no proceedings for the amendment,
modification or rescission of such document are pending or contemplated on the
date hereof.

5. Attached hereto as Exhibit D are the true and correct copies of the
agreements of limited partnership for each Limited Partnership, together with
all amendments thereto, which were duly adopted and are in full force and effect
on the date hereof (each a “Limited Partnership Agreement”). On and as of the
date hereof, each Limited Partnership Agreement is in full force and effect, has
not been amended or modified, except as set forth in Exhibit D, and no
proceedings for the amendment, modification or rescission of such document are
pending or contemplated on the date hereof.

6. Attached hereto as Exhibit E are the true and correct copies of the
agreements of general partnership for each of the Related General Partnerships,
together with all amendments thereto adopted through the date hereof, which were
duly adopted and are in full force and effect on the date hereof (each a
“General Partnership Agreement”). On and as of the date hereof, each General
Partnership Agreement is in full force and effect, has not been amended or
modified, except as set forth in Exhibit E, and no proceedings for the
amendment, modification or rescission of such document are pending or
contemplated on the date hereof.

7. Attached hereto as Exhibit F is an accurate, complete and correct copy of
resolutions adopted by unanimous written consent by the Board of Managers of
each Company on its own behalf and in its capacity as sole general partner, or
as a sole general partner of a sole general partner, of each Limited
Partnership, or in its capacity as a general partner, or as a general partner of
a general partner, of each Related General Partnership, authorizing, among other
things, the execution of certain agreements and documents more particularly
described therein and certain related actions. Such resolutions have not been
rescinded or amended and are in full force and effect on the date hereof.

 

5



--------------------------------------------------------------------------------

8. Each of the persons listed below is, on and as of the date hereof, a duly
elected, qualified and acting officer of each Company holding the office or
offices set forth below his name and the signature appearing opposite the name
of each such person set forth is his genuine signature:

 

W. Edward Walter

 

 

 

President

   

Gregory J. Larson

 

 

 

Vice President and Treasurer

   

Susan E. Wallace

 

 

 

Assistant Secretary

   

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand in my capacity as Secretary of
each Company this      day of May, 2007.

 

 

William K. Kelso

Secretary

I, Susan E. Wallace, Assistant Secretary of each Company, do hereby certify that
William K. Kelso, is as of the date hereof, the duly elected, qualified and
acting Secretary of each Company, and that the signature set forth above is his
genuine signature.

IN WITNESS WHEREOF, I have hereunto set my hand in my capacity as Assistant
Secretary of each Company this      day of May, 2007.

 

 

Susan E. Wallace

Assistant Secretary

Secretary’s Certificate (Subsidiary Guarantors)



--------------------------------------------------------------------------------

Schedule 1

THE COMPANIES

 

Airport Hotels LLC   HMC HPP LLC   HMC Toronto Airport GP LLC BRE/Swiss, L.L.C.
  HMC HT LLC   HMC Toronto EC GP LLC Cincinnati Plaza LLC   HMC IHP Holdings LLC
  HMH General Partner Holdings LLC Durbin LLC   HMC JWDC LLC   HMH Marina LLC
Fernwood Hotel LLC   HMC Kea Lani LLC   HMH Pentagon LLC HMC Amelia I LLC   HMC
Lenox LLC   HMH Restaurants LLC HMC Amelia II LLC   HMC Manhattan Beach LLC  
HMH Rivers LLC HMC AP GP LLC   HMC Market Street LLC   HMH WTC LLC HMC Atlanta
LLC   HMC Maui LLC   Host Atlanta Perimeter Ground LLC HMC BCR Holdings LLC  
HMC Mexpark LLC   Host Capital Hill LLC HMC Burlingame LLC   HMC NGL LLC   Host
Cincinnati II LLC HMC Cambridge LLC   HMC O’Hare Suites Ground LLC   Host
Cincinnati Hotel LLC HMC Capital LLC   HMC OLS I LLC   Host Dallas Quorum Ground
LLC HMC Capital Resources LLC   HMC Pacific Gateway LLC   Host Financing LLC HMC
Charlotte GP LLC   HMC Park Ridge LLC   Host Fourth Avenue LLC HMC Chicago LLC  
HMC PLP LLC   Host Indianapolis I LLC HMC Chicago Lakefront LLC   HMC Polanco
LLC   Host La Jolla LLC HMC Copley LLC   HMC Potomac LLC   Host Los Angeles LLC
HMC Desert LLC   HMC Properties I LLC   Host Mission Hills, L.L.C. HMC
Diversified LLC   HMC Properties II LLC   Host Mission Hills II LLC HMC East
Side LLC   HMC Property Leasing LLC   Host Mission Hills Hotel LLC HMC East Side
II LLC   HMC Reston LLC   Host Needham LLC HMC Gateway LLC   HMC SBM Two LLC  
Host Needham II LLC HMC Georgia LLC   HMC Seattle LLC   Host Needham Hotel LLC
HMC Grand LLC   HMC SFO LLC   HMC Hanover LLC   HMC Suites LLC   HMC Headhouse
Funding LLC   HMC Swiss Holdings LLC   HMC Host Restaurants LLC     HMC Hotel
Development LLC    



--------------------------------------------------------------------------------

Host Park Ridge LLC   HST I LLC   Santa Clara HMC LLC Host Realty LLC   Ivy
Street Hopewell LLC   S.D. Hotels LLC Host Realty Company LLC   Ivy Street LLC  
South Coast Host Hotel LLC Host Realty Hotel LLC   Market Street Host LLC  
Starlex LLC Host Tucson LLC   Philadelphia Airport Hotel LLC   Times Square GP
LLC Host Waltham LLC   PM Financial LLC   Times Square LLC Host Waltham II LLC  
PRM LLC   YBG Associates LLC Host Waltham Hotel LLC   Rockledge Hotel LLC   HST
LT LLC    

 

- 9 -



--------------------------------------------------------------------------------

Schedule 2

THE RELATED PARTNERSHIPS

 

Related Limited Partnership

 

Sole General Partner

 

Jurisdiction of Organization

of Limited Partnership

Chesapeake Hotel Limited Partnership   HMC PLP LLC   Delaware City Center Hotel
Limited Partnership   Host La Jolla LLC   Minnesota East Side Hotel Associates,
L.P.   HMC East Side LLC   Delaware HMC AP LP   HMC AP GP LLC   Delaware HMC
Charlotte LP   HMC Charlotte GP LLC   Delaware HMC Diversified American Hotels,
L.P.   HMC Diversified LLC   Delaware HMC OLS I L.P.   HMC OLS I LLC   Delaware
HMC OLS II L.P   HMC OLS I LLC   Delaware HMC Retirement Properties L.P.  
Durbin LLC   Delaware HMC Suites Limited Partnership   HMC Suites LLC   Delaware
HMC Toronto Airport LP   HMC Toronto Airport GP LLC   Delaware HMC Toronto EC LP
  HMC Toronto EC GP LLC   Delaware HMC/Interstate Manhattan Beach, L.P.   HMC
Manhattan Beach LLC   Delaware HMH Rivers, L.P.   HMH Rivers LLC   Delaware Host
of Boston, Ltd.   Airport Hotels LLC   Massachusetts Host of Houston, Ltd.  
Airport Hotels LLC   Texas Host Realty Partnership, L.P.   HST I LLC   Delaware
IHP Holdings Partnership, L.P.   HMH General Partner Holdings LLC   Pennsylvania
New Market Street LP   HMC Market Street LLC   Delaware PM Financial LP   PM
Financial LLC   Delaware Potomac Hotel Limited Partnership   HMC Potomac LLC  
Delaware



--------------------------------------------------------------------------------

Wellsford-Park Ridge HMC

Hotel Limited Partnership

  Host Park Ridge LLC   Delaware

Related Subsidiary Limited Partnership

 

Sole General Partner

 

Jurisdiction of Organization

of Limited Partnership

Host Houston Briar Oaks, L.P.   Host Realty Partnership, L.P.   Delaware

Related General Partnership

 

General Partners

 

Jurisdiction of Organization

of General Partnership

Ameliatel  

HMC Amelia I LLC (99% GP)

HMC Amelia II LLC (1% GP)

  Florida Host of Houston 1979  

Airport Hotels LLC (99% GP)

Host of Houston, Ltd. (1% GP)

 

Texas



--------------------------------------------------------------------------------

EXHIBIT G

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Filed separately as an Exhibit to this Current Report on Form 8-K



--------------------------------------------------------------------------------

EXHIBIT H

SECOND AMENDED AND RESTATED SUBSIDIARIES GUARANTY

Filed separately as an Exhibit to this Current Report on Form 8-K



--------------------------------------------------------------------------------

Exhibit I

SOLVENCY CERTIFICATE

I, the undersigned, Senior Vice President of Host Hotels & Resorts, L.P., a
Delaware limited partnership (the “U.S. Borrower”), DO HEREBY CERTIFY that:

1. This Certificate is furnished pursuant to the Second Amended and Restated
Credit Agreement, dated as of May 25, 2007, among the U.S. Borrower, the U.S.
Subsidiary Borrower named therein, each Canadian Revolving Loan Borrower from
time to time party thereto, the Lenders from time to time party there to and
Deutsche Bank Trust Company Americas, as Administrative Agent (as amended,
modified or supplemented from time to time, the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

2. On a Pro Forma Basis after giving effect to all Indebtedness (including the
Revolving Loans) being incurred or assumed and existing continuing Liens granted
by each applicable Credit Party in connection therewith, (x) the sum of the
assets, at a fair valuation, of the U.S. Borrower and its Subsidiaries (taken as
a whole) and the U.S. Borrower (on a stand-alone basis) will exceed their
respective debts, (y) the U.S. Borrower and its Subsidiaries (taken as a whole)
and the U.S. Borrower (on a stand-alone basis) have not incurred and do not
intend to incur, and do not believe that they will incur, debts beyond their
ability to pay such debts as debts manure and (z) the U.S. Borrower and its
Subsidiaries (taken as a whole) and the U.S. Borrower (on a stand-alone basis)
have sufficient capital with which to conduct their respective business. For
purpose of this Certificate, “debt” means any liability on a claim, and “claim”
means (i) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, secured or unsecured, in each case, to the extent
of the reasonably anticipated liability thereof, as determined by the U.S.
Borrower in good faith or (ii) the absolute right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

[Signature page to follow]



--------------------------------------------------------------------------------

In WITNESS WHEREOF, I have hereunto set my hand this      day of May, 2007.

 

HOST HOTELS & RESORTS, L.P.

BY:

  Host Hotels & Resorts, Inc., its General Partner

 

Name:   Title:  

[Signature Page to Solvency Certificate]



--------------------------------------------------------------------------------

EXHIBIT J

ADDITIONAL REVOLVING LOAN COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

Host Hotels & Resorts, L.P.

6903 Rockledge Drive, Suite 1500

Bethesda, Maryland 20817

Re: Additional Revolving Loan Commitment

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of May 25, 2007 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), among Host Hotels & Resorts, L.P. (the “U.S.
Borrower” or “you”), the U.S. Subsidiary Borrower named therein, each Canadian
Revolving Loan Borrower from time to time party thereto, the lenders from time
to time party thereto (the “Lenders”) and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings set
forth in the Credit Agreement.

Each Lender (each an “Additional Revolving Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Additional
Revolving Loan Commitment (and, if applicable, the Canadian Dollar Revolving
Loan Sub-Commitment or Alternate Currency Revolving Loan Sub-Commitment) set
forth opposite its name on Annex I attached hereto (for each such Additional
Revolving Loan Lender, its “Additional Revolving Loan Commitment”). Each
Additional Revolving Loan Commitment (including any Canadian Dollar Revolving
Loan Sub-Commitment and each Alternate Currency Revolving Loan Sub-Commitment)
provided pursuant to this Agreement shall be subject to the terms and conditions
set forth in the Credit Agreement, including Section 2.16 thereof.

Each Additional Revolving Loan Lender and the U.S. Borrower acknowledge and
agree that, with respect to the Additional Revolving Loan Commitment provided by
such Additional Revolving Loan Lender pursuant to this Agreement, such
Additional Revolving Loan Lender shall receive an upfront fee equal to that
amount set forth opposite its name on Annex I attached hereto, which upfront fee
shall be due and payable to such Additional Revolving Loan Lender on the
effective date of this Agreement.

Each Additional Revolving Loan Lender party to this Agreement, to the extent
that it is not already a Lender under the Credit Agreement, (i) confirms that it
has received a



--------------------------------------------------------------------------------

copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent and the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (v) in the case of each such Additional
Revolving Loan Lender organized under the laws of a jurisdiction outside the
United States, attaches the applicable forms described in Section 5.04(b) of the
Credit Agreement certifying as to its entitlement to a complete exemption from
United States withholding taxes with respect to all payments to be made under
the Credit Agreement and the other Credit Documents.

The effective date of this Agreement shall be             ,          [insert a
date on or prior to the 10th Business Day after the date hereof].

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                  ,         . If you do not so accept this Agreement
by such time, our Additional Revolving Loan Commitments set forth in this
Agreement shall be deemed cancelled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by fax) by the
parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to Section 14.11 of the Credit Agreement.

* * *

 

Page 2



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

Very truly yours,

[NAME OF LENDER]

By  

 

Name:   Title:  

Agreed and Accepted

this      day of             ,         :

 

HOST HOTELS & RESORTS, L.P. By:  

Host Hotels & Resorts, Inc.,

its General Partner

By:  

 

Name:   Title:  

 

DEUTSCHE BANK AG NEW YORK BRANCH,

    as Administrative Agent

By:  

 

Name:   Title:  

 

Page 3



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT J

 

Name of Lender

  

Amount of Additional

Revolving Loan Commitment

  

Amount of Additional Canadian

Dollar Revolving Loan

Sub-Commitment or Alternate Currency

Revolving Loan Sub-Commitment

(specify type)

   Upfront Fee         

Total

                     



--------------------------------------------------------------------------------

EXHIBIT K

 

Corporate Forecast   Confidential - Contains non-public information Executive
Summary   Page 1 of 3

 

     Year

Performance

  

Adjusted EBITDA—HM LP

  

Cash Interest Expense

  

FFO—Diluted

         

Dividend/Share

         

Balance Sheet Detail

  

Debt

  

Mortgage Debt

  

Bond Debt

  

Line Debt

  

Other Debt

         

Total Debt

         

Cash & Short Term Receivables

  

Perpetual Preferred

  

Common Equity Market Cap

         

TEV

         

Revolving Facility Financial Covenant Levels

  

Leverage Ratio (Net)

  

Unsecured Interest Coverage Ratio

  

Fixed Charge Coverage Ratio

          HST Corporate Model—CONFIDENTIAL    All Amounts $ 000s



--------------------------------------------------------------------------------

Corporate Forecast   Confidential - Contains non-public information Cash
Analysis   Page 2 of 3

 

     Year

Cash Balance

  

Cash Flow

  

Adjusted EBITDA—Host LP

  

FF&E

  

Cash Interest

  

NY Marquis Ground Rent

  

Annual Tax Payments

  

Perpetual Preferred Dividends

  

Amortization of Mortgage / Other Debt

  

Other (Rest Term Fees, chng in rent, other)

  

Common/OP Unit Dividend

  

Outside Unit Holder Distribution

         

Free Cash Flow

         

Sources

  

New Senior Notes

  

New Mortgage / Other Debt

  

CBM JV Interest Sale Proceeds

  

MI Settlement Proceeds

  

Asset Sales, net

         

Total Sources

         

Uses

  

Financing and Acquisition Costs

  

Contingencies & Extraordinary Charges

  

HMC Investment in European JV

  

Repayment of Senior Notes Debt

  

Repayment of Mortgage / Other Debt

  

Repayment of Revolver Debt

  

Acquisitions

  

Expansion/ROI/Repositioning Capex

         

Total Uses

         

Cash Available

          HST Corporate Model—CONFIDENTIAL    All Amounts $ 000s



--------------------------------------------------------------------------------

Corporate Forecast   Confidential - Contains non-public information FFO Summary
  Page 3 of 3

 

     Year

Total Hotel EBITDA

  

Distributions from non-consolidated Partnerships

  

Distributions to Minority Partners

  

Distributions from European JV

  

Asset Management Fees from European JV

  

Interest Income

  

Corporate Expenses

  

Restricted Stock Award & Other

  

Other Real Estate

  

Other Operating Expense

  

Distributions to Minority Partners of Host LP

         

Adjusted EBITDA—HM Corp

         

Adjustments

  

GAAP Interest Expense

  

Current Income Tax Provision

  

FFO of Minority Owners

  

FFO of CBM JV

  

FFO of Other Non-Consolidated Subsidiaries

  

FFO of European JV

  

Distributions to Minority Owners

  

Distr from non-consolidated Pships (inlc Euro JV)

  

Perpetual Preferred Dividend

  

Other (Non-Cash Adjustments-incl. Depr. & Asset Impairment)

         

Funds From Operations

  

Plus Exchangeable Debentures (if Dilutive)

         

Fully Diluted Funds From Operations

          HST Corporate Model—CONFIDENTIAL    All Amounts $ 000s



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Date                 , 20    

Reference is made to the Second Amended and Restated Credit Agreement described
in Item 2 of Annex I hereto (as such Credit Agreement may have heretofore been
and/or hereafter be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless defined in Annex I hereto, terms defined
in the Credit Agreement are used herein as therein defined.                     
(the “Assignor”) and                      (the “Assignee”) hereby agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof which represents the percentage interest
specified in Item 4 of Annex I hereto (the “Assigned Share”) of all of the
outstanding rights and obligations under the Credit Agreement relating to the
facilities listed in Item 4 of Annex I hereto, including, without limitation,
the Assigned Share of all rights and obligations with respect to (i) the Total
Revolving Loan Commitment, (ii) the related total Alternate Currency Revolving
Loan Sub-Commitments of all Lenders, if any (iii) the related Total Maximum
Canadian Dollar Revolving Loan Sub-Commitment, if any, (iv) the related Total
Canadian Dollar Revolving Loan Sub-Commitment in effect as of the date hereof,
if any and (v) any outstanding Revolving Loans and Letters of Credit.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim created by it; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the other Credit Documents or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or the other Credit
Documents or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the U.S. Borrower or any of its
Subsidiaries or the U.S. Subsidiary Borrower or any of its Subsidiaries or the
performance or observance by the U.S. Borrower or any of its Subsidiaries or the
U.S. Subsidiary Borrower or any of its Subsidiaries of any of their respective
obligations under the Credit Agreement or the other Credit Documents to which
they are a party or any other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit Agreement
and the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) confirms that it
is an Eligible Transferee under Section 14.03(b) of the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent and the Collateral Agent, by the terms thereof, together
with such powers as are reasonably incidental thereto; [and] (v) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender; [and] [(vi) to the extent legally entitled to do
so, attaches the forms described in Section 14.03(b) of the Credit Agreement;]1
[and (vii) represents that it is an authorized foreign bank which at all times
holds all of its interest in any Canadian Obligations in the course of its
Canadian banking business for purposes of subsection 212(13.3) of the Income Tax
Act (Canada), or, based on applicable law in effect on the date hereof, that it
is otherwise not subject to deduction or withholding of Canadian Taxes with
respect to any payments to such Assignee of interest, fees, commissions, or any
other amount payable by any Canadian Revolving Loan Borrower under the Credit
Documents.]2

4. Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee, the receipt of the consent of the
Administrative Agent and the U.S. Borrower to the extent required by
Section 14.03(b) and (d) of the Credit Agreement, the receipt by the
Administrative Agent of the administrative fee referred to in such
Section 14.03(b) and the recordation of the assignment effected hereby on the
Register by the Administrative Agent as provided in Section 14.15 of the Credit
Agreement, or such later date, if any, which may be specified in Item 5 of Annex
I hereto (the “Settlement Date”).

5. Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Settlement Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment and Assumption Agreement, relinquish its rights (except under
Sections 2.11, 2.12, 3.06, 5.04 and 14.01 of the Credit Agreement in respect of
the period prior to the Settlement Date) and be released from its obligations
under the Credit Agreement and the other Credit Documents.

--------------------------------------------------------------------------------

1

Include if the Assignee is organized under the laws of a jurisdiction outside of
the United States.

2

Include if the Assignee is assuming a Canadian Dollar Revolving Loan
Sub-Commitment and is not a resident in Canada for the purpose of the Income Tax
Act (Canada).



 

Page 2



--------------------------------------------------------------------------------

6. It is agreed that the Assignee shall be entitled to (x) all interest on the
Assigned Share of the Revolving Loans at the rates specified in Item 6 of Annex
I; (y) all Commitment Commission (if applicable) at the rate specified in Item 7
of Annex I hereto; and (z) all Letter of Credit Fees (if applicable) on the
Assignee’s participation in all Letters of Credit at the rate specified in
Item 8 of Annex I hereto, which, in each case, accrue on and after the
Settlement Date, such interest and, if applicable, Commitment Commission and
Letter of Credit Fees, to be paid by the Administrative Agent directly to the
Assignee. It is further agreed that all payments of principal made on the
Assigned Share of the Revolving Loans which occur on and after the Settlement
Date will be paid directly by the Administrative Agent to the Assignee. Upon the
Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Revolving Loans made by the Assignor pursuant to the
Credit Agreement which are outstanding on the Settlement Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Settlement Date directly between themselves.

7. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Assignment and Assumption Agreement, as of
the date first above written, such execution also being made on Annex I hereto.

 

Accepted this      day   [NAME OF ASSIGNOR] of             , 20       as
Assignor   By  

 

  Title:     [NAME OF ASSIGNEE]   as Assignee   By  

 

  Title:  

 

[Acknowledged and Agreed as of                  , 20    :

DEUTSCHE BANK AG NEW YORK BRANCH   as Administrative Agent By  

 

  Title:]3 HOST HOTELS & RESORTS, L.P. B: Host Marriott Corporation, its General
Partner By  

 

  Title:]4

--------------------------------------------------------------------------------

3

The consent of the Administrative Agent is required for assignments pursuant to
Section 14.03(b)(y) of the Credit Agreement.

4

At any time when no Event of Default is in existence, the approval of the U.S.
Borrower is required with respect to all assignments pursuant to
Section 14.03(b)(y) of the Credit Agreement which consent will not be
unreasonably withheld.



 

Page 4



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as an Issuing Bank

By  

 

Title:  

 

Page 5



--------------------------------------------------------------------------------

ANNEX I

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.    U.S. Borrowers:    Host Marriott, L.P.    U.S. Subsidiary Borrower:   
Host Euro Business Trust    Canadian Revolving Loan Borrowers:    Calgary
Charlotte Partnership       HMC Toronto Air Company       HMC Toronto EC Company
      HMC AP Canada Company

 

2. Name and Date of Credit Agreement:

Second Amended and Restated Credit Agreement, dated as of May     , 2007, among
Host Hotels & Resorts, L.P., the U.S. Subsidiary Borrower as listed therein,
each Canadian Revolving Loan Borrower from time to time party thereto, various
lenders from time to time party thereto (the “Lenders”) and Deutsche Bank AG New
York Branch, as Administrative Agent for such Lenders.

 

3. Date of Assignment Agreement:                     

 

4. Amounts (as of date of item #3 above):

 

    

Total Revolving

Loan Commitment

    Total Maximum
Canadian Dollar
Revolving Loan
Sub-Commitment    

Total

Canadian Dollar
Revolving Loan

Sub-Commitment*

 

a. Aggregate Amount for Lenders

   $       $       $                             

b. Assigned Share

     % 1     % 1     % 1                         

c. Amount of Assigned Share

   $       $       $                             

--------------------------------------------------------------------------------

* As of the date hereof.

1

Pursuant to Section 14.03(b), the assigned share percentage of the Total
Revolving Loan Commitment must equal the assigned share of each Alternate
Currency Revolving Loan Sub-Commitment.



--------------------------------------------------------------------------------

    

Outstanding

Principal of Dollar
Revolving

Loans to

U.S. Borrower

  

Outstanding

Principal

of Euro Revolving

Loans to U.S.

Borrower

  

Outstanding

Principal of Euro

Revolving Loans to

U.S. Subsidiary

Borrower

  

Outstanding Principal

of Sterling Revolving

Loans to U.S.

Borrower

  

Outstanding

Principal of

Canadian
Revolving

Loans to
Canadian

Borrower

a. Aggregate Amount for Lenders

   $      €      €      £      Cdn.$                                     

b. Assigned Share

              

c. Amount of Assigned Share

   $      €      €      £      Cdn.$                                     

 

5. Settlement Date:

 

6.    Rate of Interest
to the Assignee:    As set forth in Section 2.09 of the Credit Agreement (unless
otherwise agreed to by the Assignor and the Assignee, but without affecting the
obligations of the Borrowers)2 7.    Commitment
Commission:    As set forth in Section 4.01(a) of the Credit Agreement (unless
otherwise agreed to by the Assignor and the Assignee, but without affecting the
obligations of the Borrowers) 8.    Letter of Credit
Fees to the
Assignee:    As set forth in Section 3.01(b) of the Credit Agreement (unless
otherwise agreed to by the Assignor and the Assignee, but without affecting the
obligations of the Borrowers)

 

9. Notice:

 

ASSIGNOR:

 

 

--------------------------------------------------------------------------------

2

The Borrowers and the Administrative Agent shall direct the entire amount of the
interest to the Assignee at the rate set forth in Section 2.09 of the Credit
Agreement, with the Assignor and Assignee effecting the agreed upon sharing of
the interest through payments by the Assignee to the Assignor.



 

Page 2



--------------------------------------------------------------------------------

 

 

Attention:

Telephone: Telecopier: Reference: ASSIGNEE:

 

 

 

 

Attention:

Telephone: Telecopier: Reference: Payment Instructions: ASSIGNOR:

 

 

 

 

Attention:

Reference:

 

Page 3



--------------------------------------------------------------------------------

ASSIGNEE:

 

 

 

 

Attention:

Reference:

 

Page 4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

[NAME OF ASSIGNEE]       [NAME OF ASSIGNOR] By  

 

      By  

 

 

Page 5



--------------------------------------------------------------------------------

EXHIBIT M

SENIOR NOTE INDENTURE, THE TWELFTH SUPPLEMENTAL INDENTURE AND

THE SPECIFIED INDENTURE

Filed separately as Exhibit 4.6 to Host Hotels & Resorts, Inc.’s annual report
on Form 10-K for the year ended December 31, 2006, Exhibit 4.9 to Host Hotels &
Resorts, Inc.’s annual report on Form 10-K for the year ended December 31, 2006
and Exhibit 4.14 to Host Hotels & Resorts, Inc.’s annual report on Form 10-K for
the year ended December 31, 2006